Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 1 of 111 PageID# 2223




                           Exhibit C
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 2 of 111 PageID# 2224



           Day Of                                        email                                      badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge    lastBadge              Count firstCall            lastCall            Count firstArm
02/19/15         5                                             0                                         0     2/19/15 8:57 AM     2/19/15 7:01 PM      10
02/20/15         6   2/20/15 7:46 AM     2/20/15 5:29 PM    37                                           0     2/20/15 1:07 PM     2/20/15 4:37 PM       6
02/21/15         7                                             0                                         0                                               0
02/22/15         1                                             0                                         0                                               0
02/23/15         2   2/23/15 8:14 AM     2/23/15 4:32 PM    21                                           0     2/23/15 9:14 AM     2/23/15 4:03 PM       8
02/24/15         3   2/24/15 8:07 AM     2/24/15 5:55 PM    14                                           0 2/24/15 10:25 AM        2/24/15 4:50 PM      10
02/25/15         4   2/25/15 7:54 AM     2/25/15 5:06 PM    19                                           0     2/25/15 8:36 AM     2/25/15 4:58 PM      21
02/26/15         5   2/26/15 7:41 AM 2/26/15 11:01 PM       30                                           0     2/26/15 9:20 AM     2/26/15 5:38 PM      26
02/27/15         6   2/27/15 8:53 AM     2/27/15 4:54 PM    26                                           0     2/27/15 8:30 AM     2/27/15 4:41 PM      25
02/28/15         7 2/28/15 12:36 PM 2/28/15 12:36 PM           1                                         0                                               0
03/01/15         1                                             0                                         0                                               0
03/02/15         2    3/2/15 8:32 AM      3/2/15 4:16 PM    24                                           0      3/2/15 9:26 AM      3/2/15 4:32 PM      14
03/03/15         3    3/3/15 7:57 AM      3/3/15 3:30 PM    25                                           0      3/3/15 8:45 AM      3/3/15 4:43 PM      18
03/04/15         4    3/4/15 6:47 AM      3/4/15 7:59 PM    14                                           0     3/4/15 10:37 AM      3/4/15 5:01 PM      14
03/05/15         5    3/5/15 7:54 AM      3/5/15 4:55 PM    14                                           0     3/5/15 10:34 AM      3/5/15 4:57 PM      20
03/06/15         6    3/6/15 8:31 AM      3/6/15 5:05 PM       5                                         0      3/6/15 9:30 AM     3/6/15 11:03 AM      11
03/07/15         7    3/7/15 7:01 PM      3/7/15 7:01 PM       1                                         0                                               0
03/08/15         1                                             0                                         0                                               0
03/09/15         2    3/9/15 7:59 AM      3/9/15 2:09 PM       6                                         0      3/9/15 9:27 AM      3/9/15 1:59 PM      15
03/10/15         3   3/10/15 8:35 AM     3/10/15 5:35 PM    16                                           0 3/10/15 12:50 PM        3/10/15 5:07 PM      18
03/11/15         4   3/11/15 7:48 AM     3/11/15 9:47 PM    16                                           0 3/11/15 12:19 PM        3/11/15 2:39 PM      13
03/12/15         5   3/12/15 7:54 AM     3/12/15 5:38 PM       8                                         0     3/12/15 8:54 AM     3/12/15 2:54 PM      28
03/13/15         6   3/13/15 7:50 AM     3/13/15 5:21 PM    18                                           0     3/13/15 8:46 AM     3/13/15 5:20 PM       9
03/14/15         7   3/14/15 9:09 AM     3/14/15 9:09 AM       1                                         0                                               0
03/15/15         1                                             0                                         0                                               0
03/16/15         2   3/16/15 8:25 AM     3/16/15 4:53 PM    58                                           0     3/16/15 9:07 AM     3/16/15 5:08 PM      68
03/17/15         3   3/17/15 8:22 AM     3/17/15 5:14 PM    54                                           0     3/17/15 9:52 AM     3/17/15 2:30 PM      28
03/18/15         4   3/18/15 5:21 AM     3/18/15 5:31 PM    77                                           0     3/18/15 9:24 AM     3/18/15 4:27 PM      22
03/19/15         5   3/19/15 8:13 AM     3/19/15 5:49 PM    80                                           0     3/19/15 8:50 AM     3/19/15 3:46 PM      27
03/20/15         6   3/20/15 7:55 AM     3/20/15 4:50 PM    39                                           0     3/20/15 9:04 AM     3/20/15 3:43 PM      18
03/21/15         7                                             0                                         0                                               0


                                                                                    Page 1 of 110
                                     Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 3 of 111 PageID# 2225



           Day Of         arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm   Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
02/19/15         5             0    2/19/15 8:57 AM     2/19/15 7:01 PM              10       10:04                    08:00     00:00                 09:04
02/20/15         6             0    2/20/15 7:46 AM     2/20/15 5:29 PM              43       09:43                    08:00     00:00                 08:43
02/21/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
02/22/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              46:01
02/23/15         2             0    2/23/15 8:14 AM     2/23/15 4:32 PM              29       08:17                    08:00     00:00                 07:17
02/24/15         3             0    2/24/15 8:07 AM     2/24/15 5:55 PM              24       09:48                    08:00     00:00                 08:48
02/25/15         4             0    2/25/15 7:54 AM     2/25/15 5:06 PM              40       09:11                    08:00     00:00                 08:11
02/26/15         5             0    2/26/15 7:41 AM 2/26/15 11:01 PM                 56       15:19                    08:00     00:00                 14:19
02/27/15         6             0    2/27/15 8:30 AM     2/27/15 4:54 PM              51       08:24                    08:00     00:00                 07:24
02/28/15         7             0 2/28/15 12:36 PM 2/28/15 12:36 PM                    1       00:00                    00:00     00:00                 00:00
03/01/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              42:32
03/02/15         2             0     3/2/15 8:32 AM      3/2/15 4:32 PM              38       07:59                    08:00     00:00                 06:59
03/03/15         3             0     3/3/15 7:57 AM      3/3/15 4:43 PM              43       08:45                    08:00     00:00                 07:45
03/04/15         4             0     3/4/15 6:47 AM      3/4/15 7:59 PM              28       13:12                    08:00     00:00                 12:12
03/05/15         5             0     3/5/15 7:54 AM      3/5/15 4:57 PM              34       09:02                    08:00     00:00                 08:02
03/06/15         6             0     3/6/15 8:31 AM      3/6/15 5:05 PM              16       08:33                    08:00     00:00                 07:33
03/07/15         7             0     3/7/15 7:01 PM      3/7/15 7:01 PM               1       00:00                    00:00     00:00                 00:00
03/08/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              43:22
03/09/15         2             0     3/9/15 7:59 AM      3/9/15 2:09 PM              21       06:09                    08:00     00:00                 05:09
03/10/15         3             0    3/10/15 8:35 AM     3/10/15 5:35 PM              34       08:59                    08:00     00:00                 07:59
03/11/15         4             0    3/11/15 7:48 AM     3/11/15 9:47 PM              29       13:58                    08:00     00:00                 12:58
03/12/15         5             0    3/12/15 7:54 AM     3/12/15 5:38 PM              36       09:43                    08:00     00:00                 08:43
03/13/15         6             0    3/13/15 7:50 AM     3/13/15 5:21 PM              27       09:31                    08:00     00:00                 08:31
03/14/15         7             0    3/14/15 9:09 AM     3/14/15 9:09 AM               1       00:00                    00:00     00:00                 00:00
03/15/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              43:15
03/16/15         2             0    3/16/15 8:25 AM     3/16/15 5:08 PM             126       08:42                    08:00     00:00                 07:42
03/17/15         3             0    3/17/15 8:22 AM     3/17/15 5:14 PM              82       08:51                    08:00     00:00                 07:51
03/18/15         4             0    3/18/15 5:21 AM     3/18/15 5:31 PM              99       12:10                    08:00     00:00                 11:10
03/19/15         5             0    3/19/15 8:13 AM     3/19/15 5:49 PM             107       09:35                    08:00     00:00                 08:35
03/20/15         6             0    3/20/15 7:55 AM     3/20/15 4:50 PM              57       08:54                    08:00     00:00                 07:54
03/21/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00


                                                                               Page 2 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 4 of 111 PageID# 2226



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
03/22/15         1   3/22/15 1:31 PM     3/22/15 8:58 PM       2                                             0                                               0
03/23/15         2   3/23/15 9:34 AM     3/23/15 4:43 PM    30                                               0     3/23/15 9:31 AM     3/23/15 5:09 PM      63
03/24/15         3   3/24/15 8:30 AM     3/24/15 8:33 PM    16                                               0     3/24/15 9:11 AM     3/24/15 5:07 PM      91
03/25/15         4   3/25/15 8:05 AM     3/25/15 6:45 PM    34                                               0     3/25/15 9:20 AM     3/25/15 6:21 PM      47
03/26/15         5   3/26/15 8:14 AM     3/26/15 4:57 PM    22                                               0     3/26/15 9:06 AM     3/26/15 3:26 PM      60
03/27/15         6   3/27/15 8:10 AM     3/27/15 5:01 PM    16                                               0     3/27/15 8:09 AM     3/27/15 2:49 PM      47
03/28/15         7                                             0                                             0                                               0
03/29/15         1                                             0                                             0                                               0
03/30/15         2 3/30/15 10:37 AM 3/30/15 10:51 AM           2                                             0                                               0
03/31/15         3   3/31/15 8:32 AM     3/31/15 4:22 PM    15                                               0     3/31/15 9:47 AM     3/31/15 4:40 PM      47
04/01/15         4    4/1/15 7:58 AM      4/1/15 8:41 PM    24                                               0      4/1/15 9:55 AM      4/1/15 6:26 PM      62
04/02/15         5    4/2/15 8:21 AM      4/2/15 4:36 PM    16                                               0      4/2/15 9:20 AM      4/2/15 4:37 PM      49
04/03/15         6    4/3/15 8:22 AM      4/3/15 9:00 PM    53                                               0     4/3/15 10:52 AM      4/3/15 4:22 PM      44
04/04/15         7                                             0                                             0                                               0
04/05/15         1                                             0                                             0                                               0
04/06/15         2    4/6/15 7:53 AM      4/6/15 5:09 PM    51       4/6/15 7:45 AM      4/6/15 7:45 AM      1      4/6/15 9:39 AM      4/6/15 3:27 PM      48
04/07/15         3    4/7/15 8:05 AM      4/7/15 9:22 PM    45                                               0      4/7/15 9:09 AM      4/7/15 3:57 PM      44
04/08/15         4    4/8/15 8:18 AM      4/8/15 3:11 PM    21       4/8/15 7:43 AM      4/8/15 7:43 AM      1      4/8/15 9:09 AM      4/8/15 3:10 PM      65
04/09/15         5    4/9/15 9:18 AM      4/9/15 8:57 PM    22       4/9/15 7:55 AM     4/9/15 12:50 PM      2      4/9/15 9:04 AM      4/9/15 4:39 PM      72
04/10/15         6   4/10/15 7:54 AM     4/10/15 3:40 PM    12      4/10/15 7:47 AM     4/10/15 7:47 AM      1     4/10/15 8:05 AM     4/10/15 5:07 PM      45
04/11/15         7                                             0                                             0                                               0
04/12/15         1                                             0                                             0                                               0
04/13/15         2   4/13/15 8:22 AM     4/13/15 5:26 PM    71      4/13/15 7:53 AM     4/13/15 1:04 PM      2     4/13/15 9:19 AM     4/13/15 5:14 PM      73
04/14/15         3   4/14/15 7:48 AM     4/14/15 5:20 PM    60      4/14/15 7:42 AM     4/14/15 1:05 PM      2     4/14/15 9:39 AM     4/14/15 4:59 PM      56
04/15/15         4   4/15/15 8:03 AM     4/15/15 5:06 PM    19      4/15/15 7:54 AM     4/15/15 7:54 AM      1 4/15/15 10:55 AM        4/15/15 4:55 PM      61
04/16/15         5   4/16/15 7:56 AM     4/16/15 4:14 PM    17      4/16/15 7:45 AM     4/16/15 7:45 AM      1     4/16/15 9:50 AM     4/16/15 4:21 PM      55
04/17/15         6   4/17/15 8:29 AM     4/17/15 8:36 PM    20      4/17/15 7:45 AM     4/17/15 2:24 PM      2     4/17/15 9:03 AM     4/17/15 3:50 PM      59
04/18/15         7                                             0                                             0                                               0
04/19/15         1                                             0                                             0                                               0
04/20/15         2   4/20/15 5:12 PM     4/20/15 9:57 PM       5                                             0                                               0
04/21/15         3   4/21/15 8:27 AM     4/21/15 8:54 PM    25      4/21/15 8:16 AM     4/21/15 8:16 AM      1     4/21/15 9:10 AM     4/21/15 5:29 PM      69


                                                                                           Page 3 of 110
                                     Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 5 of 111 PageID# 2227



           Day Of         arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm   Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
03/22/15         1             0    3/22/15 1:31 PM     3/22/15 8:58 PM               2       07:26                    00:00     00:00                 06:26        49:23
03/23/15         2             0    3/23/15 9:31 AM     3/23/15 5:09 PM              93       07:38                    08:00     00:00                 06:38
03/24/15         3             0    3/24/15 8:30 AM     3/24/15 8:33 PM             107       12:02                    08:00     00:00                 11:02
03/25/15         4             0    3/25/15 8:05 AM     3/25/15 6:45 PM              81       10:39                    08:00     00:00                 09:39
03/26/15         5             0    3/26/15 8:14 AM     3/26/15 4:57 PM              82       08:42                    08:00     00:00                 07:42
03/27/15         6             0    3/27/15 8:09 AM     3/27/15 5:01 PM              63       08:52                    08:00     00:00                 07:52
03/28/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
03/29/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              37:43
03/30/15         2             0 3/30/15 10:37 AM 3/30/15 10:51 AM                    2       00:14                    08:00     00:00                 00:00
03/31/15         3             0    3/31/15 8:32 AM     3/31/15 4:40 PM              62       08:07                    08:00     00:00                 07:07
04/01/15         4             0     4/1/15 7:58 AM      4/1/15 8:41 PM              86       12:42                    08:00     00:00                 11:42
04/02/15         5             0     4/2/15 8:21 AM      4/2/15 4:37 PM              65       08:15                    08:00     00:00                 07:15
04/03/15         6             0     4/3/15 8:22 AM      4/3/15 9:00 PM              97       12:38                    08:00     00:00                 11:38
04/04/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
04/05/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              47:31
04/06/15         2             0     4/6/15 7:45 AM      4/6/15 5:09 PM             100       09:24                    08:00     00:00                 08:24
04/07/15         3             0     4/7/15 8:05 AM      4/7/15 9:22 PM              89       13:16                    08:00     00:00                 12:16
04/08/15         4             0     4/8/15 7:43 AM      4/8/15 3:11 PM              87       07:28                    08:00     00:00                 06:28
04/09/15         5             0     4/9/15 7:55 AM      4/9/15 8:57 PM              96       13:02                    08:00     00:00                 12:02
04/10/15         6             0    4/10/15 7:47 AM     4/10/15 5:07 PM              58       09:19                    08:00     00:00                 08:19
04/11/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
04/12/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              44:49
04/13/15         2             0    4/13/15 7:53 AM     4/13/15 5:26 PM             146       09:32                    08:00     00:00                 08:32
04/14/15         3             0    4/14/15 7:42 AM     4/14/15 5:20 PM             118       09:37                    08:00     00:00                 08:37
04/15/15         4             0    4/15/15 7:54 AM     4/15/15 5:06 PM              81       09:11                    08:00     00:00                 08:11
04/16/15         5             0    4/16/15 7:45 AM     4/16/15 4:21 PM              73       08:35                    08:00     00:00                 07:35
04/17/15         6             0    4/17/15 7:45 AM     4/17/15 8:36 PM              81       12:51                    08:00     00:00                 11:51
04/18/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
04/19/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              49:03
04/20/15         2             0    4/20/15 5:12 PM     4/20/15 9:57 PM               5       04:45                    08:00     00:00                 03:45
04/21/15         3             0    4/21/15 8:16 AM     4/21/15 8:54 PM              95       12:37                    08:00     00:00                 11:37


                                                                               Page 4 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 6 of 111 PageID# 2228



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
04/22/15         4   4/22/15 9:42 AM     4/22/15 5:52 PM     13     4/22/15 7:52 AM 4/22/15 12:58 PM         2     4/22/15 9:30 AM     4/22/15 5:58 PM      63
04/23/15         5   4/23/15 9:08 AM 4/23/15 10:17 PM        27     4/23/15 8:03 AM     4/23/15 8:03 AM      1     4/23/15 8:26 AM     4/23/15 5:07 PM      72
04/24/15         6   4/24/15 8:26 AM     4/24/15 8:07 PM     75     4/24/15 7:46 AM 4/24/15 12:13 PM         2     4/24/15 9:40 AM     4/24/15 4:49 PM      52
04/25/15         7                                             0                                             0                                               0
04/26/15         1   4/26/15 2:39 PM     4/26/15 2:48 PM       2                                             0                                               0
04/27/15         2   4/27/15 8:00 AM     4/27/15 5:39 PM     28     4/27/15 7:49 AM     4/27/15 7:49 AM      1     4/27/15 9:06 AM     4/27/15 5:01 PM      71
04/28/15         3   4/28/15 7:56 AM     4/28/15 5:51 PM     67     4/28/15 7:49 AM     4/28/15 7:49 AM      1 4/28/15 10:02 AM        4/28/15 6:03 PM      51
04/29/15         4   4/29/15 7:54 AM     4/29/15 4:44 PM     85     4/29/15 7:32 AM     4/29/15 7:32 AM      1     4/29/15 9:17 AM     4/29/15 4:58 PM      66
04/30/15         5   4/30/15 7:37 AM 4/30/15 10:03 PM        26     4/30/15 7:23 AM 4/30/15 12:50 PM         3     4/30/15 8:39 AM     4/30/15 5:14 PM      58
05/01/15         6    5/1/15 8:18 AM      5/1/15 4:59 PM     37      5/1/15 7:38 AM      5/1/15 7:38 AM      1      5/1/15 8:27 AM      5/1/15 4:28 PM      62
05/02/15         7                                             0                                             0                                               0
05/03/15         1                                             0                                             0                                               0
05/04/15         2    5/4/15 8:02 AM      5/4/15 5:17 PM    198      5/4/15 7:47 AM      5/4/15 7:47 AM      1      5/4/15 9:48 AM      5/4/15 1:45 PM      51
05/05/15         3    5/5/15 8:04 AM      5/5/15 5:39 PM     49      5/5/15 7:32 AM      5/5/15 2:18 PM      2      5/5/15 8:41 AM      5/5/15 4:46 PM      95
05/06/15         4    5/6/15 7:51 AM      5/6/15 9:54 PM     28      5/6/15 7:42 AM     5/6/15 11:54 AM      2      5/6/15 8:41 AM      5/6/15 5:23 PM      70
05/07/15         5    5/7/15 8:05 AM      5/7/15 4:55 PM     49      5/7/15 7:53 AM      5/7/15 7:53 AM      1      5/7/15 8:03 AM      5/7/15 5:02 PM      52
05/08/15         6    5/8/15 8:09 AM      5/8/15 6:58 PM     20      5/8/15 7:53 AM     5/8/15 12:46 PM      2      5/8/15 8:22 AM      5/8/15 5:09 PM      66
05/09/15         7                                             0                                             0                                               0
05/10/15         1                                             0                                             0                                               0
05/11/15         2   5/11/15 7:50 AM     5/11/15 8:26 PM     29     5/11/15 7:39 AM     5/11/15 7:39 AM      1     5/11/15 8:53 AM     5/11/15 5:15 PM      84
05/12/15         3   5/12/15 8:11 AM     5/12/15 9:58 PM     31     5/12/15 7:46 AM     5/12/15 7:46 AM      1     5/12/15 8:51 AM     5/12/15 5:04 PM      73
05/13/15         4   5/13/15 7:53 AM     5/13/15 5:36 PM     18     5/13/15 7:43 AM     5/13/15 7:43 AM      1     5/13/15 9:14 AM     5/13/15 5:37 PM      71
05/14/15         5   5/14/15 8:14 AM     5/14/15 8:12 PM     83     5/14/15 7:59 AM     5/14/15 7:59 AM      1     5/14/15 9:00 AM     5/14/15 3:57 PM      70
05/15/15         6   5/15/15 7:42 AM     5/15/15 5:25 PM     36     5/15/15 7:35 AM     5/15/15 7:35 AM      1     5/15/15 9:12 AM     5/15/15 5:08 PM      67
05/16/15         7                                             0                                             0                                               0
05/17/15         1                                             0                                             0                                               0
05/18/15         2   5/18/15 8:17 AM     5/18/15 7:26 PM     31     5/18/15 7:54 AM     5/18/15 7:54 AM      1     5/18/15 8:46 AM     5/18/15 5:40 PM      91
05/19/15         3   5/19/15 8:20 AM     5/19/15 4:19 PM     24     5/19/15 7:37 AM     5/19/15 7:37 AM      1     5/19/15 8:51 AM     5/19/15 4:27 PM      60
05/20/15         4   5/20/15 8:06 AM     5/20/15 5:08 PM     22     5/20/15 7:54 AM 5/20/15 12:29 PM         3     5/20/15 8:58 AM     5/20/15 4:14 PM      73
05/21/15         5   5/21/15 7:46 AM     5/21/15 5:24 PM     34     5/21/15 7:35 AM     5/21/15 8:41 AM      2     5/21/15 9:03 AM     5/21/15 4:52 PM      61
05/22/15         6   5/22/15 8:12 AM     5/22/15 2:57 PM     19     5/22/15 8:06 AM 5/22/15 12:20 PM         2     5/22/15 9:07 AM     5/22/15 3:13 PM      58


                                                                                           Page 5 of 110
                                     Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 7 of 111 PageID# 2229



           Day Of         arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm   Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
04/22/15         4             0    4/22/15 7:52 AM     4/22/15 5:58 PM              78       10:05                    08:00     00:00                 09:05
04/23/15         5             0    4/23/15 8:03 AM 4/23/15 10:17 PM                100       14:13                    08:00     00:00                 13:13
04/24/15         6             0    4/24/15 7:46 AM     4/24/15 8:07 PM             129       12:20                    08:00     00:00                 11:20
04/25/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
04/26/15         1             0    4/26/15 2:39 PM     4/26/15 2:48 PM               2       00:09                    00:00     00:00                 00:00        48:31
04/27/15         2             0    4/27/15 7:49 AM     4/27/15 5:39 PM             100       09:50                    08:00     00:00                 08:50
04/28/15         3             0    4/28/15 7:49 AM     4/28/15 6:03 PM             119       10:13                    08:00     00:00                 09:13
04/29/15         4             0    4/29/15 7:32 AM     4/29/15 4:58 PM             152       09:25                    08:00     00:00                 08:25
04/30/15         5             0    4/30/15 7:23 AM 4/30/15 10:03 PM                 87       14:40                    08:00     00:00                 13:40
05/01/15         6             0     5/1/15 7:38 AM      5/1/15 4:59 PM             100       09:21                    08:00     00:00                 08:21
05/02/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
05/03/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              49:02
05/04/15         2             0     5/4/15 7:47 AM      5/4/15 5:17 PM             250       09:30                    08:00     00:00                 08:30
05/05/15         3             0     5/5/15 7:32 AM      5/5/15 5:39 PM             146       10:06                    08:00     00:00                 09:06
05/06/15         4             0     5/6/15 7:42 AM      5/6/15 9:54 PM             100       14:12                    08:00     00:00                 13:12
05/07/15         5             0     5/7/15 7:53 AM      5/7/15 5:02 PM             102       09:08                    08:00     00:00                 08:08
05/08/15         6             0     5/8/15 7:53 AM      5/8/15 6:58 PM              88       11:05                    08:00     00:00                 10:05
05/09/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
05/10/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              53:56
05/11/15         2             0    5/11/15 7:39 AM     5/11/15 8:26 PM             114       12:46                    08:00     00:00                 11:46
05/12/15         3             0    5/12/15 7:46 AM     5/12/15 9:58 PM             105       14:12                    08:00     00:00                 13:12
05/13/15         4             0    5/13/15 7:43 AM     5/13/15 5:37 PM              90       09:53                    08:00     00:00                 08:53
05/14/15         5             0    5/14/15 7:59 AM     5/14/15 8:12 PM             154       12:13                    08:00     00:00                 11:13
05/15/15         6             0    5/15/15 7:35 AM     5/15/15 5:25 PM             104       09:50                    08:00     00:00                 08:50
05/16/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
05/17/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              41:31
05/18/15         2             0    5/18/15 7:54 AM     5/18/15 7:26 PM             123       11:31                    08:00     00:00                 10:31
05/19/15         3             0    5/19/15 7:37 AM     5/19/15 4:27 PM              85       08:49                    08:00     00:00                 07:49
05/20/15         4             0    5/20/15 7:54 AM     5/20/15 5:08 PM              98       09:13                    08:00     00:00                 08:13
05/21/15         5             0    5/21/15 7:35 AM     5/21/15 5:24 PM              97       09:49                    08:00     00:00                 08:49
05/22/15         6             0    5/22/15 8:06 AM     5/22/15 3:13 PM              79       07:06                    08:00     00:00                 06:06


                                                                               Page 6 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 8 of 111 PageID# 2230



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
05/23/15         7                                             0                                             0                                               0
05/24/15         1                                             0                                             0                                               0
05/25/15         2                                             0                                             0                                               0
05/26/15         3   5/26/15 7:55 AM     5/26/15 5:53 PM    32      5/26/15 7:38 AM     5/26/15 7:38 AM      1     5/26/15 9:10 AM     5/26/15 4:29 PM      59
05/27/15         4   5/27/15 7:43 AM     5/27/15 9:15 PM    33      5/27/15 7:32 AM     5/27/15 7:32 AM      1     5/27/15 9:04 AM     5/27/15 4:23 PM      29
05/28/15         5   5/28/15 4:06 PM     5/28/15 4:33 PM       2                                             0                                               0
05/29/15         6   5/29/15 8:44 AM     5/29/15 4:39 PM       7                                             0                                               0
05/30/15         7                                             0                                             0                                               0
05/31/15         1                                             0                                             0                                               0
06/01/15         2   6/1/15 12:44 AM      6/1/15 4:57 PM    25      6/1/15 10:05 AM      6/1/15 1:04 PM      2     6/1/15 10:20 AM      6/1/15 4:30 PM      47
06/02/15         3    6/2/15 7:51 AM      6/2/15 4:50 PM    12       6/2/15 7:38 AM      6/2/15 7:38 AM      1      6/2/15 9:23 AM      6/2/15 4:12 PM      52
06/03/15         4    6/3/15 7:50 AM      6/3/15 9:36 PM    11       6/3/15 7:39 AM      6/3/15 7:39 AM      1      6/3/15 8:58 AM      6/3/15 4:35 PM      58
06/04/15         5    6/4/15 9:15 AM      6/4/15 5:42 PM    29                                               0      6/4/15 9:18 AM      6/4/15 4:49 PM      74
06/05/15         6    6/5/15 8:19 AM      6/5/15 9:17 PM    30       6/5/15 7:56 AM      6/5/15 1:10 PM      2      6/5/15 9:29 AM      6/5/15 4:21 PM      62
06/06/15         7                                             0                                             0                                               0
06/07/15         1                                             0                                             0                                               0
06/08/15         2    6/8/15 9:06 AM      6/8/15 4:23 PM    23       6/8/15 8:19 AM      6/8/15 8:19 AM      1     6/8/15 10:23 AM      6/8/15 4:45 PM      51
06/09/15         3    6/9/15 7:50 AM      6/9/15 5:15 PM    22       6/9/15 7:43 AM      6/9/15 7:43 AM      1      6/9/15 9:04 AM      6/9/15 4:44 PM      71
06/10/15         4   6/10/15 7:58 AM     6/10/15 5:17 PM    25      6/10/15 7:42 AM     6/10/15 7:42 AM      1     6/10/15 8:56 AM     6/10/15 5:17 PM      65
06/11/15         5   6/11/15 8:37 AM     6/11/15 3:07 PM    13      6/11/15 7:46 AM     6/11/15 7:46 AM      1     6/11/15 8:42 AM     6/11/15 4:20 PM      54
06/12/15         6   6/12/15 8:58 AM     6/12/15 4:34 PM    14      6/12/15 7:52 AM     6/12/15 9:14 AM      2     6/12/15 8:19 AM     6/12/15 2:12 PM      57
06/13/15         7                                             0                                             0                                               0
06/14/15         1                                             0                                             0                                               0
06/15/15         2   6/15/15 7:59 AM     6/15/15 5:01 PM    21      6/15/15 7:38 AM     6/15/15 2:43 PM      2     6/15/15 8:09 AM     6/15/15 2:11 PM      78
06/16/15         3   6/16/15 8:12 AM     6/16/15 9:15 PM    12      6/16/15 7:36 AM     6/16/15 7:36 AM      1     6/16/15 8:19 AM     6/16/15 4:09 PM      51
06/17/15         4   6/17/15 8:13 AM     6/17/15 6:31 PM    20      6/17/15 7:48 AM     6/17/15 7:48 AM      1     6/17/15 9:23 AM     6/17/15 4:44 PM      78
06/18/15         5   6/18/15 7:56 AM     6/18/15 4:04 PM    23      6/18/15 7:50 AM     6/18/15 7:50 AM      1     6/18/15 8:43 AM     6/18/15 4:06 PM      59
06/19/15         6   6/19/15 8:16 AM     6/19/15 4:54 PM    42      6/19/15 7:39 AM     6/19/15 7:39 AM      1     6/19/15 9:34 AM     6/19/15 1:55 PM      50
06/20/15         7                                             0                                             0                                               0
06/21/15         1                                             0                                             0                                               0
06/22/15         2   6/22/15 8:21 AM     6/22/15 3:50 PM    19                                               0     6/22/15 8:56 AM     6/22/15 4:18 PM      65


                                                                                           Page 7 of 110
                                     Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 9 of 111 PageID# 2231



           Day Of         arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm   Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
05/23/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
05/24/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              28:52
05/25/15         2             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                08:00     00:00
05/26/15         3             0    5/26/15 7:38 AM     5/26/15 5:53 PM              92       10:14                    08:00     00:00                 09:14
05/27/15         4             0    5/27/15 7:32 AM     5/27/15 9:15 PM              63       13:42                    08:00     00:00                 12:42
05/28/15         5             0    5/28/15 4:06 PM     5/28/15 4:33 PM               2       00:26                    08:00     00:00                 00:00
05/29/15         6             0    5/29/15 8:44 AM     5/29/15 4:39 PM               7       07:55                    08:00     00:00                 06:55
05/30/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
05/31/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              56:09
06/01/15         2             0    6/1/15 12:44 AM      6/1/15 4:57 PM              74       16:12                    08:00     00:00                 15:12
06/02/15         3             0     6/2/15 7:38 AM      6/2/15 4:50 PM              65       09:11                    08:00     00:00                 08:11
06/03/15         4             0     6/3/15 7:39 AM      6/3/15 9:36 PM              70       13:57                    08:00     00:00                 12:57
06/04/15         5             0     6/4/15 9:15 AM      6/4/15 5:42 PM             103       08:27                    08:00     00:00                 07:27
06/05/15         6             0     6/5/15 7:56 AM      6/5/15 9:17 PM              94       13:20                    08:00     00:00                 12:20
06/06/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
06/07/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              39:47
06/08/15         2             0     6/8/15 8:19 AM      6/8/15 4:45 PM              75       08:25                    08:00     00:00                 07:25
06/09/15         3             0     6/9/15 7:43 AM      6/9/15 5:15 PM              94       09:32                    08:00     00:00                 08:32
06/10/15         4             0    6/10/15 7:42 AM     6/10/15 5:17 PM              91       09:34                    08:00     00:00                 08:34
06/11/15         5             0    6/11/15 7:46 AM     6/11/15 4:20 PM              68       08:33                    08:00     00:00                 07:33
06/12/15         6             0    6/12/15 7:52 AM     6/12/15 4:34 PM              73       08:41                    08:00     00:00                 07:41
06/13/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
06/14/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              46:15
06/15/15         2             0    6/15/15 7:38 AM     6/15/15 5:01 PM             101       09:23                    08:00     00:00                 08:23
06/16/15         3             0    6/16/15 7:36 AM     6/16/15 9:15 PM              64       13:39                    08:00     00:00                 12:39
06/17/15         4             0    6/17/15 7:48 AM     6/17/15 6:31 PM              99       10:43                    08:00     00:00                 09:43
06/18/15         5             0    6/18/15 7:50 AM     6/18/15 4:06 PM              83       08:15                    08:00     00:00                 07:15
06/19/15         6             0    6/19/15 7:39 AM     6/19/15 4:54 PM              93       09:14                    08:00     00:00                 08:14
06/20/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
06/21/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              42:32
06/22/15         2             0    6/22/15 8:21 AM     6/22/15 4:18 PM              84       07:56                    08:00     00:00                 06:56


                                                                               Page 8 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 10 of 111 PageID# 2232



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
06/23/15         3   6/23/15 8:13 AM     6/23/15 5:18 PM    30      6/23/15 7:56 AM     6/23/15 7:56 AM      1     6/23/15 8:44 AM     6/23/15 5:18 PM      76
06/24/15         4   6/24/15 8:01 AM     6/24/15 5:14 PM    12 6/24/15 12:53 PM 6/24/15 12:53 PM             1     6/24/15 8:34 AM     6/24/15 5:00 PM      68
06/25/15         5   6/25/15 7:19 AM     6/25/15 4:57 PM    24      6/25/15 7:47 AM     6/25/15 1:37 PM      2     6/25/15 8:18 AM     6/25/15 3:08 PM      71
06/26/15         6   6/26/15 8:20 AM     6/26/15 7:29 PM    31      6/26/15 8:06 AM     6/26/15 8:06 AM      1 6/26/15 10:21 AM        6/26/15 3:58 PM      40
06/27/15         7                                             0                                             0                                               0
06/28/15         1                                             0                                             0                                               0
06/29/15         2   6/29/15 7:51 AM     6/29/15 4:17 PM    15      6/29/15 7:33 AM     6/29/15 7:33 AM      1     6/29/15 8:17 AM     6/29/15 4:41 PM      61
06/30/15         3   6/30/15 7:54 AM     6/30/15 3:18 PM    25      6/30/15 7:44 AM 6/30/15 11:25 AM         2     6/30/15 8:10 AM     6/30/15 5:20 PM      55
07/01/15         4    7/1/15 9:08 AM      7/1/15 4:46 PM    19       7/1/15 8:02 AM      7/1/15 8:02 AM      1      7/1/15 9:25 AM      7/1/15 5:21 PM      78
07/02/15         5    7/2/15 8:18 AM      7/2/15 4:05 PM       9     7/2/15 7:57 AM     7/2/15 11:47 AM      2      7/2/15 8:47 AM      7/2/15 4:06 PM      42
07/03/15         6                                             0                                             0                                               0
07/04/15         7                                             0                                             0                                               0
07/05/15         1                                             0                                             0                                               0
07/06/15         2    7/6/15 8:43 AM      7/6/15 2:01 PM    10       7/6/15 7:49 AM      7/6/15 9:24 AM      2      7/6/15 8:21 AM      7/6/15 5:50 PM      68
07/07/15         3    7/7/15 8:20 AM      7/7/15 5:16 PM    34       7/7/15 7:54 AM      7/7/15 7:54 AM      1      7/7/15 9:09 AM      7/7/15 4:45 PM      79
07/08/15         4    7/8/15 8:04 AM      7/8/15 5:15 PM    50       7/8/15 7:51 AM      7/8/15 7:51 AM      1      7/8/15 8:56 AM      7/8/15 5:20 PM      63
07/09/15         5    7/9/15 8:29 AM      7/9/15 5:07 PM    49       7/9/15 7:58 AM      7/9/15 7:58 AM      1      7/9/15 8:19 AM      7/9/15 4:31 PM      55
07/10/15         6   7/10/15 8:44 AM     7/10/15 3:47 PM    10      7/10/15 7:44 AM     7/10/15 7:44 AM      1     7/10/15 8:30 AM     7/10/15 3:49 PM      39
07/11/15         7                                             0                                             0                                               0
07/12/15         1                                             0                                             0                                               0
07/13/15         2   7/13/15 8:15 AM     7/13/15 6:50 PM    31                                               0     7/13/15 8:39 AM     7/13/15 5:14 PM      58
07/14/15         3   7/14/15 9:14 AM     7/14/15 4:18 PM    24      7/14/15 7:50 AM 7/14/15 12:45 PM         3     7/14/15 9:10 AM     7/14/15 4:51 PM      61
07/15/15         4   7/15/15 8:11 AM     7/15/15 5:01 PM    24      7/15/15 7:53 AM     7/15/15 7:53 AM      1     7/15/15 7:58 AM     7/15/15 5:10 PM      76
07/16/15         5   7/16/15 8:38 AM     7/16/15 4:49 PM    12      7/16/15 7:39 AM 7/16/15 10:55 AM         2     7/16/15 8:52 AM     7/16/15 4:27 PM      41
07/17/15         6   7/17/15 8:37 AM     7/17/15 4:47 PM    13      7/17/15 7:48 AM     7/17/15 8:07 AM      2     7/17/15 9:23 AM     7/17/15 4:52 PM      48
07/18/15         7                                             0                                             0                                               0
07/19/15         1                                             0                                             0                                               0
07/20/15         2   7/20/15 7:50 AM 7/20/15 10:04 PM       21      7/20/15 7:38 AM     7/20/15 3:15 PM      4     7/20/15 8:10 AM     7/20/15 3:55 PM      51
07/21/15         3   7/21/15 7:50 AM     7/21/15 8:20 PM    17      7/21/15 7:40 AM     7/21/15 7:40 AM      1     7/21/15 8:43 AM     7/21/15 4:45 PM      51
07/22/15         4   7/22/15 8:33 AM     7/22/15 5:00 PM    15      7/22/15 7:50 AM     7/22/15 7:50 AM      1     7/22/15 9:11 AM     7/22/15 4:56 PM      55
07/23/15         5   7/23/15 8:09 AM     7/23/15 5:28 PM    38      7/23/15 7:44 AM     7/23/15 7:44 AM      1     7/23/15 8:42 AM     7/23/15 4:27 PM      63


                                                                                           Page 9 of 110
                                    Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 11 of 111 PageID# 2233



           Day Of         arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm   Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
06/23/15         3             0    6/23/15 7:56 AM     6/23/15 5:18 PM             107       09:21                    08:00     00:00                 08:21
06/24/15         4             0    6/24/15 8:01 AM     6/24/15 5:14 PM              81       09:13                    08:00     00:00                 08:13
06/25/15         5             0    6/25/15 7:19 AM     6/25/15 4:57 PM              97       09:38                    08:00     00:00                 08:38
06/26/15         6             0    6/26/15 8:06 AM     6/26/15 7:29 PM              72       11:22                    08:00     00:00                 10:22
06/27/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
06/28/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              32:10
06/29/15         2             0    6/29/15 7:33 AM     6/29/15 4:41 PM              77       09:07                    08:00     00:00                 08:07
06/30/15         3             0    6/30/15 7:44 AM     6/30/15 5:20 PM              82       09:35                    08:00     00:00                 08:35
07/01/15         4             0     7/1/15 8:02 AM      7/1/15 5:21 PM              98       09:18                    08:00     00:00                 08:18
07/02/15         5             0     7/2/15 7:57 AM      7/2/15 4:06 PM              53       08:08                    08:00     00:00                 07:08
07/03/15         6             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                08:00     00:00
07/04/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
07/05/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              41:02
07/06/15         2             0     7/6/15 7:49 AM      7/6/15 5:50 PM              80       10:00                    08:00     00:00                 09:00
07/07/15         3             0     7/7/15 7:54 AM      7/7/15 5:16 PM             114       09:21                    08:00     00:00                 08:21
07/08/15         4             0     7/8/15 7:51 AM      7/8/15 5:20 PM             114       09:28                    08:00     00:00                 08:28
07/09/15         5             0     7/9/15 7:58 AM      7/9/15 5:07 PM             105       09:08                    08:00     00:00                 08:08
07/10/15         6             0    7/10/15 7:44 AM     7/10/15 3:49 PM              50       08:04                    08:00     00:00                 07:04
07/11/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
07/12/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              42:06
07/13/15         2             0    7/13/15 8:15 AM     7/13/15 6:50 PM              89       10:35                    08:00     00:00                 09:35
07/14/15         3             0    7/14/15 7:50 AM     7/14/15 4:51 PM              88       09:00                    08:00     00:00                 08:00
07/15/15         4             0    7/15/15 7:53 AM     7/15/15 5:10 PM             101       09:16                    08:00     00:00                 08:16
07/16/15         5             0    7/16/15 7:39 AM     7/16/15 4:49 PM              55       09:09                    08:00     00:00                 08:09
07/17/15         6             0    7/17/15 7:48 AM     7/17/15 4:52 PM              63       09:03                    08:00     00:00                 08:03
07/18/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
07/19/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              49:50
07/20/15         2             0    7/20/15 7:38 AM 7/20/15 10:04 PM                 76       14:26                    08:00     00:00                 13:26
07/21/15         3             0    7/21/15 7:40 AM     7/21/15 8:20 PM              69       12:40                    08:00     00:00                 11:40
07/22/15         4             0    7/22/15 7:50 AM     7/22/15 5:00 PM              71       09:10                    08:00     00:00                 08:10
07/23/15         5             0    7/23/15 7:44 AM     7/23/15 5:28 PM             102       09:44                    08:00     00:00                 08:44


                                                                              Page 10 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 12 of 111 PageID# 2234



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
07/24/15         6   7/24/15 8:57 AM     7/24/15 5:47 PM       9                                             0                                               0
07/25/15         7                                             0                                             0                                               0
07/26/15         1                                             0                                             0                                               0
07/27/15         2   7/27/15 8:30 AM     7/27/15 3:09 PM     17     7/27/15 7:51 AM     7/27/15 2:21 PM      2     7/27/15 9:33 AM     7/27/15 3:10 PM      58
07/28/15         3   7/28/15 7:50 AM     7/28/15 5:23 PM     21     7/28/15 7:33 AM     7/28/15 7:33 AM      1     7/28/15 9:08 AM     7/28/15 2:57 PM      51
07/29/15         4   7/29/15 8:37 AM     7/29/15 6:04 PM     16     7/29/15 7:55 AM     7/29/15 7:55 AM      1     7/29/15 8:08 AM     7/29/15 4:56 PM      75
07/30/15         5   7/30/15 8:22 AM     7/30/15 5:48 PM     28     7/30/15 7:42 AM     7/30/15 8:07 AM      2     7/30/15 9:06 AM     7/30/15 4:45 PM      50
07/31/15         6   7/31/15 8:21 AM     7/31/15 5:13 PM     37     7/31/15 8:02 AM     7/31/15 8:02 AM      1     7/31/15 9:38 AM     7/31/15 3:32 PM      37
08/01/15         7                                             0                                             0                                               0
08/02/15         1                                             0                                             0                                               0
08/03/15         2    8/3/15 8:01 AM      8/3/15 5:20 PM    148      8/3/15 7:54 AM      8/3/15 7:54 AM      1     8/3/15 12:01 PM      8/3/15 4:38 PM      38
08/04/15         3    8/4/15 8:18 AM      8/4/15 5:54 PM     68      8/4/15 7:43 AM      8/4/15 7:43 AM      1      8/4/15 9:22 AM      8/4/15 4:45 PM      75
08/05/15         4    8/5/15 8:12 AM      8/5/15 6:16 PM     23      8/5/15 7:49 AM      8/5/15 7:49 AM      1      8/5/15 9:56 AM      8/5/15 4:57 PM      59
08/06/15         5    8/6/15 7:37 AM      8/6/15 2:35 PM     17      8/6/15 7:20 AM     8/6/15 12:29 PM      2      8/6/15 9:19 AM      8/6/15 4:14 PM      61
08/07/15         6    8/7/15 8:19 AM      8/7/15 3:45 PM     24      8/7/15 7:51 AM      8/7/15 7:51 AM      1      8/7/15 9:10 AM      8/7/15 4:02 PM      43
08/08/15         7                                             0                                             0                                               0
08/09/15         1                                             0                                             0                                               0
08/10/15         2   8/10/15 7:55 AM     8/10/15 4:34 PM     37     8/10/15 7:47 AM     8/10/15 1:45 PM      2 8/10/15 10:01 AM        8/10/15 3:23 PM      40
08/11/15         3   8/11/15 8:05 AM     8/11/15 9:19 PM     16     8/11/15 7:54 AM     8/11/15 7:54 AM      1     8/11/15 8:39 AM     8/11/15 4:57 PM      60
08/12/15         4   8/12/15 7:51 AM     8/12/15 6:31 PM     21     8/12/15 7:41 AM     8/12/15 7:43 AM      2     8/12/15 8:40 AM     8/12/15 3:56 PM      54
08/13/15         5   8/13/15 8:46 AM     8/13/15 9:23 PM     12     8/13/15 8:00 AM     8/13/15 8:00 AM      1     8/13/15 9:53 AM     8/13/15 4:24 PM      88
08/14/15         6   8/14/15 7:39 AM     8/14/15 5:30 PM     15                                              0     8/14/15 9:25 AM     8/14/15 3:58 PM      37
08/15/15         7                                             0                                             0                                               0
08/16/15         1                                             0                                             0                                               0
08/17/15         2   8/17/15 8:04 AM     8/17/15 7:58 PM     44     8/17/15 7:45 AM     8/17/15 7:45 AM      1     8/17/15 8:17 AM     8/17/15 4:20 PM      67
08/18/15         3   8/18/15 8:08 AM     8/18/15 4:27 PM     24     8/18/15 7:53 AM     8/18/15 7:53 AM      1     8/18/15 9:29 AM     8/18/15 2:54 PM      74
08/19/15         4   8/19/15 7:30 AM     8/19/15 4:54 PM     27     8/19/15 7:25 AM     8/19/15 7:25 AM      1     8/19/15 8:47 AM     8/19/15 4:56 PM      93
08/20/15         5   8/20/15 7:38 AM     8/20/15 8:41 PM     27     8/20/15 7:35 AM     8/20/15 7:35 AM      1     8/20/15 8:58 AM     8/20/15 4:30 PM      60
08/21/15         6 8/21/15 10:36 AM      8/21/15 8:44 PM     21     8/21/15 7:22 AM     8/21/15 7:22 AM      1 8/21/15 10:55 AM        8/21/15 3:52 PM      61
08/22/15         7   8/22/15 1:35 PM     8/22/15 3:20 PM       5                                             0                                               0
08/23/15         1                                             0                                             0                                               0


                                                                                           Page 11 of 110
                                    Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 13 of 111 PageID# 2235



           Day Of         arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm   Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
07/24/15         6             0    7/24/15 8:57 AM     7/24/15 5:47 PM               9       08:50                    08:00     00:00                 07:50
07/25/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
07/26/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              41:34
07/27/15         2             0    7/27/15 7:51 AM     7/27/15 3:10 PM              77       07:18                    08:00     00:00                 06:18
07/28/15         3             0    7/28/15 7:33 AM     7/28/15 5:23 PM              73       09:50                    08:00     00:00                 08:50
07/29/15         4             0    7/29/15 7:55 AM     7/29/15 6:04 PM              92       10:09                    08:00     00:00                 09:09
07/30/15         5             0    7/30/15 7:42 AM     7/30/15 5:48 PM              80       10:05                    08:00     00:00                 09:05
07/31/15         6             0    7/31/15 8:02 AM     7/31/15 5:13 PM              75       09:11                    08:00     00:00                 08:11
08/01/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
08/02/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              42:08
08/03/15         2             0     8/3/15 7:54 AM      8/3/15 5:20 PM             187       09:26                    08:00     00:00                 08:26
08/04/15         3             0     8/4/15 7:43 AM      8/4/15 5:54 PM             144       10:10                    08:00     00:00                 09:10
08/05/15         4             0     8/5/15 7:49 AM      8/5/15 6:16 PM              83       10:27                    08:00     00:00                 09:27
08/06/15         5             0     8/6/15 7:20 AM      8/6/15 4:14 PM              80       08:53                    08:00     00:00                 07:53
08/07/15         6             0     8/7/15 7:51 AM      8/7/15 4:02 PM              68       08:10                    08:00     00:00                 07:10
08/08/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
08/09/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              51:15
08/10/15         2             0    8/10/15 7:47 AM     8/10/15 4:34 PM              79       08:47                    08:00     00:00                 07:47
08/11/15         3             0    8/11/15 7:54 AM     8/11/15 9:19 PM              77       13:24                    08:00     00:00                 12:24
08/12/15         4             0    8/12/15 7:41 AM     8/12/15 6:31 PM              77       10:50                    08:00     00:00                 09:50
08/13/15         5             0    8/13/15 8:00 AM     8/13/15 9:23 PM             101       13:23                    08:00     00:00                 12:23
08/14/15         6             0    8/14/15 7:39 AM     8/14/15 5:30 PM              52       09:50                    08:00     00:00                 08:50
08/15/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
08/16/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              52:30
08/17/15         2             0    8/17/15 7:45 AM     8/17/15 7:58 PM             112       12:12                    08:00     00:00                 11:12
08/18/15         3             0    8/18/15 7:53 AM     8/18/15 4:27 PM              99       08:33                    08:00     00:00                 07:33
08/19/15         4             0    8/19/15 7:25 AM     8/19/15 4:56 PM             121       09:30                    08:00     00:00                 08:30
08/20/15         5             0    8/20/15 7:35 AM     8/20/15 8:41 PM              88       13:06                    08:00     00:00                 12:06
08/21/15         6             0    8/21/15 7:22 AM     8/21/15 8:44 PM              83       13:22                    08:00     00:00                 12:22
08/22/15         7             0    8/22/15 1:35 PM     8/22/15 3:20 PM               5       01:45                    00:00     00:00                 00:45
08/23/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              48:22


                                                                              Page 12 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 14 of 111 PageID# 2236



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
08/24/15         2   8/24/15 7:34 AM     8/24/15 6:58 PM    49      8/24/15 7:21 AM 8/24/15 10:37 AM         2     8/24/15 9:10 AM     8/24/15 4:47 PM      61
08/25/15         3   8/25/15 8:12 AM     8/25/15 7:36 PM    22      8/25/15 7:24 AM     8/25/15 7:24 AM      1     8/25/15 7:35 AM     8/25/15 4:51 PM      77
08/26/15         4   8/26/15 7:52 AM     8/26/15 4:00 PM    45      8/26/15 7:22 AM     8/26/15 7:22 AM      1     8/26/15 9:18 AM     8/26/15 4:46 PM      92
08/27/15         5   8/27/15 8:05 AM     8/27/15 4:38 PM    21      8/27/15 7:58 AM     8/27/15 7:58 AM      1     8/27/15 8:34 AM     8/27/15 4:14 PM      59
08/28/15         6   8/28/15 7:31 AM     8/28/15 4:40 PM    20      8/28/15 7:22 AM 8/28/15 12:54 PM         2     8/28/15 8:24 AM     8/28/15 4:25 PM      57
08/29/15         7 8/29/15 10:04 AM 8/29/15 12:58 PM           2    8/29/15 9:46 AM     8/29/15 9:46 AM      1                                               0
08/30/15         1                                             0                                             0                                               0
08/31/15         2   8/31/15 7:56 AM     8/31/15 8:59 PM    42      8/31/15 7:29 AM     8/31/15 2:32 PM      2     8/31/15 9:07 AM     8/31/15 3:43 PM      44
09/01/15         3    9/1/15 7:46 AM      9/1/15 4:46 PM    31       9/1/15 7:36 AM      9/1/15 7:36 AM      1      9/1/15 9:37 AM      9/1/15 4:52 PM      66
09/02/15         4    9/2/15 8:00 AM      9/2/15 5:09 PM    34       9/2/15 7:53 AM      9/2/15 7:53 AM      1      9/2/15 8:23 AM      9/2/15 4:29 PM      76
09/03/15         5    9/3/15 7:23 AM      9/3/15 5:22 PM    30       9/3/15 7:21 AM      9/3/15 7:21 AM      1      9/3/15 8:57 AM      9/3/15 4:49 PM      67
09/04/15         6    9/4/15 9:29 AM      9/4/15 4:26 PM       8     9/4/15 7:46 AM      9/4/15 8:54 AM      2      9/4/15 8:40 AM      9/4/15 4:49 PM      54
09/05/15         7                                             0                                             0                                               0
09/06/15         1                                             0                                             0                                               0
09/07/15         2    9/7/15 2:25 PM      9/7/15 8:54 PM       4                                             0                                               0
09/08/15         3    9/8/15 6:50 AM      9/8/15 8:35 PM    21       9/8/15 7:39 AM      9/8/15 7:39 AM      1      9/8/15 9:07 AM      9/8/15 4:39 PM     118
09/09/15         4    9/9/15 8:59 AM      9/9/15 9:22 PM    17       9/9/15 7:47 AM      9/9/15 7:47 AM      1      9/9/15 8:09 AM      9/9/15 5:24 PM      89
09/10/15         5   9/10/15 7:30 AM     9/10/15 4:37 PM    21      9/10/15 7:21 AM     9/10/15 8:22 AM      2     9/10/15 8:12 AM     9/10/15 4:38 PM      78
09/11/15         6   9/11/15 7:59 AM     9/11/15 6:09 PM    22      9/11/15 7:20 AM     9/11/15 4:48 PM      2     9/11/15 8:27 AM     9/11/15 6:10 PM      62
09/12/15         7                                             0                                             0                                               0
09/13/15         1                                             0                                             0                                               0
09/14/15         2   9/14/15 8:16 AM     9/14/15 1:54 PM    14      9/14/15 7:38 AM 9/14/15 12:18 PM         4     9/14/15 8:48 AM 9/14/15 12:20 PM         60
09/15/15         3   9/15/15 4:10 PM     9/15/15 4:13 PM       2                                             0                                               0
09/16/15         4   9/16/15 8:19 AM     9/16/15 5:19 PM    11                                               0                                               0
09/17/15         5   9/17/15 9:06 AM     9/17/15 8:04 PM    29      9/17/15 8:11 AM     9/17/15 2:42 PM     18     9/17/15 9:14 AM     9/17/15 5:23 PM      74
09/18/15         6   9/18/15 7:36 AM     9/18/15 4:42 PM    18      9/18/15 7:17 AM     9/18/15 1:07 PM      3     9/18/15 8:58 AM     9/18/15 4:51 PM      45
09/19/15         7                                             0                                             0                                               0
09/20/15         1                                             0                                             0                                               0
09/21/15         2   9/21/15 7:46 AM     9/21/15 4:41 PM    47      9/21/15 7:39 AM     9/21/15 1:06 PM      2     9/21/15 8:55 AM     9/21/15 4:37 PM      53
09/22/15         3   9/22/15 8:28 AM     9/22/15 9:29 PM    21      9/22/15 7:53 AM     9/22/15 2:29 PM      2     9/22/15 7:59 AM     9/22/15 5:19 PM      79
09/23/15         4   9/23/15 7:58 AM     9/23/15 6:52 PM    28      9/23/15 7:48 AM 9/23/15 11:50 AM         2     9/23/15 9:42 AM     9/23/15 6:24 PM      70


                                                                                           Page 13 of 110
                                    Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 15 of 111 PageID# 2237



           Day Of         arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm   Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
08/24/15         2             0    8/24/15 7:21 AM     8/24/15 6:58 PM             112       11:37                    08:00     00:00                 10:37
08/25/15         3             0    8/25/15 7:24 AM     8/25/15 7:36 PM             100       12:11                    08:00     00:00                 11:11
08/26/15         4             0    8/26/15 7:22 AM     8/26/15 4:46 PM             138       09:23                    08:00     00:00                 08:23
08/27/15         5             0    8/27/15 7:58 AM     8/27/15 4:38 PM              81       08:40                    08:00     00:00                 07:40
08/28/15         6             0    8/28/15 7:22 AM     8/28/15 4:40 PM              79       09:18                    08:00     00:00                 08:18
08/29/15         7             0    8/29/15 9:46 AM 8/29/15 12:58 PM                  3       03:11                    00:00     00:00                 02:11
08/30/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              46:06
08/31/15         2             0    8/31/15 7:29 AM     8/31/15 8:59 PM              88       13:30                    08:00     00:00                 12:30
09/01/15         3             0     9/1/15 7:36 AM      9/1/15 4:52 PM              98       09:15                    08:00     00:00                 08:15
09/02/15         4             0     9/2/15 7:53 AM      9/2/15 5:09 PM             111       09:16                    08:00     00:00                 08:16
09/03/15         5             0     9/3/15 7:21 AM      9/3/15 5:22 PM              98       10:01                    08:00     00:00                 09:01
09/04/15         6             0     9/4/15 7:46 AM      9/4/15 4:49 PM              64       09:02                    08:00     00:00                 08:02
09/05/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
09/06/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              48:54
09/07/15         2             0     9/7/15 2:25 PM      9/7/15 8:54 PM               4       06:28                    08:00     00:00                 05:28
09/08/15         3             0     9/8/15 6:50 AM      9/8/15 8:35 PM             140       13:45                    08:00     00:00                 12:45
09/09/15         4             0     9/9/15 7:47 AM      9/9/15 9:22 PM             107       13:34                    08:00     00:00                 12:34
09/10/15         5             0    9/10/15 7:21 AM     9/10/15 4:38 PM             101       09:16                    08:00     00:00                 08:16
09/11/15         6             0    9/11/15 7:20 AM     9/11/15 6:10 PM              86       10:49                    08:00     00:00                 09:49
09/12/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
09/13/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              32:41
09/14/15         2             0    9/14/15 7:38 AM     9/14/15 1:54 PM              78       06:15                    08:00     00:00                 05:15
09/15/15         3             0    9/15/15 4:10 PM     9/15/15 4:13 PM               2       00:03                    08:00     00:00                 00:00
09/16/15         4             0    9/16/15 8:19 AM     9/16/15 5:19 PM              11       09:00                    08:00     00:00                 08:00
09/17/15         5             0    9/17/15 8:11 AM     9/17/15 8:04 PM             121       11:52                    08:00     00:00                 10:52
09/18/15         6             0    9/18/15 7:17 AM     9/18/15 4:51 PM              66       09:33                    08:00     00:00                 08:33
09/19/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
09/20/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              50:43
09/21/15         2             0    9/21/15 7:39 AM     9/21/15 4:41 PM             102       09:02                    08:00     00:00                 08:02
09/22/15         3             0    9/22/15 7:53 AM     9/22/15 9:29 PM             102       13:35                    08:00     00:00                 12:35
09/23/15         4             0    9/23/15 7:48 AM     9/23/15 6:52 PM             100       11:04                    08:00     00:00                 10:04


                                                                              Page 14 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 16 of 111 PageID# 2238



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
09/24/15         5   9/24/15 8:16 AM     9/24/15 7:58 PM    15      9/24/15 7:33 AM     9/24/15 2:52 PM      3     9/24/15 8:53 AM     9/24/15 4:42 PM      84
09/25/15         6   9/25/15 7:54 AM     9/25/15 4:59 PM    25      9/25/15 7:22 AM     9/25/15 1:47 PM      3     9/25/15 9:25 AM     9/25/15 4:18 PM      65
09/26/15         7                                             0                                             0                                               0
09/27/15         1                                             0                                             0                                               0
09/28/15         2   9/28/15 8:00 AM     9/28/15 5:00 PM    27      9/28/15 7:56 AM     9/28/15 1:09 PM      2     9/28/15 8:48 AM     9/28/15 4:30 PM      60
09/29/15         3   9/29/15 7:43 AM     9/29/15 8:07 PM    13      9/29/15 7:41 AM     9/29/15 7:41 AM      1     9/29/15 9:00 AM     9/29/15 4:18 PM      63
09/30/15         4   9/30/15 7:46 AM     9/30/15 3:03 PM    17      9/30/15 7:34 AM     9/30/15 7:34 AM      1     9/30/15 9:06 AM     9/30/15 4:15 PM      59
10/01/15         5   10/1/15 8:06 AM     10/1/15 4:10 PM    25      10/1/15 7:38 AM     10/1/15 7:38 AM      1     10/1/15 9:21 AM     10/1/15 4:26 PM      73
10/02/15         6   10/2/15 7:03 AM     10/2/15 5:51 PM    18                                               0                                               0
10/03/15         7                                             0                                             0                                               0
10/04/15         1                                             0                                             0                                               0
10/05/15         2 10/5/15 12:56 PM      10/5/15 3:07 PM       2                                             0                                               0
10/06/15         3   10/6/15 7:31 AM     10/6/15 5:41 PM    26      10/6/15 7:11 AM     10/6/15 7:11 AM      1     10/6/15 9:14 AM     10/6/15 5:28 PM      48
10/07/15         4   10/7/15 8:00 AM     10/7/15 6:24 PM    31      10/7/15 7:56 AM     10/7/15 7:56 AM      1     10/7/15 9:04 AM     10/7/15 4:34 PM      69
10/08/15         5   10/8/15 8:11 AM     10/8/15 4:48 PM    17      10/8/15 7:58 AM     10/8/15 1:08 PM      2     10/8/15 8:49 AM     10/8/15 4:12 PM      64
10/09/15         6 10/9/15 11:08 AM      10/9/15 4:12 PM       7                                             0                                               0
10/10/15         7 10/10/15 1:28 PM 10/10/15 1:28 PM           1                                             0                                               0
10/11/15         1                                             0                                             0                                               0
10/12/15         2 10/12/15 7:59 AM 10/12/15 7:14 PM        24 10/12/15 7:36 AM 10/12/15 7:36 AM             1 10/12/15 9:29 AM 10/12/15 4:34 PM            63
10/13/15         3 10/13/15 8:13 AM 10/13/15 6:08 PM        39 10/13/15 8:09 AM 10/13/15 8:09 AM             1 10/13/15 9:28 AM 10/13/15 4:56 PM            65
10/14/15         4 10/14/15 8:30 AM 10/14/15 8:18 PM        19 10/14/15 7:29 AM 10/14/15 7:29 AM             1 10/14/15 8:50 AM 10/14/15 4:26 PM            52
10/15/15         5 10/15/15 8:08 AM 10/15/15 9:43 PM        35 10/15/15 7:50 AM 10/15/15 7:50 AM             1 10/15/15 9:36 AM 10/15/15 3:58 PM            67
10/16/15         6 10/16/15 7:53 AM 10/16/15 1:28 PM        14 10/16/15 7:48 AM 10/16/15 7:48 AM             1 10/16/15 9:15 AM 10/16/15 2:47 PM            40
10/17/15         7                                             0                                             0                                               0
10/18/15         1                                             0                                             0                                               0
10/19/15         2 10/19/15 7:58 AM 10/19/15 8:07 PM        22 10/19/15 7:56 AM 10/19/15 3:28 PM             2 10/19/15 9:31 AM 10/19/15 4:51 PM            66
10/20/15         3 10/20/15 7:44 AM 10/20/15 7:48 PM        57 10/20/15 7:39 AM 10/20/15 7:39 AM             1 10/20/15 10:35 AM 10/20/15 4:51 PM           45
10/21/15         4 10/21/15 8:09 AM 10/21/15 4:31 PM        17 10/21/15 7:50 AM 10/21/15 7:50 AM             1 10/21/15 8:58 AM 10/21/15 4:25 PM            79
10/22/15         5 10/22/15 7:43 AM 10/22/15 8:09 PM        31 10/22/15 7:19 AM 10/22/15 7:19 AM             1 10/22/15 10:03 AM 10/22/15 4:17 PM           62
10/23/15         6 10/23/15 7:55 AM 10/23/15 4:21 PM        16 10/23/15 7:41 AM 10/23/15 7:41 AM             1 10/23/15 9:12 AM 10/23/15 4:27 PM            45
10/24/15         7                                             0                                             0                                               0


                                                                                           Page 15 of 110
                                    Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 17 of 111 PageID# 2239



           Day Of         arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm   Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
09/24/15         5             0    9/24/15 7:33 AM     9/24/15 7:58 PM             102       12:25                    08:00     00:00                 11:25
09/25/15         6             0    9/25/15 7:22 AM     9/25/15 4:59 PM              93       09:36                    08:00     00:00                 08:36
09/26/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
09/27/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              44:45
09/28/15         2             0    9/28/15 7:56 AM     9/28/15 5:00 PM              89       09:03                    08:00     00:00                 08:03
09/29/15         3             0    9/29/15 7:41 AM     9/29/15 8:07 PM              77       12:25                    08:00     00:00                 11:25
09/30/15         4             0    9/30/15 7:34 AM     9/30/15 4:15 PM              77       08:40                    08:00     00:00                 07:40
10/01/15         5             0    10/1/15 7:38 AM     10/1/15 4:26 PM              99       08:47                    08:00     00:00                 07:47
10/02/15         6             0    10/2/15 7:03 AM     10/2/15 5:51 PM              18       10:47                    08:00     00:00                 09:47
10/03/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
10/04/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              32:03
10/05/15         2             0 10/5/15 12:56 PM       10/5/15 3:07 PM               2       02:11                    08:00     00:00                 01:11
10/06/15         3             0    10/6/15 7:11 AM     10/6/15 5:41 PM              75       10:30                    08:00     00:00                 09:30
10/07/15         4             0    10/7/15 7:56 AM     10/7/15 6:24 PM             101       10:28                    08:00     00:00                 09:28
10/08/15         5             0    10/8/15 7:58 AM     10/8/15 4:48 PM              83       08:50                    08:00     00:00                 07:50
10/09/15         6             0 10/9/15 11:08 AM       10/9/15 4:12 PM               7       05:03                    08:00     00:00                 04:03
10/10/15         7             0 10/10/15 1:28 PM 10/10/15 1:28 PM                    1       00:00                    00:00     00:00                 00:00
10/11/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              50:18
10/12/15         2             0 10/12/15 7:36 AM 10/12/15 7:14 PM                   88       11:38                    08:00     00:00                 10:38
10/13/15         3             0 10/13/15 8:09 AM 10/13/15 6:08 PM                  105       09:59                    08:00     00:00                 08:59
10/14/15         4             0 10/14/15 7:29 AM 10/14/15 8:18 PM                   72       12:49                    08:00     00:00                 11:49
10/15/15         5             0 10/15/15 7:50 AM 10/15/15 9:43 PM                  103       13:53                    08:00     00:00                 12:53
10/16/15         6             0 10/16/15 7:48 AM 10/16/15 2:47 PM                   55       06:58                    08:00     00:00                 05:58
10/17/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
10/18/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              49:36
10/19/15         2             0 10/19/15 7:56 AM 10/19/15 8:07 PM                   90       12:10                    08:00     00:00                 11:10
10/20/15         3             0 10/20/15 7:39 AM 10/20/15 7:48 PM                  103       12:09                    08:00     00:00                 11:09
10/21/15         4             0 10/21/15 7:50 AM 10/21/15 4:31 PM                   97       08:41                    08:00     00:00                 07:41
10/22/15         5             0 10/22/15 7:19 AM 10/22/15 8:09 PM                   94       12:50                    08:00     00:00                 11:50
10/23/15         6             0 10/23/15 7:41 AM 10/23/15 4:27 PM                   62       08:45                    08:00     00:00                 07:45
10/24/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00


                                                                              Page 16 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 18 of 111 PageID# 2240



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
10/25/15         1                                             0                                             0                                               0
10/26/15         2 10/26/15 8:01 AM 10/26/15 7:58 PM        19 10/26/15 7:56 AM 10/26/15 7:56 AM             1 10/26/15 8:22 AM 10/26/15 3:15 PM            72
10/27/15         3 10/27/15 7:56 AM 10/27/15 7:27 PM        12 10/27/15 7:49 AM 10/27/15 7:49 AM             1 10/27/15 9:12 AM 10/27/15 5:07 PM            46
10/28/15         4 10/28/15 7:59 AM 10/28/15 5:11 PM        20 10/28/15 7:41 AM 10/28/15 7:41 AM             1 10/28/15 8:26 AM 10/28/15 5:02 PM           112
10/29/15         5 10/29/15 7:53 AM 10/29/15 4:53 PM        19 10/29/15 7:48 AM 10/29/15 7:48 AM             1 10/29/15 8:54 AM 10/29/15 4:41 PM            50
10/30/15         6 10/30/15 8:45 AM 10/30/15 3:08 PM        12 10/30/15 7:35 AM 10/30/15 7:35 AM             1 10/30/15 9:08 AM 10/30/15 4:02 PM            53
10/31/15         7                                             0                                             0                                               0
11/01/15         1                                             0                                             0                                               0
11/02/15         2   11/2/15 8:12 AM     11/2/15 4:57 PM    14      11/2/15 8:05 AM     11/2/15 8:05 AM      1     11/2/15 9:57 AM     11/2/15 5:07 PM      48
11/03/15         3   11/3/15 7:33 AM     11/3/15 4:40 PM    26      11/3/15 7:13 AM     11/3/15 7:13 AM      1     11/3/15 8:50 AM     11/3/15 4:22 PM      76
11/04/15         4   11/4/15 8:22 AM     11/4/15 7:23 PM    29      11/4/15 7:20 AM     11/4/15 7:20 AM      1 11/4/15 10:09 AM        11/4/15 2:55 PM      72
11/05/15         5   11/5/15 7:25 AM     11/5/15 4:26 PM    38      11/5/15 7:21 AM     11/5/15 1:13 PM      2     11/5/15 9:29 AM     11/5/15 3:52 PM      59
11/06/15         6   11/6/15 9:04 AM     11/6/15 3:46 PM    14      11/6/15 8:41 AM     11/6/15 8:41 AM      1     11/6/15 9:08 AM     11/6/15 3:14 PM      54
11/07/15         7                                             0                                             0                                               0
11/08/15         1                                             0                                             0                                               0
11/09/15         2   11/9/15 7:24 AM 11/9/15 11:38 AM       10      11/9/15 7:15 AM     11/9/15 1:39 PM      2     11/9/15 8:42 AM     11/9/15 3:12 PM      60
11/10/15         3 11/10/15 7:49 AM 11/10/15 2:34 PM        19 11/10/15 7:36 AM 11/10/15 7:36 AM             1 11/10/15 9:17 AM 11/10/15 4:00 PM            60
11/11/15         4 11/11/15 7:14 AM 11/11/15 8:19 PM        12 11/11/15 7:12 AM 11/11/15 2:45 PM             4 11/11/15 9:15 AM 11/11/15 3:47 PM            83
11/12/15         5 11/12/15 9:27 AM 11/12/15 5:36 PM        17 11/12/15 7:56 AM 11/12/15 9:19 AM             2 11/12/15 9:20 AM 11/12/15 5:37 PM            86
11/13/15         6 11/13/15 8:05 AM 11/13/15 8:11 PM        19 11/13/15 7:22 AM 11/13/15 7:22 AM             1 11/13/15 9:24 AM 11/13/15 4:42 PM            56
11/14/15         7                                             0                                             0                                               0
11/15/15         1                                             0                                             0                                               0
11/16/15         2 11/16/15 8:08 AM 11/16/15 8:51 PM        26 11/16/15 7:48 AM 11/16/15 8:38 AM             2 11/16/15 9:14 AM 11/16/15 4:35 PM            68
11/17/15         3 11/17/15 7:35 AM 11/17/15 10:48 PM       29 11/17/15 7:19 AM 11/17/15 12:27 PM            2 11/17/15 8:56 AM 11/17/15 4:31 PM            36
11/18/15         4 11/18/15 7:55 AM 11/18/15 4:32 PM        19 11/18/15 7:38 AM 11/18/15 10:05 AM            2 11/18/15 8:43 AM 11/18/15 3:00 PM            48
11/19/15         5 11/19/15 7:11 AM 11/19/15 3:51 PM        14 11/19/15 7:05 AM 11/19/15 7:05 AM             1 11/19/15 9:18 AM 11/19/15 4:47 PM            91
11/20/15         6 11/20/15 9:29 AM 11/20/15 7:20 PM        13 11/20/15 6:59 AM 11/20/15 6:59 AM             1 11/20/15 8:49 AM 11/20/15 3:56 PM            57
11/21/15         7 11/21/15 8:56 AM 11/21/15 7:36 PM           2                                             0                                               0
11/22/15         1                                             0                                             0                                               0
11/23/15         2 11/23/15 7:53 AM 11/23/15 8:10 PM        15 11/23/15 7:47 AM 11/23/15 1:41 PM             2 11/23/15 8:02 AM 11/23/15 4:37 PM            62
11/24/15         3 11/24/15 7:49 AM 11/24/15 4:14 PM        18 11/24/15 7:46 AM 11/24/15 7:46 AM             1 11/24/15 8:27 AM 11/24/15 3:11 PM            36


                                                                                           Page 17 of 110
                                    Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 19 of 111 PageID# 2241



           Day Of         arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm   Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
10/25/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              45:42
10/26/15         2             0 10/26/15 7:56 AM 10/26/15 7:58 PM                   92       12:02                    08:00     00:00                 11:02
10/27/15         3             0 10/27/15 7:49 AM 10/27/15 7:27 PM                   59       11:37                    08:00     00:00                 10:37
10/28/15         4             0 10/28/15 7:41 AM 10/28/15 5:11 PM                  133       09:30                    08:00     00:00                 08:30
10/29/15         5             0 10/29/15 7:48 AM 10/29/15 4:53 PM                   70       09:04                    08:00     00:00                 08:04
10/30/15         6             0 10/30/15 7:35 AM 10/30/15 4:02 PM                   66       08:26                    08:00     00:00                 07:26
10/31/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
11/01/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              41:42
11/02/15         2             0    11/2/15 8:05 AM     11/2/15 5:07 PM              63       09:01                    08:00     00:00                 08:01
11/03/15         3             0    11/3/15 7:13 AM     11/3/15 4:40 PM             103       09:27                    08:00     00:00                 08:27
11/04/15         4             0    11/4/15 7:20 AM     11/4/15 7:23 PM             102       12:03                    08:00     00:00                 11:03
11/05/15         5             0    11/5/15 7:21 AM     11/5/15 4:26 PM              99       09:05                    08:00     00:00                 08:05
11/06/15         6             0    11/6/15 8:41 AM     11/6/15 3:46 PM              69       07:05                    08:00     00:00                 06:05
11/07/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
11/08/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              46:56
11/09/15         2             0    11/9/15 7:15 AM     11/9/15 3:12 PM              72       07:56                    08:00     00:00                 06:56
11/10/15         3             0 11/10/15 7:36 AM 11/10/15 4:00 PM                   80       08:23                    08:00     00:00                 07:23
11/11/15         4             0 11/11/15 7:12 AM 11/11/15 8:19 PM                   99       13:06                    08:00     00:00                 12:06
11/12/15         5             0 11/12/15 7:56 AM 11/12/15 5:37 PM                  105       09:40                    08:00     00:00                 08:40
11/13/15         6             0 11/13/15 7:22 AM 11/13/15 8:11 PM                   76       12:48                    08:00     00:00                 11:48
11/14/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
11/15/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              64:08
11/16/15         2             0 11/16/15 7:48 AM 11/16/15 8:51 PM                   96       13:03                    08:00     00:00                 12:03
11/17/15         3             0 11/17/15 7:19 AM 11/17/15 10:48 PM                  67       15:28                    08:00     00:00                 14:28
11/18/15         4             0 11/18/15 7:38 AM 11/18/15 4:32 PM                   69       08:54                    08:00     00:00                 07:54
11/19/15         5             0 11/19/15 7:05 AM 11/19/15 4:47 PM                  106       09:41                    08:00     00:00                 08:41
11/20/15         6             0 11/20/15 6:59 AM 11/20/15 7:20 PM                   71       12:21                    08:00     00:00                 11:21
11/21/15         7             0 11/21/15 8:56 AM 11/21/15 7:36 PM                    2       10:40                    00:00     00:00                 09:40
11/22/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              34:02
11/23/15         2             0 11/23/15 7:47 AM 11/23/15 8:10 PM                   79       12:23                    08:00     00:00                 11:23
11/24/15         3             0 11/24/15 7:46 AM 11/24/15 4:14 PM                   55       08:27                    08:00     00:00                 07:27


                                                                              Page 18 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 20 of 111 PageID# 2242



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
11/25/15         4 11/25/15 7:48 AM 11/25/15 2:59 PM        17 11/25/15 7:45 AM 11/25/15 7:45 AM             1 11/25/15 10:03 AM 11/25/15 2:38 PM           21
11/26/15         5                                             0                                             0                                               0
11/27/15         6 11/27/15 9:30 AM 11/27/15 7:28 PM           5                                             0                                               0
11/28/15         7                                             0                                             0                                               0
11/29/15         1                                             0                                             0                                               0
11/30/15         2 11/30/15 7:54 AM 11/30/15 8:20 PM        18 11/30/15 7:45 AM 11/30/15 3:54 PM             2 11/30/15 10:41 AM 11/30/15 4:09 PM           39
12/01/15         3   12/1/15 7:17 AM     12/1/15 5:56 PM    44      12/1/15 7:09 AM     12/1/15 7:09 AM      1     12/1/15 8:21 AM     12/1/15 4:33 PM      51
12/02/15         4   12/2/15 8:07 AM     12/2/15 4:16 PM    20      12/2/15 7:54 AM     12/2/15 7:54 AM      1 12/2/15 10:05 AM        12/2/15 4:30 PM      85
12/03/15         5   12/3/15 7:39 AM     12/3/15 4:21 PM    59      12/3/15 7:22 AM     12/3/15 7:22 AM      1     12/3/15 9:30 AM     12/3/15 4:52 PM      69
12/04/15         6   12/4/15 7:25 AM     12/4/15 3:34 PM    14      12/4/15 7:07 AM     12/4/15 7:07 AM      1     12/4/15 9:26 AM     12/4/15 4:13 PM      60
12/05/15         7                                             0                                             0                                               0
12/06/15         1                                             0                                             0                                               0
12/07/15         2   12/7/15 7:44 AM     12/7/15 4:29 PM    24      12/7/15 7:20 AM     12/7/15 7:20 AM      1     12/7/15 9:44 AM     12/7/15 4:28 PM      64
12/08/15         3   12/8/15 7:31 AM     12/8/15 7:13 PM    17      12/8/15 7:21 AM     12/8/15 9:05 AM      2     12/8/15 9:08 AM     12/8/15 4:38 PM     104
12/09/15         4   12/9/15 7:18 AM     12/9/15 7:15 PM    18      12/9/15 7:07 AM     12/9/15 7:07 AM      1     12/9/15 8:58 AM     12/9/15 4:00 PM      96
12/10/15         5 12/10/15 9:13 AM 12/10/15 7:15 PM        14 12/10/15 8:43 AM 12/10/15 8:43 AM             1 12/10/15 9:26 AM 12/10/15 4:23 PM            76
12/11/15         6 12/11/15 7:13 AM 12/11/15 2:30 PM        15 12/11/15 7:06 AM 12/11/15 7:06 AM             1 12/11/15 9:21 AM 12/11/15 3:40 PM            58
12/12/15         7                                             0                                             0                                               0
12/13/15         1                                             0                                             0                                               0
12/14/15         2 12/14/15 7:37 AM 12/14/15 9:29 PM        40 12/14/15 7:31 AM 12/14/15 7:31 AM             1 12/14/15 8:24 AM 12/14/15 4:30 PM            89
12/15/15         3 12/15/15 7:02 AM 12/15/15 3:55 PM        24 12/15/15 6:55 AM 12/15/15 6:55 AM             1 12/15/15 8:30 AM 12/15/15 3:39 PM            81
12/16/15         4 12/16/15 8:58 AM 12/16/15 8:06 PM        14 12/16/15 7:34 AM 12/16/15 7:34 AM             1 12/16/15 9:51 AM 12/16/15 4:02 PM            85
12/17/15         5 12/17/15 7:23 AM 12/17/15 10:30 PM       29 12/17/15 7:19 AM 12/17/15 7:19 AM             1 12/17/15 9:17 AM 12/17/15 4:30 PM            53
12/18/15         6 12/18/15 7:55 AM 12/18/15 4:02 PM        10 12/18/15 7:22 AM 12/18/15 7:22 AM             1 12/18/15 9:58 AM 12/18/15 4:37 PM            63
12/19/15         7                                             0                                             0                                               0
12/20/15         1                                             0                                             0                                               0
12/21/15         2 12/21/15 8:04 AM 12/21/15 2:55 PM        12 12/21/15 7:24 AM 12/21/15 7:24 AM             1 12/21/15 9:37 AM 12/21/15 4:20 PM            78
12/22/15         3 12/22/15 7:56 AM 12/22/15 4:04 PM        11 12/22/15 7:19 AM 12/22/15 7:19 AM             1 12/22/15 9:08 AM 12/22/15 4:30 PM            68
12/23/15         4 12/23/15 7:32 AM 12/23/15 12:36 PM       11 12/23/15 7:26 AM 12/23/15 7:26 AM             1 12/23/15 9:01 AM 12/23/15 1:44 PM            52
12/24/15         5 12/24/15 1:22 PM 12/24/15 1:58 PM           3                                             0                                               0
12/25/15         6                                             0                                             0                                               0


                                                                                           Page 19 of 110
                                    Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 21 of 111 PageID# 2243



           Day Of         arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm   Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
11/25/15         4             0 11/25/15 7:45 AM 11/25/15 2:59 PM                   39       07:14                    08:00     00:00                 06:14
11/26/15         5             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                08:00     00:00
11/27/15         6             0 11/27/15 9:30 AM 11/27/15 7:28 PM                    5       09:57                    08:00     00:00                 08:57
11/28/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
11/29/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              45:31
11/30/15         2             0 11/30/15 7:45 AM 11/30/15 8:20 PM                   59       12:35                    08:00     00:00                 11:35
12/01/15         3             0    12/1/15 7:09 AM     12/1/15 5:56 PM              96       10:46                    08:00     00:00                 09:46
12/02/15         4             0    12/2/15 7:54 AM     12/2/15 4:30 PM             106       08:35                    08:00     00:00                 07:35
12/03/15         5             0    12/3/15 7:22 AM     12/3/15 4:52 PM             129       09:29                    08:00     00:00                 08:29
12/04/15         6             0    12/4/15 7:07 AM     12/4/15 4:13 PM              75       09:05                    08:00     00:00                 08:05
12/05/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
12/06/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              47:15
12/07/15         2             0    12/7/15 7:20 AM     12/7/15 4:29 PM              89       09:09                    08:00     00:00                 08:09
12/08/15         3             0    12/8/15 7:21 AM     12/8/15 7:13 PM             123       11:51                    08:00     00:00                 10:51
12/09/15         4             0    12/9/15 7:07 AM     12/9/15 7:15 PM             115       12:07                    08:00     00:00                 11:07
12/10/15         5             0 12/10/15 8:43 AM 12/10/15 7:15 PM                   91       10:32                    08:00     00:00                 09:32
12/11/15         6             0 12/11/15 7:06 AM 12/11/15 3:40 PM                   74       08:33                    08:00     00:00                 07:33
12/12/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
12/13/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              54:56
12/14/15         2             0 12/14/15 7:31 AM 12/14/15 9:29 PM                  130       13:58                    08:00     00:00                 12:58
12/15/15         3             0 12/15/15 6:55 AM 12/15/15 3:55 PM                  106       08:59                    08:00     00:00                 07:59
12/16/15         4             0 12/16/15 7:34 AM 12/16/15 8:06 PM                  100       12:32                    08:00     00:00                 11:32
12/17/15         5             0 12/17/15 7:19 AM 12/17/15 10:30 PM                  83       15:11                    08:00     00:00                 14:11
12/18/15         6             0 12/18/15 7:22 AM 12/18/15 4:37 PM                   74       09:14                    08:00     00:00                 08:14
12/19/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
12/20/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              21:23
12/21/15         2             0 12/21/15 7:24 AM 12/21/15 4:20 PM                   91       08:55                    08:00     00:00                 07:55
12/22/15         3             0 12/22/15 7:19 AM 12/22/15 4:30 PM                   80       09:10                    08:00     00:00                 08:10
12/23/15         4             0 12/23/15 7:26 AM 12/23/15 1:44 PM                   64       06:17                    08:00     00:00                 05:17
12/24/15         5             0 12/24/15 1:22 PM 12/24/15 1:58 PM                    3       00:35                    08:00     00:00                 00:00
12/25/15         6             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                08:00     00:00


                                                                              Page 20 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 22 of 111 PageID# 2244



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
12/26/15         7                                             0                                             0                                               0
12/27/15         1                                             0                                             0                                               0
12/28/15         2 12/28/15 7:39 AM 12/28/15 3:45 PM           8 12/28/15 7:36 AM 12/28/15 7:36 AM           1 12/28/15 8:44 AM 12/28/15 3:08 PM            46
12/29/15         3 12/29/15 8:26 AM 12/29/15 11:30 PM       18 12/29/15 7:14 AM 12/29/15 7:14 AM             1 12/29/15 9:33 AM 12/29/15 3:40 PM            57
12/30/15         4 12/30/15 5:42 AM 12/30/15 4:18 PM        15 12/30/15 7:31 AM 12/30/15 7:31 AM             1 12/30/15 9:23 AM 12/30/15 4:01 PM            42
12/31/15         5 12/31/15 7:26 AM 12/31/15 3:06 PM           3 12/31/15 7:09 AM 12/31/15 8:23 AM           2 12/31/15 8:31 AM 12/31/15 8:32 AM             2
01/01/16         6                                             0                                             0                                               0
01/02/16         7                                             0                                             0                                               0
01/03/16         1                                             0                                             0                                               0
01/04/16         2    1/4/16 8:41 AM      1/4/16 4:32 PM    16       1/4/16 7:41 AM      1/4/16 7:41 AM      1     1/4/16 10:29 AM      1/4/16 4:26 PM      46
01/05/16         3    1/5/16 8:18 AM      1/5/16 5:42 PM    14       1/5/16 7:49 AM      1/5/16 7:49 AM      1      1/5/16 9:25 AM      1/5/16 4:02 PM      56
01/06/16         4    1/6/16 7:20 AM      1/6/16 5:38 PM    74       1/6/16 7:17 AM     1/6/16 12:51 PM      2      1/6/16 9:35 AM      1/6/16 4:45 PM      56
01/07/16         5    1/7/16 8:06 AM      1/7/16 7:32 PM    30       1/7/16 7:23 AM      1/7/16 7:23 AM      1      1/7/16 7:36 AM      1/7/16 4:48 PM      57
01/08/16         6    1/8/16 7:42 AM      1/8/16 4:41 PM    30       1/8/16 7:37 AM      1/8/16 7:37 AM      1      1/8/16 8:49 AM      1/8/16 4:20 PM      64
01/09/16         7                                             0                                             0                                               0
01/10/16         1                                             0                                             0                                               0
01/11/16         2   1/11/16 8:10 AM     1/11/16 5:49 PM    35      1/11/16 7:42 AM     1/11/16 7:42 AM      1     1/11/16 9:30 AM     1/11/16 4:46 PM      52
01/12/16         3   1/12/16 7:53 AM     1/12/16 5:48 PM    40      1/12/16 7:50 AM 1/12/16 11:29 AM         2     1/12/16 8:09 AM     1/12/16 4:45 PM      91
01/13/16         4   1/13/16 7:31 AM     1/13/16 8:20 PM    13      1/13/16 7:26 AM     1/13/16 7:26 AM      1     1/13/16 9:19 AM     1/13/16 5:04 PM      82
01/14/16         5   1/14/16 7:30 AM     1/14/16 5:47 PM    32      1/14/16 7:26 AM     1/14/16 1:36 PM      2     1/14/16 7:49 AM     1/14/16 4:59 PM      51
01/15/16         6   1/15/16 7:22 AM     1/15/16 2:13 PM    11      1/15/16 7:14 AM     1/15/16 7:26 AM      2     1/15/16 9:06 AM     1/15/16 3:53 PM     114
01/16/16         7 1/16/16 12:08 PM 1/16/16 12:12 PM           2                                             0                                               0
01/17/16         1                                             0                                             0                                               0
01/18/16         2   1/18/16 8:11 AM     1/18/16 2:51 PM    16      1/18/16 7:45 AM 1/18/16 12:38 PM         2     1/18/16 9:16 AM     1/18/16 3:56 PM      71
01/19/16         3   1/19/16 7:56 AM     1/19/16 4:51 PM    19      1/19/16 7:35 AM     1/19/16 7:35 AM      1     1/19/16 9:16 AM     1/19/16 4:41 PM      91
01/20/16         4   1/20/16 7:30 AM     1/20/16 9:18 PM    50      1/20/16 7:27 AM 1/20/16 11:16 AM         2     1/20/16 9:16 AM     1/20/16 4:34 PM      86
01/21/16         5   1/21/16 7:07 AM     1/21/16 6:19 PM    22      1/21/16 7:38 AM     1/21/16 1:48 PM      2     1/21/16 8:39 AM     1/21/16 4:23 PM      57
01/22/16         6   1/22/16 8:52 AM     1/22/16 4:42 PM    21      1/22/16 7:51 AM     1/22/16 7:51 AM      1     1/22/16 9:08 AM     1/22/16 4:33 PM      96
01/23/16         7                                             0                                             0                                               0
01/24/16         1                                             0                                             0                                               0
01/25/16         2   1/25/16 7:42 AM     1/25/16 8:35 PM    23      1/25/16 7:35 AM     1/25/16 7:35 AM      1     1/25/16 9:23 AM     1/25/16 4:03 PM      69


                                                                                           Page 21 of 110
                                    Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 23 of 111 PageID# 2245



           Day Of         arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm   Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
12/26/15         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
12/27/15         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              38:58
12/28/15         2             0 12/28/15 7:36 AM 12/28/15 3:45 PM                   55       08:08                    08:00     00:00                 07:08
12/29/15         3             0 12/29/15 7:14 AM 12/29/15 11:30 PM                  76       16:16                    08:00     00:00                 15:16
12/30/15         4             0 12/30/15 5:42 AM 12/30/15 4:18 PM                   58       10:36                    08:00     00:00                 09:36
12/31/15         5             0 12/31/15 7:09 AM 12/31/15 3:06 PM                    7       07:57                    08:00     00:00                 06:57
01/01/16         6             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                08:00     00:00
01/02/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
01/03/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              45:17
01/04/16         2             0     1/4/16 7:41 AM      1/4/16 4:32 PM              63       08:50                    08:00     00:00                 07:50
01/05/16         3             0     1/5/16 7:49 AM      1/5/16 5:42 PM              71       09:52                    08:00     00:00                 08:52
01/06/16         4             0     1/6/16 7:17 AM      1/6/16 5:38 PM             132       10:21                    08:00     00:00                 09:21
01/07/16         5             0     1/7/16 7:23 AM      1/7/16 7:32 PM              88       12:08                    08:00     00:00                 11:08
01/08/16         6             0     1/8/16 7:37 AM      1/8/16 4:41 PM              95       09:04                    08:00     00:00                 08:04
01/09/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
01/10/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              46:58
01/11/16         2             0    1/11/16 7:42 AM     1/11/16 5:49 PM              88       10:07                    08:00     00:00                 09:07
01/12/16         3             0    1/12/16 7:50 AM     1/12/16 5:48 PM             133       09:57                    08:00     00:00                 08:57
01/13/16         4             0    1/13/16 7:26 AM     1/13/16 8:20 PM              96       12:53                    08:00     00:00                 11:53
01/14/16         5             0    1/14/16 7:26 AM     1/14/16 5:47 PM              85       10:20                    08:00     00:00                 09:20
01/15/16         6             0    1/15/16 7:14 AM     1/15/16 3:53 PM             127       08:38                    08:00     00:00                 07:38
01/16/16         7             0 1/16/16 12:08 PM 1/16/16 12:12 PM                    2       00:03                    00:00     00:00                 00:00
01/17/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              46:21
01/18/16         2             0    1/18/16 7:45 AM     1/18/16 3:56 PM              89       08:10                    08:00     00:00                 07:10
01/19/16         3             0    1/19/16 7:35 AM     1/19/16 4:51 PM             111       09:15                    08:00     00:00                 08:15
01/20/16         4             0    1/20/16 7:27 AM     1/20/16 9:18 PM             138       13:51                    08:00     00:00                 12:51
01/21/16         5             0    1/21/16 7:07 AM     1/21/16 6:19 PM              81       11:12                    08:00     00:00                 10:12
01/22/16         6             0    1/22/16 7:51 AM     1/22/16 4:42 PM             118       08:51                    08:00     00:00                 07:51
01/23/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
01/24/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              54:03
01/25/16         2             0    1/25/16 7:35 AM     1/25/16 8:35 PM              93       12:59                    08:00     00:00                 11:59


                                                                              Page 22 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 24 of 111 PageID# 2246



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
01/26/16         3   1/26/16 7:50 AM     1/26/16 6:16 PM    21      1/26/16 7:24 AM     1/26/16 7:24 AM      1     1/26/16 9:04 AM     1/26/16 4:44 PM      52
01/27/16         4   1/27/16 8:44 AM     1/27/16 4:52 PM    18      1/27/16 7:11 AM     1/27/16 7:11 AM      1     1/27/16 8:14 AM     1/27/16 4:59 PM      42
01/28/16         5   1/28/16 6:18 AM     1/28/16 8:04 PM    33      1/28/16 7:15 AM 1/28/16 12:30 PM         2     1/28/16 9:20 AM     1/28/16 4:51 PM      60
01/29/16         6   1/29/16 7:18 AM     1/29/16 6:49 PM    44      1/29/16 7:11 AM     1/29/16 3:53 PM      2     1/29/16 8:09 AM     1/29/16 5:29 PM      69
01/30/16         7                                             0                                             0                                               0
01/31/16         1                                             0                                             0                                               0
02/01/16         2    2/1/16 7:43 AM      2/1/16 8:41 PM    30       2/1/16 7:32 AM      2/1/16 7:32 AM      1      2/1/16 8:58 AM      2/1/16 4:34 PM      80
02/02/16         3    2/2/16 7:36 AM      2/2/16 6:59 PM    31       2/2/16 7:33 AM     2/2/16 11:42 AM      2      2/2/16 9:12 AM      2/2/16 6:08 PM      52
02/03/16         4    2/3/16 7:45 AM      2/3/16 4:13 PM    21       2/3/16 7:19 AM      2/3/16 1:01 PM      2      2/3/16 8:43 AM      2/3/16 5:06 PM      83
02/04/16         5    2/4/16 7:40 AM      2/4/16 3:53 PM    28       2/4/16 7:20 AM     2/4/16 12:15 PM      2      2/4/16 8:23 AM      2/4/16 4:48 PM      63
02/05/16         6    2/5/16 7:29 AM      2/5/16 4:02 PM    28       2/5/16 7:14 AM     2/5/16 11:59 AM      2      2/5/16 8:26 AM      2/5/16 4:03 PM      89
02/06/16         7    2/6/16 7:44 PM      2/6/16 7:44 PM       1                                             0                                               0
02/07/16         1                                             0                                             0                                               0
02/08/16         2                                             0                                             0                                               0
02/09/16         3                                             0                                             0                                               0
02/10/16         4                                             0                                             0                                               0
02/11/16         5                                             0                                             0                                               0
02/12/16         6 2/12/16 10:38 AM 2/12/16 10:50 AM           9                                             0                                               0
02/13/16         7                                             0                                             0                                               0
02/14/16         1                                             0                                             0                                               0
02/15/16         2   2/15/16 7:40 AM     2/15/16 4:40 PM    32      2/15/16 7:22 AM 2/15/16 12:57 PM         2     2/15/16 9:21 AM     2/15/16 3:39 PM      78
02/16/16         3   2/16/16 9:06 AM     2/16/16 8:33 PM    34      2/16/16 7:23 AM 2/16/16 12:43 PM         2     2/16/16 9:35 AM     2/16/16 4:51 PM      98
02/17/16         4   2/17/16 6:46 AM     2/17/16 5:47 PM    32      2/17/16 6:37 AM 2/17/16 12:00 PM         3     2/17/16 8:29 AM     2/17/16 4:22 PM      76
02/18/16         5   2/18/16 8:03 AM     2/18/16 4:28 PM    15      2/18/16 7:56 AM     2/18/16 1:08 PM      3     2/18/16 9:56 AM     2/18/16 4:41 PM      57
02/19/16         6   2/19/16 7:33 AM     2/19/16 4:46 PM    25      2/19/16 7:25 AM     2/19/16 1:05 PM      2     2/19/16 8:52 AM     2/19/16 4:42 PM      87
02/20/16         7                                             0                                             0                                               0
02/21/16         1                                             0                                             0                                               0
02/22/16         2   2/22/16 8:29 AM     2/22/16 4:30 PM    18      2/22/16 7:26 AM 2/22/16 12:26 PM         2     2/22/16 9:09 AM     2/22/16 4:26 PM      77
02/23/16         3   2/23/16 7:25 AM     2/23/16 7:09 PM    21      2/23/16 7:14 AM 2/23/16 12:37 PM         3     2/23/16 8:19 AM     2/23/16 3:58 PM      54
02/24/16         4   2/24/16 7:39 AM     2/24/16 4:11 PM    35      2/24/16 7:20 AM 2/24/16 11:46 AM         3     2/24/16 9:14 AM     2/24/16 4:39 PM      80
02/25/16         5   2/25/16 9:06 AM 2/25/16 10:14 PM       20      2/25/16 7:04 AM 2/25/16 12:27 PM         2     2/25/16 9:09 AM     2/25/16 4:27 PM      66


                                                                                           Page 23 of 110
                                    Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 25 of 111 PageID# 2247



           Day Of         arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm   Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
01/26/16         3             0    1/26/16 7:24 AM     1/26/16 6:16 PM              74       10:51                    08:00     00:00                 09:51
01/27/16         4             0    1/27/16 7:11 AM     1/27/16 4:59 PM              61       09:47                    08:00     00:00                 08:47
01/28/16         5             0    1/28/16 6:18 AM     1/28/16 8:04 PM              95       13:46                    08:00     00:00                 12:46
01/29/16         6             0    1/29/16 7:11 AM     1/29/16 6:49 PM             115       11:38                    08:00     00:00                 10:38
01/30/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
01/31/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              47:38
02/01/16         2             0     2/1/16 7:32 AM      2/1/16 8:41 PM             111       13:08                    08:00     00:00                 12:08
02/02/16         3             0     2/2/16 7:33 AM      2/2/16 6:59 PM              85       11:26                    08:00     00:00                 10:26
02/03/16         4             0     2/3/16 7:19 AM      2/3/16 5:06 PM             106       09:46                    08:00     00:00                 08:46
02/04/16         5             0     2/4/16 7:20 AM      2/4/16 4:48 PM              93       09:27                    08:00     00:00                 08:27
02/05/16         6             0     2/5/16 7:14 AM      2/5/16 4:03 PM             119       08:48                    08:00     00:00                 07:48
02/06/16         7             0     2/6/16 7:44 PM      2/6/16 7:44 PM               1       00:00                    00:00     00:00                 00:00
02/07/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                               0:00
02/08/16         2             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                08:00     00:00
02/09/16         3             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                08:00     00:00
02/10/16         4             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                08:00     00:00
02/11/16         5             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                08:00     00:00
02/12/16         6             0 2/12/16 10:38 AM 2/12/16 10:50 AM                    9       00:11                    08:00     00:00                 00:00
02/13/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
02/14/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              46:43
02/15/16         2             0    2/15/16 7:22 AM     2/15/16 4:40 PM             112       09:17                    08:00     00:00                 08:17
02/16/16         3             0    2/16/16 7:23 AM     2/16/16 8:33 PM             134       13:10                    08:00     00:00                 12:10
02/17/16         4             0    2/17/16 6:37 AM     2/17/16 5:47 PM             111       11:09                    08:00     00:00                 10:09
02/18/16         5             0    2/18/16 7:56 AM     2/18/16 4:41 PM              75       08:44                    08:00     00:00                 07:44
02/19/16         6             0    2/19/16 7:25 AM     2/19/16 4:46 PM             114       09:21                    08:00     00:00                 08:21
02/20/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
02/21/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              50:09
02/22/16         2             0    2/22/16 7:26 AM     2/22/16 4:30 PM              97       09:04                    08:00     00:00                 08:04
02/23/16         3             0    2/23/16 7:14 AM     2/23/16 7:09 PM              78       11:55                    08:00     00:00                 10:55
02/24/16         4             0    2/24/16 7:20 AM     2/24/16 4:39 PM             118       09:18                    08:00     00:00                 08:18
02/25/16         5             0    2/25/16 7:04 AM 2/25/16 10:14 PM                 88       15:09                    08:00     00:00                 14:09


                                                                              Page 24 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 26 of 111 PageID# 2248



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
02/26/16         6   2/26/16 7:47 AM     2/26/16 5:01 PM    19      2/26/16 7:26 AM 2/26/16 11:38 AM         2     2/26/16 9:26 AM     2/26/16 5:08 PM      55
02/27/16         7                                             0                                             0                                               0
02/28/16         1                                             0                                             0                                               0
02/29/16         2   2/29/16 8:12 AM     2/29/16 7:58 PM    29      2/29/16 7:16 AM 2/29/16 11:16 AM         2     2/29/16 8:39 AM     2/29/16 4:12 PM      76
03/01/16         3    3/1/16 7:22 AM      3/1/16 4:40 PM    25       3/1/16 7:15 AM     3/1/16 12:11 PM      2      3/1/16 8:18 AM      3/1/16 4:41 PM      57
03/02/16         4    3/2/16 7:54 AM      3/2/16 3:24 PM    25       3/2/16 7:19 AM      3/2/16 1:59 PM      2      3/2/16 9:44 AM      3/2/16 4:39 PM      76
03/03/16         5    3/3/16 9:02 AM      3/3/16 5:49 PM    15       3/3/16 7:23 AM      3/3/16 2:01 PM      3      3/3/16 9:03 AM      3/3/16 4:42 PM      72
03/04/16         6    3/4/16 9:23 AM      3/4/16 1:58 PM    10       3/4/16 7:27 AM     3/4/16 12:04 PM      2      3/4/16 9:26 AM      3/4/16 4:21 PM      61
03/05/16         7                                             0                                             0                                               0
03/06/16         1                                             0                                             0                                               0
03/07/16         2    3/7/16 8:36 AM      3/7/16 4:20 PM       9     3/7/16 8:15 AM      3/7/16 4:36 PM      3      3/7/16 9:39 AM      3/7/16 3:35 PM      44
03/08/16         3    3/8/16 7:28 AM      3/8/16 4:42 PM    25       3/8/16 7:26 AM      3/8/16 7:26 AM      1      3/8/16 9:57 AM      3/8/16 4:48 PM      61
03/09/16         4    3/9/16 7:16 AM      3/9/16 4:42 PM    32       3/9/16 7:14 AM      3/9/16 7:14 AM      1      3/9/16 8:46 AM      3/9/16 4:37 PM      67
03/10/16         5   3/10/16 7:32 AM     3/10/16 3:58 PM    17      3/10/16 7:18 AM     3/10/16 7:18 AM      1     3/10/16 8:06 AM     3/10/16 4:24 PM      59
03/11/16         6   3/11/16 8:43 AM     3/11/16 8:26 PM    18      3/11/16 7:06 AM 3/11/16 11:51 AM         2     3/11/16 8:32 AM     3/11/16 4:14 PM      54
03/12/16         7 3/12/16 11:18 AM      3/12/16 1:41 PM       3                                             0                                               0
03/13/16         1                                             0                                             0                                               0
03/14/16         2   3/14/16 8:01 AM     3/14/16 5:42 PM    51      3/14/16 7:37 AM     3/14/16 4:33 PM      3     3/14/16 8:06 AM     3/14/16 3:31 PM      43
03/15/16         3   3/15/16 8:07 AM     3/15/16 7:26 PM    37      3/15/16 7:54 AM     3/15/16 7:54 AM      1     3/15/16 8:02 AM     3/15/16 4:20 PM      42
03/16/16         4   3/16/16 7:23 AM     3/16/16 6:32 PM    41      3/16/16 7:18 AM     3/16/16 1:13 PM      2     3/16/16 9:41 AM     3/16/16 4:45 PM      66
03/17/16         5   3/17/16 7:32 AM     3/17/16 8:09 PM    38      3/17/16 7:15 AM     3/17/16 7:15 AM      1     3/17/16 7:44 AM     3/17/16 4:20 PM      77
03/18/16         6   3/18/16 8:12 AM     3/18/16 4:26 PM    41      3/18/16 7:27 AM     3/18/16 7:27 AM      1     3/18/16 8:56 AM     3/18/16 4:48 PM      65
03/19/16         7 3/19/16 11:26 AM      3/19/16 9:36 PM       4                                             0                                               0
03/20/16         1                                             0                                             0                                               0
03/21/16         2   3/21/16 6:36 AM     3/21/16 6:47 PM    26      3/21/16 6:08 AM     3/21/16 6:08 AM      1     3/21/16 9:25 AM     3/21/16 4:34 PM      77
03/22/16         3   3/22/16 7:08 AM     3/22/16 6:55 PM    32      3/22/16 6:13 AM     3/22/16 1:11 PM      2     3/22/16 9:23 AM     3/22/16 5:01 PM     102
03/23/16         4   3/23/16 7:44 AM     3/23/16 5:06 PM    19      3/23/16 7:17 AM     3/23/16 5:32 PM      4     3/23/16 8:56 AM     3/23/16 5:55 PM      77
03/24/16         5   3/24/16 6:15 AM     3/24/16 9:26 PM    29      3/24/16 7:19 AM 3/24/16 12:58 PM         3     3/24/16 9:06 AM     3/24/16 4:00 PM      87
03/25/16         6   3/25/16 7:57 AM     3/25/16 5:24 PM       5                                             0                                               0
03/26/16         7                                             0                                             0                                               0
03/27/16         1                                             0                                             0                                               0


                                                                                           Page 25 of 110
                                    Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 27 of 111 PageID# 2249



           Day Of         arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm   Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
02/26/16         6             0    2/26/16 7:26 AM     2/26/16 5:08 PM              76       09:41                    08:00     00:00                 08:41
02/27/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
02/28/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              45:47
02/29/16         2             0    2/29/16 7:16 AM     2/29/16 7:58 PM             107       12:42                    08:00     00:00                 11:42
03/01/16         3             0     3/1/16 7:15 AM      3/1/16 4:41 PM              84       09:25                    08:00     00:00                 08:25
03/02/16         4             0     3/2/16 7:19 AM      3/2/16 4:39 PM             103       09:19                    08:00     00:00                 08:19
03/03/16         5             0     3/3/16 7:23 AM      3/3/16 5:49 PM              90       10:26                    08:00     00:00                 09:26
03/04/16         6             0     3/4/16 7:27 AM      3/4/16 4:21 PM              73       08:53                    08:00     00:00                 07:53
03/05/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
03/06/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              45:57
03/07/16         2             0     3/7/16 8:15 AM      3/7/16 4:36 PM              56       08:20                    08:00     00:00                 07:20
03/08/16         3             0     3/8/16 7:26 AM      3/8/16 4:48 PM              87       09:21                    08:00     00:00                 08:21
03/09/16         4             0     3/9/16 7:14 AM      3/9/16 4:42 PM             100       09:27                    08:00     00:00                 08:27
03/10/16         5             0    3/10/16 7:18 AM     3/10/16 4:24 PM              77       09:05                    08:00     00:00                 08:05
03/11/16         6             0    3/11/16 7:06 AM     3/11/16 8:26 PM              74       13:19                    08:00     00:00                 12:19
03/12/16         7             0 3/12/16 11:18 AM       3/12/16 1:41 PM               3       02:22                    00:00     00:00                 01:22
03/13/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              59:15
03/14/16         2             0    3/14/16 7:37 AM     3/14/16 5:42 PM              97       10:04                    08:00     00:00                 09:04
03/15/16         3             0    3/15/16 7:54 AM     3/15/16 7:26 PM              80       11:32                    08:00     00:00                 10:32
03/16/16         4             0    3/16/16 7:18 AM     3/16/16 6:32 PM             109       11:13                    08:00     00:00                 10:13
03/17/16         5             0    3/17/16 7:15 AM     3/17/16 8:09 PM             116       12:53                    08:00     00:00                 11:53
03/18/16         6             0    3/18/16 7:27 AM     3/18/16 4:48 PM             107       09:20                    08:00     00:00                 08:20
03/19/16         7             0 3/19/16 11:26 AM       3/19/16 9:36 PM               4       10:10                    00:00     00:00                 09:10
03/20/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              55:36
03/21/16         2             0    3/21/16 6:08 AM     3/21/16 6:47 PM             104       12:38                    08:00     00:00                 11:38
03/22/16         3             0    3/22/16 6:13 AM     3/22/16 6:55 PM             136       12:42                    08:00     00:00                 11:42
03/23/16         4             0    3/23/16 7:17 AM     3/23/16 5:55 PM             100       10:37                    08:00     00:00                 09:37
03/24/16         5             0    3/24/16 6:15 AM     3/24/16 9:26 PM             119       15:10                    08:00     00:00                 14:10
03/25/16         6             0    3/25/16 7:57 AM     3/25/16 5:24 PM               5       09:27                    08:00     00:00                 08:27
03/26/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
03/27/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              48:17


                                                                              Page 26 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 28 of 111 PageID# 2250



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
03/28/16         2   3/28/16 8:17 AM     3/28/16 4:35 PM    29      3/28/16 7:34 AM     3/28/16 1:02 PM      2     3/28/16 9:39 AM     3/28/16 4:49 PM      78
03/29/16         3   3/29/16 7:27 AM     3/29/16 9:34 PM    48      3/29/16 7:22 AM     3/29/16 2:15 PM      2     3/29/16 9:03 AM     3/29/16 3:57 PM      83
03/30/16         4   3/30/16 7:39 AM     3/30/16 4:43 PM    29      3/30/16 7:21 AM     3/30/16 1:36 PM      2     3/30/16 9:09 AM     3/30/16 4:22 PM      72
03/31/16         5   3/31/16 7:44 AM     3/31/16 3:57 PM    24      3/31/16 7:27 AM 3/31/16 10:42 AM         2     3/31/16 9:19 AM     3/31/16 4:35 PM      62
04/01/16         6    4/1/16 8:00 AM      4/1/16 6:48 PM    14       4/1/16 7:28 AM      4/1/16 1:42 PM      3      4/1/16 8:34 AM      4/1/16 3:56 PM      40
04/02/16         7                                             0                                             0                                               0
04/03/16         1                                             0                                             0                                               0
04/04/16         2    4/4/16 8:00 AM      4/4/16 7:29 PM    26       4/4/16 7:22 AM      4/4/16 3:56 PM      6      4/4/16 9:24 AM      4/4/16 5:12 PM      52
04/05/16         3    4/5/16 7:22 AM      4/5/16 2:21 PM    23       4/5/16 7:19 AM      4/5/16 5:41 PM      2      4/5/16 8:42 AM      4/5/16 5:22 PM      64
04/06/16         4    4/6/16 7:41 AM      4/6/16 5:43 PM    41       4/6/16 7:20 AM      4/6/16 7:20 AM      1      4/6/16 8:21 AM      4/6/16 4:35 PM      75
04/07/16         5    4/7/16 8:35 AM      4/7/16 7:58 PM    17       4/7/16 7:16 AM      4/7/16 1:17 PM      2      4/7/16 8:32 AM      4/7/16 4:54 PM      75
04/08/16         6    4/8/16 7:38 AM      4/8/16 5:10 PM    20       4/8/16 7:14 AM      4/8/16 7:14 AM      1      4/8/16 7:53 AM      4/8/16 4:35 PM      84
04/09/16         7                                             0                                             0                                               0
04/10/16         1                                             0                                             0                                               0
04/11/16         2   4/11/16 8:01 AM     4/11/16 7:17 PM    27      4/11/16 7:16 AM     4/11/16 7:16 AM      1     4/11/16 9:24 AM     4/11/16 4:10 PM      62
04/12/16         3   4/12/16 7:26 AM     4/12/16 6:31 PM    48      4/12/16 7:22 AM     4/12/16 7:22 AM      1     4/12/16 9:41 AM     4/12/16 4:06 PM      68
04/13/16         4   4/13/16 7:31 AM     4/13/16 3:40 PM    25      4/13/16 7:28 AM     4/13/16 1:18 PM      3     4/13/16 9:13 AM     4/13/16 4:37 PM      74
04/14/16         5   4/14/16 7:14 AM     4/14/16 7:18 PM    52      4/14/16 7:02 AM     4/14/16 8:43 AM      2     4/14/16 9:13 AM     4/14/16 5:36 PM      58
04/15/16         6   4/15/16 7:48 AM     4/15/16 4:14 PM    25      4/15/16 6:55 AM     4/15/16 6:55 AM      1     4/15/16 9:17 AM     4/15/16 4:32 PM      59
04/16/16         7                                             0                                             0                                               0
04/17/16         1                                             0                                             0                                               0
04/18/16         2   4/18/16 7:30 AM     4/18/16 4:39 PM    18      4/18/16 7:23 AM     4/18/16 1:49 PM      2     4/18/16 9:06 AM     4/18/16 4:01 PM      75
04/19/16         3   4/19/16 7:29 AM     4/19/16 6:46 PM    31      4/19/16 7:24 AM     4/19/16 8:14 AM      2     4/19/16 8:55 AM     4/19/16 4:34 PM      70
04/20/16         4   4/20/16 6:51 AM     4/20/16 6:30 PM    24      4/20/16 6:48 AM     4/20/16 6:48 AM      1     4/20/16 9:17 AM     4/20/16 4:27 PM      65
04/21/16         5   4/21/16 7:55 AM     4/21/16 3:57 PM    25      4/21/16 7:25 AM     4/21/16 1:27 PM      3     4/21/16 9:16 AM     4/21/16 3:57 PM      66
04/22/16         6   4/22/16 7:26 AM     4/22/16 3:17 PM    23      4/22/16 7:17 AM     4/22/16 9:35 AM      2     4/22/16 9:06 AM     4/22/16 3:55 PM      57
04/23/16         7                                             0                                             0                                               0
04/24/16         1                                             0                                             0                                               0
04/25/16         2   4/25/16 8:20 AM     4/25/16 4:40 PM       8    4/25/16 7:21 AM     4/25/16 7:21 AM      1     4/25/16 8:55 AM     4/25/16 4:35 PM      57
04/26/16         3   4/26/16 9:49 AM     4/26/16 7:06 PM    19      4/26/16 7:19 AM 4/26/16 12:51 PM         2     4/26/16 9:18 AM     4/26/16 3:25 PM      73
04/27/16         4   4/27/16 7:17 AM     4/27/16 3:29 PM    23      4/27/16 7:11 AM     4/27/16 7:11 AM      1     4/27/16 9:03 AM     4/27/16 4:21 PM      61


                                                                                           Page 27 of 110
                                    Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 29 of 111 PageID# 2251



           Day Of         arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm   Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
03/28/16         2             0    3/28/16 7:34 AM     3/28/16 4:49 PM             109       09:14                    08:00     00:00                 08:14
03/29/16         3             0    3/29/16 7:22 AM     3/29/16 9:34 PM             133       14:11                    08:00     00:00                 13:11
03/30/16         4             0    3/30/16 7:21 AM     3/30/16 4:43 PM             103       09:22                    08:00     00:00                 08:22
03/31/16         5             0    3/31/16 7:27 AM     3/31/16 4:35 PM              88       09:07                    08:00     00:00                 08:07
04/01/16         6             0     4/1/16 7:28 AM      4/1/16 6:48 PM              57       11:20                    08:00     00:00                 10:20
04/02/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
04/03/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              50:29
04/04/16         2             0     4/4/16 7:22 AM      4/4/16 7:29 PM              84       12:07                    08:00     00:00                 11:07
04/05/16         3             0     4/5/16 7:19 AM      4/5/16 5:41 PM              89       10:22                    08:00     00:00                 09:22
04/06/16         4             0     4/6/16 7:20 AM      4/6/16 5:43 PM             117       10:22                    08:00     00:00                 09:22
04/07/16         5             0     4/7/16 7:16 AM      4/7/16 7:58 PM              94       12:41                    08:00     00:00                 11:41
04/08/16         6             0     4/8/16 7:14 AM      4/8/16 5:10 PM             105       09:55                    08:00     00:00                 08:55
04/09/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
04/10/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              49:11
04/11/16         2             0    4/11/16 7:16 AM     4/11/16 7:17 PM              90       12:01                    08:00     00:00                 11:01
04/12/16         3             0    4/12/16 7:22 AM     4/12/16 6:31 PM             117       11:09                    08:00     00:00                 10:09
04/13/16         4             0    4/13/16 7:28 AM     4/13/16 4:37 PM             102       09:08                    08:00     00:00                 08:08
04/14/16         5             0    4/14/16 7:02 AM     4/14/16 7:18 PM             112       12:15                    08:00     00:00                 11:15
04/15/16         6             0    4/15/16 6:55 AM     4/15/16 4:32 PM              85       09:36                    08:00     00:00                 08:36
04/16/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
04/17/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              44:29
04/18/16         2             0    4/18/16 7:23 AM     4/18/16 4:39 PM              95       09:16                    08:00     00:00                 08:16
04/19/16         3             0    4/19/16 7:24 AM     4/19/16 6:46 PM             103       11:21                    08:00     00:00                 10:21
04/20/16         4             0    4/20/16 6:48 AM     4/20/16 6:30 PM              90       11:42                    08:00     00:00                 10:42
04/21/16         5             0    4/21/16 7:25 AM     4/21/16 3:57 PM              94       08:31                    08:00     00:00                 07:31
04/22/16         6             0    4/22/16 7:17 AM     4/22/16 3:55 PM              82       08:37                    08:00     00:00                 07:37
04/23/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
04/24/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              45:00
04/25/16         2             0    4/25/16 7:21 AM     4/25/16 4:40 PM              66       09:19                    08:00     00:00                 08:19
04/26/16         3             0    4/26/16 7:19 AM     4/26/16 7:06 PM              94       11:47                    08:00     00:00                 10:47
04/27/16         4             0    4/27/16 7:11 AM     4/27/16 4:21 PM              85       09:09                    08:00     00:00                 08:09


                                                                              Page 28 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 30 of 111 PageID# 2252



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
04/28/16         5   4/28/16 8:07 AM     4/28/16 4:24 PM    28      4/28/16 7:22 AM     4/28/16 7:22 AM      1     4/28/16 8:26 AM     4/28/16 4:58 PM      77
04/29/16         6   4/29/16 9:04 AM     4/29/16 5:14 PM    10      4/29/16 7:05 AM     4/29/16 3:34 PM      4     4/29/16 9:10 AM     4/29/16 4:25 PM      46
04/30/16         7                                             0                                             0                                               0
05/01/16         1                                             0                                             0                                               0
05/02/16         2   5/2/16 12:03 PM      5/2/16 4:25 PM       8     5/2/16 7:22 AM      5/2/16 7:22 AM      1      5/2/16 8:09 AM      5/2/16 4:34 PM      89
05/03/16         3    5/3/16 8:11 AM      5/3/16 4:07 PM    14       5/3/16 7:13 AM      5/3/16 1:48 PM      4      5/3/16 9:43 AM      5/3/16 3:59 PM      62
05/04/16         4    5/4/16 7:38 AM      5/4/16 4:54 PM    26       5/4/16 7:34 AM      5/4/16 8:05 AM      2      5/4/16 9:08 AM      5/4/16 4:53 PM      77
05/05/16         5    5/5/16 7:32 AM      5/5/16 6:16 PM       8                                             0                                               0
05/06/16         6   5/6/16 12:38 PM     5/6/16 12:38 PM       1                                             0                                               0
05/07/16         7                                             0                                             0                                               0
05/08/16         1                                             0                                             0                                               0
05/09/16         2    5/9/16 8:02 AM      5/9/16 4:46 PM    14       5/9/16 7:19 AM      5/9/16 9:20 AM      2      5/9/16 8:06 AM      5/9/16 4:42 PM      83
05/10/16         3   5/10/16 7:51 AM 5/10/16 12:52 PM       18      5/10/16 7:15 AM 5/10/16 11:34 AM         2     5/10/16 9:27 AM     5/10/16 4:37 PM      82
05/11/16         4   5/11/16 7:36 AM     5/11/16 4:44 PM    17      5/11/16 7:18 AM     5/11/16 2:54 PM      2     5/11/16 9:23 AM     5/11/16 4:24 PM      72
05/12/16         5   5/12/16 7:23 AM     5/12/16 3:20 PM    11      5/12/16 7:19 AM 5/12/16 11:02 AM         2     5/12/16 9:16 AM     5/12/16 3:56 PM      99
05/13/16         6   5/13/16 7:38 AM     5/13/16 5:57 PM       9    5/13/16 7:34 AM 5/13/16 10:38 PM         5     5/13/16 8:36 AM     5/13/16 5:02 PM      62
05/14/16         7                                             0                                             0                                               0
05/15/16         1                                             0                                             0                                               0
05/16/16         2   5/16/16 8:22 AM     5/16/16 4:57 PM    31      5/16/16 7:30 AM 5/16/16 11:59 AM         2     5/16/16 9:58 AM     5/16/16 5:06 PM      61
05/17/16         3   5/17/16 7:30 AM     5/17/16 6:04 PM    36      5/17/16 7:25 AM     5/17/16 7:25 AM      1     5/17/16 9:11 AM     5/17/16 5:11 PM      69
05/18/16         4   5/18/16 7:46 AM     5/18/16 4:47 PM    20      5/18/16 7:43 AM 5/18/16 12:27 PM         2     5/18/16 9:32 AM     5/18/16 4:36 PM      76
05/19/16         5   5/19/16 7:40 AM     5/19/16 6:57 PM    29                                               0     5/19/16 9:30 AM     5/19/16 4:53 PM      47
05/20/16         6   5/20/16 7:25 AM     5/20/16 4:11 PM    10                                               0     5/20/16 9:19 AM     5/20/16 2:59 PM      31
05/21/16         7                                             0                                             0                                               0
05/22/16         1                                             0                                             0                                               0
05/23/16         2   5/23/16 7:49 AM     5/23/16 6:41 PM    23      5/23/16 7:24 AM     5/23/16 8:36 AM      2     5/23/16 9:27 AM     5/23/16 4:43 PM      81
05/24/16         3   5/24/16 7:39 AM     5/24/16 3:45 PM    23      5/24/16 7:23 AM     5/24/16 7:23 AM      1     5/24/16 8:45 AM     5/24/16 4:36 PM      62
05/25/16         4   5/25/16 7:18 AM     5/25/16 5:45 PM    26      5/25/16 7:14 AM 5/25/16 11:02 PM         5     5/25/16 9:13 AM     5/25/16 3:56 PM      79
05/26/16         5   5/26/16 7:25 AM     5/26/16 4:47 PM    27      5/26/16 7:18 AM     5/26/16 7:22 AM      2 5/26/16 10:18 AM        5/26/16 5:00 PM      61
05/27/16         6   5/27/16 7:10 AM     5/27/16 4:21 PM    18      5/27/16 7:04 AM     5/27/16 7:04 AM      1     5/27/16 8:38 AM     5/27/16 4:44 PM      70
05/28/16         7                                             0                                             0                                               0


                                                                                           Page 29 of 110
                                    Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 31 of 111 PageID# 2253



           Day Of         arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm   Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
04/28/16         5             0    4/28/16 7:22 AM     4/28/16 4:58 PM             106       09:35                    08:00     00:00                 08:35
04/29/16         6             0    4/29/16 7:05 AM     4/29/16 5:14 PM              60       10:09                    08:00     00:00                 09:09
04/30/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
05/01/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              34:08
05/02/16         2             0     5/2/16 7:22 AM      5/2/16 4:34 PM              98       09:11                    08:00     00:00                 08:11
05/03/16         3             0     5/3/16 7:13 AM      5/3/16 4:07 PM              80       08:53                    08:00     00:00                 07:53
05/04/16         4             0     5/4/16 7:34 AM      5/4/16 4:54 PM             105       09:19                    08:00     00:00                 08:19
05/05/16         5             0     5/5/16 7:32 AM      5/5/16 6:16 PM               8       10:43                    08:00     00:00                 09:43
05/06/16         6             0    5/6/16 12:38 PM     5/6/16 12:38 PM               1       00:00                    08:00     00:00                 00:00
05/07/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
05/08/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              46:54
05/09/16         2             0     5/9/16 7:19 AM      5/9/16 4:46 PM              99       09:27                    08:00     00:00                 08:27
05/10/16         3             0    5/10/16 7:15 AM     5/10/16 4:37 PM             102       09:21                    08:00     00:00                 08:21
05/11/16         4             0    5/11/16 7:18 AM     5/11/16 4:44 PM              91       09:25                    08:00     00:00                 08:25
05/12/16         5             0    5/12/16 7:19 AM     5/12/16 3:56 PM             112       08:36                    08:00     00:00                 07:36
05/13/16         6             0    5/13/16 7:34 AM 5/13/16 10:38 PM                 76       15:03                    08:00     00:00                 14:03
05/14/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
05/15/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              44:21
05/16/16         2             0    5/16/16 7:30 AM     5/16/16 5:06 PM              94       09:35                    08:00     00:00                 08:35
05/17/16         3             0    5/17/16 7:25 AM     5/17/16 6:04 PM             106       10:38                    08:00     00:00                 09:38
05/18/16         4             0    5/18/16 7:43 AM     5/18/16 4:47 PM              98       09:03                    08:00     00:00                 08:03
05/19/16         5             0    5/19/16 7:40 AM     5/19/16 6:57 PM              76       11:17                    08:00     00:00                 10:17
05/20/16         6             0    5/20/16 7:25 AM     5/20/16 4:11 PM              41       08:46                    08:00     00:00                 07:46
05/21/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
05/22/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              50:38
05/23/16         2             0    5/23/16 7:24 AM     5/23/16 6:41 PM             106       11:17                    08:00     00:00                 10:17
05/24/16         3             0    5/24/16 7:23 AM     5/24/16 4:36 PM              86       09:12                    08:00     00:00                 08:12
05/25/16         4             0    5/25/16 7:14 AM 5/25/16 11:02 PM                110       15:47                    08:00     00:00                 14:47
05/26/16         5             0    5/26/16 7:18 AM     5/26/16 5:00 PM              90       09:41                    08:00     00:00                 08:41
05/27/16         6             0    5/27/16 7:04 AM     5/27/16 4:44 PM              89       09:39                    08:00     00:00                 08:39
05/28/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00


                                                                              Page 30 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 32 of 111 PageID# 2254



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
05/29/16         1                                             0                                             0                                               0
05/30/16         2                                             0                                             0                                               0
05/31/16         3   5/31/16 7:16 AM     5/31/16 7:46 PM    11      5/31/16 7:11 AM     5/31/16 7:11 AM      1     5/31/16 8:09 AM 5/31/16 12:58 PM         35
06/01/16         4    6/1/16 7:29 AM      6/1/16 6:04 PM    35      6/1/16 11:03 AM     6/1/16 11:03 AM      1      6/1/16 8:39 AM      6/1/16 4:16 PM      63
06/02/16         5    6/2/16 7:26 AM      6/2/16 5:38 PM    35       6/2/16 7:19 AM      6/2/16 9:22 AM      2      6/2/16 9:49 AM      6/2/16 5:41 PM      80
06/03/16         6    6/3/16 8:01 AM      6/3/16 7:56 PM    47                                               0      6/3/16 9:17 AM      6/3/16 3:30 PM      60
06/04/16         7                                             0                                             0                                               0
06/05/16         1                                             0                                             0                                               0
06/06/16         2    6/6/16 7:46 AM      6/6/16 7:57 PM    29       6/6/16 2:20 PM      6/6/16 2:20 PM      1      6/6/16 9:42 AM      6/6/16 4:46 PM      42
06/07/16         3    6/7/16 8:20 AM      6/7/16 6:26 PM    30       6/7/16 8:59 AM      6/7/16 5:12 PM      3      6/7/16 9:03 AM      6/7/16 5:27 PM      77
06/08/16         4    6/8/16 6:46 AM      6/8/16 4:45 PM    29       6/8/16 6:38 AM      6/8/16 1:35 PM      3      6/8/16 7:47 AM      6/8/16 5:09 PM      67
06/09/16         5    6/9/16 7:00 AM      6/9/16 6:06 PM    28       6/9/16 6:55 AM      6/9/16 6:55 AM      1      6/9/16 9:03 AM      6/9/16 5:02 PM      71
06/10/16         6   6/10/16 7:24 AM     6/10/16 4:03 PM    13      6/10/16 7:11 AM     6/10/16 1:12 PM      3     6/10/16 9:41 AM     6/10/16 4:08 PM      57
06/11/16         7   6/11/16 8:39 PM     6/11/16 8:39 PM       1                                             0                                               0
06/12/16         1                                             0                                             0                                               0
06/13/16         2   6/13/16 7:22 AM     6/13/16 4:46 PM    33      6/13/16 7:12 AM 6/13/16 11:59 PM         2     6/13/16 9:44 AM     6/13/16 3:56 PM      69
06/14/16         3   6/14/16 7:35 AM     6/14/16 5:13 PM    29      6/14/16 7:26 AM 6/14/16 12:52 PM         2     6/14/16 9:06 AM     6/14/16 4:12 PM      82
06/15/16         4   6/15/16 7:09 AM     6/15/16 5:27 PM    20      6/15/16 7:00 AM     6/15/16 7:00 AM      1     6/15/16 7:58 AM     6/15/16 4:39 PM      79
06/16/16         5   6/16/16 7:37 AM     6/16/16 4:08 PM    41      6/16/16 7:18 AM     6/16/16 7:18 AM      1     6/16/16 9:05 AM     6/16/16 4:35 PM      75
06/17/16         6   6/17/16 8:01 AM     6/17/16 4:49 PM    24      6/17/16 7:17 AM     6/17/16 7:17 AM      1 6/17/16 10:01 AM        6/17/16 4:44 PM      70
06/18/16         7                                             0                                             0                                               0
06/19/16         1                                             0                                             0                                               0
06/20/16         2   6/20/16 9:02 AM     6/20/16 4:59 PM    13 6/20/16 10:59 AM 6/20/16 10:59 AM             4     6/20/16 9:21 AM 6/20/16 10:42 AM         16
06/21/16         3   6/21/16 7:35 AM     6/21/16 4:58 PM    33      6/21/16 7:29 AM 6/21/16 12:35 PM         2     6/21/16 9:04 AM     6/21/16 5:12 PM      93
06/22/16         4   6/22/16 5:00 PM     6/22/16 5:00 PM       1                                             0                                               0
06/23/16         5   6/23/16 8:31 AM     6/23/16 5:36 PM    20      6/23/16 7:23 AM     6/23/16 7:23 AM      1     6/23/16 8:09 AM     6/23/16 4:47 PM      82
06/24/16         6   6/24/16 7:49 AM     6/24/16 4:01 PM    11      6/24/16 3:07 PM     6/24/16 3:07 PM      1     6/24/16 9:16 AM     6/24/16 4:12 PM      53
06/25/16         7                                             0                                             0                                               0
06/26/16         1                                             0                                             0                                               0
06/27/16         2   6/27/16 7:34 AM     6/27/16 5:00 PM    26      6/27/16 7:16 AM     6/27/16 2:31 PM      2     6/27/16 9:22 AM     6/27/16 4:56 PM      62
06/28/16         3   6/28/16 7:23 AM     6/28/16 7:21 PM    23      6/28/16 7:14 AM 6/28/16 12:56 PM         2     6/28/16 8:17 AM     6/28/16 4:24 PM      69


                                                                                           Page 31 of 110
                                    Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 33 of 111 PageID# 2255



           Day Of         arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm   Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
05/29/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              41:27
05/30/16         2             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                               1 00:00    00:00
05/31/16         3             0    5/31/16 7:11 AM     5/31/16 7:46 PM              47       12:35                     08:00    00:00                 11:35
06/01/16         4             0     6/1/16 7:29 AM      6/1/16 6:04 PM              99       10:34                     08:00    00:00                 09:34
06/02/16         5             0     6/2/16 7:19 AM      6/2/16 5:41 PM             117       10:21                     08:00    00:00                 09:21
06/03/16         6             0     6/3/16 8:01 AM      6/3/16 7:56 PM             107       11:55                     08:00    00:00                 10:55
06/04/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
06/05/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              47:55
06/06/16         2             0     6/6/16 7:46 AM      6/6/16 7:57 PM              72       12:10                     08:00    00:00                 11:10
06/07/16         3             0     6/7/16 8:20 AM      6/7/16 6:26 PM             110       10:05                     08:00    00:00                 09:05
06/08/16         4             0     6/8/16 6:38 AM      6/8/16 5:09 PM              99       10:30                     08:00    00:00                 09:30
06/09/16         5             0     6/9/16 6:55 AM      6/9/16 6:06 PM             100       11:10                     08:00    00:00                 10:10
06/10/16         6             0    6/10/16 7:11 AM     6/10/16 4:08 PM              73       08:56                     08:00    00:00                 07:56
06/11/16         7             0    6/11/16 8:39 PM     6/11/16 8:39 PM               1       00:00                     00:00    00:00                 00:00
06/12/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              50:49
06/13/16         2             0    6/13/16 7:12 AM 6/13/16 11:59 PM                104       16:46                     08:00    00:00                 15:46
06/14/16         3             0    6/14/16 7:26 AM     6/14/16 5:13 PM             113       09:47                     08:00    00:00                 08:47
06/15/16         4             0    6/15/16 7:00 AM     6/15/16 5:27 PM             100       10:27                     08:00    00:00                 09:27
06/16/16         5             0    6/16/16 7:18 AM     6/16/16 4:35 PM             117       09:16                     08:00    00:00                 08:16
06/17/16         6             0    6/17/16 7:17 AM     6/17/16 4:49 PM              95       09:31                     08:00    00:00                 08:31
06/18/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
06/19/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              32:15
06/20/16         2             0    6/20/16 9:02 AM     6/20/16 4:59 PM              33       07:57                     08:00    00:00                 06:57
06/21/16         3             0    6/21/16 7:29 AM     6/21/16 5:12 PM             128       09:42                     08:00    00:00                 08:42
06/22/16         4             0    6/22/16 5:00 PM     6/22/16 5:00 PM               1       00:00                     08:00    00:00                 00:00
06/23/16         5             0    6/23/16 7:23 AM     6/23/16 5:36 PM             103       10:13                     08:00    00:00                 09:13
06/24/16         6             0    6/24/16 7:49 AM     6/24/16 4:12 PM              65       08:22                     08:00    00:00                 07:22
06/25/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
06/26/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              54:53
06/27/16         2             0    6/27/16 7:16 AM     6/27/16 5:00 PM              90       09:43                     08:00    00:00                 08:43
06/28/16         3             0    6/28/16 7:14 AM     6/28/16 7:21 PM              94       12:06                     08:00    00:00                 11:06


                                                                              Page 32 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 34 of 111 PageID# 2256



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
06/29/16         4   6/29/16 7:52 AM     6/29/16 9:28 PM    21      6/29/16 7:48 AM 6/29/16 10:49 PM         4     6/29/16 9:27 AM     6/29/16 4:42 PM      79
06/30/16         5   6/30/16 7:56 AM     6/30/16 6:57 PM    15      6/30/16 7:14 AM     6/30/16 2:42 PM      3     6/30/16 9:46 AM     6/30/16 4:40 PM      72
07/01/16         6    7/1/16 8:12 AM      7/1/16 6:30 PM    23       7/1/16 7:11 AM     7/1/16 12:41 PM      3     7/1/16 10:41 AM      7/1/16 4:47 PM      50
07/02/16         7                                             0                                             0                                               0
07/03/16         1                                             0                                             0                                               0
07/04/16         2                                             0                                             0                                               0
07/05/16         3   7/5/16 10:03 AM      7/5/16 9:33 PM    25       7/5/16 7:15 AM     7/5/16 12:48 PM      2      7/5/16 8:37 AM      7/5/16 4:30 PM      93
07/06/16         4    7/6/16 8:58 AM      7/6/16 2:39 PM    14       7/6/16 7:23 AM      7/6/16 2:49 PM      5      7/6/16 7:49 AM      7/6/16 4:30 PM      74
07/07/16         5    7/7/16 7:44 AM      7/7/16 4:55 PM    26       7/7/16 7:15 AM     7/7/16 10:32 AM      2      7/7/16 9:46 AM      7/7/16 4:37 PM      84
07/08/16         6    7/8/16 7:50 AM      7/8/16 4:47 PM    13       7/8/16 7:27 AM     7/8/16 10:14 AM      2      7/8/16 9:22 AM      7/8/16 4:47 PM      76
07/09/16         7                                             0                                             0                                               0
07/10/16         1                                             0                                             0                                               0
07/11/16         2   7/11/16 8:38 AM     7/11/16 9:11 PM    17      7/11/16 7:19 AM     7/11/16 7:19 AM      1     7/11/16 9:21 AM     7/11/16 4:43 PM      74
07/12/16         3   7/12/16 7:52 AM     7/12/16 5:30 PM    24      7/12/16 7:21 AM     7/12/16 7:21 AM      1     7/12/16 8:53 AM     7/12/16 4:39 PM      87
07/13/16         4   7/13/16 7:13 AM     7/13/16 7:57 PM    24      7/13/16 7:04 AM     7/13/16 8:11 AM      2     7/13/16 8:57 AM     7/13/16 4:40 PM      96
07/14/16         5   7/14/16 7:28 AM     7/14/16 8:15 PM    14      7/14/16 7:24 AM     7/14/16 2:09 PM      2     7/14/16 9:06 AM     7/14/16 4:57 PM      50
07/15/16         6   7/15/16 7:30 AM     7/15/16 3:51 PM    17      7/15/16 7:25 AM     7/15/16 7:25 AM      1     7/15/16 9:29 AM     7/15/16 4:09 PM      84
07/16/16         7                                             0                                             0                                               0
07/17/16         1                                             0                                             0                                               0
07/18/16         2   7/18/16 9:25 AM     7/18/16 4:48 PM    18      7/18/16 8:36 AM     7/18/16 1:53 PM      3     7/18/16 9:09 AM     7/18/16 4:36 PM      70
07/19/16         3   7/19/16 8:36 AM     7/19/16 5:54 PM    18      7/19/16 9:34 AM     7/19/16 9:34 AM      1     7/19/16 9:36 AM     7/19/16 5:10 PM      67
07/20/16         4   7/20/16 8:31 AM     7/20/16 9:22 PM    29      7/20/16 8:29 AM     7/20/16 4:07 PM      2     7/20/16 9:51 AM     7/20/16 4:49 PM     106
07/21/16         5   7/21/16 9:50 AM     7/21/16 3:46 PM    12      7/21/16 8:23 AM     7/21/16 2:12 PM      2     7/21/16 9:42 AM     7/21/16 3:46 PM      62
07/22/16         6   7/22/16 7:35 AM     7/22/16 8:03 PM    18      7/22/16 7:28 AM     7/22/16 4:36 PM      8     7/22/16 9:32 AM     7/22/16 4:17 PM      66
07/23/16         7                                             0    7/23/16 1:51 PM     7/23/16 1:51 PM      1                                               0
07/24/16         1                                             0                                             0                                               0
07/25/16         2   7/25/16 7:28 AM     7/25/16 4:00 PM    22      7/25/16 7:17 AM     7/25/16 1:03 PM      2     7/25/16 8:59 AM     7/25/16 4:45 PM      86
07/26/16         3   7/26/16 7:32 AM     7/26/16 4:43 PM    16      7/26/16 7:22 AM     7/26/16 8:27 AM      2     7/26/16 8:55 AM     7/26/16 4:31 PM      66
07/27/16         4   7/27/16 7:53 AM     7/27/16 4:24 PM    11      7/27/16 7:29 AM     7/27/16 7:29 AM      1     7/27/16 8:04 AM     7/27/16 4:18 PM      81
07/28/16         5   7/28/16 7:21 AM     7/28/16 5:17 PM    24      7/28/16 7:11 AM     7/28/16 3:27 PM      3     7/28/16 7:57 AM     7/28/16 3:57 PM      83
07/29/16         6   7/29/16 7:34 AM     7/29/16 5:23 PM    26      7/29/16 7:18 AM     7/29/16 3:00 PM      5 7/29/16 10:46 AM        7/29/16 4:42 PM      53


                                                                                           Page 33 of 110
                                    Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 35 of 111 PageID# 2257



           Day Of         arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm   Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
06/29/16         4             0    6/29/16 7:48 AM 6/29/16 10:49 PM                104       15:00                     08:00    00:00                 14:00
06/30/16         5             0    6/30/16 7:14 AM     6/30/16 6:57 PM              90       11:43                     08:00    00:00                 10:43
07/01/16         6             0     7/1/16 7:11 AM      7/1/16 6:30 PM              76       11:19                     08:00    00:00                 10:19
07/02/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
07/03/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              38:23
07/04/16         2             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                               1 00:00    00:00
07/05/16         3             0     7/5/16 7:15 AM      7/5/16 9:33 PM             120       14:18                     08:00    00:00                 13:18
07/06/16         4             0     7/6/16 7:23 AM      7/6/16 4:30 PM              93       09:06                     08:00    00:00                 08:06
07/07/16         5             0     7/7/16 7:15 AM      7/7/16 4:55 PM             112       09:39                     08:00    00:00                 08:39
07/08/16         6             0     7/8/16 7:27 AM      7/8/16 4:47 PM              91       09:19                     08:00    00:00                 08:19
07/09/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
07/10/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              53:27
07/11/16         2             0    7/11/16 7:19 AM     7/11/16 9:11 PM              92       13:51                     08:00    00:00                 12:51
07/12/16         3             0    7/12/16 7:21 AM     7/12/16 5:30 PM             112       10:08                     08:00    00:00                 09:08
07/13/16         4             0    7/13/16 7:04 AM     7/13/16 7:57 PM             122       12:53                     08:00    00:00                 11:53
07/14/16         5             0    7/14/16 7:24 AM     7/14/16 8:15 PM              66       12:50                     08:00    00:00                 11:50
07/15/16         6             0    7/15/16 7:25 AM     7/15/16 4:09 PM             102       08:43                     08:00    00:00                 07:43
07/16/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
07/17/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              45:18
07/18/16         2             0    7/18/16 8:36 AM     7/18/16 4:48 PM              91       08:11                     08:00    00:00                 07:11
07/19/16         3             0    7/19/16 8:36 AM     7/19/16 5:54 PM              86       09:17                     08:00    00:00                 08:17
07/20/16         4             0    7/20/16 8:29 AM     7/20/16 9:22 PM             137       12:53                     08:00    00:00                 11:53
07/21/16         5             0    7/21/16 8:23 AM     7/21/16 3:46 PM              76       07:22                     08:00    00:00                 06:22
07/22/16         6             0    7/22/16 7:28 AM     7/22/16 8:03 PM              92       12:34                     08:00    00:00                 11:34
07/23/16         7             0    7/23/16 1:51 PM     7/23/16 1:51 PM               1       00:00                     00:00    00:00                 00:00
07/24/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              42:54
07/25/16         2             0    7/25/16 7:17 AM     7/25/16 4:45 PM             110       09:27                     08:00    00:00                 08:27
07/26/16         3             0    7/26/16 7:22 AM     7/26/16 4:43 PM              84       09:20                     08:00    00:00                 08:20
07/27/16         4             0    7/27/16 7:29 AM     7/27/16 4:24 PM              93       08:54                     08:00    00:00                 07:54
07/28/16         5             0    7/28/16 7:11 AM     7/28/16 5:17 PM             110       10:06                     08:00    00:00                 09:06
07/29/16         6             0    7/29/16 7:18 AM     7/29/16 5:23 PM              84       10:05                     08:00    00:00                 09:05


                                                                              Page 34 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 36 of 111 PageID# 2258



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
07/30/16         7                                             0                                             0                                               0
07/31/16         1                                             0                                             0                                               0
08/01/16         2    8/1/16 8:23 AM      8/1/16 6:35 PM    20                                               0      8/1/16 9:09 AM      8/1/16 4:26 PM      85
08/02/16         3    8/2/16 7:10 AM      8/2/16 3:08 PM    18                                               0                                               0
08/03/16         4    8/3/16 8:57 AM      8/3/16 7:01 PM    14                                               0                                               0
08/04/16         5    8/4/16 1:49 PM     8/4/16 10:55 PM       7                                             0                                               0
08/05/16         6    8/5/16 7:38 AM      8/5/16 5:29 PM       6                                             0                                               0
08/06/16         7                                             0                                             0                                               0
08/07/16         1                                             0                                             0                                               0
08/08/16         2    8/8/16 8:54 AM      8/8/16 5:33 PM    28       8/8/16 8:48 AM      8/8/16 9:25 AM      2      8/8/16 9:59 AM      8/8/16 5:11 PM      79
08/09/16         3    8/9/16 7:11 AM      8/9/16 6:23 PM    22       8/9/16 7:08 AM      8/9/16 2:28 PM      3      8/9/16 9:13 AM      8/9/16 4:28 PM      84
08/10/16         4   8/10/16 7:31 AM     8/10/16 6:12 PM    20      8/10/16 7:21 AM     8/10/16 7:21 AM      1     8/10/16 9:06 AM     8/10/16 4:41 PM     101
08/11/16         5   8/11/16 7:40 AM     8/11/16 5:49 PM    26      8/11/16 7:18 AM 8/11/16 12:35 PM         2     8/11/16 9:28 AM     8/11/16 5:29 PM      87
08/12/16         6   8/12/16 7:40 AM     8/12/16 4:55 PM    16      8/12/16 7:27 AM     8/12/16 7:27 AM      1     8/12/16 8:46 AM     8/12/16 4:53 PM      80
08/13/16         7                                             0                                             0                                               0
08/14/16         1                                             0                                             0                                               0
08/15/16         2   8/15/16 7:40 AM     8/15/16 5:00 PM    43      8/15/16 7:24 AM     8/15/16 4:21 PM      7     8/15/16 9:19 AM     8/15/16 5:04 PM      80
08/16/16         3   8/16/16 8:02 AM     8/16/16 4:05 PM    19      8/16/16 7:30 AM     8/16/16 1:23 PM      2     8/16/16 8:35 AM     8/16/16 4:20 PM     105
08/17/16         4   8/17/16 7:16 AM     8/17/16 7:35 PM    28      8/17/16 7:09 AM     8/17/16 9:11 AM      2     8/17/16 8:49 AM     8/17/16 4:50 PM     126
08/18/16         5   8/18/16 8:03 AM     8/18/16 3:54 PM    20      8/18/16 7:19 AM     8/18/16 8:38 AM      2     8/18/16 9:23 AM     8/18/16 3:59 PM      66
08/19/16         6   8/19/16 7:35 AM     8/19/16 4:24 PM    16      8/19/16 7:12 AM     8/19/16 7:12 AM      1     8/19/16 8:36 AM     8/19/16 4:09 PM     106
08/20/16         7                                             0                                             0                                               0
08/21/16         1                                             0                                             0                                               0
08/22/16         2   8/22/16 2:23 PM 8/22/16 10:27 PM          5                                             0                                               0
08/23/16         3   8/23/16 7:10 AM 8/23/16 12:47 PM       27      8/23/16 7:01 AM     8/23/16 7:01 AM      1     8/23/16 8:46 AM     8/23/16 4:00 PM      80
08/24/16         4   8/24/16 7:34 AM     8/24/16 3:05 PM    60      8/24/16 7:19 AM     8/24/16 1:04 PM      2     8/24/16 9:21 AM     8/24/16 4:17 PM     130
08/25/16         5   8/25/16 7:37 AM     8/25/16 5:37 PM    23      8/25/16 7:32 AM     8/25/16 2:58 PM      2     8/25/16 8:58 AM     8/25/16 4:29 PM      93
08/26/16         6   8/26/16 7:29 AM     8/26/16 5:01 PM    38      8/26/16 7:24 AM 8/26/16 10:06 AM         2     8/26/16 8:54 AM     8/26/16 4:05 PM      88
08/27/16         7                                             0                                             0                                               0
08/28/16         1                                             0                                             0                                               0
08/29/16         2   8/29/16 7:48 AM     8/29/16 3:55 PM    29      8/29/16 7:36 AM     8/29/16 7:36 AM      1     8/29/16 9:12 AM     8/29/16 5:15 PM      77


                                                                                           Page 35 of 110
                                    Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 37 of 111 PageID# 2259



           Day Of         arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm   Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
07/30/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
07/31/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              42:11
08/01/16         2             0     8/1/16 8:23 AM      8/1/16 6:35 PM             105       10:12                    08:00     00:00                 09:12
08/02/16         3             0     8/2/16 7:10 AM      8/2/16 3:08 PM              18       07:57                    08:00     00:00                 06:57
08/03/16         4             0     8/3/16 8:57 AM      8/3/16 7:01 PM              14       10:04                    08:00     00:00                 09:04
08/04/16         5             0     8/4/16 1:49 PM     8/4/16 10:55 PM               7       09:05                    08:00     00:00                 08:05
08/05/16         6             0     8/5/16 7:38 AM      8/5/16 5:29 PM               6       09:51                    08:00     00:00                 08:51
08/06/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
08/07/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              45:48
08/08/16         2             0     8/8/16 8:48 AM      8/8/16 5:33 PM             109       08:45                    08:00     00:00                 07:45
08/09/16         3             0     8/9/16 7:08 AM      8/9/16 6:23 PM             109       11:15                    08:00     00:00                 10:15
08/10/16         4             0    8/10/16 7:21 AM     8/10/16 6:12 PM             122       10:50                    08:00     00:00                 09:50
08/11/16         5             0    8/11/16 7:18 AM     8/11/16 5:49 PM             115       10:30                    08:00     00:00                 09:30
08/12/16         6             0    8/12/16 7:27 AM     8/12/16 4:55 PM              97       09:27                    08:00     00:00                 08:27
08/13/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
08/14/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              43:44
08/15/16         2             0    8/15/16 7:24 AM     8/15/16 5:04 PM             130       09:39                    08:00     00:00                 08:39
08/16/16         3             0    8/16/16 7:30 AM     8/16/16 4:20 PM             126       08:49                    08:00     00:00                 07:49
08/17/16         4             0    8/17/16 7:09 AM     8/17/16 7:35 PM             156       12:25                    08:00     00:00                 11:25
08/18/16         5             0    8/18/16 7:19 AM     8/18/16 3:59 PM              88       08:39                    08:00     00:00                 07:39
08/19/16         6             0    8/19/16 7:12 AM     8/19/16 4:24 PM             123       09:11                    08:00     00:00                 08:11
08/20/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
08/21/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              40:42
08/22/16         2             0    8/22/16 2:23 PM 8/22/16 10:27 PM                  5       08:03                    08:00     00:00                 07:03
08/23/16         3             0    8/23/16 7:01 AM     8/23/16 4:00 PM             108       08:58                    08:00     00:00                 07:58
08/24/16         4             0    8/24/16 7:19 AM     8/24/16 4:17 PM             192       08:57                    08:00     00:00                 07:57
08/25/16         5             0    8/25/16 7:32 AM     8/25/16 5:37 PM             118       10:04                    08:00     00:00                 09:04
08/26/16         6             0    8/26/16 7:24 AM     8/26/16 5:01 PM             128       09:37                    08:00     00:00                 08:37
08/27/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
08/28/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              46:11
08/29/16         2             0    8/29/16 7:36 AM     8/29/16 5:15 PM             107       09:38                    08:00     00:00                 08:38


                                                                              Page 36 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 38 of 111 PageID# 2260



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
08/30/16         3   8/30/16 8:01 AM     8/30/16 6:08 PM    29      8/30/16 7:55 AM     8/30/16 7:55 AM      1     8/30/16 9:22 AM     8/30/16 4:55 PM      98
08/31/16         4   8/31/16 7:58 AM     8/31/16 5:39 PM    28      8/31/16 7:26 AM 8/31/16 10:28 AM         2     8/31/16 9:18 AM     8/31/16 3:55 PM     109
09/01/16         5    9/1/16 7:29 AM      9/1/16 7:42 PM    36       9/1/16 7:26 AM      9/1/16 7:26 AM      1      9/1/16 8:42 AM      9/1/16 4:13 PM      68
09/02/16         6    9/2/16 7:38 AM      9/2/16 4:08 PM    18       9/2/16 7:19 AM      9/2/16 7:19 AM      1      9/2/16 9:03 AM      9/2/16 4:00 PM      80
09/03/16         7                                             0                                             0                                               0
09/04/16         1                                             0                                             0                                               0
09/05/16         2                                             0                                             0                                               0
09/06/16         3    9/6/16 8:50 AM      9/6/16 4:29 PM    32       9/6/16 8:41 AM      9/6/16 8:41 AM      1      9/6/16 9:43 AM      9/6/16 4:23 PM      87
09/07/16         4    9/7/16 7:32 AM      9/7/16 4:37 PM    47       9/7/16 7:27 AM      9/7/16 7:30 PM      3      9/7/16 9:28 AM      9/7/16 7:39 PM      91
09/08/16         5    9/8/16 8:18 AM      9/8/16 9:43 PM    26       9/8/16 7:06 AM      9/8/16 3:53 PM      4      9/8/16 8:20 AM      9/8/16 4:50 PM      77
09/09/16         6    9/9/16 9:22 AM     9/9/16 11:26 AM       2                                             0                                               0
09/10/16         7   9/10/16 8:42 AM     9/10/16 8:42 AM       1                                             0                                               0
09/11/16         1                                             0                                             0                                               0
09/12/16         2   9/12/16 7:57 AM     9/12/16 4:38 PM    27                                               0     9/12/16 9:28 AM     9/12/16 4:49 PM     104
09/13/16         3   9/13/16 7:05 AM     9/13/16 6:20 PM    33      9/13/16 7:03 AM     9/13/16 7:03 AM      1     9/13/16 9:09 AM     9/13/16 4:37 PM     101
09/14/16         4   9/14/16 7:41 AM     9/14/16 8:01 PM    30      9/14/16 7:35 AM     9/14/16 8:39 AM      2     9/14/16 9:39 AM     9/14/16 4:13 PM     127
09/15/16         5   9/15/16 6:56 AM     9/15/16 5:56 PM    34      9/15/16 6:49 AM     9/15/16 8:51 AM      2     9/15/16 9:08 AM     9/15/16 4:37 PM      78
09/16/16         6   9/16/16 8:02 AM     9/16/16 4:29 PM    36                                               0     9/16/16 9:13 AM     9/16/16 4:04 PM     110
09/17/16         7                                             0                                             0                                               0
09/18/16         1                                             0                                             0                                               0
09/19/16         2   9/19/16 7:30 AM     9/19/16 7:19 PM    27      9/19/16 7:15 AM     9/19/16 9:12 AM      2     9/19/16 9:45 AM     9/19/16 4:33 PM      71
09/20/16         3   9/20/16 9:45 AM     9/20/16 4:43 PM    24      9/20/16 7:49 AM     9/20/16 1:06 PM      2     9/20/16 9:21 AM     9/20/16 4:38 PM      99
09/21/16         4   9/21/16 8:18 AM     9/21/16 5:22 PM    27      9/21/16 7:24 AM     9/21/16 7:24 AM      1     9/21/16 9:16 AM     9/21/16 4:26 PM      85
09/22/16         5   9/22/16 7:29 AM     9/22/16 5:59 PM    38      9/22/16 7:11 AM     9/22/16 7:11 AM      1     9/22/16 9:20 AM     9/22/16 5:32 PM     103
09/23/16         6   9/23/16 6:48 AM 9/23/16 10:53 PM       11                                               0                                               0
09/24/16         7                                             0                                             0                                               0
09/25/16         1                                             0                                             0                                               0
09/26/16         2   9/26/16 6:41 AM     9/26/16 7:41 PM    16      9/26/16 6:31 AM     9/26/16 6:31 AM      1                                               0
09/27/16         3   9/27/16 7:13 AM     9/27/16 4:26 PM    14                                               0     9/27/16 3:37 PM     9/27/16 4:21 PM      10
09/28/16         4   9/28/16 8:08 AM     9/28/16 4:23 PM    28      9/28/16 7:15 AM     9/28/16 9:01 AM      3 9/28/16 10:10 AM        9/28/16 4:20 PM      90
09/29/16         5   9/29/16 7:52 AM     9/29/16 4:27 PM    22      9/29/16 7:49 AM     9/29/16 9:10 AM      2     9/29/16 9:44 AM     9/29/16 4:28 PM      74


                                                                                           Page 37 of 110
                                    Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 39 of 111 PageID# 2261



           Day Of         arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm   Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
08/30/16         3             0    8/30/16 7:55 AM     8/30/16 6:08 PM             128       10:13                     08:00    00:00                 09:13
08/31/16         4             0    8/31/16 7:26 AM     8/31/16 5:39 PM             139       10:13                     08:00    00:00                 09:13
09/01/16         5             0     9/1/16 7:26 AM      9/1/16 7:42 PM             105       12:16                     08:00    00:00                 11:16
09/02/16         6             0     9/2/16 7:19 AM      9/2/16 4:08 PM              99       08:49                     08:00    00:00                 07:49
09/03/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
09/04/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              32:40
09/05/16         2             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                               1 00:00    00:00
09/06/16         3             0     9/6/16 8:41 AM      9/6/16 4:29 PM             120       07:48                     08:00    00:00                 06:48
09/07/16         4             0     9/7/16 7:27 AM      9/7/16 7:39 PM             141       12:11                     08:00    00:00                 11:11
09/08/16         5             0     9/8/16 7:06 AM      9/8/16 9:43 PM             107       14:37                     08:00    00:00                 13:37
09/09/16         6             0     9/9/16 9:22 AM     9/9/16 11:26 AM               2       02:03                     08:00    00:00                 01:03
09/10/16         7             0    9/10/16 8:42 AM     9/10/16 8:42 AM               1       00:00                     00:00    00:00                 00:00
09/11/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              47:08
09/12/16         2             0    9/12/16 7:57 AM     9/12/16 4:49 PM             131       08:51                     08:00    00:00                 07:51
09/13/16         3             0    9/13/16 7:03 AM     9/13/16 6:20 PM             135       11:17                     08:00    00:00                 10:17
09/14/16         4             0    9/14/16 7:35 AM     9/14/16 8:01 PM             159       12:25                     08:00    00:00                 11:25
09/15/16         5             0    9/15/16 6:49 AM     9/15/16 5:56 PM             114       11:07                     08:00    00:00                 10:07
09/16/16         6             0    9/16/16 8:02 AM     9/16/16 4:29 PM             146       08:27                     08:00    00:00                 07:27
09/17/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
09/18/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              52:49
09/19/16         2             0    9/19/16 7:15 AM     9/19/16 7:19 PM             100       12:04                     08:00    00:00                 11:04
09/20/16         3             0    9/20/16 7:49 AM     9/20/16 4:43 PM             125       08:53                     08:00    00:00                 07:53
09/21/16         4             0    9/21/16 7:24 AM     9/21/16 5:22 PM             113       09:58                     08:00    00:00                 08:58
09/22/16         5             0    9/22/16 7:11 AM     9/22/16 5:59 PM             142       10:48                     08:00    00:00                 09:48
09/23/16         6             0    9/23/16 6:48 AM 9/23/16 10:53 PM                 11       16:04                     08:00    00:00                 15:04
09/24/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
09/25/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              44:56
09/26/16         2             0    9/26/16 6:31 AM     9/26/16 7:41 PM              17       13:09                     08:00    00:00                 12:09
09/27/16         3             0    9/27/16 7:13 AM     9/27/16 4:26 PM              24       09:13                     08:00    00:00                 08:13
09/28/16         4             0    9/28/16 7:15 AM     9/28/16 4:23 PM             121       09:07                     08:00    00:00                 08:07
09/29/16         5             0    9/29/16 7:49 AM     9/29/16 4:28 PM              98       08:38                     08:00    00:00                 07:38


                                                                              Page 38 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 40 of 111 PageID# 2262



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
09/30/16         6   9/30/16 7:36 AM     9/30/16 5:17 PM    30      9/30/16 7:29 AM     9/30/16 8:46 AM      3     9/30/16 9:09 AM     9/30/16 4:02 PM     109
10/01/16         7 10/1/16 11:43 AM 10/1/16 12:17 PM           5                                             0                                               0
10/02/16         1   10/2/16 6:41 PM     10/2/16 6:41 PM       1                                             0                                               0
10/03/16         2 10/3/16 11:16 AM      10/3/16 7:36 PM       8                                             0                                               0
10/04/16         3   10/4/16 7:42 AM     10/4/16 5:08 PM    36      10/4/16 7:30 AM     10/4/16 7:30 AM      1     10/4/16 9:02 AM     10/4/16 5:04 PM      72
10/05/16         4   10/5/16 8:54 AM     10/5/16 4:27 PM    37      10/5/16 8:34 AM     10/5/16 8:34 AM      1     10/5/16 9:15 AM     10/5/16 4:50 PM     135
10/06/16         5   10/6/16 6:41 AM     10/6/16 6:45 PM    49      10/6/16 7:25 AM     10/6/16 7:25 AM      1     10/6/16 9:17 AM     10/6/16 4:27 PM      76
10/07/16         6   10/7/16 7:08 AM     10/7/16 5:31 PM    38      10/7/16 6:47 AM     10/7/16 5:34 PM     10     10/7/16 7:05 AM     10/7/16 5:46 PM     111
10/08/16         7                                             0                                             0                                               0
10/09/16         1                                             0                                             0                                               0
10/10/16         2 10/10/16 7:17 AM 10/10/16 5:23 PM        26 10/10/16 7:09 AM 10/10/16 10:36 AM            2 10/10/16 9:06 AM 10/10/16 5:07 PM            53
10/11/16         3 10/11/16 7:49 AM 10/11/16 10:12 PM       29 10/11/16 7:42 AM 10/11/16 7:42 AM             1 10/11/16 9:20 AM 10/11/16 9:30 AM             2
10/12/16         4 10/12/16 9:12 AM 10/12/16 8:41 PM           7                                             0                                               0
10/13/16         5 10/13/16 8:33 AM 10/13/16 8:21 PM        14                                               0                                               0
10/14/16         6 10/14/16 8:47 AM 10/14/16 3:59 PM        10                                               0                                               0
10/15/16         7 10/15/16 3:56 PM 10/15/16 3:56 PM           1                                             0                                               0
10/16/16         1                                             0                                             0                                               0
10/17/16         2 10/17/16 7:58 AM 10/17/16 6:26 PM        23 10/17/16 7:24 AM 10/17/16 9:11 AM             2 10/17/16 9:25 AM 10/17/16 5:06 PM            53
10/18/16         3 10/18/16 7:41 AM 10/18/16 6:41 PM        44 10/18/16 7:28 AM 10/18/16 7:28 AM             1 10/18/16 9:23 AM 10/18/16 5:33 PM            96
10/19/16         4 10/19/16 7:20 AM 10/19/16 10:27 PM       38 10/19/16 7:13 AM 10/19/16 1:21 PM             3 10/19/16 10:01 AM 10/19/16 4:32 PM           86
10/20/16         5 10/20/16 7:40 AM 10/20/16 5:33 PM        28 10/20/16 7:24 AM 10/20/16 8:51 AM             2 10/20/16 9:13 AM 10/20/16 4:47 PM            63
10/21/16         6 10/21/16 7:35 AM 10/21/16 7:33 PM        31 10/21/16 7:29 AM 10/21/16 12:21 PM            2 10/21/16 9:10 AM 10/21/16 4:10 PM           121
10/22/16         7 10/22/16 7:54 AM 10/22/16 8:19 AM           4                                             0                                               0
10/23/16         1                                             0                                             0                                               0
10/24/16         2 10/24/16 9:28 AM 10/24/16 7:20 PM        19                                               0                                               0
10/25/16         3 10/25/16 7:34 AM 10/25/16 3:45 PM        20                                               0                                               0
10/26/16         4 10/26/16 8:15 AM 10/26/16 5:18 PM           9                                             0                                               0
10/27/16         5 10/27/16 5:14 AM 10/27/16 10:30 AM       13                                               0                                               0
10/28/16         6 10/28/16 6:55 AM 10/28/16 5:24 PM        17 10/28/16 6:51 AM 10/28/16 12:57 PM            2 10/28/16 9:27 AM 10/28/16 4:03 PM            85
10/29/16         7                                             0                                             0                                               0
10/30/16         1                                             0                                             0                                               0


                                                                                           Page 39 of 110
                                    Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 41 of 111 PageID# 2263



           Day Of         arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm   Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
09/30/16         6             0    9/30/16 7:29 AM     9/30/16 5:17 PM             142       09:47                    08:00     00:00                 08:47
10/01/16         7             0 10/1/16 11:43 AM 10/1/16 12:17 PM                    5       00:34                    00:00     00:00                 00:00
10/02/16         1             0    10/2/16 6:41 PM     10/2/16 6:41 PM               1       00:00                    00:00     00:00                 00:00        44:17
10/03/16         2             0 10/3/16 11:16 AM       10/3/16 7:36 PM               8       08:20                    08:00     00:00                 07:20
10/04/16         3             0    10/4/16 7:30 AM     10/4/16 5:08 PM             109       09:37                    08:00     00:00                 08:37
10/05/16         4             0    10/5/16 8:34 AM     10/5/16 4:50 PM             173       08:15                    08:00     00:00                 07:15
10/06/16         5             0    10/6/16 6:41 AM     10/6/16 6:45 PM             126       12:04                    08:00     00:00                 11:04
10/07/16         6             0    10/7/16 6:47 AM     10/7/16 5:46 PM             159       10:58                    08:00     00:00                 09:58
10/08/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
10/09/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              50:11
10/10/16         2             0 10/10/16 7:09 AM 10/10/16 5:23 PM                   81       10:13                    08:00     00:00                 09:13
10/11/16         3             0 10/11/16 7:42 AM 10/11/16 10:12 PM                  32       14:29                    08:00     00:00                 13:29
10/12/16         4             0 10/12/16 9:12 AM 10/12/16 8:41 PM                    7       11:28                    08:00     00:00                 10:28
10/13/16         5             0 10/13/16 8:33 AM 10/13/16 8:21 PM                   14       11:48                    08:00     00:00                 10:48
10/14/16         6             0 10/14/16 8:47 AM 10/14/16 3:59 PM                   10       07:11                    08:00     00:00                 06:11
10/15/16         7             0 10/15/16 3:56 PM 10/15/16 3:56 PM                    1       00:00                    00:00     00:00                 00:00
10/16/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              54:41
10/17/16         2             0 10/17/16 7:24 AM 10/17/16 6:26 PM                   78       11:02                    08:00     00:00                 10:02
10/18/16         3             0 10/18/16 7:28 AM 10/18/16 6:41 PM                  141       11:12                    08:00     00:00                 10:12
10/19/16         4             0 10/19/16 7:13 AM 10/19/16 10:27 PM                 127       15:13                    08:00     00:00                 14:13
10/20/16         5             0 10/20/16 7:24 AM 10/20/16 5:33 PM                   93       10:08                    08:00     00:00                 09:08
10/21/16         6             0 10/21/16 7:29 AM 10/21/16 7:33 PM                  154       12:04                    08:00     00:00                 11:04
10/22/16         7             0 10/22/16 7:54 AM 10/22/16 8:19 AM                    4       00:25                    00:00     00:00                 00:00
10/23/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              37:56
10/24/16         2             0 10/24/16 9:28 AM 10/24/16 7:20 PM                   19       09:52                    08:00     00:00                 08:52
10/25/16         3             0 10/25/16 7:34 AM 10/25/16 3:45 PM                   20       08:11                    08:00     00:00                 07:11
10/26/16         4             0 10/26/16 8:15 AM 10/26/16 5:18 PM                    9       09:03                    08:00     00:00                 08:03
10/27/16         5             0 10/27/16 5:14 AM 10/27/16 10:30 AM                  13       05:16                    08:00     00:00                 04:16
10/28/16         6             0 10/28/16 6:51 AM 10/28/16 5:24 PM                  104       10:32                    08:00     00:00                 09:32
10/29/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
10/30/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              41:33


                                                                              Page 40 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 42 of 111 PageID# 2264



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
10/31/16         2 10/31/16 6:54 AM 10/31/16 4:01 PM        27 10/31/16 6:47 AM 10/31/16 6:47 AM             1 10/31/16 9:46 AM 10/31/16 4:14 PM            89
11/01/16         3   11/1/16 7:23 AM     11/1/16 4:37 PM    17      11/1/16 7:16 AM     11/1/16 7:16 AM      1     11/1/16 8:03 AM     11/1/16 4:38 PM      92
11/02/16         4   11/2/16 7:24 AM     11/2/16 4:40 PM    46      11/2/16 7:10 AM     11/2/16 2:24 PM      3     11/2/16 8:19 AM     11/2/16 4:44 PM     105
11/03/16         5   11/3/16 7:47 AM     11/3/16 5:43 PM    13      11/3/16 7:28 AM     11/3/16 1:05 PM      2     11/3/16 9:12 AM     11/3/16 4:47 PM      66
11/04/16         6   11/4/16 9:09 AM     11/4/16 4:49 PM    15      11/4/16 8:55 AM     11/4/16 8:55 AM      1     11/4/16 9:16 AM     11/4/16 4:53 PM     105
11/05/16         7                                             0                                             0                                               0
11/06/16         1   11/6/16 5:14 PM     11/6/16 8:08 PM       3                                             0                                               0
11/07/16         2   11/7/16 5:41 AM     11/7/16 6:12 PM    27      11/7/16 7:14 AM     11/7/16 7:14 AM      1     11/7/16 9:26 AM     11/7/16 4:40 PM     104
11/08/16         3   11/8/16 7:34 AM     11/8/16 6:17 PM    29      11/8/16 7:30 AM     11/8/16 7:30 AM      1     11/8/16 9:10 AM     11/8/16 4:44 PM      83
11/09/16         4   11/9/16 7:55 AM     11/9/16 6:25 PM    46      11/9/16 7:31 AM     11/9/16 7:31 AM      1     11/9/16 9:41 AM     11/9/16 4:00 PM     101
11/10/16         5 11/10/16 6:37 AM 11/10/16 9:00 PM        40 11/10/16 7:22 AM 11/10/16 7:22 AM             1 11/10/16 9:04 AM 11/10/16 5:08 PM           101
11/11/16         6 11/11/16 7:34 AM 11/11/16 4:06 PM        29 11/11/16 7:19 AM 11/11/16 1:49 PM             3 11/11/16 9:24 AM 11/11/16 3:56 PM            72
11/12/16         7                                             0                                             0                                               0
11/13/16         1                                             0                                             0                                               0
11/14/16         2 11/14/16 7:35 AM 11/14/16 5:13 PM        25 11/14/16 7:28 AM 11/14/16 1:34 PM             3 11/14/16 9:22 AM 11/14/16 4:28 PM            87
11/15/16         3 11/15/16 7:38 AM 11/15/16 6:41 PM        42 11/15/16 7:35 AM 11/15/16 1:15 PM             2 11/15/16 7:48 AM 11/15/16 4:34 PM           133
11/16/16         4 11/16/16 7:44 AM 11/16/16 5:03 PM        38 11/16/16 7:32 AM 11/16/16 7:32 AM             1 11/16/16 8:14 AM 11/16/16 4:54 PM           118
11/17/16         5 11/17/16 8:23 AM 11/17/16 4:44 PM        16 11/17/16 7:47 AM 11/17/16 8:56 AM             2 11/17/16 9:47 AM 11/17/16 4:30 PM            98
11/18/16         6 11/18/16 7:53 AM 11/18/16 4:05 PM        41 11/18/16 7:45 AM 11/18/16 8:53 AM             2 11/18/16 10:32 AM 11/18/16 4:13 PM           92
11/19/16         7                                             0                                             0                                               0
11/20/16         1                                             0                                             0                                               0
11/21/16         2 11/21/16 6:57 AM 11/21/16 4:21 PM        36 11/21/16 6:52 AM 11/21/16 8:40 AM             2 11/21/16 8:58 AM 11/21/16 1:58 PM            89
11/22/16         3 11/22/16 7:36 AM 11/22/16 5:10 PM        34 11/22/16 7:33 AM 11/22/16 8:36 AM             2 11/22/16 8:58 AM 11/22/16 5:06 PM            73
11/23/16         4 11/23/16 7:34 AM 11/23/16 3:22 PM        21 11/23/16 7:30 AM 11/23/16 9:07 AM             2 11/23/16 8:28 AM 11/23/16 12:24 PM           74
11/24/16         5                                             0                                             0                                               0
11/25/16         6                                             0                                             0                                               0
11/26/16         7                                             0                                             0                                               0
11/27/16         1                                             0                                             0                                               0
11/28/16         2 11/28/16 7:37 AM 11/28/16 8:17 PM        23 11/28/16 7:17 AM 11/28/16 7:17 AM             1 11/28/16 8:51 AM 11/28/16 4:41 PM            94
11/29/16         3 11/29/16 8:13 AM 11/29/16 8:04 PM        44 11/29/16 7:28 AM 11/29/16 12:56 PM            2 11/29/16 8:05 AM 11/29/16 4:35 PM           113
11/30/16         4 11/30/16 7:48 AM 11/30/16 4:35 PM        41 11/30/16 7:43 AM 11/30/16 7:43 AM             1 11/30/16 8:31 AM 11/30/16 4:39 PM           130


                                                                                           Page 41 of 110
                                    Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 43 of 111 PageID# 2265



           Day Of         arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm   Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
10/31/16         2             0 10/31/16 6:47 AM 10/31/16 4:14 PM                  117       09:26                     08:00    00:00                 08:26
11/01/16         3             0    11/1/16 7:16 AM     11/1/16 4:38 PM             110       09:21                     08:00    00:00                 08:21
11/02/16         4             0    11/2/16 7:10 AM     11/2/16 4:44 PM             154       09:33                     08:00    00:00                 08:33
11/03/16         5             0    11/3/16 7:28 AM     11/3/16 5:43 PM              81       10:14                     08:00    00:00                 09:14
11/04/16         6             0    11/4/16 8:55 AM     11/4/16 4:53 PM             121       07:57                     08:00    00:00                 06:57
11/05/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
11/06/16         1             0    11/6/16 5:14 PM     11/6/16 8:08 PM               3       02:54                     00:00    00:00                 01:54        54:14
11/07/16         2             0    11/7/16 5:41 AM     11/7/16 6:12 PM             132       12:30                     08:00    00:00                 11:30
11/08/16         3             0    11/8/16 7:30 AM     11/8/16 6:17 PM             113       10:47                     08:00    00:00                 09:47
11/09/16         4             0    11/9/16 7:31 AM     11/9/16 6:25 PM             148       10:53                     08:00    00:00                 09:53
11/10/16         5             0 11/10/16 6:37 AM 11/10/16 9:00 PM                  142       14:22                     08:00    00:00                 13:22
11/11/16         6             0 11/11/16 7:19 AM 11/11/16 4:06 PM                  104       08:46                     08:00    00:00                 07:46
11/12/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
11/13/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              42:46
11/14/16         2             0 11/14/16 7:28 AM 11/14/16 5:13 PM                  115       09:45                     08:00    00:00                 08:45
11/15/16         3             0 11/15/16 7:35 AM 11/15/16 6:41 PM                  177       11:06                     08:00    00:00                 10:06
11/16/16         4             0 11/16/16 7:32 AM 11/16/16 5:03 PM                  157       09:31                     08:00    00:00                 08:31
11/17/16         5             0 11/17/16 7:47 AM 11/17/16 4:44 PM                  116       08:57                     08:00    00:00                 07:57
11/18/16         6             0 11/18/16 7:45 AM 11/18/16 4:13 PM                  135       08:27                     08:00    00:00                 07:27
11/19/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
11/20/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              23:57
11/21/16         2             0 11/21/16 6:52 AM 11/21/16 4:21 PM                  127       09:28                     08:00    00:00                 08:28
11/22/16         3             0 11/22/16 7:33 AM 11/22/16 5:10 PM                  109       09:37                     08:00    00:00                 08:37
11/23/16         4             0 11/23/16 7:30 AM 11/23/16 3:22 PM                   97       07:51                     08:00    00:00                 06:51
11/24/16         5             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                               1 00:00    00:00
11/25/16         6             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                               1 00:00    00:00
11/26/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
11/27/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              49:01
11/28/16         2             0 11/28/16 7:17 AM 11/28/16 8:17 PM                  118       12:59                     08:00    00:00                 11:59
11/29/16         3             0 11/29/16 7:28 AM 11/29/16 8:04 PM                  159       12:36                     08:00    00:00                 11:36
11/30/16         4             0 11/30/16 7:43 AM 11/30/16 4:39 PM                  172       08:55                     08:00    00:00                 07:55


                                                                              Page 42 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 44 of 111 PageID# 2266



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
12/01/16         5   12/1/16 7:47 AM     12/1/16 4:47 PM    26      12/1/16 7:32 AM     12/1/16 7:32 AM      1     12/1/16 8:56 AM     12/1/16 4:33 PM      66
12/02/16         6   12/2/16 8:40 AM     12/2/16 5:12 PM    39      12/2/16 8:36 AM     12/2/16 4:52 PM      7     12/2/16 9:19 AM     12/2/16 6:51 PM     126
12/03/16         7                                             0                                             0                                               0
12/04/16         1   12/4/16 6:22 PM     12/4/16 6:22 PM       1                                             0                                               0
12/05/16         2   12/5/16 7:56 AM     12/5/16 4:46 PM    31      12/5/16 7:49 AM     12/5/16 4:42 PM      8     12/5/16 9:14 AM     12/5/16 4:38 PM     104
12/06/16         3   12/6/16 8:30 AM     12/6/16 6:27 PM    26      12/6/16 8:14 AM     12/6/16 1:09 PM      2     12/6/16 8:53 AM     12/6/16 4:56 PM      86
12/07/16         4   12/7/16 7:28 AM     12/7/16 7:35 PM    41      12/7/16 7:18 AM     12/7/16 7:18 AM      1     12/7/16 8:55 AM     12/7/16 4:34 PM     130
12/08/16         5   12/8/16 7:45 AM 12/8/16 10:22 PM       24                                               0     12/8/16 7:43 AM     12/8/16 4:31 PM     124
12/09/16         6   12/9/16 7:50 AM     12/9/16 6:30 PM    40      12/9/16 7:29 AM 12/9/16 10:23 AM         2     12/9/16 9:08 AM     12/9/16 3:06 PM      79
12/10/16         7                                             0                                             0                                               0
12/11/16         1                                             0                                             0                                               0
12/12/16         2 12/12/16 9:02 AM 12/12/16 10:19 PM       14                                               0                                               0
12/13/16         3 12/13/16 9:14 AM 12/13/16 6:01 PM        12                                               0                                               0
12/14/16         4 12/14/16 9:19 AM 12/14/16 6:15 PM        18                                               0                                               0
12/15/16         5 12/15/16 7:53 AM 12/15/16 5:41 PM        32 12/15/16 7:42 AM 12/15/16 1:21 PM             2 12/15/16 9:37 AM 12/15/16 5:37 PM            92
12/16/16         6 12/16/16 7:39 AM 12/16/16 6:10 PM        23 12/16/16 7:33 AM 12/16/16 1:06 PM             2 12/16/16 8:46 AM 12/16/16 3:59 PM           112
12/17/16         7                                             0                                             0                                               0
12/18/16         1                                             0                                             0                                               0
12/19/16         2 12/19/16 8:10 AM 12/19/16 7:54 PM        35 12/19/16 7:50 AM 12/19/16 1:01 PM             2 12/19/16 9:11 AM 12/19/16 4:17 PM            93
12/20/16         3 12/20/16 7:59 AM 12/20/16 5:11 PM        49 12/20/16 1:17 PM 12/20/16 1:17 PM             1 12/20/16 9:20 AM 12/20/16 4:58 PM            61
12/21/16         4 12/21/16 7:32 AM 12/21/16 9:50 PM        18 12/21/16 7:23 AM 12/21/16 10:33 AM            2 12/21/16 7:51 AM 12/21/16 3:23 PM            82
12/22/16         5 12/22/16 8:41 AM 12/22/16 9:32 PM        26 12/22/16 7:38 AM 12/22/16 8:37 AM             2 12/22/16 9:31 AM 12/22/16 3:32 PM            77
12/23/16         6 12/23/16 9:27 AM 12/23/16 9:27 AM           1 12/23/16 7:00 PM 12/23/16 9:35 PM           2                                               0
12/24/16         7                                             0                                             0                                               0
12/25/16         1                                             0                                             0                                               0
12/26/16         2                                             0                                             0                                               0
12/27/16         3 12/27/16 12:15 PM 12/27/16 12:15 PM         1                                             0                                               0
12/28/16         4 12/28/16 8:04 AM 12/28/16 2:09 PM        17 12/28/16 7:31 AM 12/28/16 12:10 PM            2 12/28/16 9:08 AM 12/28/16 5:23 PM            42
12/29/16         5                                             0                                             0                                               0
12/30/16         6                                             0                                             0                                               0
12/31/16         7                                             0                                             0                                               0


                                                                                           Page 43 of 110
                                    Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 45 of 111 PageID# 2267



           Day Of         arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm   Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
12/01/16         5             0    12/1/16 7:32 AM     12/1/16 4:47 PM              93       09:15                     08:00    00:00                 08:15
12/02/16         6             0    12/2/16 8:36 AM     12/2/16 6:51 PM             172       10:14                     08:00    00:00                 09:14
12/03/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
12/04/16         1             0    12/4/16 6:22 PM     12/4/16 6:22 PM               1       00:00                     00:00    00:00                 00:00        52:07
12/05/16         2             0    12/5/16 7:49 AM     12/5/16 4:46 PM             143       08:57                     08:00    00:00                 07:57
12/06/16         3             0    12/6/16 8:14 AM     12/6/16 6:27 PM             114       10:12                     08:00    00:00                 09:12
12/07/16         4             0    12/7/16 7:18 AM     12/7/16 7:35 PM             172       12:16                     08:00    00:00                 11:16
12/08/16         5             0    12/8/16 7:43 AM 12/8/16 10:22 PM                148       14:39                     08:00    00:00                 13:39
12/09/16         6             0    12/9/16 7:29 AM     12/9/16 6:30 PM             121       11:01                     08:00    00:00                 10:01
12/10/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
12/11/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              46:37
12/12/16         2             0 12/12/16 9:02 AM 12/12/16 10:19 PM                  14       13:17                     08:00    00:00                 12:17
12/13/16         3             0 12/13/16 9:14 AM 12/13/16 6:01 PM                   12       08:47                     08:00    00:00                 07:47
12/14/16         4             0 12/14/16 9:19 AM 12/14/16 6:15 PM                   18       08:56                     08:00    00:00                 07:56
12/15/16         5             0 12/15/16 7:42 AM 12/15/16 5:41 PM                  126       09:59                     08:00    00:00                 08:59
12/16/16         6             0 12/16/16 7:33 AM 12/16/16 6:10 PM                  137       10:36                     08:00    00:00                 09:36
12/17/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
12/18/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              56:46
12/19/16         2             0 12/19/16 7:50 AM 12/19/16 7:54 PM                  130       12:04                     08:00    00:00                 11:04
12/20/16         3             0 12/20/16 7:59 AM 12/20/16 5:11 PM                  111       09:11                     08:00    00:00                 08:11
12/21/16         4             0 12/21/16 7:23 AM 12/21/16 9:50 PM                  102       14:27                     08:00    00:00                 13:27
12/22/16         5             0 12/22/16 7:38 AM 12/22/16 9:32 PM                  105       13:54                     08:00    00:00                 12:54
12/23/16         6             0 12/23/16 9:27 AM 12/23/16 9:35 PM                    3       12:08                   1 00:00    00:00                 11:08
12/24/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
12/25/16         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                               8:51
12/26/16         2             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                               1 00:00    00:00
12/27/16         3             0 12/27/16 12:15 PM 12/27/16 12:15 PM                  1       00:00                     08:00    00:00                 00:00
12/28/16         4             0 12/28/16 7:31 AM 12/28/16 5:23 PM                   61       09:51                     08:00    00:00                 08:51
12/29/16         5             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 08:00    00:00
12/30/16         6             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 08:00    00:00
12/31/16         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00


                                                                              Page 44 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 46 of 111 PageID# 2268



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
01/01/17         1                                             0                                             0                                               0
01/02/17         2                                             0                                             0                                               0
01/03/17         3    1/3/17 7:06 AM      1/3/17 5:52 PM    29       1/3/17 6:54 AM      1/3/17 6:54 AM      1      1/3/17 8:15 AM      1/3/17 4:47 PM      78
01/04/17         4    1/4/17 8:00 AM      1/4/17 5:17 PM    61       1/4/17 7:40 AM      1/4/17 7:40 AM      1      1/4/17 8:56 AM      1/4/17 4:52 PM      65
01/05/17         5    1/5/17 7:21 AM      1/5/17 8:22 PM    34       1/5/17 7:19 AM      1/5/17 7:19 AM      1      1/5/17 9:51 AM      1/5/17 4:49 PM      86
01/06/17         6    1/6/17 8:59 AM      1/6/17 4:59 PM    24       1/6/17 8:34 AM      1/6/17 8:34 AM      1      1/6/17 9:17 AM      1/6/17 4:24 PM      20
01/07/17         7                                             0                                             0                                               0
01/08/17         1                                             0                                             0                                               0
01/09/17         2    1/9/17 7:49 AM      1/9/17 5:03 PM    32       1/9/17 7:35 AM      1/9/17 7:39 AM      2      1/9/17 9:55 AM      1/9/17 5:03 PM     103
01/10/17         3   1/10/17 7:14 AM     1/10/17 3:45 PM    29      1/10/17 7:05 AM     1/10/17 7:05 AM      1     1/10/17 8:34 AM     1/10/17 4:31 PM     112
01/11/17         4   1/11/17 7:37 AM     1/11/17 5:19 PM    25      1/11/17 7:19 AM     1/11/17 7:19 AM      1     1/11/17 9:12 AM     1/11/17 4:41 PM     106
01/12/17         5   1/12/17 7:33 AM     1/12/17 9:19 PM    22      1/12/17 7:06 AM     1/12/17 7:06 AM      1     1/12/17 9:23 AM     1/12/17 2:57 PM      78
01/13/17         6   1/13/17 7:07 AM     1/13/17 4:28 PM    12      1/13/17 6:49 AM     1/13/17 1:40 PM      3     1/13/17 9:37 AM     1/13/17 4:57 PM      57
01/14/17         7                                             0                                             0                                               0
01/15/17         1                                             0                                             0                                               0
01/16/17         2   1/16/17 7:54 AM     1/16/17 4:49 PM       8    1/16/17 7:49 AM     1/16/17 7:49 AM      1 1/16/17 10:04 AM        1/16/17 3:32 PM       5
01/17/17         3   1/17/17 7:45 AM     1/17/17 5:00 PM    28      1/17/17 7:37 AM     1/17/17 1:04 PM      2     1/17/17 9:13 AM     1/17/17 5:06 PM      74
01/18/17         4   1/18/17 7:31 AM     1/18/17 5:26 PM    30      1/18/17 7:24 AM     1/18/17 9:13 AM      2     1/18/17 9:30 AM     1/18/17 5:35 PM     101
01/19/17         5   1/19/17 8:02 AM     1/19/17 3:59 PM       9    1/19/17 7:30 AM     1/19/17 9:06 AM      2     1/19/17 8:44 AM     1/19/17 4:48 PM      40
01/20/17         6   1/20/17 7:26 AM     1/20/17 5:03 PM    21      1/20/17 7:21 AM 1/20/17 12:42 PM         2     1/20/17 9:59 AM     1/20/17 4:54 PM     108
01/21/17         7                                             0                                             0                                               0
01/22/17         1                                             0                                             0                                               0
01/23/17         2   1/23/17 7:51 AM     1/23/17 4:36 PM    21      1/23/17 7:39 AM     1/23/17 9:49 AM      2     1/23/17 9:17 AM     1/23/17 4:50 PM      89
01/24/17         3   1/24/17 7:18 AM     1/24/17 5:55 PM    41      1/24/17 7:15 AM     1/24/17 7:15 AM      1     1/24/17 9:32 AM     1/24/17 4:36 PM      89
01/25/17         4   1/25/17 7:40 AM     1/25/17 4:03 PM    17      1/25/17 7:30 AM 1/25/17 12:49 PM         2     1/25/17 9:29 AM     1/25/17 5:07 PM      79
01/26/17         5   1/26/17 7:56 AM     1/26/17 4:38 PM    23      1/26/17 7:48 AM     1/26/17 7:48 AM      1     1/26/17 9:09 AM     1/26/17 4:46 PM      42
01/27/17         6   1/27/17 8:05 AM     1/27/17 5:45 PM    35      1/27/17 7:45 AM     1/27/17 5:14 PM      2     1/27/17 9:09 AM     1/27/17 4:34 PM      55
01/28/17         7                                             0                                             0                                               0
01/29/17         1 1/29/17 10:46 AM      1/29/17 9:04 PM       3                                             0                                               0
01/30/17         2   1/30/17 7:16 AM     1/30/17 3:40 PM       7                                             0 1/30/17 10:34 AM 1/30/17 11:35 AM             2
01/31/17         3 1/31/17 11:20 AM      1/31/17 8:02 PM    13                                               0     1/31/17 9:59 AM     1/31/17 9:59 AM       1


                                                                                           Page 45 of 110
                                    Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 47 of 111 PageID# 2269



           Day Of         arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm   Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
01/01/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                               1 00:00    00:00                              38:03
01/02/17         2             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 08:00    00:00
01/03/17         3             0     1/3/17 6:54 AM      1/3/17 5:52 PM             108       10:57                     08:00    00:00                 09:57
01/04/17         4             0     1/4/17 7:40 AM      1/4/17 5:17 PM             127       09:37                     08:00    00:00                 08:37
01/05/17         5             0     1/5/17 7:19 AM      1/5/17 8:22 PM             121       13:03                     08:00    00:00                 12:03
01/06/17         6             0     1/6/17 8:34 AM      1/6/17 4:59 PM              45       08:25                     08:00    00:00                 07:25
01/07/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
01/08/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              48:15
01/09/17         2             0     1/9/17 7:35 AM      1/9/17 5:03 PM             137       09:27                     08:00    00:00                 08:27
01/10/17         3             0    1/10/17 7:05 AM     1/10/17 4:31 PM             142       09:26                     08:00    00:00                 08:26
01/11/17         4             0    1/11/17 7:19 AM     1/11/17 5:19 PM             132       09:59                     08:00    00:00                 08:59
01/12/17         5             0    1/12/17 7:06 AM     1/12/17 9:19 PM             101       14:13                     08:00    00:00                 13:13
01/13/17         6             0    1/13/17 6:49 AM     1/13/17 4:57 PM              72       10:08                     08:00    00:00                 09:08
01/14/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
01/15/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              42:41
01/16/17         2             0    1/16/17 7:49 AM     1/16/17 4:49 PM              14       09:00                     08:00    00:00                 08:00
01/17/17         3             0    1/17/17 7:37 AM     1/17/17 5:06 PM             104       09:28                     08:00    00:00                 08:28
01/18/17         4             0    1/18/17 7:24 AM     1/18/17 5:35 PM             133       10:11                     08:00    00:00                 09:11
01/19/17         5             0    1/19/17 7:30 AM     1/19/17 4:48 PM              51       09:18                     08:00    00:00                 08:18
01/20/17         6             0    1/20/17 7:21 AM     1/20/17 5:03 PM             131       09:42                     08:00    00:00                 08:42
01/21/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
01/22/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              43:26
01/23/17         2             0    1/23/17 7:39 AM     1/23/17 4:50 PM             112       09:11                     08:00    00:00                 08:11
01/24/17         3             0    1/24/17 7:15 AM     1/24/17 5:55 PM             131       10:39                     08:00    00:00                 09:39
01/25/17         4             0    1/25/17 7:30 AM     1/25/17 5:07 PM              98       09:37                     08:00    00:00                 08:37
01/26/17         5             0    1/26/17 7:48 AM     1/26/17 4:46 PM              66       08:58                     08:00    00:00                 07:58
01/27/17         6             0    1/27/17 7:45 AM     1/27/17 5:45 PM              92       10:00                     08:00    00:00                 09:00
01/28/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
01/29/17         1             0 1/29/17 10:46 AM       1/29/17 9:04 PM               3       10:17                     00:00    00:00                 09:17        54:35
01/30/17         2             0    1/30/17 7:16 AM     1/30/17 3:40 PM               9       08:24                     08:00    00:00                 07:24
01/31/17         3             0    1/31/17 9:59 AM     1/31/17 8:02 PM              14       10:03                     08:00    00:00                 09:03


                                                                              Page 46 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 48 of 111 PageID# 2270



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
02/01/17         4    2/1/17 8:15 AM      2/1/17 7:32 PM    16       2/1/17 7:44 AM      2/1/17 1:00 PM      2      2/1/17 9:57 AM      2/1/17 5:06 PM      60
02/02/17         5    2/2/17 9:31 AM      2/2/17 3:51 PM    12       2/2/17 7:22 AM      2/2/17 7:27 AM      2      2/2/17 9:05 AM      2/2/17 4:47 PM     122
02/03/17         6    2/3/17 7:22 AM      2/3/17 5:55 PM    27       2/3/17 7:18 AM     2/3/17 12:36 PM      2      2/3/17 9:50 AM      2/3/17 4:45 PM      47
02/04/17         7                                             0                                             0                                               0
02/05/17         1                                             0                                             0                                               0
02/06/17         2    2/6/17 8:16 AM      2/6/17 4:57 PM    24       2/6/17 7:49 AM      2/6/17 7:49 AM      1      2/6/17 9:40 AM      2/6/17 4:44 PM     110
02/07/17         3    2/7/17 7:44 AM      2/7/17 6:02 PM    29       2/7/17 7:22 AM      2/7/17 7:22 AM      1      2/7/17 9:29 AM      2/7/17 5:01 PM      95
02/08/17         4    2/8/17 7:35 AM      2/8/17 6:16 PM    80       2/8/17 7:30 AM      2/8/17 7:30 AM      1      2/8/17 8:53 AM      2/8/17 4:49 PM      77
02/09/17         5    2/9/17 8:18 AM      2/9/17 6:58 PM    37       2/9/17 4:09 PM      2/9/17 4:09 PM      1      2/9/17 9:08 AM      2/9/17 4:43 PM      70
02/10/17         6   2/10/17 8:48 AM     2/10/17 5:02 PM    31      2/10/17 8:32 AM     2/10/17 1:06 PM      2     2/10/17 8:58 AM     2/10/17 5:14 PM      40
02/11/17         7                                             0                                             0                                               0
02/12/17         1                                             0                                             0                                               0
02/13/17         2   2/13/17 8:14 AM     2/13/17 6:32 PM    19      2/13/17 8:10 AM 2/13/17 12:18 PM         2     2/13/17 9:31 AM     2/13/17 5:01 PM      75
02/14/17         3   2/14/17 7:51 AM     2/14/17 9:32 PM    31      2/14/17 7:37 AM 2/14/17 12:11 PM         2     2/14/17 8:53 AM     2/14/17 5:42 PM      96
02/15/17         4   2/15/17 7:07 AM     2/15/17 7:23 PM    31      2/15/17 6:45 AM     2/15/17 8:23 AM      2     2/15/17 9:56 AM     2/15/17 5:08 PM      89
02/16/17         5   2/16/17 6:39 AM     2/16/17 4:15 PM    21      2/16/17 7:05 AM     2/16/17 7:05 AM      1 2/16/17 10:31 AM        2/16/17 3:28 PM      35
02/17/17         6   2/17/17 7:54 AM     2/17/17 5:04 PM    19      2/17/17 7:10 AM     2/17/17 1:21 PM      2     2/17/17 9:39 AM     2/17/17 4:38 PM     120
02/18/17         7                                             0                                             0                                               0
02/19/17         1                                             0                                             0                                               0
02/20/17         2   2/20/17 7:58 AM     2/20/17 4:20 PM    18      2/20/17 7:47 AM     2/20/17 1:41 PM      3     2/20/17 9:27 AM     2/20/17 3:58 PM      76
02/21/17         3   2/21/17 8:48 AM     2/21/17 7:23 PM    28      2/21/17 8:15 AM 2/21/17 12:01 PM         3     2/21/17 9:23 AM     2/21/17 4:46 PM      35
02/22/17         4   2/22/17 7:55 AM     2/22/17 4:59 PM    42      2/22/17 7:11 AM 2/22/17 11:47 AM         2     2/22/17 9:32 AM     2/22/17 4:41 PM      95
02/23/17         5   2/23/17 7:15 AM     2/23/17 5:55 PM    29      2/23/17 7:03 AM 2/23/17 11:02 AM         2     2/23/17 9:35 AM     2/23/17 4:38 PM     117
02/24/17         6   2/24/17 7:42 AM     2/24/17 4:34 PM    17      2/24/17 7:33 AM     2/24/17 8:24 AM      2 2/24/17 10:36 AM        2/24/17 4:23 PM      89
02/25/17         7                                             0                                             0                                               0
02/26/17         1                                             0                                             0                                               0
02/27/17         2   2/27/17 7:39 AM     2/27/17 3:58 PM    25      2/27/17 7:31 AM     2/27/17 7:31 AM      1     2/27/17 8:55 AM     2/27/17 3:12 PM      79
02/28/17         3   2/28/17 7:56 AM     2/28/17 8:07 PM    23      2/28/17 7:51 AM     2/28/17 2:36 PM      2     2/28/17 9:24 AM     2/28/17 5:34 PM     117
03/01/17         4    3/1/17 8:39 AM      3/1/17 6:39 PM    19       3/1/17 8:10 AM      3/1/17 8:35 AM      2      3/1/17 9:18 AM      3/1/17 3:59 PM      85
03/02/17         5    3/2/17 7:17 AM      3/2/17 4:22 PM    34       3/2/17 7:15 AM      3/2/17 7:15 AM      1      3/2/17 9:18 AM      3/2/17 7:11 PM      41
03/03/17         6    3/3/17 6:36 AM      3/3/17 4:53 PM    20       3/3/17 6:26 AM      3/3/17 6:26 AM      1                                               0


                                                                                           Page 47 of 110
                                    Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 49 of 111 PageID# 2271



           Day Of         arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm   Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
02/01/17         4             0     2/1/17 7:44 AM      2/1/17 7:32 PM              78       11:47                    08:00     00:00                 10:47
02/02/17         5             0     2/2/17 7:22 AM      2/2/17 4:47 PM             136       09:25                    08:00     00:00                 08:25
02/03/17         6             0     2/3/17 7:18 AM      2/3/17 5:55 PM              76       10:37                    08:00     00:00                 09:37
02/04/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
02/05/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              44:54
02/06/17         2             0     2/6/17 7:49 AM      2/6/17 4:57 PM             135       09:07                    08:00     00:00                 08:07
02/07/17         3             0     2/7/17 7:22 AM      2/7/17 6:02 PM             125       10:39                    08:00     00:00                 09:39
02/08/17         4             0     2/8/17 7:30 AM      2/8/17 6:16 PM             158       10:46                    08:00     00:00                 09:46
02/09/17         5             0     2/9/17 8:18 AM      2/9/17 6:58 PM             108       10:39                    08:00     00:00                 09:39
02/10/17         6             0    2/10/17 8:32 AM     2/10/17 5:14 PM              73       08:42                    08:00     00:00                 07:42
02/11/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
02/12/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              51:23
02/13/17         2             0    2/13/17 8:10 AM     2/13/17 6:32 PM              96       10:21                    08:00     00:00                 09:21
02/14/17         3             0    2/14/17 7:37 AM     2/14/17 9:32 PM             129       13:54                    08:00     00:00                 12:54
02/15/17         4             0    2/15/17 6:45 AM     2/15/17 7:23 PM             122       12:37                    08:00     00:00                 11:37
02/16/17         5             0    2/16/17 6:39 AM     2/16/17 4:15 PM              57       09:35                    08:00     00:00                 08:35
02/17/17         6             0    2/17/17 7:10 AM     2/17/17 5:04 PM             141       09:53                    08:00     00:00                 08:53
02/18/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
02/19/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              44:21
02/20/17         2             0    2/20/17 7:47 AM     2/20/17 4:20 PM              97       08:32                    08:00     00:00                 07:32
02/21/17         3             0    2/21/17 8:15 AM     2/21/17 7:23 PM              66       11:08                    08:00     00:00                 10:08
02/22/17         4             0    2/22/17 7:11 AM     2/22/17 4:59 PM             139       09:47                    08:00     00:00                 08:47
02/23/17         5             0    2/23/17 7:03 AM     2/23/17 5:55 PM             148       10:51                    08:00     00:00                 09:51
02/24/17         6             0    2/24/17 7:33 AM     2/24/17 4:34 PM             108       09:01                    08:00     00:00                 08:01
02/25/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
02/26/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              48:35
02/27/17         2             0    2/27/17 7:31 AM     2/27/17 3:58 PM             105       08:26                    08:00     00:00                 07:26
02/28/17         3             0    2/28/17 7:51 AM     2/28/17 8:07 PM             142       12:16                    08:00     00:00                 11:16
03/01/17         4             0     3/1/17 8:10 AM      3/1/17 6:39 PM             106       10:28                    08:00     00:00                 09:28
03/02/17         5             0     3/2/17 7:15 AM      3/2/17 7:11 PM              76       11:55                    08:00     00:00                 10:55
03/03/17         6             0     3/3/17 6:26 AM      3/3/17 4:53 PM              21       10:26                    08:00     00:00                 09:26


                                                                              Page 48 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 50 of 111 PageID# 2272



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
03/04/17         7                                             0                                             0                                               0
03/05/17         1                                             0                                             0                                               0
03/06/17         2    3/6/17 7:49 AM      3/6/17 6:52 PM    33       3/6/17 7:38 AM      3/6/17 1:10 PM      2     3/6/17 10:23 AM      3/6/17 4:54 PM      96
03/07/17         3    3/7/17 7:49 AM      3/7/17 6:53 PM    25                                               0      3/7/17 7:49 AM      3/7/17 6:03 PM     103
03/08/17         4    3/8/17 8:02 AM      3/8/17 5:55 PM    21       3/8/17 7:30 AM     3/8/17 12:02 PM      2     3/8/17 10:02 AM      3/8/17 4:56 PM     114
03/09/17         5    3/9/17 7:43 AM      3/9/17 6:25 PM    30       3/9/17 7:25 AM      3/9/17 9:04 AM      2      3/9/17 9:23 AM      3/9/17 5:34 PM     109
03/10/17         6   3/10/17 6:49 AM     3/10/17 5:10 PM    55      3/10/17 6:46 AM 3/10/17 12:55 PM         3     3/10/17 9:51 AM     3/10/17 4:32 PM      77
03/11/17         7   3/11/17 6:27 PM     3/11/17 6:27 PM       1                                             0                                               0
03/12/17         1                                             0                                             0                                               0
03/13/17         2   3/13/17 9:28 AM     3/13/17 2:55 PM    11      3/13/17 7:44 AM     3/13/17 2:14 PM      2     3/13/17 8:05 AM     3/13/17 5:19 PM      87
03/14/17         3   3/14/17 7:33 AM     3/14/17 5:19 PM    40      3/14/17 7:22 AM     3/14/17 1:19 PM      2     3/14/17 9:05 AM     3/14/17 4:27 PM      82
03/15/17         4   3/15/17 8:09 AM     3/15/17 5:22 PM    27      3/15/17 7:07 AM     3/15/17 8:39 AM      2     3/15/17 9:18 AM     3/15/17 5:26 PM     103
03/16/17         5   3/16/17 7:47 AM     3/16/17 4:39 PM    12      3/16/17 7:33 AM     3/16/17 9:28 AM      2     3/16/17 9:58 AM     3/16/17 4:47 PM      44
03/17/17         6   3/17/17 8:07 AM     3/17/17 9:20 PM    26      3/17/17 7:44 AM 3/17/17 12:55 PM         3     3/17/17 9:33 AM     3/17/17 3:47 PM     114
03/18/17         7   3/18/17 3:03 PM     3/18/17 3:03 PM       1                                             0                                               0
03/19/17         1                                             0                                             0                                               0
03/20/17         2   3/20/17 8:08 AM     3/20/17 4:50 PM    17      3/20/17 7:45 AM     3/20/17 9:06 AM      2     3/20/17 9:11 AM     3/20/17 4:37 PM      64
03/21/17         3   3/21/17 8:44 AM     3/21/17 9:34 PM    21      3/21/17 8:37 AM 3/21/17 11:25 AM         2     3/21/17 9:07 AM     3/21/17 4:21 PM      61
03/22/17         4   3/22/17 8:28 AM     3/22/17 6:02 PM    27      3/22/17 7:48 AM 3/22/17 12:47 PM         2     3/22/17 9:10 AM     3/22/17 4:30 PM      96
03/23/17         5   3/23/17 7:40 AM     3/23/17 4:08 PM    25      3/23/17 7:25 AM     3/23/17 7:25 AM      1     3/23/17 9:05 AM     3/23/17 4:01 PM      85
03/24/17         6   3/24/17 8:02 AM     3/24/17 4:46 PM    45      3/24/17 7:18 AM     3/24/17 8:22 AM      2     3/24/17 8:39 AM     3/24/17 3:44 PM      85
03/25/17         7                                             0                                             0                                               0
03/26/17         1   3/26/17 8:44 AM     3/26/17 9:13 PM       4                                             0                                               0
03/27/17         2   3/27/17 6:53 AM     3/27/17 4:55 PM       9                                             0                                               0
03/28/17         3   3/28/17 9:13 AM     3/28/17 8:18 PM       3                                             0                                               0
03/29/17         4   3/29/17 8:23 AM     3/29/17 5:59 PM    30                                               0     3/29/17 9:56 AM     3/29/17 5:32 PM      91
03/30/17         5   3/30/17 7:49 AM     3/30/17 7:45 PM    26      3/30/17 7:27 AM     3/30/17 7:27 AM      1     3/30/17 9:56 AM     3/30/17 4:31 PM      63
03/31/17         6   3/31/17 8:30 AM     3/31/17 1:53 PM    25      3/31/17 7:41 AM     3/31/17 7:41 AM      1     3/31/17 9:20 AM     3/31/17 1:56 PM      54
04/01/17         7                                             0                                             0                                               0
04/02/17         1                                             0                                             0                                               0
04/03/17         2    4/3/17 7:51 AM      4/3/17 5:00 PM    17       4/3/17 7:40 AM      4/3/17 7:40 AM      1      4/3/17 9:57 AM      4/3/17 4:39 PM      35


                                                                                           Page 49 of 110
                                    Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 51 of 111 PageID# 2273



           Day Of         arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm   Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
03/04/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
03/05/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              49:07
03/06/17         2             0     3/6/17 7:38 AM      3/6/17 6:52 PM             131       11:14                    08:00     00:00                 10:14
03/07/17         3             0     3/7/17 7:49 AM      3/7/17 6:53 PM             128       11:03                    08:00     00:00                 10:03
03/08/17         4             0     3/8/17 7:30 AM      3/8/17 5:55 PM             137       10:24                    08:00     00:00                 09:24
03/09/17         5             0     3/9/17 7:25 AM      3/9/17 6:25 PM             141       11:00                    08:00     00:00                 10:00
03/10/17         6             0    3/10/17 6:46 AM     3/10/17 5:10 PM             135       10:23                    08:00     00:00                 09:23
03/11/17         7             0    3/11/17 6:27 PM     3/11/17 6:27 PM               1       00:00                    00:00     00:00                 00:00
03/12/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              47:39
03/13/17         2             0    3/13/17 7:44 AM     3/13/17 5:19 PM             100       09:34                    08:00     00:00                 08:34
03/14/17         3             0    3/14/17 7:22 AM     3/14/17 5:19 PM             124       09:56                    08:00     00:00                 08:56
03/15/17         4             0    3/15/17 7:07 AM     3/15/17 5:26 PM             132       10:19                    08:00     00:00                 09:19
03/16/17         5             0    3/16/17 7:33 AM     3/16/17 4:47 PM              58       09:13                    08:00     00:00                 08:13
03/17/17         6             0    3/17/17 7:44 AM     3/17/17 9:20 PM             143       13:35                    08:00     00:00                 12:35
03/18/17         7             0    3/18/17 3:03 PM     3/18/17 3:03 PM               1       00:00                    00:00     00:00                 00:00
03/19/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              45:25
03/20/17         2             0    3/20/17 7:45 AM     3/20/17 4:50 PM              83       09:04                    08:00     00:00                 08:04
03/21/17         3             0    3/21/17 8:37 AM     3/21/17 9:34 PM              84       12:56                    08:00     00:00                 11:56
03/22/17         4             0    3/22/17 7:48 AM     3/22/17 6:02 PM             125       10:13                    08:00     00:00                 09:13
03/23/17         5             0    3/23/17 7:25 AM     3/23/17 4:08 PM             111       08:42                    08:00     00:00                 07:42
03/24/17         6             0    3/24/17 7:18 AM     3/24/17 4:46 PM             132       09:27                    08:00     00:00                 08:27
03/25/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
03/26/17         1             0    3/26/17 8:44 AM     3/26/17 9:13 PM               4       12:29                    00:00     00:00                 11:29        55:44
03/27/17         2             0    3/27/17 6:53 AM     3/27/17 4:55 PM               9       10:01                    08:00     00:00                 09:01
03/28/17         3             0    3/28/17 9:13 AM     3/28/17 8:18 PM               3       11:04                    08:00     00:00                 10:04
03/29/17         4             0    3/29/17 8:23 AM     3/29/17 5:59 PM             121       09:36                    08:00     00:00                 08:36
03/30/17         5             0    3/30/17 7:27 AM     3/30/17 7:45 PM              90       12:18                    08:00     00:00                 11:18
03/31/17         6             0    3/31/17 7:41 AM     3/31/17 1:56 PM              80       06:15                    08:00     00:00                 05:15
04/01/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
04/02/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              49:17
04/03/17         2             0     4/3/17 7:40 AM      4/3/17 5:00 PM              53       09:20                    08:00     00:00                 08:20


                                                                              Page 50 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 52 of 111 PageID# 2274



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
04/04/17         3    4/4/17 8:13 AM      4/4/17 4:45 PM    26       4/4/17 7:45 AM     4/4/17 12:14 PM      2      4/4/17 9:14 AM      4/4/17 4:29 PM     117
04/05/17         4    4/5/17 7:50 AM      4/5/17 7:22 PM    44       4/5/17 7:40 AM      4/5/17 1:17 PM      2      4/5/17 9:27 AM      4/5/17 6:18 PM      93
04/06/17         5    4/6/17 7:46 AM      4/6/17 8:09 PM    21       4/6/17 7:42 AM      4/6/17 1:20 PM      2      4/6/17 9:38 AM      4/6/17 5:02 PM     119
04/07/17         6    4/7/17 7:13 AM      4/7/17 6:59 PM    27       4/7/17 7:09 AM      4/7/17 8:42 AM      2      4/7/17 8:50 AM      4/7/17 4:06 PM      74
04/08/17         7                                             0                                             0                                               0
04/09/17         1                                             0                                             0                                               0
04/10/17         2   4/10/17 7:57 AM     4/10/17 7:35 PM    34      4/10/17 7:52 AM     4/10/17 1:46 PM      2     4/10/17 9:36 AM     4/10/17 5:20 PM      63
04/11/17         3   4/11/17 7:40 AM     4/11/17 6:24 PM    44      4/11/17 7:05 AM     4/11/17 5:01 PM      7     4/11/17 9:15 AM     4/11/17 5:10 PM      42
04/12/17         4   4/12/17 9:38 AM     4/12/17 4:03 PM    10      4/12/17 7:23 AM     4/12/17 7:23 AM      1     4/12/17 9:14 AM     4/12/17 4:07 PM      83
04/13/17         5   4/13/17 7:43 AM     4/13/17 5:09 PM    36      4/13/17 7:24 AM 4/13/17 12:37 PM         2     4/13/17 9:10 AM     4/13/17 3:58 PM     113
04/14/17         6                                             0                                             0                                               0
04/15/17         7                                             0                                             0 4/15/17 11:17 AM 4/15/17 11:17 AM             1
04/16/17         1                                             0                                             0                                               0
04/17/17         2   4/17/17 7:48 AM     4/17/17 6:54 PM    22      4/17/17 7:33 AM     4/17/17 7:33 AM      1     4/17/17 9:56 AM     4/17/17 4:34 PM      44
04/18/17         3   4/18/17 7:39 AM     4/18/17 5:35 PM    28      4/18/17 7:32 AM     4/18/17 7:32 AM      1     4/18/17 9:09 AM     4/18/17 4:51 PM      84
04/19/17         4   4/19/17 7:54 AM     4/19/17 4:13 PM    28      4/19/17 7:41 AM 4/19/17 12:41 PM         3     4/19/17 9:27 AM     4/19/17 5:01 PM      92
04/20/17         5   4/20/17 8:54 AM     4/20/17 5:54 PM    37      4/20/17 8:52 AM     4/20/17 8:52 AM      1     4/20/17 9:57 AM     4/20/17 3:59 PM      63
04/21/17         6   4/21/17 7:23 AM     4/21/17 5:13 PM    54      4/21/17 7:06 AM     4/21/17 9:06 AM      2     4/21/17 8:37 AM     4/21/17 4:54 PM      85
04/22/17         7                                             0                                             0                                               0
04/23/17         1                                             0                                             0                                               0
04/24/17         2 4/24/17 10:10 AM 4/24/17 11:10 AM           4                                             0     4/24/17 4:14 PM     4/24/17 4:14 PM       1
04/25/17         3   4/25/17 9:57 AM     4/25/17 9:08 PM    19                                               0                                               0
04/26/17         4   4/26/17 7:47 AM     4/26/17 5:03 PM    37      4/26/17 7:25 AM 4/26/17 11:56 AM         2     4/26/17 9:24 AM     4/26/17 3:59 PM     115
04/27/17         5   4/27/17 7:08 AM     4/27/17 5:51 PM    42      4/27/17 6:58 AM     4/27/17 1:45 PM      2     4/27/17 9:33 AM     4/27/17 4:33 PM      50
04/28/17         6   4/28/17 7:56 AM     4/28/17 6:41 PM    26      4/28/17 7:30 AM     4/28/17 1:05 PM      2     4/28/17 9:13 AM     4/28/17 4:41 PM      97
04/29/17         7                                             0                                             0                                               0
04/30/17         1                                             0                                             0                                               0
05/01/17         2    5/1/17 8:04 AM      5/1/17 4:52 PM    12       5/1/17 7:43 AM     5/1/17 10:22 AM      2      5/1/17 8:09 AM      5/1/17 2:59 PM      59
05/02/17         3    5/2/17 8:05 AM      5/2/17 5:24 PM    28       5/2/17 7:01 AM     5/2/17 12:15 PM      2      5/2/17 7:05 AM      5/2/17 4:01 PM      81
05/03/17         4    5/3/17 7:02 AM      5/3/17 8:39 PM    27       5/3/17 6:51 AM      5/3/17 1:48 PM      4      5/3/17 9:49 AM      5/3/17 4:34 PM      92
05/04/17         5    5/4/17 7:42 AM      5/4/17 5:53 PM    67       5/4/17 7:28 AM      5/4/17 3:25 PM      2     5/4/17 10:24 AM      5/4/17 4:36 PM      96


                                                                                           Page 51 of 110
                                    Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 53 of 111 PageID# 2275



           Day Of         arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm   Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
04/04/17         3             0     4/4/17 7:45 AM      4/4/17 4:45 PM             145       08:59                     08:00    00:00                 07:59
04/05/17         4             0     4/5/17 7:40 AM      4/5/17 7:22 PM             139       11:41                     08:00    00:00                 10:41
04/06/17         5             0     4/6/17 7:42 AM      4/6/17 8:09 PM             142       12:26                     08:00    00:00                 11:26
04/07/17         6             0     4/7/17 7:09 AM      4/7/17 6:59 PM             103       11:50                     08:00    00:00                 10:50
04/08/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
04/09/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              37:30
04/10/17         2             0    4/10/17 7:52 AM     4/10/17 7:35 PM              99       11:43                     08:00    00:00                 10:43
04/11/17         3             0    4/11/17 7:05 AM     4/11/17 6:24 PM              93       11:18                     08:00    00:00                 10:18
04/12/17         4             0    4/12/17 7:23 AM     4/12/17 4:07 PM              94       08:44                     08:00    00:00                 07:44
04/13/17         5             0    4/13/17 7:24 AM     4/13/17 5:09 PM             151       09:44                     08:00    00:00                 08:44
04/14/17         6             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                               1 00:00    00:00
04/15/17         7             0 4/15/17 11:17 AM 4/15/17 11:17 AM                    1       00:00                     00:00    00:00                 00:00
04/16/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              44:52
04/17/17         2             0    4/17/17 7:33 AM     4/17/17 6:54 PM              67       11:20                     08:00    00:00                 10:20
04/18/17         3             0    4/18/17 7:32 AM     4/18/17 5:35 PM             113       10:02                     08:00    00:00                 09:02
04/19/17         4             0    4/19/17 7:41 AM     4/19/17 5:01 PM             123       09:20                     08:00    00:00                 08:20
04/20/17         5             0    4/20/17 8:52 AM     4/20/17 5:54 PM             101       09:01                     08:00    00:00                 08:01
04/21/17         6             0    4/21/17 7:06 AM     4/21/17 5:13 PM             141       10:07                     08:00    00:00                 09:07
04/22/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
04/23/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              43:57
04/24/17         2             0 4/24/17 10:10 AM       4/24/17 4:14 PM               5       06:04                     08:00    00:00                 05:04
04/25/17         3             0    4/25/17 9:57 AM     4/25/17 9:08 PM              19       11:10                     08:00    00:00                 10:10
04/26/17         4             0    4/26/17 7:25 AM     4/26/17 5:03 PM             154       09:38                     08:00    00:00                 08:38
04/27/17         5             0    4/27/17 6:58 AM     4/27/17 5:51 PM              94       10:53                     08:00    00:00                 09:53
04/28/17         6             0    4/28/17 7:30 AM     4/28/17 6:41 PM             125       11:10                     08:00    00:00                 10:10
04/29/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
04/30/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              49:12
05/01/17         2             0     5/1/17 7:43 AM      5/1/17 4:52 PM              73       09:08                     08:00    00:00                 08:08
05/02/17         3             0     5/2/17 7:01 AM      5/2/17 5:24 PM             111       10:22                     08:00    00:00                 09:22
05/03/17         4             0     5/3/17 6:51 AM      5/3/17 8:39 PM             123       13:47                     08:00    00:00                 12:47
05/04/17         5             0     5/4/17 7:28 AM      5/4/17 5:53 PM             165       10:24                     08:00    00:00                 09:24


                                                                              Page 52 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 54 of 111 PageID# 2276



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
05/05/17         6    5/5/17 7:21 AM      5/5/17 5:35 PM    32       5/5/17 7:07 AM      5/5/17 5:17 PM      3      5/5/17 9:17 AM      5/5/17 4:59 PM      61
05/06/17         7                                             0                                             0                                               0
05/07/17         1                                             0                                             0                                               0
05/08/17         2   5/8/17 11:11 AM      5/8/17 1:23 PM       2                                             0     5/8/17 11:22 AM     5/8/17 11:22 AM       1
05/09/17         3    5/9/17 8:50 AM      5/9/17 5:44 PM       5                                             0                                               0
05/10/17         4   5/10/17 9:54 AM     5/10/17 3:43 PM    26                                               0 5/10/17 12:50 PM        5/10/17 3:40 PM       9
05/11/17         5 5/11/17 10:34 AM      5/11/17 5:11 PM       5                                             0     5/11/17 9:08 AM     5/11/17 9:08 AM       1
05/12/17         6   5/12/17 2:05 PM     5/12/17 2:05 PM       1                                             0 5/12/17 11:11 AM 5/12/17 11:11 AM             1
05/13/17         7                                             0                                             0                                               0
05/14/17         1                                             0                                             0                                               0
05/15/17         2   5/15/17 7:42 AM     5/15/17 4:38 PM    27      5/15/17 7:35 AM     5/15/17 9:48 AM      2     5/15/17 9:17 AM     5/15/17 4:49 PM      72
05/16/17         3   5/16/17 7:44 AM     5/16/17 4:49 PM    44      5/16/17 7:27 AM     5/16/17 8:46 AM      2     5/16/17 9:03 AM     5/16/17 4:36 PM      76
05/17/17         4   5/17/17 6:52 AM     5/17/17 5:39 PM    30      5/17/17 6:45 AM     5/17/17 9:32 AM      2     5/17/17 9:55 AM     5/17/17 5:30 PM     139
05/18/17         5   5/18/17 7:32 AM     5/18/17 5:21 PM    24      5/18/17 7:18 AM     5/18/17 7:18 AM      1     5/18/17 9:06 AM     5/18/17 4:25 PM      73
05/19/17         6   5/19/17 7:57 AM     5/19/17 6:23 PM    26      5/19/17 7:44 AM 5/19/17 12:03 PM         3     5/19/17 9:15 AM     5/19/17 4:43 PM      99
05/20/17         7 5/20/17 12:17 PM 5/20/17 12:17 PM           1                                             0                                               0
05/21/17         1                                             0                                             0                                               0
05/22/17         2   5/22/17 7:38 AM     5/22/17 5:03 PM    10      5/22/17 7:24 AM 5/22/17 12:12 PM         2 5/22/17 10:36 AM        5/22/17 4:56 PM      56
05/23/17         3   5/23/17 7:49 AM     5/23/17 4:46 PM    24      5/23/17 7:40 AM     5/23/17 7:40 AM      1     5/23/17 8:58 AM     5/23/17 5:48 PM      69
05/24/17         4   5/24/17 7:56 AM     5/24/17 5:03 PM    31      5/24/17 7:41 AM 5/24/17 12:27 PM         2     5/24/17 9:02 AM     5/24/17 5:02 PM     118
05/25/17         5   5/25/17 7:44 AM     5/25/17 5:47 PM    48      5/25/17 7:27 AM     5/25/17 7:27 AM      1     5/25/17 9:20 AM     5/25/17 5:22 PM      72
05/26/17         6   5/26/17 2:36 AM     5/26/17 5:40 PM    31      5/26/17 7:23 AM     5/26/17 9:34 AM      2     5/26/17 8:02 AM     5/26/17 4:27 PM      44
05/27/17         7                                             0                                             0                                               0
05/28/17         1                                             0                                             0                                               0
05/29/17         2                                             0                                             0                                               0
05/30/17         3   5/30/17 7:52 AM     5/30/17 5:33 PM    35      5/30/17 7:39 AM     5/30/17 7:43 AM      2 5/30/17 10:37 AM        5/30/17 4:51 PM      57
05/31/17         4   5/31/17 7:59 AM     5/31/17 4:47 PM    27      5/31/17 7:26 AM     5/31/17 8:44 AM      2     5/31/17 9:13 AM     5/31/17 4:50 PM      87
06/01/17         5    6/1/17 9:54 AM      6/1/17 4:58 PM       9     6/1/17 8:15 AM      6/1/17 9:27 AM      2      6/1/17 8:26 AM      6/1/17 1:25 PM      66
06/02/17         6    6/2/17 7:56 AM      6/2/17 2:48 PM    14       6/2/17 7:43 AM      6/2/17 8:53 AM      2      6/2/17 9:23 AM      6/2/17 3:10 PM      64
06/03/17         7                                             0                                             0                                               0
06/04/17         1                                             0                                             0                                               0


                                                                                           Page 53 of 110
                                    Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 55 of 111 PageID# 2277



           Day Of         arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm   Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
05/05/17         6             0     5/5/17 7:07 AM      5/5/17 5:35 PM              96       10:28                     08:00    00:00                 09:28
05/06/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
05/07/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              22:51
05/08/17         2             0    5/8/17 11:11 AM      5/8/17 1:23 PM               3       02:12                     08:00    00:00                 01:12
05/09/17         3             0     5/9/17 8:50 AM      5/9/17 5:44 PM               5       08:54                     08:00    00:00                 07:54
05/10/17         4             0    5/10/17 9:54 AM     5/10/17 3:43 PM              35       05:48                     08:00    00:00                 04:48
05/11/17         5             0    5/11/17 9:08 AM     5/11/17 5:11 PM               6       08:02                     08:00    00:00                 07:02
05/12/17         6             0 5/12/17 11:11 AM       5/12/17 2:05 PM               2       02:54                     08:00    00:00                 01:54
05/13/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
05/14/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              45:13
05/15/17         2             0    5/15/17 7:35 AM     5/15/17 4:49 PM             101       09:14                     08:00    00:00                 08:14
05/16/17         3             0    5/16/17 7:27 AM     5/16/17 4:49 PM             122       09:22                     08:00    00:00                 08:22
05/17/17         4             0    5/17/17 6:45 AM     5/17/17 5:39 PM             171       10:54                     08:00    00:00                 09:54
05/18/17         5             0    5/18/17 7:18 AM     5/18/17 5:21 PM              98       10:02                     08:00    00:00                 09:02
05/19/17         6             0    5/19/17 7:44 AM     5/19/17 6:23 PM             128       10:39                     08:00    00:00                 09:39
05/20/17         7             0 5/20/17 12:17 PM 5/20/17 12:17 PM                    1       00:00                     00:00    00:00                 00:00
05/21/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              49:32
05/22/17         2             0    5/22/17 7:24 AM     5/22/17 5:03 PM              68       09:39                     08:00    00:00                 08:39
05/23/17         3             0    5/23/17 7:40 AM     5/23/17 5:48 PM              94       10:07                     08:00    00:00                 09:07
05/24/17         4             0    5/24/17 7:41 AM     5/24/17 5:03 PM             151       09:22                     08:00    00:00                 08:22
05/25/17         5             0    5/25/17 7:27 AM     5/25/17 5:47 PM             121       10:19                     08:00    00:00                 09:19
05/26/17         6             0    5/26/17 2:36 AM     5/26/17 5:40 PM              77       15:03                     08:00    00:00                 14:03
05/27/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
05/28/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              31:27
05/29/17         2             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                               1 00:00    00:00
05/30/17         3             0    5/30/17 7:39 AM     5/30/17 5:33 PM              94       09:53                     08:00    00:00                 08:53
05/31/17         4             0    5/31/17 7:26 AM     5/31/17 4:50 PM             116       09:24                     08:00    00:00                 08:24
06/01/17         5             0     6/1/17 8:15 AM      6/1/17 4:58 PM              77       08:42                     08:00    00:00                 07:42
06/02/17         6             0     6/2/17 7:43 AM      6/2/17 3:10 PM              80       07:26                     08:00    00:00                 06:26
06/03/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
06/04/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              44:41


                                                                              Page 54 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 56 of 111 PageID# 2278



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
06/05/17         2    6/5/17 8:16 AM      6/5/17 5:06 PM    19       6/5/17 7:27 AM     6/5/17 12:57 PM      2      6/5/17 9:16 AM      6/5/17 4:37 PM      63
06/06/17         3    6/6/17 7:38 AM      6/6/17 4:31 PM    39       6/6/17 7:34 AM     6/6/17 12:01 PM      2      6/6/17 9:15 AM      6/6/17 4:40 PM      74
06/07/17         4    6/7/17 7:36 AM      6/7/17 4:30 PM    28       6/7/17 7:26 AM      6/7/17 7:26 AM      1      6/7/17 8:02 AM      6/7/17 5:14 PM     102
06/08/17         5    6/8/17 8:39 AM      6/8/17 7:31 PM    69       6/8/17 7:41 AM     6/8/17 11:46 AM      2     6/8/17 10:06 AM      6/8/17 5:16 PM      94
06/09/17         6    6/9/17 7:37 AM      6/9/17 4:50 PM    22       6/9/17 7:31 AM      6/9/17 7:31 AM      1      6/9/17 9:31 AM      6/9/17 4:49 PM      13
06/10/17         7                                             0                                             0                                               0
06/11/17         1                                             0                                             0                                               0
06/12/17         2   6/12/17 8:05 AM     6/12/17 8:43 PM    16      6/12/17 7:22 AM 6/12/17 12:00 PM         2     6/12/17 9:14 AM     6/12/17 4:58 PM      80
06/13/17         3   6/13/17 7:02 AM     6/13/17 6:04 PM    16      6/13/17 6:56 AM     6/13/17 6:56 AM      1     6/13/17 9:43 AM     6/13/17 4:40 PM      75
06/14/17         4   6/14/17 7:38 AM     6/14/17 8:13 PM    31      6/14/17 7:17 AM     6/14/17 7:17 AM      1 6/14/17 10:25 AM        6/14/17 4:52 PM      88
06/15/17         5   6/15/17 7:36 AM     6/15/17 4:55 PM    21      6/15/17 7:31 AM     6/15/17 1:48 PM      2     6/15/17 8:00 AM     6/15/17 4:10 PM      73
06/16/17         6   6/16/17 7:56 AM     6/16/17 3:33 PM    15      6/16/17 7:24 AM     6/16/17 8:47 AM      2     6/16/17 9:23 AM     6/16/17 3:38 PM     115
06/17/17         7                                             0                                             0                                               0
06/18/17         1   6/18/17 2:58 PM     6/18/17 2:58 PM       1                                             0                                               0
06/19/17         2   6/19/17 8:03 AM     6/19/17 5:15 PM    28      6/19/17 7:56 AM     6/19/17 7:56 AM      1     6/19/17 9:32 AM     6/19/17 4:58 PM      98
06/20/17         3   6/20/17 7:20 AM     6/20/17 4:45 PM    34      6/20/17 7:11 AM     6/20/17 9:26 AM      2     6/20/17 8:45 AM     6/20/17 4:53 PM      72
06/21/17         4   6/21/17 9:00 AM     6/21/17 4:28 PM    26                                               0 6/21/17 10:35 AM        6/21/17 4:41 PM     103
06/22/17         5   6/22/17 7:38 AM     6/22/17 4:57 PM    28      6/22/17 7:33 AM     6/22/17 9:13 AM      2 6/22/17 10:02 AM        6/22/17 5:47 PM      13
06/23/17         6   6/23/17 7:44 AM     6/23/17 4:09 PM    24      6/23/17 7:16 AM     6/23/17 1:50 PM      3     6/23/17 9:06 AM     6/23/17 3:24 PM     123
06/24/17         7                                             0                                             0                                               0
06/25/17         1                                             0                                             0                                               0
06/26/17         2   6/26/17 7:58 AM     6/26/17 6:14 PM    17      6/26/17 7:48 AM     6/26/17 1:53 PM      3     6/26/17 9:27 AM     6/26/17 2:58 PM      86
06/27/17         3   6/27/17 7:48 AM     6/27/17 7:18 PM    12      6/27/17 7:14 AM 6/27/17 11:55 AM         2     6/27/17 7:58 AM     6/27/17 3:56 PM     125
06/28/17         4   6/28/17 9:06 AM     6/28/17 4:55 PM    18      6/28/17 7:18 AM     6/28/17 8:54 AM      2     6/28/17 9:59 AM     6/28/17 4:55 PM      70
06/29/17         5   6/29/17 7:09 AM     6/29/17 4:21 PM    24      6/29/17 7:04 AM 6/29/17 11:01 AM         4     6/29/17 9:43 AM     6/29/17 4:49 PM      88
06/30/17         6   6/30/17 7:05 AM     6/30/17 2:57 PM    28      6/30/17 6:57 AM     6/30/17 2:01 PM      2     6/30/17 9:31 AM     6/30/17 4:56 PM      57
07/01/17         7                                             0                                             0                                               0
07/02/17         1                                             0                                             0                                               0
07/03/17         2   7/3/17 10:20 AM     7/3/17 10:52 AM       5                                             0                                               0
07/04/17         3                                             0                                             0                                               0
07/05/17         4    7/5/17 8:21 AM      7/5/17 3:50 PM    45       7/5/17 7:43 AM      7/5/17 1:36 PM      2     7/5/17 10:29 AM      7/5/17 4:42 PM     108


                                                                                           Page 55 of 110
                                    Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 57 of 111 PageID# 2279



           Day Of         arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm   Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
06/05/17         2             0     6/5/17 7:27 AM      6/5/17 5:06 PM              84       09:39                     08:00    00:00                 08:39
06/06/17         3             0     6/6/17 7:34 AM      6/6/17 4:40 PM             115       09:05                     08:00    00:00                 08:05
06/07/17         4             0     6/7/17 7:26 AM      6/7/17 5:14 PM             131       09:47                     08:00    00:00                 08:47
06/08/17         5             0     6/8/17 7:41 AM      6/8/17 7:31 PM             165       11:50                     08:00    00:00                 10:50
06/09/17         6             0     6/9/17 7:31 AM      6/9/17 4:50 PM              36       09:19                     08:00    00:00                 08:19
06/10/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
06/11/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              50:03
06/12/17         2             0    6/12/17 7:22 AM     6/12/17 8:43 PM              98       13:21                     08:00    00:00                 12:21
06/13/17         3             0    6/13/17 6:56 AM     6/13/17 6:04 PM              92       11:07                     08:00    00:00                 10:07
06/14/17         4             0    6/14/17 7:17 AM     6/14/17 8:13 PM             120       12:56                     08:00    00:00                 11:56
06/15/17         5             0    6/15/17 7:31 AM     6/15/17 4:55 PM              96       09:23                     08:00    00:00                 08:23
06/16/17         6             0    6/16/17 7:24 AM     6/16/17 3:38 PM             132       08:14                     08:00    00:00                 07:14
06/17/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
06/18/17         1             0    6/18/17 2:58 PM     6/18/17 2:58 PM               1       00:00                     00:00    00:00                 00:00        40:47
06/19/17         2             0    6/19/17 7:56 AM     6/19/17 5:15 PM             127       09:18                     08:00    00:00                 08:18
06/20/17         3             0    6/20/17 7:11 AM     6/20/17 4:53 PM             108       09:41                     08:00    00:00                 08:41
06/21/17         4             0    6/21/17 9:00 AM     6/21/17 4:41 PM             129       07:41                     08:00    00:00                 06:41
06/22/17         5             0    6/22/17 7:33 AM     6/22/17 5:47 PM              43       10:13                     08:00    00:00                 09:13
06/23/17         6             0    6/23/17 7:16 AM     6/23/17 4:09 PM             150       08:53                     08:00    00:00                 07:53
06/24/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
06/25/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              46:50
06/26/17         2             0    6/26/17 7:48 AM     6/26/17 6:14 PM             106       10:26                     08:00    00:00                 09:26
06/27/17         3             0    6/27/17 7:14 AM     6/27/17 7:18 PM             139       12:04                     08:00    00:00                 11:04
06/28/17         4             0    6/28/17 7:18 AM     6/28/17 4:55 PM              90       09:36                     08:00    00:00                 08:36
06/29/17         5             0    6/29/17 7:04 AM     6/29/17 4:49 PM             116       09:45                     08:00    00:00                 08:45
06/30/17         6             0    6/30/17 6:57 AM     6/30/17 4:56 PM              87       09:58                     08:00    00:00                 08:58
07/01/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
07/02/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              27:12
07/03/17         2             0    7/3/17 10:20 AM     7/3/17 10:52 AM               5       00:31                     08:00    00:00                 00:00
07/04/17         3             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                               1 00:00    00:00
07/05/17         4             0     7/5/17 7:43 AM      7/5/17 4:42 PM             155       08:59                     08:00    00:00                 07:59


                                                                              Page 56 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 58 of 111 PageID# 2280



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
07/06/17         5    7/6/17 7:52 AM      7/6/17 7:40 PM    13       7/6/17 7:41 AM      7/6/17 1:33 PM      2      7/6/17 9:54 AM      7/6/17 4:42 PM      62
07/07/17         6    7/7/17 8:50 AM      7/7/17 4:56 PM    13       7/7/17 7:50 AM     7/7/17 12:49 PM      2      7/7/17 9:14 AM      7/7/17 5:04 PM      89
07/08/17         7    7/8/17 4:15 PM      7/8/17 4:15 PM       1                                             0                                               0
07/09/17         1                                             0                                             0                                               0
07/10/17         2   7/10/17 7:46 AM     7/10/17 5:01 PM    22      7/10/17 7:40 AM     7/10/17 1:05 PM      2     7/10/17 9:40 AM     7/10/17 4:48 PM      74
07/11/17         3   7/11/17 8:05 AM     7/11/17 3:43 PM    34      7/11/17 7:38 AM     7/11/17 1:50 PM      2     7/11/17 9:09 AM     7/11/17 7:18 PM      62
07/12/17         4   7/12/17 7:31 AM     7/12/17 4:49 PM    59      7/12/17 7:11 AM     7/12/17 9:31 AM      2     7/12/17 7:55 AM     7/12/17 5:30 PM     113
07/13/17         5 7/13/17 12:52 PM 7/13/17 11:18 PM        11                                               0     7/13/17 2:04 PM     7/13/17 5:19 PM       2
07/14/17         6 7/14/17 10:41 AM      7/14/17 2:01 PM       4                                             0                                               0
07/15/17         7                                             0                                             0                                               0
07/16/17         1                                             0                                             0                                               0
07/17/17         2   7/17/17 7:35 AM     7/17/17 5:17 PM    30      7/17/17 7:27 AM     7/17/17 1:42 PM      2 7/17/17 10:28 AM        7/17/17 5:14 PM      63
07/18/17         3   7/18/17 7:06 AM     7/18/17 5:10 PM    26      7/18/17 6:53 AM     7/18/17 7:20 PM      2     7/18/17 8:30 AM     7/18/17 4:54 PM      69
07/19/17         4   7/19/17 7:41 AM     7/19/17 7:33 PM    47      7/19/17 7:29 AM     7/19/17 7:29 AM      1     7/19/17 9:19 AM     7/19/17 6:12 PM      78
07/20/17         5   7/20/17 7:15 AM     7/20/17 5:06 PM    32      7/20/17 7:04 AM     7/20/17 9:00 AM      2     7/20/17 8:50 AM     7/20/17 5:03 PM      68
07/21/17         6   7/21/17 7:19 AM     7/21/17 4:22 PM    26      7/21/17 7:10 AM 7/21/17 12:11 PM         2     7/21/17 9:36 AM     7/21/17 4:21 PM      91
07/22/17         7                                             0                                             0                                               0
07/23/17         1                                             0                                             0                                               0
07/24/17         2   7/24/17 7:19 AM     7/24/17 4:21 PM    28      7/24/17 7:14 AM     7/24/17 9:14 AM      2     7/24/17 7:49 AM     7/24/17 4:25 PM      56
07/25/17         3   7/25/17 8:00 AM     7/25/17 5:23 PM    28      7/25/17 7:33 AM     7/25/17 1:02 PM      2     7/25/17 9:14 AM     7/25/17 3:57 PM      71
07/26/17         4   7/26/17 8:04 AM     7/26/17 3:14 PM    23      7/26/17 7:43 AM     7/26/17 1:16 PM      2     7/26/17 9:02 AM     7/26/17 3:57 PM      90
07/27/17         5   7/27/17 7:30 AM     7/27/17 8:45 PM    46      7/27/17 7:22 AM     7/27/17 7:22 AM      1     7/27/17 9:04 AM     7/27/17 4:55 PM      40
07/28/17         6   7/28/17 7:50 AM     7/28/17 7:00 PM    37      7/28/17 7:43 AM     7/28/17 7:43 AM      1     7/28/17 9:21 AM     7/28/17 5:10 PM      75
07/29/17         7                                             0                                             0                                               0
07/30/17         1                                             0                                             0                                               0
07/31/17         2   7/31/17 8:07 AM     7/31/17 4:36 PM    27      7/31/17 7:58 AM     7/31/17 4:32 PM      4     7/31/17 9:40 AM     7/31/17 4:39 PM      73
08/01/17         3   8/1/17 10:27 AM     8/1/17 10:27 AM       1                                             0                                               0
08/02/17         4    8/2/17 8:34 AM      8/2/17 9:55 PM       6                                             0     8/2/17 12:58 PM      8/2/17 5:52 PM       2
08/03/17         5    8/3/17 8:36 AM      8/3/17 5:03 PM    11                                               0                                               0
08/04/17         6   8/4/17 11:55 AM      8/4/17 2:28 PM       9                                             0      8/4/17 2:13 PM      8/4/17 5:39 PM       4
08/05/17         7                                             0                                             0                                               0


                                                                                           Page 57 of 110
                                    Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 59 of 111 PageID# 2281



           Day Of         arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm   Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
07/06/17         5             0     7/6/17 7:41 AM      7/6/17 7:40 PM              77       11:58                    08:00     00:00                 10:58
07/07/17         6             0     7/7/17 7:50 AM      7/7/17 5:04 PM             104       09:14                    08:00     00:00                 08:14
07/08/17         7             0     7/8/17 4:15 PM      7/8/17 4:15 PM               1       00:00                    00:00     00:00                 00:00
07/09/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              40:05
07/10/17         2             0    7/10/17 7:40 AM     7/10/17 5:01 PM              98       09:21                    08:00     00:00                 08:21
07/11/17         3             0    7/11/17 7:38 AM     7/11/17 7:18 PM              98       11:39                    08:00     00:00                 10:39
07/12/17         4             0    7/12/17 7:11 AM     7/12/17 5:30 PM             174       10:18                    08:00     00:00                 09:18
07/13/17         5             0 7/13/17 12:52 PM 7/13/17 11:18 PM                   13       10:26                    08:00     00:00                 09:26
07/14/17         6             0 7/14/17 10:41 AM       7/14/17 2:01 PM               4       03:19                    08:00     00:00                 02:19
07/15/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
07/16/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              48:35
07/17/17         2             0    7/17/17 7:27 AM     7/17/17 5:17 PM              95       09:49                    08:00     00:00                 08:49
07/18/17         3             0    7/18/17 6:53 AM     7/18/17 7:20 PM              97       12:26                    08:00     00:00                 11:26
07/19/17         4             0    7/19/17 7:29 AM     7/19/17 7:33 PM             126       12:04                    08:00     00:00                 11:04
07/20/17         5             0    7/20/17 7:04 AM     7/20/17 5:06 PM             102       10:01                    08:00     00:00                 09:01
07/21/17         6             0    7/21/17 7:10 AM     7/21/17 4:22 PM             119       09:12                    08:00     00:00                 08:12
07/22/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
07/23/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              46:54
07/24/17         2             0    7/24/17 7:14 AM     7/24/17 4:25 PM              86       09:11                    08:00     00:00                 08:11
07/25/17         3             0    7/25/17 7:33 AM     7/25/17 5:23 PM             101       09:49                    08:00     00:00                 08:49
07/26/17         4             0    7/26/17 7:43 AM     7/26/17 3:57 PM             115       08:13                    08:00     00:00                 07:13
07/27/17         5             0    7/27/17 7:22 AM     7/27/17 8:45 PM              87       13:22                    08:00     00:00                 12:22
07/28/17         6             0    7/28/17 7:43 AM     7/28/17 7:00 PM             113       11:17                    08:00     00:00                 10:17
07/29/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
07/30/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              32:14
07/31/17         2             0    7/31/17 7:58 AM     7/31/17 4:39 PM             104       08:41                    08:00     00:00                 07:41
08/01/17         3             0    8/1/17 10:27 AM     8/1/17 10:27 AM               1       00:00                    08:00     00:00                 00:00
08/02/17         4             0     8/2/17 8:34 AM      8/2/17 9:55 PM               8       13:20                    08:00     00:00                 12:20
08/03/17         5             0     8/3/17 8:36 AM      8/3/17 5:03 PM              11       08:27                    08:00     00:00                 07:27
08/04/17         6             0    8/4/17 11:55 AM      8/4/17 5:39 PM              13       05:44                    08:00     00:00                 04:44
08/05/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00


                                                                              Page 58 of 110
                                                  Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 60 of 111 PageID# 2282



            Day Of                                        email                                          badge                                          call
dt          Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
08/06/17          1                                             0                                             0                                               0
08/07/17          2    8/7/17 7:52 AM      8/7/17 5:25 PM    71       8/7/17 7:41 AM      8/7/17 1:52 PM      2     8/7/17 11:36 AM      8/7/17 5:35 PM      73
08/08/17          3    8/8/17 7:11 AM      8/8/17 5:29 PM    18       8/8/17 7:04 AM      8/8/17 2:32 PM      3      8/8/17 9:35 AM      8/8/17 4:15 PM      78
08/09/17          4    8/9/17 9:03 AM      8/9/17 6:51 PM    36       8/9/17 7:57 AM      8/9/17 2:44 PM      6      8/9/17 9:23 AM      8/9/17 4:25 PM      26
08/10/17          5   8/10/17 8:16 AM     8/10/17 4:56 PM    25      8/10/17 7:34 AM     8/10/17 8:48 AM      2     8/10/17 9:55 AM     8/10/17 4:30 PM     104
08/11/17          6   8/11/17 7:41 AM     8/11/17 6:09 PM    15      8/11/17 7:35 AM     8/11/17 2:22 PM      3     8/11/17 9:42 AM     8/11/17 3:26 PM      77
08/12/17          7                                             0                                             0                                               0
08/13/17          1                                             0                                             0                                               0
08/14/17          2   8/14/17 7:47 AM     8/14/17 4:48 PM    15      8/14/17 7:26 AM     8/14/17 1:40 PM      3     8/14/17 9:59 AM     8/14/17 4:02 PM      50
08/15/17          3   8/15/17 7:35 AM     8/15/17 6:58 PM    39      8/15/17 7:29 AM     8/15/17 1:04 PM      3     8/15/17 7:55 AM     8/15/17 4:26 PM      92
08/16/17          4   8/16/17 7:41 AM     8/16/17 4:52 PM    24      8/16/17 7:29 AM     8/16/17 2:40 PM      3     8/16/17 8:25 AM     8/16/17 4:47 PM      40
 08/17/17         5   8/17/17 7:45 AM     8/17/17 5:18 PM    32      8/17/17 7:35 AM     8/17/17 1:29 PM      3     8/17/17 9:21 AM     8/17/17 5:34 PM      62
08/18/17          6   8/18/17 7:40 AM     8/18/17 4:23 PM    21      8/18/17 7:30 AM     8/18/17 3:19 PM      3     8/18/17 8:46 AM     8/18/17 4:39 PM      76
08/19/17          7                                             0                                             0                                               0
08/20/17          1                                             0                                             0                                               0
08/21/17          2   8/21/17 8:29 AM     8/21/17 5:10 PM    22      8/21/17 8:00 AM     8/21/17 1:27 PM      2     8/21/17 9:49 AM     8/21/17 3:02 PM      64
08/22/17          3   8/22/17 7:56 AM     8/22/17 5:26 PM    40      8/22/17 7:49 AM     8/22/17 7:49 AM      1     8/22/17 8:47 AM     8/22/17 5:32 PM     107
08/23/17          4   8/23/17 7:53 AM     8/23/17 4:50 PM    31      8/23/17 7:27 AM     8/23/17 7:27 AM      1     8/23/17 9:36 AM     8/23/17 4:47 PM     113
08/24/17          5   8/24/17 7:39 AM     8/24/17 4:45 PM    22      8/24/17 7:35 AM     8/24/17 7:35 AM      1     8/24/17 8:30 AM     8/24/17 4:23 PM      60
08/25/17          6   8/25/17 7:32 AM     8/25/17 5:37 PM    30      8/25/17 7:26 AM     8/25/17 7:26 AM      1     8/25/17 9:26 AM     8/25/17 4:05 PM      96
08/26/17          7                                             0                                             0                                               0
08/27/17          1                                             0                                             0                                               0
08/28/17          2   8/28/17 7:58 AM     8/28/17 3:49 PM       8    8/28/17 7:51 AM     8/28/17 1:17 PM      2 8/28/17 10:05 AM        8/28/17 6:22 PM      44
08/29/17          3   8/29/17 7:36 AM     8/29/17 4:45 PM    36      8/29/17 7:17 AM     8/29/17 1:11 PM      2 8/29/17 10:09 AM        8/29/17 4:49 PM      67
08/30/17          4   8/30/17 7:53 AM     8/30/17 4:13 PM    38      8/30/17 7:37 AM     8/30/17 1:30 PM      3     8/30/17 9:58 AM     8/30/17 5:00 PM      34
08/31/17          5   8/31/17 8:17 AM     8/31/17 2:03 PM    14      8/31/17 8:12 AM 8/31/17 12:28 PM         3     8/31/17 8:48 AM     8/31/17 2:52 PM      50
09/01/17          6    9/1/17 7:29 AM      9/1/17 2:42 PM    18       9/1/17 7:16 AM     9/1/17 10:59 AM      2     9/1/17 11:29 AM      9/1/17 2:25 PM      55
09/02/17          7                                             0                                             0                                               0
09/03/17          1                                             0                                             0                                               0
09/04/17          2                                             0                                             0                                               0
09/05/17          3   9/5/17 10:22 AM      9/5/17 4:02 PM       8                                             0      9/5/17 3:31 PM      9/5/17 3:31 PM       1


                                                                                            Page 59 of 110
                                    Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 61 of 111 PageID# 2283



           Day Of         arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm   Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
08/06/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              46:09
08/07/17         2             0     8/7/17 7:41 AM      8/7/17 5:35 PM             146       09:54                     08:00    00:00                 08:54
08/08/17         3             0     8/8/17 7:04 AM      8/8/17 5:29 PM              99       10:24                     08:00    00:00                 09:24
08/09/17         4             0     8/9/17 7:57 AM      8/9/17 6:51 PM              68       10:54                     08:00    00:00                 09:54
08/10/17         5             0    8/10/17 7:34 AM     8/10/17 4:56 PM             131       09:22                     08:00    00:00                 08:22
08/11/17         6             0    8/11/17 7:35 AM     8/11/17 6:09 PM              95       10:34                     08:00    00:00                 09:34
08/12/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
08/13/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              44:21
08/14/17         2             0    8/14/17 7:26 AM     8/14/17 4:48 PM              68       09:22                     08:00    00:00                 08:22
08/15/17         3             0    8/15/17 7:29 AM     8/15/17 6:58 PM             134       11:28                     08:00    00:00                 10:28
08/16/17         4             0    8/16/17 7:29 AM     8/16/17 4:52 PM              67       09:22                     08:00    00:00                 08:22
08/17/17         5             0    8/17/17 7:35 AM     8/17/17 5:34 PM              97       09:59                     08:00    00:00                 08:59
08/18/17         6             0    8/18/17 7:30 AM     8/18/17 4:39 PM             100       09:08                     08:00    00:00                 08:08
08/19/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
08/20/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              42:35
08/21/17         2             0    8/21/17 8:00 AM     8/21/17 5:10 PM              88       09:10                     08:00    00:00                 08:10
08/22/17         3             0    8/22/17 7:49 AM     8/22/17 5:32 PM             148       09:43                     08:00    00:00                 08:43
08/23/17         4             0    8/23/17 7:27 AM     8/23/17 4:50 PM             145       09:22                     08:00    00:00                 08:22
08/24/17         5             0    8/24/17 7:35 AM     8/24/17 4:45 PM              83       09:10                     08:00    00:00                 08:10
08/25/17         6             0    8/25/17 7:26 AM     8/25/17 5:37 PM             127       10:10                     08:00    00:00                 09:10
08/26/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
08/27/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              38:32
08/28/17         2             0    8/28/17 7:51 AM     8/28/17 6:22 PM              54       10:31                     08:00    00:00                 09:31
08/29/17         3             0    8/29/17 7:17 AM     8/29/17 4:49 PM             105       09:32                     08:00    00:00                 08:32
08/30/17         4             0    8/30/17 7:37 AM     8/30/17 5:00 PM              75       09:22                     08:00    00:00                 08:22
08/31/17         5             0    8/31/17 8:12 AM     8/31/17 2:52 PM              67       06:39                     08:00    00:00                 05:39
09/01/17         6             0     9/1/17 7:16 AM      9/1/17 2:42 PM              75       07:26                     08:00    00:00                 06:26
09/02/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
09/03/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              11:51
09/04/17         2             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                               1 00:00    00:00
09/05/17         3             0    9/5/17 10:22 AM      9/5/17 4:02 PM               9       05:39                     08:00    00:00                 04:39


                                                                              Page 60 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 62 of 111 PageID# 2284



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
09/06/17         4   9/6/17 12:00 PM      9/6/17 3:55 PM       8                                             0                                               0
09/07/17         5   9/7/17 11:23 AM      9/7/17 2:55 PM       9                                             0                                               0
09/08/17         6    9/8/17 8:36 AM     9/8/17 11:22 AM       5                                             0                                               0
09/09/17         7                                             0                                             0                                               0
09/10/17         1                                             0                                             0                                               0
09/11/17         2   9/11/17 7:17 AM     9/11/17 5:46 PM    31      9/11/17 7:04 AM 9/11/17 12:10 PM         2 9/11/17 10:16 AM        9/11/17 3:04 PM      12
09/12/17         3   9/12/17 7:28 AM     9/12/17 4:59 PM    13      9/12/17 7:24 AM     9/12/17 1:41 PM      2     9/12/17 9:14 AM     9/12/17 5:09 PM      79
09/13/17         4   9/13/17 7:34 AM     9/13/17 7:43 PM    21      9/13/17 7:28 AM     9/13/17 7:50 PM      3     9/13/17 8:56 AM     9/13/17 7:44 PM       3
09/14/17         5   9/14/17 7:50 AM     9/14/17 3:30 PM    22      9/14/17 7:44 AM     9/14/17 9:06 AM      2     9/14/17 9:25 AM     9/14/17 2:34 PM      86
09/15/17         6   9/15/17 6:53 AM     9/15/17 3:00 PM    55      9/15/17 6:50 AM     9/15/17 8:48 AM      2 9/15/17 10:01 AM        9/15/17 4:21 PM      58
09/16/17         7   9/16/17 8:25 PM     9/16/17 8:25 PM       1                                             0                                               0
09/17/17         1   9/17/17 7:06 AM 9/17/17 10:48 AM          5                                             0                                               0
09/18/17         2   9/18/17 1:30 PM     9/18/17 8:16 PM    17                                               0                                               0
09/19/17         3   9/19/17 6:21 AM     9/19/17 6:24 PM       8                                             0     9/19/17 2:26 PM     9/19/17 2:26 PM       1
09/20/17         4   9/20/17 8:16 AM     9/20/17 5:13 PM       8                                             0                                               0
09/21/17         5   9/21/17 8:03 AM     9/21/17 5:52 PM       7                                             0                                               0
09/22/17         6   9/22/17 8:11 AM     9/22/17 8:56 PM       8                                             0                                               0
09/23/17         7                                             0                                             0                                               0
09/24/17         1 9/24/17 10:24 AM 9/24/17 10:24 AM           1                                             0                                               0
09/25/17         2   9/25/17 8:29 AM     9/25/17 5:21 PM    54      9/25/17 7:39 AM     9/25/17 1:58 PM      2     9/25/17 9:56 AM     9/25/17 5:32 PM      37
09/26/17         3   9/26/17 7:30 AM     9/26/17 4:56 PM    35      9/26/17 7:27 AM 9/26/17 11:34 AM         2     9/26/17 8:16 AM     9/26/17 4:54 PM     110
09/27/17         4   9/27/17 7:52 AM     9/27/17 6:06 PM    24      9/27/17 7:25 AM     9/27/17 7:25 AM      1     9/27/17 9:29 AM     9/27/17 4:54 PM      49
09/28/17         5   9/28/17 7:55 AM     9/28/17 7:13 PM    26      9/28/17 7:39 AM     9/28/17 7:39 AM      1     9/28/17 9:11 AM     9/28/17 5:00 PM      27
09/29/17         6   9/29/17 7:23 AM     9/29/17 4:49 PM    26      9/29/17 6:55 AM 9/29/17 12:21 PM         2     9/29/17 9:57 AM     9/29/17 4:17 PM      47
09/30/17         7                                             0                                             0                                               0
10/01/17         1                                             0                                             0                                               0
10/02/17         2   10/2/17 8:41 AM     10/2/17 6:49 PM    32      10/2/17 7:41 AM     10/2/17 2:00 PM      2 10/2/17 10:11 AM        10/2/17 3:36 PM      65
10/03/17         3   10/3/17 7:11 AM     10/3/17 6:14 PM    28      10/3/17 6:40 AM     10/3/17 6:40 AM      1     10/3/17 8:14 AM     10/3/17 4:39 PM     103
10/04/17         4   10/4/17 7:33 AM     10/4/17 6:37 PM    38      10/4/17 7:24 AM 10/4/17 10:36 AM         3     10/4/17 9:12 AM     10/4/17 4:59 PM      52
10/05/17         5   10/5/17 7:05 AM     10/5/17 6:57 PM    39      10/5/17 7:03 AM     10/5/17 1:27 PM      3     10/5/17 9:01 AM     10/5/17 4:21 PM      51
10/06/17         6   10/6/17 7:39 AM     10/6/17 4:06 PM    24      10/6/17 7:18 AM     10/6/17 7:18 AM      1     10/6/17 9:59 AM     10/6/17 4:05 PM      47


                                                                                           Page 61 of 110
                                    Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 63 of 111 PageID# 2285



           Day Of         arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm   Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
09/06/17         4             0    9/6/17 12:00 PM      9/6/17 3:55 PM               8       03:54                    08:00     00:00                 02:54
09/07/17         5             0    9/7/17 11:23 AM      9/7/17 2:55 PM               9       03:31                    08:00     00:00                 02:31
09/08/17         6             0     9/8/17 8:36 AM     9/8/17 11:22 AM               5       02:45                    08:00     00:00                 01:45
09/09/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
09/10/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              45:05
09/11/17         2             0    9/11/17 7:04 AM     9/11/17 5:46 PM              45       10:41                    08:00     00:00                 09:41
09/12/17         3             0    9/12/17 7:24 AM     9/12/17 5:09 PM              94       09:45                    08:00     00:00                 08:45
09/13/17         4             0    9/13/17 7:28 AM     9/13/17 7:50 PM              27       12:21                    08:00     00:00                 11:21
09/14/17         5             0    9/14/17 7:44 AM     9/14/17 3:30 PM             110       07:46                    08:00     00:00                 06:46
09/15/17         6             0    9/15/17 6:50 AM     9/15/17 4:21 PM             115       09:30                    08:00     00:00                 08:30
09/16/17         7             0    9/16/17 8:25 PM     9/16/17 8:25 PM               1       00:00                    00:00     00:00                 00:00
09/17/17         1             0    9/17/17 7:06 AM 9/17/17 10:48 AM                  5       03:41                    00:00     00:00                 02:41        48:01
09/18/17         2             0    9/18/17 1:30 PM     9/18/17 8:16 PM              17       06:45                    08:00     00:00                 05:45
09/19/17         3             0    9/19/17 6:21 AM     9/19/17 6:24 PM               9       12:02                    08:00     00:00                 11:02
09/20/17         4             0    9/20/17 8:16 AM     9/20/17 5:13 PM               8       08:57                    08:00     00:00                 07:57
09/21/17         5             0    9/21/17 8:03 AM     9/21/17 5:52 PM               7       09:49                    08:00     00:00                 08:49
09/22/17         6             0    9/22/17 8:11 AM     9/22/17 8:56 PM               8       12:44                    08:00     00:00                 11:44
09/23/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
09/24/17         1             0 9/24/17 10:24 AM 9/24/17 10:24 AM                    1       00:00                    00:00     00:00                 00:00        46:30
09/25/17         2             0    9/25/17 7:39 AM     9/25/17 5:32 PM              93       09:53                    08:00     00:00                 08:53
09/26/17         3             0    9/26/17 7:27 AM     9/26/17 4:56 PM             147       09:28                    08:00     00:00                 08:28
09/27/17         4             0    9/27/17 7:25 AM     9/27/17 6:06 PM              74       10:40                    08:00     00:00                 09:40
09/28/17         5             0    9/28/17 7:39 AM     9/28/17 7:13 PM              54       11:33                    08:00     00:00                 10:33
09/29/17         6             0    9/29/17 6:55 AM     9/29/17 4:49 PM              75       09:53                    08:00     00:00                 08:53
09/30/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
10/01/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              49:36
10/02/17         2             0    10/2/17 7:41 AM     10/2/17 6:49 PM              99       11:08                    08:00     00:00                 10:08
10/03/17         3             0    10/3/17 6:40 AM     10/3/17 6:14 PM             132       11:34                    08:00     00:00                 10:34
10/04/17         4             0    10/4/17 7:24 AM     10/4/17 6:37 PM              93       11:12                    08:00     00:00                 10:12
10/05/17         5             0    10/5/17 7:03 AM     10/5/17 6:57 PM              93       11:54                    08:00     00:00                 10:54
10/06/17         6             0    10/6/17 7:18 AM     10/6/17 4:06 PM              72       08:47                    08:00     00:00                 07:47


                                                                              Page 62 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 64 of 111 PageID# 2286



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
10/07/17         7                                             0                                             0                                               0
10/08/17         1                                             0                                             0                                               0
10/09/17         2   10/9/17 8:43 AM     10/9/17 5:48 PM    34      10/9/17 8:02 AM     10/9/17 8:02 AM      1 10/9/17 10:20 AM        10/9/17 5:42 PM     113
10/10/17         3 10/10/17 7:40 AM 10/10/17 8:50 PM        21 10/10/17 7:31 AM 10/10/17 7:31 AM             1 10/10/17 8:27 AM 10/10/17 4:23 PM           106
10/11/17         4 10/11/17 7:54 AM 10/11/17 9:45 PM        30 10/11/17 7:26 AM 10/11/17 7:26 AM             1 10/11/17 9:35 AM 10/11/17 5:28 PM            97
10/12/17         5 10/12/17 7:54 AM 10/12/17 1:25 PM        15 10/12/17 7:47 AM 10/12/17 7:47 AM             1 10/12/17 9:36 AM 10/12/17 4:14 PM           109
10/13/17         6 10/13/17 7:06 AM 10/13/17 4:01 PM        10 10/13/17 7:03 AM 10/13/17 7:03 AM             1 10/13/17 9:27 AM 10/13/17 4:42 PM            91
10/14/17         7                                             0                                             0                                               0
10/15/17         1                                             0                                             0                                               0
10/16/17         2 10/16/17 1:41 PM 10/16/17 1:41 PM           1                                             0                                               0
10/17/17         3 10/17/17 9:24 AM 10/17/17 5:28 PM        13                                               0                                               0
10/18/17         4 10/18/17 7:06 AM 10/18/17 6:07 PM        34 10/18/17 7:02 AM 10/18/17 7:02 AM             1 10/18/17 9:24 AM 10/18/17 5:15 PM            61
10/19/17         5 10/19/17 7:31 AM 10/19/17 7:09 PM        28 10/19/17 7:27 AM 10/19/17 7:27 AM             1 10/19/17 9:17 AM 10/19/17 4:18 PM            52
10/20/17         6 10/20/17 7:57 AM 10/20/17 10:57 AM          6 10/20/17 7:42 AM 10/20/17 7:42 AM           1 10/20/17 9:06 AM 10/20/17 2:29 PM            75
10/21/17         7                                             0                                             0                                               0
10/22/17         1                                             0                                             0                                               0
10/23/17         2 10/23/17 6:48 AM 10/23/17 4:56 PM        37 10/23/17 7:40 AM 10/23/17 7:40 AM             1 10/23/17 9:44 AM 10/23/17 5:00 PM            90
10/24/17         3 10/24/17 7:43 AM 10/24/17 4:49 PM        23 10/24/17 7:38 AM 10/24/17 7:38 AM             1 10/24/17 9:23 AM 10/24/17 4:52 PM            81
10/25/17         4 10/25/17 7:32 AM 10/25/17 4:47 PM        22 10/25/17 7:29 AM 10/25/17 7:29 AM             1 10/25/17 9:45 AM 10/25/17 4:52 PM           113
10/26/17         5 10/26/17 7:21 AM 10/26/17 4:37 PM        30 10/26/17 7:15 AM 10/26/17 7:15 AM             1 10/26/17 9:38 AM 10/26/17 4:49 PM            92
10/27/17         6 10/27/17 8:53 AM 10/27/17 6:14 PM        22 10/27/17 7:17 AM 10/27/17 7:17 AM             1 10/27/17 9:45 AM 10/27/17 4:56 PM            95
10/28/17         7                                             0                                             0                                               0
10/29/17         1                                             0                                             0                                               0
10/30/17         2 10/30/17 7:41 AM 10/30/17 4:21 PM        15 10/30/17 7:35 AM 10/30/17 10:28 AM            2 10/30/17 10:02 AM 10/30/17 4:44 PM           59
10/31/17         3 10/31/17 7:25 AM 10/31/17 4:33 PM        26 10/31/17 7:12 AM 10/31/17 8:16 AM             2 10/31/17 8:42 AM 10/31/17 3:28 PM            89
11/01/17         4   11/1/17 8:41 AM     11/1/17 4:46 PM    26      11/1/17 7:11 AM     11/1/17 7:11 AM      1     11/1/17 8:59 AM     11/1/17 6:26 PM      98
11/02/17         5   11/2/17 4:01 PM     11/2/17 4:01 PM       1                                             0     11/2/17 1:20 PM     11/2/17 1:49 PM       2
11/03/17         6 11/3/17 10:00 AM      11/3/17 4:12 PM       4                                             0                                               0
11/04/17         7                                             0                                             0                                               0
11/05/17         1   11/5/17 2:37 PM     11/5/17 2:37 PM       1                                             0                                               0
11/06/17         2   11/6/17 7:08 AM     11/6/17 4:55 PM    25      11/6/17 7:02 AM     11/6/17 7:02 AM      1     11/6/17 9:45 AM     11/6/17 4:55 PM      78


                                                                                           Page 63 of 110
                                    Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 65 of 111 PageID# 2287



           Day Of         arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm   Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
10/07/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
10/08/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              50:28
10/09/17         2             0    10/9/17 8:02 AM     10/9/17 5:48 PM             148       09:45                    08:00     00:00                 08:45
10/10/17         3             0 10/10/17 7:31 AM 10/10/17 8:50 PM                  128       13:18                    08:00     00:00                 12:18
10/11/17         4             0 10/11/17 7:26 AM 10/11/17 9:45 PM                  128       14:19                    08:00     00:00                 13:19
10/12/17         5             0 10/12/17 7:47 AM 10/12/17 4:14 PM                  125       08:26                    08:00     00:00                 07:26
10/13/17         6             0 10/13/17 7:03 AM 10/13/17 4:42 PM                  102       09:38                    08:00     00:00                 08:38
10/14/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
10/15/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              33:36
10/16/17         2             0 10/16/17 1:41 PM 10/16/17 1:41 PM                    1       00:00                    08:00     00:00                 00:00
10/17/17         3             0 10/17/17 9:24 AM 10/17/17 5:28 PM                   13       08:03                    08:00     00:00                 07:03
10/18/17         4             0 10/18/17 7:02 AM 10/18/17 6:07 PM                   96       11:04                    08:00     00:00                 10:04
10/19/17         5             0 10/19/17 7:27 AM 10/19/17 7:09 PM                   81       11:41                    08:00     00:00                 10:41
10/20/17         6             0 10/20/17 7:42 AM 10/20/17 2:29 PM                   82       06:46                    08:00     00:00                 05:46
10/21/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
10/22/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              44:21
10/23/17         2             0 10/23/17 6:48 AM 10/23/17 5:00 PM                  128       10:12                    08:00     00:00                 09:12
10/24/17         3             0 10/24/17 7:38 AM 10/24/17 4:52 PM                  105       09:14                    08:00     00:00                 08:14
10/25/17         4             0 10/25/17 7:29 AM 10/25/17 4:52 PM                  136       09:23                    08:00     00:00                 08:23
10/26/17         5             0 10/26/17 7:15 AM 10/26/17 4:49 PM                  123       09:34                    08:00     00:00                 08:34
10/27/17         6             0 10/27/17 7:17 AM 10/27/17 6:14 PM                  118       10:56                    08:00     00:00                 09:56
10/28/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
10/29/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              33:38
10/30/17         2             0 10/30/17 7:35 AM 10/30/17 4:44 PM                   76       09:09                    08:00     00:00                 08:09
10/31/17         3             0 10/31/17 7:12 AM 10/31/17 4:33 PM                  117       09:21                    08:00     00:00                 08:21
11/01/17         4             0    11/1/17 7:11 AM     11/1/17 6:26 PM             125       11:15                    08:00     00:00                 10:15
11/02/17         5             0    11/2/17 1:20 PM     11/2/17 4:01 PM               3       02:40                    08:00     00:00                 01:40
11/03/17         6             0 11/3/17 10:00 AM       11/3/17 4:12 PM               4       06:11                    08:00     00:00                 05:11
11/04/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
11/05/17         1             0    11/5/17 2:37 PM     11/5/17 2:37 PM               1       00:00                    00:00     00:00                 00:00        30:47
11/06/17         2             0    11/6/17 7:02 AM     11/6/17 4:55 PM             104       09:52                    08:00     00:00                 08:52


                                                                              Page 64 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 66 of 111 PageID# 2288



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
11/07/17         3   11/7/17 7:03 AM     11/7/17 8:48 PM     67     11/7/17 6:58 AM     11/7/17 6:58 AM      1     11/7/17 9:42 AM     11/7/17 4:47 PM      68
11/08/17         4   11/8/17 7:08 AM     11/8/17 4:06 PM     16     11/8/17 7:10 AM     11/8/17 7:10 AM      1     11/8/17 9:06 AM     11/8/17 5:12 PM      50
11/09/17         5                                             0                                             0                                               0
11/10/17         6                                             0                                             0 11/10/17 9:31 AM 11/10/17 9:31 AM             1
11/11/17         7                                             0                                             0                                               0
11/12/17         1                                             0                                             0                                               0
11/13/17         2 11/13/17 7:38 AM 11/13/17 3:49 PM         33 11/13/17 7:17 AM 11/13/17 7:17 AM            1 11/13/17 10:29 AM 11/13/17 5:25 PM           72
11/14/17         3 11/14/17 7:34 AM 11/14/17 6:24 PM         44 11/14/17 7:20 AM 11/14/17 7:20 AM            1 11/14/17 9:24 AM 11/14/17 5:23 PM            65
11/15/17         4 11/15/17 8:09 AM 11/15/17 4:38 PM         19 11/15/17 7:35 AM 11/15/17 12:52 PM           2 11/15/17 9:28 AM 11/15/17 5:21 PM            82
11/16/17         5 11/16/17 7:39 AM 11/16/17 6:56 PM         21 11/16/17 7:35 AM 11/16/17 7:35 AM            1 11/16/17 10:34 AM 11/16/17 4:36 PM           47
11/17/17         6 11/17/17 7:23 AM 11/17/17 4:15 PM         23 11/17/17 7:08 AM 11/17/17 7:08 AM            1 11/17/17 9:08 AM 11/17/17 4:25 PM            65
11/18/17         7                                             0                                             0                                               0
11/19/17         1                                             0                                             0                                               0
11/20/17         2 11/20/17 8:03 AM 11/20/17 6:47 PM         23 11/20/17 7:57 AM 11/20/17 7:57 AM            1 11/20/17 9:04 AM 11/20/17 4:33 PM            37
11/21/17         3 11/21/17 7:59 AM 11/21/17 5:03 PM         18 11/21/17 7:49 AM 11/21/17 7:49 AM            1 11/21/17 9:06 AM 11/21/17 5:08 PM            36
11/22/17         4 11/22/17 7:19 AM 11/22/17 9:45 AM         10 11/22/17 7:12 AM 11/22/17 7:12 AM            1 11/22/17 8:59 AM 11/22/17 11:54 AM           87
11/23/17         5                                             0                                             0                                               0
11/24/17         6                                             0                                             0                                               0
11/25/17         7                                             0                                             0                                               0
11/26/17         1                                             0                                             0                                               0
11/27/17         2 11/27/17 8:28 AM 11/27/17 3:32 PM         38 11/27/17 7:20 AM 11/27/17 10:53 AM           2 11/27/17 10:04 AM 11/27/17 3:27 PM           69
11/28/17         3 11/28/17 7:44 AM 11/28/17 5:09 PM         28 11/28/17 7:24 AM 11/28/17 7:24 AM            1 11/28/17 9:34 AM 11/28/17 5:17 PM            49
11/29/17         4 11/29/17 7:28 AM 11/29/17 2:46 PM         10 11/29/17 7:21 AM 11/29/17 7:21 AM            1 11/29/17 9:28 AM 11/29/17 4:22 PM            40
11/30/17         5 11/30/17 9:16 AM 11/30/17 4:53 PM           9 11/30/17 8:28 AM 11/30/17 12:54 PM          2 11/30/17 10:31 AM 11/30/17 3:55 PM           84
12/01/17         6   12/1/17 8:05 AM     12/1/17 5:03 PM     15     12/1/17 7:22 AM     12/1/17 7:22 AM      1     12/1/17 9:17 AM     12/1/17 6:09 PM     108
12/02/17         7                                             0                                             0                                               0
12/03/17         1                                             0                                             0                                               0
12/04/17         2   12/4/17 8:15 AM     12/4/17 4:52 PM     27     12/4/17 7:23 AM 12/4/17 12:22 PM         2 12/4/17 11:04 AM        12/4/17 4:56 PM      64
12/05/17         3   12/5/17 7:20 AM     12/5/17 5:06 PM     49     12/5/17 7:17 AM     12/5/17 7:17 AM      1     12/5/17 8:43 AM     12/5/17 5:24 PM      37
12/06/17         4   12/6/17 7:40 AM     12/6/17 4:17 PM     20     12/6/17 7:26 AM     12/6/17 7:26 AM      1     12/6/17 9:58 AM     12/6/17 5:21 PM     106
12/07/17         5   12/7/17 6:54 AM     12/7/17 5:08 PM    101     12/7/17 6:49 AM     12/7/17 6:49 AM      1 12/7/17 10:58 AM        12/7/17 5:14 PM      29


                                                                                           Page 65 of 110
                                    Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 67 of 111 PageID# 2289



           Day Of         arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm   Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
11/07/17         3             0    11/7/17 6:58 AM     11/7/17 8:48 PM             136       13:50                     08:00    00:00                 12:50
11/08/17         4             0    11/8/17 7:08 AM     11/8/17 5:12 PM              67       10:04                     08:00    00:00                 09:04
11/09/17         5             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 08:00    00:00
11/10/17         6             0 11/10/17 9:31 AM 11/10/17 9:31 AM                    1       00:00                     08:00    00:00                 00:00
11/11/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
11/12/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              46:36
11/13/17         2             0 11/13/17 7:17 AM 11/13/17 5:25 PM                  106       10:07                     08:00    00:00                 09:07
11/14/17         3             0 11/14/17 7:20 AM 11/14/17 6:24 PM                  110       11:03                     08:00    00:00                 10:03
11/15/17         4             0 11/15/17 7:35 AM 11/15/17 5:21 PM                  103       09:46                     08:00    00:00                 08:46
11/16/17         5             0 11/16/17 7:35 AM 11/16/17 6:56 PM                   69       11:21                     08:00    00:00                 10:21
11/17/17         6             0 11/17/17 7:08 AM 11/17/17 4:25 PM                   89       09:17                     08:00    00:00                 08:17
11/18/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
11/19/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              21:50
11/20/17         2             0 11/20/17 7:57 AM 11/20/17 6:47 PM                   61       10:49                     08:00    00:00                 09:49
11/21/17         3             0 11/21/17 7:49 AM 11/21/17 5:08 PM                   55       09:18                     08:00    00:00                 08:18
11/22/17         4             0 11/22/17 7:12 AM 11/22/17 11:54 AM                  98       04:42                     08:00    00:00                 03:42
11/23/17         5             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                               1 00:00    00:00
11/24/17         6             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                               1 00:00    00:00
11/25/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
11/26/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              41:18
11/27/17         2             0 11/27/17 7:20 AM 11/27/17 3:32 PM                  109       08:12                     08:00    00:00                 07:12
11/28/17         3             0 11/28/17 7:24 AM 11/28/17 5:17 PM                   78       09:53                     08:00    00:00                 08:53
11/29/17         4             0 11/29/17 7:21 AM 11/29/17 4:22 PM                   51       09:01                     08:00    00:00                 08:01
11/30/17         5             0 11/30/17 8:28 AM 11/30/17 4:53 PM                   95       08:24                     08:00    00:00                 07:24
12/01/17         6             0    12/1/17 7:22 AM     12/1/17 6:09 PM             124       10:46                     08:00    00:00                 09:46
12/02/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
12/03/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              45:07
12/04/17         2             0    12/4/17 7:23 AM     12/4/17 4:56 PM              93       09:32                     08:00    00:00                 08:32
12/05/17         3             0    12/5/17 7:17 AM     12/5/17 5:24 PM              87       10:07                     08:00    00:00                 09:07
12/06/17         4             0    12/6/17 7:26 AM     12/6/17 5:21 PM             127       09:55                     08:00    00:00                 08:55
12/07/17         5             0    12/7/17 6:49 AM     12/7/17 5:14 PM             131       10:24                     08:00    00:00                 09:24


                                                                              Page 66 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 68 of 111 PageID# 2290



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
12/08/17         6   12/8/17 7:25 AM     12/8/17 5:23 PM    18      12/8/17 7:15 AM     12/8/17 1:30 PM      2 12/8/17 10:34 AM        12/8/17 3:43 PM      17
12/09/17         7                                             0                                             0                                               0
12/10/17         1                                             0                                             0                                               0
12/11/17         2 12/11/17 9:50 AM 12/11/17 10:06 PM       23 12/11/17 7:11 AM 12/11/17 12:52 PM            2 12/11/17 10:16 AM 12/11/17 5:00 PM           56
12/12/17         3 12/12/17 7:21 AM 12/12/17 6:06 PM        28 12/12/17 7:17 AM 12/12/17 7:17 AM             1 12/12/17 9:51 AM 12/12/17 4:15 PM           110
12/13/17         4 12/13/17 7:23 AM 12/13/17 8:29 PM        14 12/13/17 7:07 AM 12/13/17 7:07 AM             1 12/13/17 8:57 AM 12/13/17 5:35 PM            70
12/14/17         5 12/14/17 7:08 AM 12/14/17 4:54 PM        28 12/14/17 7:00 AM 12/14/17 7:00 AM             1 12/14/17 10:40 AM 12/14/17 5:45 PM           60
12/15/17         6 12/15/17 8:51 AM 12/15/17 4:19 PM        14 12/15/17 7:25 AM 12/15/17 7:25 AM             1 12/15/17 9:38 AM 12/15/17 11:34 AM           20
12/16/17         7                                             0                                             0                                               0
12/17/17         1                                             0                                             0                                               0
12/18/17         2 12/18/17 8:22 AM 12/18/17 7:19 PM        29 12/18/17 8:01 AM 12/18/17 8:01 AM             1 12/18/17 10:07 AM 12/18/17 5:28 PM           34
12/19/17         3 12/19/17 7:33 AM 12/19/17 5:59 PM        20 12/19/17 7:12 AM 12/19/17 7:12 AM             1 12/19/17 9:10 AM 12/19/17 5:44 PM            35
12/20/17         4 12/20/17 7:36 AM 12/20/17 5:41 PM        21 12/20/17 7:32 AM 12/20/17 7:32 AM             1 12/20/17 9:59 AM 12/20/17 4:27 PM            52
12/21/17         5 12/21/17 7:48 AM 12/21/17 5:09 PM        19 12/21/17 7:24 AM 12/21/17 7:24 AM             1 12/21/17 9:57 AM 12/21/17 3:05 PM             4
12/22/17         6 12/22/17 1:03 PM 12/22/17 5:27 PM           3                                             0                                               0
12/23/17         7                                             0                                             0                                               0
12/24/17         1                                             0                                             0                                               0
12/25/17         2                                             0                                             0                                               0
12/26/17         3 12/26/17 10:32 AM 12/26/17 10:32 AM         1                                             0                                               0
12/27/17         4 12/27/17 7:40 AM 12/27/17 2:18 PM        14 12/27/17 7:33 AM 12/27/17 1:31 PM             2 12/27/17 8:55 AM 12/27/17 5:20 PM            96
12/28/17         5 12/28/17 7:36 AM 12/28/17 6:27 PM        13 12/28/17 7:24 AM 12/28/17 7:24 AM             1 12/28/17 9:16 AM 12/28/17 5:04 PM            88
12/29/17         6 12/29/17 8:03 AM 12/29/17 3:30 PM           3 12/29/17 7:38 AM 12/29/17 7:38 AM           1 12/29/17 10:09 AM 12/29/17 3:31 PM           36
12/30/17         7                                             0                                             0                                               0
12/31/17         1                                             0                                             0                                               0
01/01/18         2                                             0                                             0                                               0
01/02/18         3    1/2/18 8:14 AM      1/2/18 5:21 PM    16       1/2/18 7:19 AM      1/2/18 7:19 AM      1     1/2/18 10:13 AM      1/2/18 4:58 PM      52
01/03/18         4    1/3/18 7:52 AM      1/3/18 5:06 PM    52       1/3/18 7:30 AM      1/3/18 7:30 AM      1     1/3/18 10:24 AM      1/3/18 4:57 PM      43
01/04/18         5    1/4/18 7:18 AM      1/4/18 5:21 PM    34       1/4/18 7:12 AM      1/4/18 7:12 AM      1     1/4/18 10:29 AM      1/4/18 5:10 PM      80
01/05/18         6    1/5/18 7:08 AM      1/5/18 5:02 PM    23       1/5/18 7:04 AM      1/5/18 7:04 AM      1     1/5/18 10:35 AM      1/5/18 4:50 PM     102
01/06/18         7                                             0                                             0                                               0
01/07/18         1                                             0                                             0                                               0


                                                                                           Page 67 of 110
                                    Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 69 of 111 PageID# 2291



           Day Of         arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm   Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
12/08/17         6             0    12/8/17 7:15 AM     12/8/17 5:23 PM              37       10:07                     08:00    00:00                 09:07
12/09/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
12/10/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              53:45
12/11/17         2             0 12/11/17 7:11 AM 12/11/17 10:06 PM                  81       14:55                     08:00    00:00                 13:55
12/12/17         3             0 12/12/17 7:17 AM 12/12/17 6:06 PM                  139       10:49                     08:00    00:00                 09:49
12/13/17         4             0 12/13/17 7:07 AM 12/13/17 8:29 PM                   85       13:22                     08:00    00:00                 12:22
12/14/17         5             0 12/14/17 7:00 AM 12/14/17 5:45 PM                   89       10:44                     08:00    00:00                 09:44
12/15/17         6             0 12/15/17 7:25 AM 12/15/17 4:19 PM                   35       08:53                     08:00    00:00                 07:53
12/16/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
12/17/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              41:23
12/18/17         2             0 12/18/17 8:01 AM 12/18/17 7:19 PM                   64       11:18                     08:00    00:00                 10:18
12/19/17         3             0 12/19/17 7:12 AM 12/19/17 5:59 PM                   56       10:46                     08:00    00:00                 09:46
12/20/17         4             0 12/20/17 7:32 AM 12/20/17 5:41 PM                   74       10:08                     08:00    00:00                 09:08
12/21/17         5             0 12/21/17 7:24 AM 12/21/17 5:09 PM                   24       09:45                     08:00    00:00                 08:45
12/22/17         6             0 12/22/17 1:03 PM 12/22/17 5:27 PM                    3       04:24                     08:00    00:00                 03:24
12/23/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
12/24/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              25:42
12/25/17         2             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                               1 00:00    00:00
12/26/17         3             0 12/26/17 10:32 AM 12/26/17 10:32 AM                  1       00:00                   1 00:00    00:00                 00:00
12/27/17         4             0 12/27/17 7:33 AM 12/27/17 5:20 PM                  112       09:46                     08:00    00:00                 08:46
12/28/17         5             0 12/28/17 7:24 AM 12/28/17 6:27 PM                  102       11:02                     08:00    00:00                 10:02
12/29/17         6             0 12/29/17 7:38 AM 12/29/17 3:31 PM                   40       07:53                     08:00    00:00                 06:53
12/30/17         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
12/31/17         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              35:44
01/01/18         2             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                               1 00:00    00:00
01/02/18         3             0     1/2/18 7:19 AM      1/2/18 5:21 PM              69       10:01                     08:00    00:00                 09:01
01/03/18         4             0     1/3/18 7:30 AM      1/3/18 5:06 PM              96       09:36                     08:00    00:00                 08:36
01/04/18         5             0     1/4/18 7:12 AM      1/4/18 5:21 PM             115       10:08                     08:00    00:00                 09:08
01/05/18         6             0     1/5/18 7:04 AM      1/5/18 5:02 PM             126       09:58                     08:00    00:00                 08:58
01/06/18         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
01/07/18         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              33:51


                                                                              Page 68 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 70 of 111 PageID# 2292



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
01/08/18         2    1/8/18 8:53 AM      1/8/18 5:25 PM       9                                             0                                               0
01/09/18         3    1/9/18 7:57 AM     1/9/18 10:23 AM       9                                             0                                               0
01/10/18         4   1/10/18 7:56 AM     1/10/18 6:28 PM    18      1/10/18 7:39 AM     1/10/18 7:39 AM      1 1/10/18 10:19 AM        1/10/18 5:04 PM      53
01/11/18         5   1/11/18 7:43 AM     1/11/18 5:21 PM    25      1/11/18 7:39 AM     1/11/18 7:39 AM      1 1/11/18 10:23 AM        1/11/18 5:44 PM      27
01/12/18         6   1/12/18 7:51 AM     1/12/18 2:21 PM       9    1/12/18 7:21 AM     1/12/18 7:21 AM      1     1/12/18 9:58 AM 1/12/18 12:55 PM          5
01/13/18         7                                             0                                             0                                               0
01/14/18         1                                             0                                             0                                               0
01/15/18         2   1/15/18 9:00 AM     1/15/18 4:58 PM    17      1/15/18 7:53 AM     1/15/18 7:53 AM      1     1/15/18 9:34 AM     1/15/18 4:40 PM      85
01/16/18         3   1/16/18 9:10 AM     1/16/18 5:50 PM    21      1/16/18 7:27 AM     1/16/18 7:27 AM      1     1/16/18 9:41 AM     1/16/18 5:36 PM      65
01/17/18         4   1/17/18 7:45 AM     1/17/18 5:20 PM    27      1/17/18 7:32 AM     1/17/18 7:32 AM      1     1/17/18 9:26 AM     1/17/18 5:21 PM      92
01/18/18         5   1/18/18 7:37 AM     1/18/18 5:41 PM    38      1/18/18 7:21 AM     1/18/18 7:21 AM      1 1/18/18 11:33 AM        1/18/18 5:27 PM      66
01/19/18         6   1/19/18 7:42 AM     1/19/18 7:26 PM    32      1/19/18 7:35 AM     1/19/18 7:35 AM      1     1/19/18 9:10 AM     1/19/18 5:32 PM     116
01/20/18         7                                             0                                             0                                               0
01/21/18         1                                             0                                             0                                               0
01/22/18         2 1/22/18 10:52 AM      1/22/18 4:12 PM    24 1/22/18 10:45 AM 1/22/18 10:45 AM             1 1/22/18 12:14 PM        1/22/18 4:28 PM      54
01/23/18         3   1/23/18 7:23 AM     1/23/18 4:49 PM    43      1/23/18 7:07 AM     1/23/18 1:21 PM      2     1/23/18 9:59 AM     1/23/18 4:51 PM      78
01/24/18         4   1/24/18 7:17 AM     1/24/18 5:47 PM    41      1/24/18 7:15 AM     1/24/18 7:15 AM      1 1/24/18 11:25 AM        1/24/18 5:31 PM      41
01/25/18         5   1/25/18 7:34 AM     1/25/18 5:52 PM    31      1/25/18 7:09 AM     1/25/18 3:40 PM      2     1/25/18 9:16 AM     1/25/18 5:41 PM      90
01/26/18         6   1/26/18 6:50 AM     1/26/18 5:48 PM    35      1/26/18 6:47 AM     1/26/18 6:47 AM      1     1/26/18 9:21 AM     1/26/18 4:33 PM      20
01/27/18         7                                             0                                             0                                               0
01/28/18         1   1/28/18 9:45 AM     1/28/18 9:45 AM       1                                             0                                               0
01/29/18         2   1/29/18 8:22 AM     1/29/18 5:46 PM    19      1/29/18 7:31 AM     1/29/18 1:17 PM      2     1/29/18 9:11 AM     1/29/18 5:23 PM      61
01/30/18         3   1/30/18 7:43 AM     1/30/18 5:44 PM    21      1/30/18 7:03 AM     1/30/18 7:03 AM      1     1/30/18 8:55 AM     1/30/18 4:45 PM      72
01/31/18         4   1/31/18 7:40 AM     1/31/18 6:16 PM    20      1/31/18 7:19 AM     1/31/18 1:11 PM      2     1/31/18 9:32 AM     1/31/18 5:18 PM      72
02/01/18         5    2/1/18 7:25 AM      2/1/18 6:04 PM    35       2/1/18 6:58 AM      2/1/18 6:58 AM      1      2/1/18 9:30 AM      2/1/18 5:00 PM      68
02/02/18         6    2/2/18 6:55 AM      2/2/18 5:05 PM    57       2/2/18 6:52 AM      2/2/18 6:52 AM      1     2/2/18 11:34 AM      2/2/18 4:54 PM      60
02/03/18         7                                             0                                             0                                               0
02/04/18         1                                             0                                             0                                               0
02/05/18         2    2/5/18 7:45 AM      2/5/18 7:23 PM    30       2/5/18 7:20 AM      2/5/18 7:25 AM      3     2/5/18 10:10 AM      2/5/18 5:49 PM     123
02/06/18         3    2/6/18 8:20 AM      2/6/18 5:48 PM    28       2/6/18 7:19 AM      2/6/18 7:19 AM      1      2/6/18 8:58 AM      2/6/18 4:28 PM      48
02/07/18         4    2/7/18 7:53 AM      2/7/18 9:34 PM    28       2/7/18 2:16 PM      2/7/18 2:16 PM      1     2/7/18 10:44 AM      2/7/18 5:12 PM      46


                                                                                           Page 69 of 110
                                    Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 71 of 111 PageID# 2293



           Day Of         arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm   Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
01/08/18         2             0     1/8/18 8:53 AM      1/8/18 5:25 PM               9       08:32                    08:00     00:00                 07:32
01/09/18         3             0     1/9/18 7:57 AM     1/9/18 10:23 AM               9       02:25                    08:00     00:00                 01:25
01/10/18         4             0    1/10/18 7:39 AM     1/10/18 6:28 PM              72       10:48                    08:00     00:00                 09:48
01/11/18         5             0    1/11/18 7:39 AM     1/11/18 5:44 PM              53       10:04                    08:00     00:00                 09:04
01/12/18         6             0    1/12/18 7:21 AM     1/12/18 2:21 PM              15       07:00                    08:00     00:00                 06:00
01/13/18         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
01/14/18         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              46:28
01/15/18         2             0    1/15/18 7:53 AM     1/15/18 4:58 PM             103       09:05                    08:00     00:00                 08:05
01/16/18         3             0    1/16/18 7:27 AM     1/16/18 5:50 PM              87       10:23                    08:00     00:00                 09:23
01/17/18         4             0    1/17/18 7:32 AM     1/17/18 5:21 PM             120       09:49                    08:00     00:00                 08:49
01/18/18         5             0    1/18/18 7:21 AM     1/18/18 5:41 PM             105       10:19                    08:00     00:00                 09:19
01/19/18         6             0    1/19/18 7:35 AM     1/19/18 7:26 PM             149       11:51                    08:00     00:00                 10:51
01/20/18         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
01/21/18         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              42:42
01/22/18         2             0 1/22/18 10:45 AM       1/22/18 4:28 PM              79       05:42                    08:00     00:00                 04:42
01/23/18         3             0    1/23/18 7:07 AM     1/23/18 4:51 PM             123       09:44                    08:00     00:00                 08:44
01/24/18         4             0    1/24/18 7:15 AM     1/24/18 5:47 PM              83       10:32                    08:00     00:00                 09:32
01/25/18         5             0    1/25/18 7:09 AM     1/25/18 5:52 PM             123       10:43                    08:00     00:00                 09:43
01/26/18         6             0    1/26/18 6:47 AM     1/26/18 5:48 PM              56       11:00                    08:00     00:00                 10:00
01/27/18         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
01/28/18         1             0    1/28/18 9:45 AM     1/28/18 9:45 AM               1       00:00                    00:00     00:00                 00:00        48:11
01/29/18         2             0    1/29/18 7:31 AM     1/29/18 5:46 PM              82       10:15                    08:00     00:00                 09:15
01/30/18         3             0    1/30/18 7:03 AM     1/30/18 5:44 PM              94       10:40                    08:00     00:00                 09:40
01/31/18         4             0    1/31/18 7:19 AM     1/31/18 6:16 PM              94       10:56                    08:00     00:00                 09:56
02/01/18         5             0     2/1/18 6:58 AM      2/1/18 6:04 PM             104       11:06                    08:00     00:00                 10:06
02/02/18         6             0     2/2/18 6:52 AM      2/2/18 5:05 PM             118       10:13                    08:00     00:00                 09:13
02/03/18         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
02/04/18         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              54:10
02/05/18         2             0     2/5/18 7:20 AM      2/5/18 7:23 PM             156       12:03                    08:00     00:00                 11:03
02/06/18         3             0     2/6/18 7:19 AM      2/6/18 5:48 PM              77       10:28                    08:00     00:00                 09:28
02/07/18         4             0     2/7/18 7:53 AM      2/7/18 9:34 PM              75       13:41                    08:00     00:00                 12:41


                                                                              Page 70 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 72 of 111 PageID# 2294



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
02/08/18         5    2/8/18 6:59 AM      2/8/18 7:25 PM    38       2/8/18 6:54 AM      2/8/18 8:24 AM      2      2/8/18 7:57 AM      2/8/18 4:40 PM      38
02/09/18         6    2/9/18 6:50 AM     2/9/18 12:43 PM    11       2/9/18 6:45 AM      2/9/18 6:45 AM      1      2/9/18 9:19 AM      2/9/18 5:11 PM      72
02/10/18         7                                             0                                             0                                               0
02/11/18         1                                             0                                             0                                               0
02/12/18         2   2/12/18 7:47 AM     2/12/18 6:08 PM    26      2/12/18 7:36 AM     2/12/18 7:36 AM      1 2/12/18 10:09 AM        2/12/18 5:02 PM     121
02/13/18         3   2/13/18 6:57 AM     2/13/18 5:04 PM    29      2/13/18 6:52 AM     2/13/18 6:52 AM      1     2/13/18 9:25 AM     2/13/18 5:30 PM      33
02/14/18         4   2/14/18 6:45 AM     2/14/18 5:59 PM    30      2/14/18 6:41 AM     2/14/18 6:41 AM      1     2/14/18 9:59 AM     2/14/18 5:05 PM      82
02/15/18         5   2/15/18 7:23 AM     2/15/18 6:32 PM    23      2/15/18 7:01 AM     2/15/18 9:14 AM      2     2/15/18 9:16 AM     2/15/18 3:29 PM      58
02/16/18         6   2/16/18 7:12 AM     2/16/18 4:37 PM    16      2/16/18 7:02 AM     2/16/18 1:10 PM      2     2/16/18 8:15 AM     2/16/18 4:56 PM      73
02/17/18         7                                             0                                             0                                               0
02/18/18         1                                             0                                             0                                               0
02/19/18         2   2/19/18 7:16 AM     2/19/18 6:18 PM    12      2/19/18 7:08 AM     2/19/18 9:50 AM      2 2/19/18 10:41 AM        2/19/18 6:01 PM      65
02/20/18         3   2/20/18 7:51 AM     2/20/18 3:51 PM    28      2/20/18 7:35 AM     2/20/18 9:55 AM      2 2/20/18 10:26 AM        2/20/18 4:58 PM      90
02/21/18         4   2/21/18 8:29 AM     2/21/18 4:52 PM    41      2/21/18 7:17 AM     2/21/18 7:17 AM      1     2/21/18 9:46 AM     2/21/18 4:56 PM      28
02/22/18         5   2/22/18 7:06 AM 2/22/18 10:56 PM       42      2/22/18 6:58 AM     2/22/18 9:23 AM      2     2/22/18 8:39 AM     2/22/18 4:18 PM      50
02/23/18         6   2/23/18 8:42 AM     2/23/18 6:02 PM    24      2/23/18 7:26 AM     2/23/18 7:26 AM      1     2/23/18 8:41 AM     2/23/18 5:57 PM      76
02/24/18         7                                             0                                             0                                               0
02/25/18         1                                             0                                             0                                               0
02/26/18         2   2/26/18 7:32 AM     2/26/18 5:57 PM    23      2/26/18 7:24 AM     2/26/18 3:21 PM      2     2/26/18 9:39 AM     2/26/18 4:44 PM      49
02/27/18         3   2/27/18 8:36 AM     2/27/18 5:44 PM    38      2/27/18 1:52 PM     2/27/18 1:52 PM      1     2/27/18 9:04 AM     2/27/18 5:36 PM      80
02/28/18         4   2/28/18 6:23 AM     2/28/18 5:42 PM    46      2/28/18 6:19 AM     2/28/18 6:19 AM      1     2/28/18 9:28 AM     2/28/18 5:40 PM      79
03/01/18         5    3/1/18 6:54 AM      3/1/18 5:04 PM    40       3/1/18 6:48 AM      3/1/18 6:48 AM      1      3/1/18 9:26 AM      3/1/18 5:05 PM      59
03/02/18         6    3/2/18 7:25 AM      3/2/18 4:16 PM    21       3/2/18 7:21 AM      3/2/18 9:36 AM      2      3/2/18 9:59 AM      3/2/18 4:13 PM      73
03/03/18         7                                             0                                             0                                               0
03/04/18         1                                             0                                             0                                               0
03/05/18         2    3/5/18 7:07 AM      3/5/18 5:25 PM    19       3/5/18 7:00 AM      3/5/18 7:00 AM      1      3/5/18 7:17 AM      3/5/18 4:25 PM      73
03/06/18         3    3/6/18 6:51 AM      3/6/18 8:27 PM    20       3/6/18 6:47 AM      3/6/18 6:47 AM      1      3/6/18 7:02 AM      3/6/18 4:40 PM      66
03/07/18         4    3/7/18 7:30 AM      3/7/18 6:05 PM    39       3/7/18 7:23 AM      3/7/18 7:23 AM      1      3/7/18 9:28 AM      3/7/18 4:58 PM      41
03/08/18         5    3/8/18 7:21 AM      3/8/18 6:03 PM    41       3/8/18 7:17 AM      3/8/18 7:17 AM      1      3/8/18 9:57 AM      3/8/18 8:19 PM      19
03/09/18         6    3/9/18 7:22 AM      3/9/18 9:19 PM    32                                               0      3/9/18 7:58 AM      3/9/18 7:13 PM      97
03/10/18         7   3/10/18 8:22 AM     3/10/18 8:22 AM       1                                             0                                               0


                                                                                           Page 71 of 110
                                    Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 73 of 111 PageID# 2295



           Day Of         arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm   Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
02/08/18         5             0     2/8/18 6:54 AM      2/8/18 7:25 PM              78       12:30                    08:00     00:00                 11:30
02/09/18         6             0     2/9/18 6:45 AM      2/9/18 5:11 PM              84       10:26                    08:00     00:00                 09:26
02/10/18         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
02/11/18         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              48:53
02/12/18         2             0    2/12/18 7:36 AM     2/12/18 6:08 PM             148       10:31                    08:00     00:00                 09:31
02/13/18         3             0    2/13/18 6:52 AM     2/13/18 5:30 PM              63       10:38                    08:00     00:00                 09:38
02/14/18         4             0    2/14/18 6:41 AM     2/14/18 5:59 PM             113       11:17                    08:00     00:00                 10:17
02/15/18         5             0    2/15/18 7:01 AM     2/15/18 6:32 PM              83       11:31                    08:00     00:00                 10:31
02/16/18         6             0    2/16/18 7:02 AM     2/16/18 4:56 PM              91       09:54                    08:00     00:00                 08:54
02/17/18         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
02/18/18         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              51:45
02/19/18         2             0    2/19/18 7:08 AM     2/19/18 6:18 PM              79       11:10                    08:00     00:00                 10:10
02/20/18         3             0    2/20/18 7:35 AM     2/20/18 4:58 PM             120       09:22                    08:00     00:00                 08:22
02/21/18         4             0    2/21/18 7:17 AM     2/21/18 4:56 PM              70       09:38                    08:00     00:00                 08:38
02/22/18         5             0    2/22/18 6:58 AM 2/22/18 10:56 PM                 94       15:57                    08:00     00:00                 14:57
02/23/18         6             0    2/23/18 7:26 AM     2/23/18 6:02 PM             101       10:36                    08:00     00:00                 09:36
02/24/18         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
02/25/18         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              45:15
02/26/18         2             0    2/26/18 7:24 AM     2/26/18 5:57 PM              74       10:33                    08:00     00:00                 09:33
02/27/18         3             0    2/27/18 8:36 AM     2/27/18 5:44 PM             119       09:07                    08:00     00:00                 08:07
02/28/18         4             0    2/28/18 6:19 AM     2/28/18 5:42 PM             126       11:23                    08:00     00:00                 10:23
03/01/18         5             0     3/1/18 6:48 AM      3/1/18 5:05 PM             100       10:16                    08:00     00:00                 09:16
03/02/18         6             0     3/2/18 7:21 AM      3/2/18 4:16 PM              96       08:54                    08:00     00:00                 07:54
03/03/18         7             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
03/04/18         1             0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              56:46
03/05/18         2             0     3/5/18 7:00 AM      3/5/18 5:25 PM              93       10:25                    08:00     00:00                 09:25
03/06/18         3             0     3/6/18 6:47 AM      3/6/18 8:27 PM              87       13:39                    08:00     00:00                 12:39
03/07/18         4             0     3/7/18 7:23 AM      3/7/18 6:05 PM              81       10:41                    08:00     00:00                 09:41
03/08/18         5             0     3/8/18 7:17 AM      3/8/18 8:19 PM              61       13:02                    08:00     00:00                 12:02
03/09/18         6             0     3/9/18 7:22 AM      3/9/18 9:19 PM             129       13:57                    08:00     00:00                 12:57
03/10/18         7             0    3/10/18 8:22 AM     3/10/18 8:22 AM               1       00:00                    00:00     00:00                 00:00


                                                                              Page 72 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 74 of 111 PageID# 2296



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
03/11/18         1                                             0                                             0                                               0
03/12/18         2   3/12/18 7:06 AM     3/12/18 5:44 PM    24                                               0     3/12/18 8:58 AM     3/12/18 5:34 PM      84    3/12/18 9:56 PM
03/13/18         3   3/13/18 7:14 AM     3/13/18 5:52 PM    38      3/13/18 7:09 AM     3/13/18 7:09 AM      1     3/13/18 9:14 AM     3/13/18 3:00 PM      70    3/13/18 6:13 PM
03/14/18         4   3/14/18 7:13 AM     3/14/18 8:51 PM    46      3/14/18 7:07 AM     3/14/18 7:07 AM      1     3/14/18 9:59 AM     3/14/18 4:35 PM      64    3/14/18 8:18 PM
03/15/18         5   3/15/18 7:30 AM     3/15/18 8:08 PM    28      3/15/18 7:23 AM     3/15/18 7:23 AM      1     3/15/18 9:16 AM     3/15/18 4:23 PM      58    3/15/18 6:20 PM
03/16/18         6   3/16/18 7:07 AM     3/16/18 8:33 PM    54      3/16/18 7:04 AM     3/16/18 7:04 AM      1 3/16/18 10:38 AM        3/16/18 5:13 PM      59    3/16/18 6:14 PM
03/17/18         7                                             0                                             0                                               0
03/18/18         1                                             0                                             0                                               0    3/18/18 1:33 PM
03/19/18         2   3/19/18 7:30 AM     3/19/18 8:41 PM    31      3/19/18 7:09 AM     3/19/18 7:09 AM      1     3/19/18 9:43 AM     3/19/18 5:34 PM      43    3/19/18 6:17 PM
03/20/18         3   3/20/18 7:21 AM     3/20/18 9:01 PM    43      3/20/18 7:17 AM 3/20/18 12:45 PM         2     3/20/18 9:43 AM     3/20/18 3:59 PM      21    3/20/18 6:12 PM
03/21/18         4   3/21/18 6:56 AM     3/21/18 9:14 PM    39      3/21/18 6:52 AM     3/21/18 6:52 AM      1     3/21/18 9:13 AM     3/21/18 5:21 PM     134    3/21/18 6:51 PM
03/22/18         5   3/22/18 6:55 AM     3/22/18 6:18 PM    28      3/22/18 6:50 AM     3/22/18 6:50 AM      1 3/22/18 10:18 AM        3/22/18 5:47 PM      30    3/22/18 6:20 PM
03/23/18         6   3/23/18 7:24 AM     3/23/18 8:01 PM    61      3/23/18 7:21 AM     3/23/18 7:21 AM      1     3/23/18 9:56 AM     3/23/18 4:28 PM      68    3/23/18 6:22 PM
03/24/18         7                                             0                                             0                                               0
03/25/18         1   3/25/18 9:46 AM     3/25/18 4:23 PM       2                                             0                                               0    3/25/18 4:39 PM
03/26/18         2   3/26/18 6:22 AM     3/26/18 7:16 PM       9                                             0                                               0    3/26/18 6:30 PM
03/27/18         3 3/27/18 10:46 AM      3/27/18 5:32 PM    22                                               0                                               0    3/27/18 6:16 PM
03/28/18         4   3/28/18 8:28 AM     3/28/18 4:57 PM    38 3/28/18 10:46 AM 3/28/18 10:46 AM             1 3/28/18 11:06 AM 3/28/18 11:06 AM             1    3/28/18 6:12 PM
03/29/18         5   3/29/18 6:59 AM     3/29/18 5:31 PM    47      3/29/18 6:51 AM     3/29/18 6:51 AM      1     3/29/18 9:27 AM     3/29/18 5:32 PM      82    3/29/18 6:12 PM
03/30/18         6 3/30/18 11:31 AM 3/30/18 11:31 AM           1                                             0                                               0
03/31/18         7                                             0                                             0                                               0
04/01/18         1                                             0                                             0                                               0    4/1/18 10:16 PM
04/02/18         2    4/2/18 7:30 AM      4/2/18 5:36 PM    78       4/2/18 7:07 AM      4/2/18 7:07 AM      1     4/2/18 11:02 AM      4/2/18 5:23 PM      41     4/2/18 6:30 PM
04/03/18         3    4/3/18 7:44 AM      4/3/18 6:39 PM    48       4/3/18 7:21 AM      4/3/18 7:21 AM      1      4/3/18 9:10 AM      4/3/18 4:55 PM      83     4/3/18 6:42 PM
04/04/18         4    4/4/18 7:15 AM      4/4/18 9:23 PM    50       4/4/18 7:12 AM      4/4/18 7:12 AM      1      4/4/18 8:41 AM      4/4/18 5:36 PM      70     4/4/18 6:03 PM
04/05/18         5    4/5/18 7:14 AM      4/5/18 6:09 PM    48       4/5/18 7:09 AM      4/5/18 7:09 AM      1      4/5/18 8:58 AM      4/5/18 5:12 PM      85     4/5/18 6:13 PM
04/06/18         6    4/6/18 7:19 AM      4/6/18 7:37 PM    19       4/6/18 7:12 AM     4/6/18 11:12 AM      4     4/6/18 10:05 AM     4/6/18 11:53 AM      34     4/6/18 6:25 PM
04/07/18         7                                             0                                             0                                               0
04/08/18         1                                             0                                             0                                               0     4/8/18 4:26 PM
04/09/18         2    4/9/18 6:55 AM      4/9/18 8:03 PM    48       4/9/18 6:52 AM      4/9/18 6:52 AM      1      4/9/18 8:38 AM      4/9/18 4:56 PM      63     4/9/18 6:29 PM
04/10/18         3   4/10/18 7:33 AM     4/10/18 6:40 PM    35      4/10/18 7:27 AM     4/10/18 7:27 AM      1     4/10/18 9:09 AM     4/10/18 5:41 PM      44    4/10/18 6:09 PM


                                                                                           Page 73 of 110
                                                Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 75 of 111 PageID# 2297



           Day Of                   arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm             Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
03/11/18         1                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              54:04
03/12/18         2  3/12/18 9:56 PM      1    3/12/18 7:06 AM     3/12/18 5:44 PM             108       10:38                     08:00    00:00                 09:38
03/13/18         3  3/13/18 6:13 PM      1    3/13/18 7:09 AM     3/13/18 5:52 PM             109       10:43                     08:00    00:00                 09:43
03/14/18         4  3/14/18 8:18 PM      1    3/14/18 7:07 AM     3/14/18 8:51 PM             111       13:43                     08:00    00:45                 11:58
03/15/18         5  3/15/18 6:20 PM      1    3/15/18 7:23 AM     3/15/18 8:08 PM              87       12:45                     08:00    00:45                 11:00
03/16/18         6  3/16/18 6:17 PM      3    3/16/18 7:04 AM     3/16/18 8:33 PM             114       13:28                     08:00    00:45                 11:43
03/17/18         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
03/18/18         1  3/18/18 1:33 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              57:46
03/19/18         2  3/19/18 6:17 PM      1    3/19/18 7:09 AM     3/19/18 8:41 PM              75       13:32                     08:00    00:45                 11:47
03/20/18         3  3/20/18 6:12 PM      1    3/20/18 7:17 AM     3/20/18 9:01 PM              66       13:44                     08:00    00:45                 11:59
03/21/18         4  3/21/18 8:38 PM      2    3/21/18 6:52 AM     3/21/18 9:14 PM             174       14:21                     08:00    00:45                 12:36
03/22/18         5  3/22/18 6:20 PM      1    3/22/18 6:50 AM     3/22/18 6:18 PM              59       11:27                     08:00    00:00                 10:27
03/23/18         6  3/23/18 6:22 PM      1    3/23/18 7:21 AM     3/23/18 8:01 PM             130       12:39                     08:00    00:45                 10:54
03/24/18         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
03/25/18         1  3/25/18 8:55 PM      2    3/25/18 9:46 AM     3/25/18 4:23 PM               2       06:37                     00:00    00:00                 05:37        39:42
03/26/18         2  3/26/18 6:33 PM      2    3/26/18 6:22 AM     3/26/18 7:16 PM               9       12:54                     08:00    00:45                 11:09
03/27/18         3  3/27/18 6:16 PM      1 3/27/18 10:46 AM       3/27/18 5:32 PM              22       06:45                     08:00    00:00                 05:45
03/28/18         4  3/28/18 8:22 PM      2    3/28/18 8:28 AM     3/28/18 4:57 PM              40       08:29                     08:00    00:00                 07:29
03/29/18         5  3/29/18 6:12 PM      1    3/29/18 6:51 AM     3/29/18 5:32 PM             130       10:40                     08:00    00:00                 09:40
03/30/18         6                       0 3/30/18 11:31 AM 3/30/18 11:31 AM                    1       00:00                   1 00:00    00:00                 00:00
03/31/18         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
04/01/18         1  4/1/18 10:16 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              52:52
04/02/18         2   4/2/18 6:30 PM      1     4/2/18 7:07 AM      4/2/18 5:36 PM             120       10:28                     08:00    00:00                 09:28
04/03/18         3   4/3/18 6:42 PM      1     4/3/18 7:21 AM      4/3/18 6:39 PM             132       11:17                     08:00    00:00                 10:17
04/04/18         4   4/4/18 7:40 PM      2     4/4/18 7:12 AM      4/4/18 9:23 PM             121       14:10                     08:00    00:45                 12:25
04/05/18         5   4/5/18 6:13 PM      1     4/5/18 7:09 AM      4/5/18 6:09 PM             134       11:00                     08:00    00:00                 10:00
04/06/18         6   4/6/18 6:25 PM      1     4/6/18 7:12 AM      4/6/18 7:37 PM              57       12:24                     08:00    00:45                 10:39
04/07/18         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
04/08/18         1   4/8/18 4:26 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              49:36
04/09/18         2   4/9/18 6:29 PM      1     4/9/18 6:52 AM      4/9/18 8:03 PM             112       13:11                     08:00    00:45                 11:26
04/10/18         3  4/10/18 9:48 PM      2    4/10/18 7:27 AM     4/10/18 6:40 PM              80       11:12                     08:00    00:45                 09:27


                                                                                         Page 74 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 76 of 111 PageID# 2298



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
04/11/18         4   4/11/18 6:51 AM     4/11/18 5:22 PM    43      4/11/18 6:43 AM     4/11/18 6:43 AM      1     4/11/18 9:12 AM     4/11/18 2:58 PM      98    4/11/18 6:16 PM
04/12/18         5   4/12/18 7:25 AM     4/12/18 5:21 PM    42      4/12/18 7:14 AM     4/12/18 7:14 AM      1     4/12/18 7:43 AM     4/12/18 4:05 PM      41
04/13/18         6   4/13/18 6:55 AM     4/13/18 5:48 PM    27      4/13/18 6:52 AM     4/13/18 1:18 PM      2     4/13/18 8:23 AM     4/13/18 4:39 PM      32    4/13/18 6:04 PM
04/14/18         7                                             0                                             0                                               0
04/15/18         1                                             0                                             0                                               0    4/15/18 2:04 PM
04/16/18         2   4/16/18 7:29 AM     4/16/18 5:35 PM    19      4/16/18 7:26 AM     4/16/18 7:26 AM      1     4/16/18 9:11 AM     4/16/18 5:25 PM      65
04/17/18         3   4/17/18 7:50 AM     4/17/18 6:08 PM    58      4/17/18 7:37 AM     4/17/18 7:37 AM      1 4/17/18 10:57 AM        4/17/18 5:05 PM      42    4/17/18 6:24 PM
04/18/18         4   4/18/18 7:24 AM 4/18/18 10:02 PM       38      4/18/18 7:16 AM     4/18/18 7:16 AM      1     4/18/18 9:47 AM     4/18/18 5:08 PM      96    4/18/18 6:22 PM
04/19/18         5   4/19/18 7:11 AM     4/19/18 7:00 PM    30      4/19/18 7:07 AM     4/19/18 7:07 AM      1     4/19/18 9:59 AM     4/19/18 5:05 PM      74    4/19/18 6:13 PM
04/20/18         6   4/20/18 7:33 AM     4/20/18 5:48 PM    12      4/20/18 7:29 AM     4/20/18 7:29 AM      1 4/20/18 10:42 AM        4/20/18 4:57 PM      58    4/20/18 6:27 PM
04/21/18         7                                             0                                             0                                               0
04/22/18         1                                             0                                             0                                               0    4/22/18 9:51 AM
04/23/18         2   4/23/18 8:48 AM     4/23/18 5:15 PM    26      4/23/18 7:34 AM     4/23/18 7:34 AM      1     4/23/18 9:44 AM     4/23/18 4:59 PM      42    4/23/18 6:22 PM
04/24/18         3   4/24/18 7:25 AM     4/24/18 6:15 PM    34      4/24/18 7:21 AM     4/24/18 7:21 AM      1     4/24/18 9:05 AM     4/24/18 5:37 PM      70    4/24/18 6:22 PM
04/25/18         4   4/25/18 7:58 AM     4/25/18 6:15 PM    28      4/25/18 7:31 AM     4/25/18 7:31 AM      1     4/25/18 9:59 AM     4/25/18 5:29 PM      76    4/25/18 6:19 PM
04/26/18         5   4/26/18 8:04 AM     4/26/18 5:40 PM    34      4/26/18 7:17 AM     4/26/18 7:17 AM      1     4/26/18 9:28 AM     4/26/18 4:29 PM      95    4/26/18 7:02 PM
04/27/18         6   4/27/18 7:11 AM     4/27/18 5:31 PM    31      4/27/18 7:05 AM     4/27/18 1:33 PM      2 4/27/18 10:00 AM        4/27/18 4:47 PM      62    4/27/18 6:32 PM
04/28/18         7                                             0                                             0                                               0
04/29/18         1                                             0                                             0                                               0    4/29/18 6:38 PM
04/30/18         2   4/30/18 7:52 AM     4/30/18 4:29 PM    24      4/30/18 7:25 AM     4/30/18 7:25 AM      1     4/30/18 8:21 AM     4/30/18 4:54 PM      74    4/30/18 5:36 PM
05/01/18         3    5/1/18 7:46 AM      5/1/18 5:35 PM    47       5/1/18 7:30 AM      5/1/18 7:30 AM      1      5/1/18 9:27 AM      5/1/18 6:18 PM      68     5/1/18 5:59 PM
05/02/18         4    5/2/18 7:24 AM      5/2/18 5:45 PM    23       5/2/18 7:19 AM      5/2/18 1:28 PM      3      5/2/18 9:24 AM      5/2/18 4:30 PM      86     5/2/18 5:50 PM
05/03/18         5    5/3/18 7:54 AM      5/3/18 5:28 PM    20       5/3/18 7:50 AM      5/3/18 9:19 AM      2      5/3/18 8:58 AM      5/3/18 4:35 PM      74     5/3/18 6:05 PM
05/04/18         6    5/4/18 7:26 AM      5/4/18 5:38 PM    23       5/4/18 8:07 AM      5/4/18 1:12 PM      2      5/4/18 7:52 AM      5/4/18 6:06 PM      88     5/4/18 6:12 PM
05/05/18         7                                             0                                             0                                               0
05/06/18         1                                             0                                             0                                               0
05/07/18         2    5/7/18 9:09 AM      5/7/18 6:23 PM    22       5/7/18 7:58 AM      5/7/18 7:58 AM      1      5/7/18 8:12 AM      5/7/18 4:48 PM      85     5/7/18 6:07 PM
05/08/18         3    5/8/18 7:22 AM      5/8/18 4:40 PM    27       5/8/18 7:18 AM      5/8/18 7:18 AM      1      5/8/18 9:21 AM      5/8/18 3:57 PM      71     5/8/18 5:59 PM
05/09/18         4    5/9/18 8:01 AM      5/9/18 5:17 PM    10       5/9/18 7:31 AM      5/9/18 7:31 AM      1      5/9/18 9:15 AM      5/9/18 4:29 PM      54     5/9/18 6:06 PM
05/10/18         5   5/10/18 7:45 AM     5/10/18 3:40 PM    16      5/10/18 7:27 AM     5/10/18 1:05 PM      2     5/10/18 9:57 AM     5/10/18 4:44 PM      38    5/10/18 6:02 PM
05/11/18         6   5/11/18 7:52 AM     5/11/18 4:27 PM    23      5/11/18 7:30 AM 5/11/18 12:52 PM         2     5/11/18 8:57 AM     5/11/18 4:23 PM      59    5/11/18 6:28 PM


                                                                                           Page 75 of 110
                                                Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 77 of 111 PageID# 2299



           Day Of                   arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm             Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
04/11/18         4  4/11/18 9:22 PM      3    4/11/18 6:43 AM     4/11/18 5:22 PM             142       10:38                    08:00     00:00                 09:38
04/12/18         5                       0    4/12/18 7:14 AM     4/12/18 5:21 PM              84       10:07                    08:00     00:00                 09:07
04/13/18         6  4/13/18 6:59 PM      2    4/13/18 6:52 AM     4/13/18 5:48 PM              61       10:56                    08:00     00:00                 09:56
04/14/18         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
04/15/18         1  4/15/18 2:04 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              51:07
04/16/18         2                       0    4/16/18 7:26 AM     4/16/18 5:35 PM              85       10:09                    08:00     00:00                 09:09
04/17/18         3  4/17/18 6:24 PM      1    4/17/18 7:37 AM     4/17/18 6:08 PM             101       10:30                    08:00     00:00                 09:30
04/18/18         4  4/18/18 8:04 PM      3    4/18/18 7:16 AM 4/18/18 10:02 PM                135       14:45                    08:00     00:45                 13:00
04/19/18         5  4/19/18 6:13 PM      1    4/19/18 7:07 AM     4/19/18 7:00 PM             105       11:53                    08:00     00:45                 10:08
04/20/18         6  4/20/18 6:27 PM      1    4/20/18 7:29 AM     4/20/18 5:48 PM              71       10:19                    08:00     00:00                 09:19
04/21/18         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
04/22/18         1  4/22/18 9:51 AM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              47:07
04/23/18         2  4/23/18 6:22 PM      1    4/23/18 7:34 AM     4/23/18 5:15 PM              69       09:40                    08:00     00:00                 08:40
04/24/18         3  4/24/18 6:22 PM      1    4/24/18 7:21 AM     4/24/18 6:15 PM             105       10:53                    08:00     00:00                 09:53
04/25/18         4  4/25/18 7:27 PM      2    4/25/18 7:31 AM     4/25/18 6:15 PM             105       10:44                    08:00     00:00                 09:44
04/26/18         5  4/26/18 7:02 PM      1    4/26/18 7:17 AM     4/26/18 5:40 PM             130       10:23                    08:00     00:00                 09:23
04/27/18         6  4/27/18 6:32 PM      1    4/27/18 7:05 AM     4/27/18 5:31 PM              95       10:25                    08:00     00:00                 09:25
04/28/18         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
04/29/18         1  4/29/18 6:38 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              46:00
04/30/18         2 4/30/18 10:25 PM      2    4/30/18 7:25 AM     4/30/18 4:54 PM              99       09:28                    08:00     00:00                 08:28
05/01/18         3   5/1/18 5:59 PM      1     5/1/18 7:30 AM      5/1/18 6:18 PM             116       10:47                    08:00     00:00                 09:47
05/02/18         4   5/2/18 7:12 PM      2     5/2/18 7:19 AM      5/2/18 5:45 PM             112       10:26                    08:00     00:00                 09:26
05/03/18         5   5/3/18 6:05 PM      1     5/3/18 7:50 AM      5/3/18 5:28 PM              96       09:37                    08:00     00:00                 08:37
05/04/18         6   5/4/18 8:43 PM      2     5/4/18 7:26 AM      5/4/18 6:06 PM             113       10:40                    08:00     00:00                 09:40
05/05/18         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
05/06/18         1                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              42:01
05/07/18         2   5/7/18 6:08 PM      2     5/7/18 7:58 AM      5/7/18 6:23 PM             108       10:24                    08:00     00:45                 08:39
05/08/18         3   5/8/18 5:59 PM      1     5/8/18 7:18 AM      5/8/18 4:40 PM              99       09:22                    08:00     00:00                 08:22
05/09/18         4   5/9/18 7:46 PM      3     5/9/18 7:31 AM      5/9/18 5:17 PM              65       09:45                    08:00     00:00                 08:45
05/10/18         5  5/10/18 6:02 PM      1    5/10/18 7:27 AM     5/10/18 4:44 PM              56       09:17                    08:00     00:00                 08:17
05/11/18         6 5/11/18 10:58 PM      3    5/11/18 7:30 AM     5/11/18 4:27 PM              84       08:57                    08:00     00:00                 07:57


                                                                                         Page 76 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 78 of 111 PageID# 2300



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
05/12/18         7                                             0                                             0                                               0
05/13/18         1                                             0                                             0                                               0    5/13/18 3:01 PM
05/14/18         2   5/14/18 7:24 AM 5/14/18 10:01 PM       24      5/14/18 7:17 AM     5/14/18 1:07 PM      2     5/14/18 8:00 AM     5/14/18 3:57 PM      95    5/14/18 6:33 PM
05/15/18         3   5/15/18 7:38 AM     5/15/18 5:45 PM    43      5/15/18 7:29 AM     5/15/18 7:29 AM      1 5/15/18 10:19 AM        5/15/18 5:43 PM      94    5/15/18 6:05 PM
05/16/18         4   5/16/18 7:17 AM     5/16/18 5:34 PM    38      5/16/18 7:14 AM     5/16/18 2:02 PM      2     5/16/18 9:18 AM     5/16/18 5:24 PM      56    5/16/18 7:06 PM
05/17/18         5   5/17/18 8:31 AM     5/17/18 7:25 PM    29      5/17/18 8:18 AM     5/17/18 8:44 AM      2     5/17/18 8:27 AM     5/17/18 6:16 PM      34    5/17/18 6:20 PM
05/18/18         6   5/18/18 7:00 AM     5/18/18 4:56 PM    43      5/18/18 6:54 AM     5/18/18 6:54 AM      1     5/18/18 7:48 AM     5/18/18 5:13 PM      94    5/18/18 6:09 PM
05/19/18         7                                             0                                             0                                               0
05/20/18         1                                             0                                             0                                               0    5/20/18 6:13 PM
05/21/18         2 5/21/18 12:23 PM      5/21/18 4:57 PM    10                                               0                                               0    5/21/18 6:01 PM
05/22/18         3 5/22/18 10:08 AM      5/22/18 6:05 PM       8                                             0                                               0    5/22/18 5:56 PM
05/23/18         4   5/23/18 6:04 AM     5/23/18 6:19 PM    19                                               0                                               0    5/23/18 9:20 PM
05/24/18         5   5/24/18 8:21 AM     5/24/18 3:18 PM       6                                             0                                               0    5/24/18 6:13 PM
05/25/18         6   5/25/18 8:05 AM     5/25/18 3:05 PM    13                                               0 5/25/18 12:25 PM 5/25/18 12:25 PM             1    5/25/18 5:48 PM
05/26/18         7                                             0                                             0                                               0
05/27/18         1                                             0                                             0                                               0
05/28/18         2                                             0                                             0                                               0    5/28/18 2:40 PM
05/29/18         3 5/29/18 10:11 AM 5/29/18 11:58 AM           7                                             0 5/29/18 10:43 AM 5/29/18 10:43 AM             1    5/29/18 6:07 PM
05/30/18         4 5/30/18 10:59 AM 5/30/18 11:00 AM           2                                             0     5/30/18 5:53 PM     5/30/18 5:53 PM       1    5/30/18 6:15 PM
05/31/18         5   5/31/18 7:40 AM     5/31/18 5:27 PM    48      5/31/18 7:13 AM     5/31/18 7:13 AM      1     5/31/18 7:58 AM     5/31/18 5:31 PM      29    5/31/18 5:43 PM
06/01/18         6    6/1/18 7:03 AM      6/1/18 7:18 PM    48       6/1/18 6:59 AM      6/1/18 6:59 AM      1      6/1/18 9:28 AM      6/1/18 5:38 PM      52     6/1/18 5:54 PM
06/02/18         7                                             0                                             0                                               0    6/2/18 10:15 PM
06/03/18         1    6/3/18 3:48 PM      6/3/18 3:48 PM       1                                             0                                               0
06/04/18         2    6/4/18 7:25 AM      6/4/18 5:54 PM    47       6/4/18 7:18 AM      6/4/18 9:38 AM      2      6/4/18 9:17 AM      6/4/18 5:48 PM      64     6/4/18 5:57 PM
06/05/18         3    6/5/18 7:44 AM      6/5/18 4:57 PM    24       6/5/18 7:36 AM      6/5/18 7:36 AM      1      6/5/18 8:16 AM      6/5/18 4:26 PM      11     6/5/18 6:22 PM
06/06/18         4    6/6/18 8:05 AM      6/6/18 5:28 PM    48       6/6/18 7:47 AM      6/6/18 1:56 PM      3     6/6/18 10:05 AM      6/6/18 5:29 PM      72     6/6/18 6:09 PM
06/07/18         5    6/7/18 7:32 AM      6/7/18 6:14 PM    38       6/7/18 7:24 AM      6/7/18 8:40 AM      2      6/7/18 8:16 AM      6/7/18 5:00 PM      77     6/7/18 6:16 PM
06/08/18         6    6/8/18 7:24 AM      6/8/18 4:08 PM    22       6/8/18 7:22 AM      6/8/18 8:37 AM      2      6/8/18 9:02 AM      6/8/18 4:41 PM     116     6/8/18 6:03 PM
06/09/18         7                                             0                                             0                                               0     6/9/18 8:18 PM
06/10/18         1                                             0                                             0                                               0    6/10/18 9:24 PM
06/11/18         2   6/11/18 7:39 AM     6/11/18 6:58 PM    36      6/11/18 7:34 AM 6/11/18 11:41 AM         2     6/11/18 9:59 AM     6/11/18 3:58 PM      54    6/11/18 6:24 PM


                                                                                           Page 77 of 110
                                                Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 79 of 111 PageID# 2301



           Day Of                   arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm             Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
05/12/18         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
05/13/18         1  5/13/18 3:01 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              50:17
05/14/18         2  5/14/18 6:40 PM      2    5/14/18 7:17 AM 5/14/18 10:01 PM                121       14:44                     08:00    00:45                 12:59
05/15/18         3  5/15/18 6:05 PM      1    5/15/18 7:29 AM     5/15/18 5:45 PM             138       10:16                     08:00    00:00                 09:16
05/16/18         4  5/16/18 7:06 PM      1    5/16/18 7:14 AM     5/16/18 5:34 PM              96       10:20                     08:00    00:00                 09:20
05/17/18         5  5/17/18 6:20 PM      1    5/17/18 8:18 AM     5/17/18 7:25 PM              65       11:07                     08:00    00:45                 09:22
05/18/18         6  5/18/18 6:09 PM      1    5/18/18 6:54 AM     5/18/18 5:13 PM             138       10:19                     08:00    00:00                 09:19
05/19/18         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
05/20/18         1  5/20/18 6:13 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              32:57
05/21/18         2  5/21/18 6:01 PM      1 5/21/18 12:23 PM       5/21/18 4:57 PM              10       04:33                     08:00    00:00                 03:33
05/22/18         3  5/22/18 5:56 PM      1 5/22/18 10:08 AM       5/22/18 6:05 PM               8       07:56                     08:00    00:45                 06:11
05/23/18         4  5/23/18 9:20 PM      1    5/23/18 6:04 AM     5/23/18 6:19 PM              19       12:15                     08:00    00:00                 11:15
05/24/18         5  5/24/18 6:13 PM      1    5/24/18 8:21 AM     5/24/18 3:18 PM               6       06:56                     08:00    00:00                 05:56
05/25/18         6  5/25/18 5:48 PM      1    5/25/18 8:05 AM     5/25/18 3:05 PM              14       07:00                     08:00    00:00                 06:00
05/26/18         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
05/27/18         1                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              26:33
05/28/18         2  5/28/18 2:40 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                               1 00:00    00:00
05/29/18         3  5/29/18 6:07 PM      1 5/29/18 10:11 AM 5/29/18 11:58 AM                    8       01:46                     08:00    00:00                 00:46
05/30/18         4  5/30/18 8:14 PM      2 5/30/18 10:59 AM       5/30/18 5:53 PM               3       06:54                     08:00    00:00                 05:54
05/31/18         5  5/31/18 5:43 PM      1    5/31/18 7:13 AM     5/31/18 5:31 PM              78       10:18                     08:00    00:00                 09:18
06/01/18         6   6/1/18 5:54 PM      1     6/1/18 6:59 AM      6/1/18 7:18 PM             101       12:19                     08:00    00:45                 10:34
06/02/18         7  6/2/18 10:15 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
06/03/18         1                       0     6/3/18 3:48 PM      6/3/18 3:48 PM               1       00:00                     00:00    00:00                 00:00        44:48
06/04/18         2   6/4/18 5:57 PM      1     6/4/18 7:18 AM      6/4/18 5:54 PM             113       10:36                     08:00    00:00                 09:36
06/05/18         3   6/5/18 6:22 PM      1     6/5/18 7:36 AM      6/5/18 4:57 PM              36       09:20                     08:00    00:00                 08:20
06/06/18         4   6/6/18 8:00 PM      2     6/6/18 7:47 AM      6/6/18 5:29 PM             123       09:41                     08:00    00:00                 08:41
06/07/18         5   6/7/18 6:16 PM      1     6/7/18 7:24 AM      6/7/18 6:14 PM             117       10:49                     08:00    00:00                 09:49
06/08/18         6   6/8/18 6:03 PM      1     6/8/18 7:22 AM      6/8/18 4:41 PM             140       09:19                     08:00    00:00                 08:19
06/09/18         7   6/9/18 8:18 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
06/10/18         1  6/10/18 9:24 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              45:54
06/11/18         2  6/11/18 6:24 PM      1    6/11/18 7:34 AM     6/11/18 6:58 PM              92       11:24                     08:00    00:45                 09:39


                                                                                         Page 78 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 80 of 111 PageID# 2302



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
06/12/18         3   6/12/18 8:05 AM     6/12/18 5:23 PM    40      6/12/18 7:21 AM     6/12/18 7:21 AM      1     6/12/18 8:54 AM     6/12/18 3:53 PM      81    6/12/18 6:28 PM
06/13/18         4   6/13/18 7:47 AM     6/13/18 6:05 PM    29                                               0     6/13/18 9:58 AM     6/13/18 4:53 PM      72    6/13/18 6:10 PM
06/14/18         5   6/14/18 7:33 AM     6/14/18 5:40 PM    22      6/14/18 7:17 AM     6/14/18 8:38 AM      2     6/14/18 9:13 AM     6/14/18 5:37 PM     102    6/14/18 5:54 PM
06/15/18         6   6/15/18 7:43 AM     6/15/18 4:57 PM    35      6/15/18 7:24 AM     6/15/18 8:39 AM      2     6/15/18 9:52 AM     6/15/18 4:23 PM      95    6/15/18 5:53 PM
06/16/18         7                                             0                                             0                                               0
06/17/18         1                                             0                                             0                                               0    6/17/18 8:43 PM
06/18/18         2   6/18/18 7:15 AM     6/18/18 4:32 PM    17      6/18/18 7:10 AM     6/18/18 9:38 AM      2     6/18/18 9:08 AM     6/18/18 5:06 PM      71    6/18/18 6:14 PM
06/19/18         3   6/19/18 7:13 AM     6/19/18 7:18 PM    54      6/19/18 7:04 AM     6/19/18 8:16 AM      3     6/19/18 9:13 AM     6/19/18 6:32 PM      84    6/19/18 6:20 PM
06/20/18         4   6/20/18 7:07 PM     6/20/18 9:06 PM       4                                             0 6/20/18 12:14 PM        6/20/18 2:31 PM       2    6/20/18 6:33 PM
06/21/18         5   6/21/18 7:48 AM     6/21/18 5:44 PM    26                                               0     6/21/18 3:38 PM     6/21/18 4:56 PM       3    6/21/18 6:05 PM
06/22/18         6 6/22/18 11:18 AM      6/22/18 3:49 PM       7                                             0                                               0    6/22/18 6:08 PM
06/23/18         7                                             0                                             0                                               0
06/24/18         1   6/24/18 7:55 AM     6/24/18 8:14 AM       2    6/24/18 7:45 AM     6/24/18 8:39 AM      3                                               0    6/24/18 8:40 AM
06/25/18         2   6/25/18 7:52 AM     6/25/18 5:36 PM    17                                               0                                               0    6/25/18 6:16 PM
06/26/18         3   6/26/18 7:55 AM     6/26/18 9:05 AM       5                                             0     6/26/18 7:38 AM 6/26/18 12:30 PM          3    6/26/18 6:51 PM
06/27/18         4   6/27/18 8:26 AM     6/27/18 4:46 PM    21      6/27/18 7:46 AM     6/27/18 9:49 AM      2     6/27/18 9:40 AM     6/27/18 4:27 PM      56    6/27/18 5:59 PM
06/28/18         5   6/28/18 7:59 AM     6/28/18 6:10 PM    35      6/28/18 7:50 AM     6/28/18 8:14 AM      2     6/28/18 8:17 AM     6/28/18 4:04 PM      41    6/28/18 6:19 PM
06/29/18         6   6/29/18 7:33 AM     6/29/18 4:47 PM    41      6/29/18 7:26 AM 6/29/18 10:04 AM         2     6/29/18 8:59 AM     6/29/18 5:28 PM     123    6/29/18 5:50 PM
06/30/18         7   6/30/18 1:09 PM     6/30/18 1:09 PM       1                                             0                                               0
07/01/18         1                                             0                                             0                                               0     7/1/18 8:50 PM
07/02/18         2    7/2/18 8:07 AM      7/2/18 7:04 PM    13                                               0      7/2/18 1:54 PM      7/2/18 1:54 PM       1     7/2/18 6:15 PM
07/03/18         3                                             0                                             0     7/3/18 11:25 AM     7/3/18 11:25 AM       1     7/3/18 5:46 PM
07/04/18         4                                             0                                             0                                               0
07/05/18         5    7/5/18 7:27 AM      7/5/18 4:53 PM    52       7/5/18 7:14 AM      7/5/18 8:22 AM      2     7/5/18 10:01 AM      7/5/18 4:46 PM      88     7/5/18 6:07 PM
07/06/18         6    7/6/18 6:49 AM      7/6/18 4:23 PM    34       7/6/18 6:40 AM      7/6/18 9:35 AM      4      7/6/18 8:38 AM     7/6/18 11:57 AM      22     7/6/18 5:56 PM
07/07/18         7                                             0                                             0                                               0
07/08/18         1                                             0                                             0                                               0     7/8/18 9:17 PM
07/09/18         2    7/9/18 7:57 AM      7/9/18 5:48 PM    50       7/9/18 7:35 AM      7/9/18 7:35 AM      1      7/9/18 9:02 AM      7/9/18 4:04 PM      89     7/9/18 6:14 PM
07/10/18         3   7/10/18 7:11 AM     7/10/18 4:44 PM    67      7/10/18 6:54 AM 7/10/18 10:39 AM         2     7/10/18 9:59 AM     7/10/18 4:53 PM      87    7/10/18 6:02 PM
07/11/18         4   7/11/18 7:24 AM 7/11/18 11:35 AM          3                                             0 7/11/18 12:27 PM 7/11/18 12:27 PM             1    7/11/18 5:42 PM
07/12/18         5   7/12/18 8:32 AM     7/12/18 5:05 PM    17                                               0     7/12/18 2:44 PM     7/12/18 2:44 PM       1    7/12/18 6:11 PM


                                                                                           Page 79 of 110
                                                Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 81 of 111 PageID# 2303



           Day Of                   arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm             Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
06/12/18         3  6/12/18 6:28 PM      1    6/12/18 7:21 AM     6/12/18 5:23 PM             122       10:01                     08:00    00:00                 09:01
06/13/18         4  6/13/18 8:35 PM      2    6/13/18 7:47 AM     6/13/18 6:05 PM             101       10:18                     08:00    00:00                 09:18
06/14/18         5  6/14/18 5:54 PM      1    6/14/18 7:17 AM     6/14/18 5:40 PM             126       10:22                     08:00    00:00                 09:22
06/15/18         6  6/15/18 5:53 PM      1    6/15/18 7:24 AM     6/15/18 4:57 PM             132       09:33                     08:00    00:00                 08:33
06/16/18         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
06/17/18         1  6/17/18 8:50 PM      2    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              38:59
06/18/18         2  6/18/18 6:45 PM      2    6/18/18 7:10 AM     6/18/18 5:06 PM              90       09:56                     08:00    00:00                 08:56
06/19/18         3  6/19/18 6:20 PM      1    6/19/18 7:04 AM     6/19/18 7:18 PM             141       12:13                     08:00    00:45                 10:28
06/20/18         4  6/20/18 8:22 PM      2 6/20/18 12:14 PM       6/20/18 9:06 PM               6       08:52                     08:00    00:45                 07:07
06/21/18         5  6/21/18 6:05 PM      1    6/21/18 7:48 AM     6/21/18 5:44 PM              29       09:56                     08:00    00:00                 08:56
06/22/18         6  6/22/18 6:08 PM      1 6/22/18 11:18 AM       6/22/18 3:49 PM               7       04:30                     08:00    00:00                 03:30
06/23/18         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
06/24/18         1  6/24/18 4:58 PM      2    6/24/18 7:45 AM     6/24/18 8:39 AM               5       00:54                     00:00    00:00                 00:00        38:58
06/25/18         2  6/25/18 6:16 PM      1    6/25/18 7:52 AM     6/25/18 5:36 PM              17       09:44                     08:00    00:00                 08:44
06/26/18         3  6/26/18 6:51 PM      1    6/26/18 7:38 AM 6/26/18 12:30 PM                  8       04:51                     08:00    00:00                 03:51
06/27/18         4  6/27/18 9:50 PM      2    6/27/18 7:46 AM     6/27/18 4:46 PM              79       08:59                     08:00    00:00                 07:59
06/28/18         5  6/28/18 6:19 PM      1    6/28/18 7:50 AM     6/28/18 6:10 PM              78       10:19                     08:00    00:00                 09:19
06/29/18         6  6/29/18 5:50 PM      1    6/29/18 7:26 AM     6/29/18 5:28 PM             166       10:02                     08:00    00:00                 09:02
06/30/18         7                       0    6/30/18 1:09 PM     6/30/18 1:09 PM               1       00:00                     00:00    00:00                 00:00
07/01/18         1   7/1/18 8:50 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              26:33
07/02/18         2   7/2/18 6:15 PM      1     7/2/18 8:07 AM      7/2/18 7:04 PM              14       10:56                     08:00    00:45                 09:11
07/03/18         3   7/3/18 5:46 PM      1    7/3/18 11:25 AM     7/3/18 11:25 AM               1       00:00                     08:00    00:00                 00:00
07/04/18         4                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                               1 00:00    00:00
07/05/18         5   7/5/18 6:07 PM      1     7/5/18 7:14 AM      7/5/18 4:53 PM             142       09:38                     08:00    00:00                 08:38
07/06/18         6   7/6/18 6:14 PM      4     7/6/18 6:40 AM      7/6/18 4:23 PM              60       09:43                     08:00    00:00                 08:43
07/07/18         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
07/08/18         1   7/8/18 9:17 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              34:42
07/09/18         2   7/9/18 6:14 PM      1     7/9/18 7:35 AM      7/9/18 5:48 PM             140       10:12                     08:00    00:00                 09:12
07/10/18         3  7/10/18 6:02 PM      1    7/10/18 6:54 AM     7/10/18 4:53 PM             156       09:59                     08:00    00:00                 08:59
07/11/18         4  7/11/18 7:47 PM      2    7/11/18 7:24 AM 7/11/18 12:27 PM                  4       05:02                     08:00    00:00                 04:02
07/12/18         5  7/12/18 6:11 PM      1    7/12/18 8:32 AM     7/12/18 5:05 PM              18       08:33                     08:00    00:00                 07:33


                                                                                         Page 80 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 82 of 111 PageID# 2304



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
07/13/18         6   7/13/18 8:59 AM     7/13/18 2:20 PM       7                                             0     7/13/18 2:54 PM     7/13/18 2:54 PM       1    7/13/18 6:02 PM
07/14/18         7                                             0                                             0                                               0
07/15/18         1                                             0                                             0                                               0    7/15/18 1:59 PM
07/16/18         2   7/16/18 7:54 AM     7/16/18 5:04 PM    21      7/16/18 7:19 AM     7/16/18 8:47 AM      2     7/16/18 9:43 AM     7/16/18 5:53 PM      66    7/16/18 6:26 PM
07/17/18         3   7/17/18 7:30 AM     7/17/18 4:56 PM    40      7/17/18 7:18 AM     7/17/18 7:18 AM      1 7/17/18 10:30 AM        7/17/18 5:08 PM      96    7/17/18 5:45 PM
07/18/18         4   7/18/18 8:58 AM     7/18/18 8:48 PM    24                                               0     7/18/18 9:32 AM     7/18/18 4:25 PM      36    7/18/18 6:22 PM
07/19/18         5   7/19/18 7:19 AM     7/19/18 3:52 PM    26      7/19/18 7:11 AM     7/19/18 9:37 AM      3     7/19/18 9:57 AM     7/19/18 4:13 PM      26    7/19/18 6:18 PM
07/20/18         6   7/20/18 8:38 AM     7/20/18 3:21 PM    15      7/20/18 7:40 AM     7/20/18 7:40 AM      1     7/20/18 9:09 AM     7/20/18 3:00 PM      12    7/20/18 6:12 PM
07/21/18         7                                             0                                             0                                               0
07/22/18         1                                             0                                             0                                               0    7/22/18 7:08 PM
07/23/18         2   7/23/18 7:28 AM 7/23/18 11:43 AM       36      7/23/18 7:03 AM     7/23/18 7:03 AM      1     7/23/18 9:27 AM     7/23/18 2:27 PM     125    7/23/18 6:11 PM
07/24/18         3   7/24/18 7:18 AM     7/24/18 4:16 PM    21      7/24/18 7:12 AM     7/24/18 7:12 AM      1     7/24/18 9:57 AM     7/24/18 2:58 PM      21    7/24/18 6:20 PM
07/25/18         4   7/25/18 8:02 AM     7/25/18 2:29 PM    24      7/25/18 7:26 AM     7/25/18 9:18 AM      2     7/25/18 9:30 AM     7/25/18 2:28 PM      60    7/25/18 6:17 PM
07/26/18         5   7/26/18 7:06 AM     7/26/18 3:36 PM    33      7/26/18 7:02 AM     7/26/18 8:59 AM      2     7/26/18 9:56 AM     7/26/18 4:17 PM      83    7/26/18 5:41 PM
07/27/18         6   7/27/18 9:57 AM     7/27/18 3:40 PM    15      7/27/18 7:16 AM 7/27/18 10:35 AM         4 7/27/18 10:56 AM        7/27/18 3:53 PM      44    7/27/18 5:58 PM
07/28/18         7                                             0                                             0                                               0
07/29/18         1                                             0                                             0                                               0 7/29/18 10:41 PM
07/30/18         2   7/30/18 9:11 AM     7/30/18 1:35 PM       9    7/30/18 7:33 AM     7/30/18 8:42 AM      2     7/30/18 7:38 AM     7/30/18 3:48 PM      54    7/30/18 6:13 PM
07/31/18         3   7/31/18 7:42 AM     7/31/18 4:37 PM    46      7/31/18 7:34 AM     7/31/18 8:38 AM      2     7/31/18 9:40 AM     7/31/18 4:35 PM     111    7/31/18 6:03 PM
08/01/18         4    8/1/18 7:27 AM      8/1/18 4:28 PM    27       8/1/18 7:25 AM     8/1/18 12:59 PM      3      8/1/18 9:15 AM      8/1/18 4:33 PM      71     8/1/18 6:03 PM
08/02/18         5    8/2/18 7:53 AM      8/2/18 7:04 PM    39       8/2/18 7:30 AM      8/2/18 8:52 AM      2      8/2/18 9:30 AM      8/2/18 4:31 PM      56     8/2/18 5:48 PM
08/03/18         6    8/3/18 7:42 AM      8/3/18 5:16 PM    34       8/3/18 7:31 AM      8/3/18 8:31 AM      2      8/3/18 8:58 AM      8/3/18 5:23 PM      98     8/3/18 5:46 PM
08/04/18         7                                             0                                             0                                               0    8/4/18 11:56 PM
08/05/18         1    8/5/18 3:54 PM      8/5/18 3:54 PM       1                                             0                                               0
08/06/18         2   8/6/18 11:06 AM      8/6/18 7:15 PM       9    8/6/18 10:50 AM     8/6/18 10:50 AM      1                                               0     8/6/18 6:06 PM
08/07/18         3    8/7/18 7:52 AM      8/7/18 5:20 PM    26                                               0      8/7/18 9:35 AM      8/7/18 5:12 PM      72     8/7/18 6:49 PM
08/08/18         4    8/8/18 7:45 AM      8/8/18 4:56 PM    23                                               0     8/8/18 10:34 AM      8/8/18 5:33 PM      89     8/8/18 6:21 PM
08/09/18         5    8/9/18 6:49 AM      8/9/18 6:14 PM    26                                               0      8/9/18 9:28 AM      8/9/18 5:13 PM      93     8/9/18 5:37 PM
08/10/18         6   8/10/18 8:21 AM     8/10/18 4:29 PM    32                                               0     8/10/18 9:00 AM     8/10/18 4:18 PM      22    8/10/18 5:51 PM
08/11/18         7                                             0                                             0                                               0
08/12/18         1                                             0                                             0                                               0    8/12/18 2:38 PM


                                                                                           Page 81 of 110
                                                Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 83 of 111 PageID# 2305



           Day Of                   arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm             Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
07/13/18         6  7/13/18 6:02 PM      1    7/13/18 8:59 AM     7/13/18 2:54 PM               8       05:55                    08:00     00:00                 04:55
07/14/18         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
07/15/18         1  7/15/18 1:59 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              43:11
07/16/18         2  7/16/18 6:26 PM      1    7/16/18 7:19 AM     7/16/18 5:53 PM              89       10:33                    08:00     00:00                 09:33
07/17/18         3  7/17/18 5:45 PM      1    7/17/18 7:18 AM     7/17/18 5:08 PM             137       09:50                    08:00     00:00                 08:50
07/18/18         4 7/18/18 10:44 PM      4    7/18/18 8:58 AM     7/18/18 8:48 PM              60       11:49                    08:00     00:45                 10:04
07/19/18         5  7/19/18 8:18 PM      2    7/19/18 7:11 AM     7/19/18 4:13 PM              55       09:01                    08:00     00:00                 08:01
07/20/18         6  7/20/18 6:12 PM      1    7/20/18 7:40 AM     7/20/18 3:21 PM              28       07:41                    08:00     00:00                 06:41
07/21/18         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
07/22/18         1  7/22/18 7:08 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              36:22
07/23/18         2  7/23/18 6:11 PM      1    7/23/18 7:03 AM     7/23/18 2:27 PM             162       07:24                    08:00     00:00                 06:24
07/24/18         3  7/24/18 6:20 PM      1    7/24/18 7:12 AM     7/24/18 4:16 PM              43       09:03                    08:00     00:00                 08:03
07/25/18         4  7/25/18 7:58 PM      2    7/25/18 7:26 AM     7/25/18 2:29 PM              86       07:02                    08:00     00:00                 06:02
07/26/18         5  7/26/18 5:41 PM      1    7/26/18 7:02 AM     7/26/18 4:17 PM             118       09:14                    08:00     00:00                 08:14
07/27/18         6  7/27/18 5:58 PM      1    7/27/18 7:16 AM     7/27/18 3:53 PM              63       08:36                    08:00     00:00                 07:36
07/28/18         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
07/29/18         1 7/29/18 10:41 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              42:06
07/30/18         2  7/30/18 6:13 PM      1    7/30/18 7:33 AM     7/30/18 3:48 PM              65       08:15                    08:00     00:00                 07:15
07/31/18         3  7/31/18 6:05 PM      3    7/31/18 7:34 AM     7/31/18 4:37 PM             159       09:02                    08:00     00:00                 08:02
08/01/18         4  8/1/18 10:02 PM      2     8/1/18 7:25 AM      8/1/18 4:33 PM             101       09:08                    08:00     00:00                 08:08
08/02/18         5   8/2/18 5:48 PM      1     8/2/18 7:30 AM      8/2/18 7:04 PM              97       11:33                    08:00     00:45                 09:48
08/03/18         6   8/3/18 5:46 PM      1     8/3/18 7:31 AM      8/3/18 5:23 PM             134       09:51                    08:00     00:00                 08:51
08/04/18         7  8/4/18 11:56 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
08/05/18         1                       0     8/5/18 3:54 PM      8/5/18 3:54 PM               1       00:00                    00:00     00:00                 00:00        40:44
08/06/18         2   8/6/18 6:06 PM      1    8/6/18 10:50 AM      8/6/18 7:15 PM              10       08:24                    08:00     00:45                 06:39
08/07/18         3   8/7/18 6:49 PM      1     8/7/18 7:52 AM      8/7/18 5:20 PM              98       09:28                    08:00     00:00                 08:28
08/08/18         4   8/8/18 9:24 PM      2     8/8/18 7:45 AM      8/8/18 5:33 PM             112       09:47                    08:00     00:00                 08:47
08/09/18         5   8/9/18 5:37 PM      1     8/9/18 6:49 AM      8/9/18 6:14 PM             119       11:25                    08:00     00:45                 09:40
08/10/18         6  8/10/18 5:51 PM      1    8/10/18 8:21 AM     8/10/18 4:29 PM              54       08:08                    08:00     00:00                 07:08
08/11/18         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
08/12/18         1  8/12/18 2:38 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              42:25


                                                                                         Page 82 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 84 of 111 PageID# 2306



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
08/13/18         2   8/13/18 8:41 AM     8/13/18 4:43 PM    35      8/13/18 7:30 AM 8/13/18 12:31 PM         2 8/13/18 10:13 AM        8/13/18 4:39 PM      51    8/13/18 6:13 PM
08/14/18         3   8/14/18 7:28 AM     8/14/18 5:01 PM    33      8/14/18 7:21 AM 8/14/18 12:53 PM         5     8/14/18 8:29 AM     8/14/18 4:58 PM      68    8/14/18 6:27 PM
08/15/18         4   8/15/18 7:24 AM     8/15/18 5:16 PM    34      8/15/18 7:19 AM     8/15/18 8:22 AM      2     8/15/18 9:09 AM     8/15/18 3:56 PM      62    8/15/18 5:55 PM
08/16/18         5   8/16/18 8:54 AM     8/16/18 5:02 PM    21      8/16/18 8:14 AM     8/16/18 1:01 PM      5 8/16/18 10:22 AM        8/16/18 4:45 PM      46    8/16/18 5:54 PM
08/17/18         6   8/17/18 7:31 AM     8/17/18 5:05 PM    33      8/17/18 7:18 AM     8/17/18 1:21 PM      3 8/17/18 10:19 AM        8/17/18 4:49 PM      72
08/18/18         7                                             0                                             0                                               0    8/18/18 9:02 PM
08/19/18         1                                             0                                             0                                               0
08/20/18         2   8/20/18 7:40 AM     8/20/18 5:03 PM    25      8/20/18 7:32 AM     8/20/18 9:23 AM      2 8/20/18 10:24 AM        8/20/18 3:26 PM      20    8/20/18 6:05 PM
08/21/18         3   8/21/18 8:18 AM     8/21/18 4:25 PM    93      8/21/18 7:27 AM     8/21/18 8:11 AM      2 8/21/18 11:12 AM        8/21/18 4:33 PM      64    8/21/18 6:10 PM
08/22/18         4   8/22/18 7:32 AM     8/22/18 6:04 PM    42      8/22/18 7:29 AM 8/22/18 10:14 AM         2 8/22/18 10:30 AM        8/22/18 4:37 PM      50    8/22/18 8:38 PM
08/23/18         5   8/23/18 7:22 AM     8/23/18 4:56 PM    49      8/23/18 6:50 AM     8/23/18 9:14 AM      2     8/23/18 9:39 AM     8/23/18 4:53 PM      37
08/24/18         6   8/24/18 7:38 AM     8/24/18 4:21 PM    24      8/24/18 7:23 AM     8/24/18 8:23 AM      2     8/24/18 8:23 AM     8/24/18 4:56 PM     104
08/25/18         7                                             0                                             0                                               0    8/25/18 1:45 PM
08/26/18         1                                             0                                             0                                               0 8/26/18 12:43 AM
08/27/18         2   8/27/18 9:26 AM     8/27/18 4:58 PM    38      8/27/18 7:36 AM     8/27/18 8:20 AM      2 8/27/18 11:07 AM        8/27/18 4:57 PM      70    8/27/18 6:15 PM
08/28/18         3   8/28/18 8:12 AM 8/28/18 11:18 PM       51      8/28/18 8:09 AM     8/28/18 9:20 AM      2     8/28/18 9:29 AM     8/28/18 4:54 PM      62    8/28/18 6:03 PM
08/29/18         4   8/29/18 7:28 AM     8/29/18 5:06 PM    37      8/29/18 7:19 AM     8/29/18 8:25 AM      2     8/29/18 9:13 AM     8/29/18 4:29 PM     112    8/29/18 5:58 PM
08/30/18         5   8/30/18 7:45 AM     8/30/18 6:20 PM    42      8/30/18 7:39 AM     8/30/18 8:52 AM      2     8/30/18 9:27 AM     8/30/18 5:25 PM      29    8/30/18 6:09 PM
08/31/18         6   8/31/18 7:37 AM     8/31/18 4:24 PM    38      8/31/18 7:32 AM     8/31/18 8:22 AM      2 8/31/18 10:01 AM        8/31/18 4:51 PM      30    8/31/18 4:59 PM
09/01/18         7                                             0                                             0                                               0
09/02/18         1                                             0                                             0                                               0
09/03/18         2    9/3/18 8:29 AM      9/3/18 9:54 PM       3                                             0                                               0
09/04/18         3    9/4/18 7:54 AM      9/4/18 5:26 PM    49       9/4/18 7:49 AM      9/4/18 1:08 PM      2      9/4/18 9:08 AM      9/4/18 5:13 PM      49     9/4/18 6:17 PM
09/05/18         4    9/5/18 7:41 AM      9/5/18 8:13 PM    47       9/5/18 7:38 AM      9/5/18 7:38 AM      1      9/5/18 8:57 AM      9/5/18 4:59 PM      89     9/5/18 6:14 PM
09/06/18         5    9/6/18 7:07 AM      9/6/18 4:19 PM    65       9/6/18 7:00 AM      9/6/18 8:08 AM      2      9/6/18 9:53 AM      9/6/18 4:18 PM      78     9/6/18 5:44 PM
09/07/18         6    9/7/18 7:46 AM      9/7/18 4:00 PM       8                                             0                                               0     9/7/18 6:03 PM
09/08/18         7                                             0                                             0                                               0    9/8/18 12:30 AM
09/09/18         1                                             0                                             0                                               0
09/10/18         2                                             0                                             0                                               0    9/10/18 6:14 PM
09/11/18         3   9/11/18 8:06 AM     9/11/18 9:02 PM    50      9/11/18 7:59 AM     9/11/18 6:29 PM      3     9/11/18 8:08 AM     9/11/18 7:55 PM      44    9/11/18 9:13 PM
09/12/18         4   9/12/18 9:56 AM     9/12/18 8:08 PM    35                                               0 9/12/18 10:57 AM        9/12/18 1:07 PM       3    9/12/18 6:13 PM


                                                                                           Page 83 of 110
                                                Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 85 of 111 PageID# 2307



           Day Of                   arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm             Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
08/13/18         2  8/13/18 6:13 PM      1    8/13/18 7:30 AM     8/13/18 4:43 PM              88       09:12                     08:00    00:00                 08:12
08/14/18         3  8/14/18 6:27 PM      1    8/14/18 7:21 AM     8/14/18 5:01 PM             106       09:40                     08:00    00:00                 08:40
08/15/18         4  8/15/18 8:53 PM      2    8/15/18 7:19 AM     8/15/18 5:16 PM              98       09:57                     08:00    00:00                 08:57
08/16/18         5  8/16/18 5:54 PM      2    8/16/18 8:14 AM     8/16/18 5:02 PM              72       08:47                     08:00    00:00                 07:47
08/17/18         6                       0    8/17/18 7:18 AM     8/17/18 5:05 PM             108       09:47                     08:00    00:00                 08:47
08/18/18         7  8/18/18 9:02 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
08/19/18         1                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              43:51
08/20/18         2  8/20/18 6:05 PM      1    8/20/18 7:32 AM     8/20/18 5:03 PM              47       09:30                     08:00    00:00                 08:30
08/21/18         3  8/21/18 6:10 PM      1    8/21/18 7:27 AM     8/21/18 4:33 PM             159       09:06                     08:00    00:00                 08:06
08/22/18         4  8/22/18 8:38 PM      1    8/22/18 7:29 AM     8/22/18 6:04 PM              94       10:35                     08:00    00:00                 09:35
08/23/18         5                       0    8/23/18 6:50 AM     8/23/18 4:56 PM              88       10:05                     08:00    00:00                 09:05
08/24/18         6                       0    8/24/18 7:23 AM     8/24/18 4:56 PM             130       09:33                     08:00    00:00                 08:33
08/25/18         7  8/25/18 1:45 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
08/26/18         1 8/26/18 12:43 AM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              47:47
08/27/18         2  8/27/18 6:15 PM      1    8/27/18 7:36 AM     8/27/18 4:58 PM             110       09:21                     08:00    00:00                 08:21
08/28/18         3  8/28/18 6:03 PM      1    8/28/18 8:09 AM 8/28/18 11:18 PM                115       15:09                     08:00    00:45                 13:24
08/29/18         4  8/29/18 7:05 PM      3    8/29/18 7:19 AM     8/29/18 5:06 PM             151       09:46                     08:00    00:00                 08:46
08/30/18         5  8/30/18 6:09 PM      1    8/30/18 7:39 AM     8/30/18 6:20 PM              73       10:41                     08:00    00:45                 08:56
08/31/18         6  8/31/18 8:23 PM      3    8/31/18 7:32 AM     8/31/18 4:51 PM              70       09:18                     08:00    00:00                 08:18
09/01/18         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
09/02/18         1                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              47:24
09/03/18         2                       0     9/3/18 8:29 AM      9/3/18 9:54 PM               3       13:24                   1 00:00    00:00                 12:24
09/04/18         3   9/4/18 6:17 PM      1     9/4/18 7:49 AM      9/4/18 5:26 PM             100       09:36                     08:00    00:00                 08:36
09/05/18         4   9/5/18 7:51 PM      2     9/5/18 7:38 AM      9/5/18 8:13 PM             137       12:35                     08:00    00:45                 10:50
09/06/18         5   9/6/18 5:44 PM      1     9/6/18 7:00 AM      9/6/18 4:19 PM             145       09:19                     08:00    00:00                 08:19
09/07/18         6   9/7/18 6:03 PM      1     9/7/18 7:46 AM      9/7/18 4:00 PM               8       08:13                     08:00    00:00                 07:13
09/08/18         7  9/8/18 12:30 AM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
09/09/18         1                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              38:19
09/10/18         2  9/10/18 6:14 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 08:00    00:00
09/11/18         3  9/11/18 9:13 PM      1    9/11/18 7:59 AM     9/11/18 9:02 PM              97       13:03                     08:00    00:00                 12:03
09/12/18         4  9/12/18 8:27 PM      2    9/12/18 9:56 AM     9/12/18 8:08 PM              38       10:12                     08:00    00:45                 08:27


                                                                                         Page 84 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 86 of 111 PageID# 2308



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
09/13/18         5   9/13/18 8:12 AM     9/13/18 5:01 PM    39      9/13/18 8:03 AM     9/13/18 9:08 AM      2     9/13/18 9:29 AM     9/13/18 4:53 PM      61
09/14/18         6   9/14/18 7:00 AM     9/14/18 5:48 PM    56      9/14/18 6:57 AM     9/14/18 8:20 AM      2     9/14/18 9:26 AM     9/14/18 4:26 PM      24    9/14/18 6:24 PM
09/15/18         7   9/15/18 9:33 AM     9/15/18 9:33 AM       1                                             0                                               0
09/16/18         1                                             0                                             0                                               0
09/17/18         2   9/17/18 8:44 AM     9/17/18 3:53 PM    22      9/17/18 7:30 AM     9/17/18 8:30 AM      3 9/17/18 10:08 AM        9/17/18 3:54 PM      63    9/17/18 6:17 PM
09/18/18         3   9/18/18 8:33 AM     9/18/18 4:40 PM    26      9/18/18 7:16 AM     9/18/18 8:20 AM      2     9/18/18 8:37 AM     9/18/18 3:04 PM      12    9/18/18 5:59 PM
09/19/18         4   9/19/18 9:09 AM 9/19/18 10:52 PM       26      9/19/18 7:40 AM     9/19/18 8:50 AM      2 9/19/18 10:15 AM        9/19/18 4:44 PM      28    9/19/18 6:24 PM
09/20/18         5   9/20/18 7:44 AM     9/20/18 5:25 PM    26      9/20/18 7:37 AM     9/20/18 9:56 AM      4     9/20/18 7:58 AM     9/20/18 5:54 PM      94    9/20/18 5:34 PM
09/21/18         6   9/21/18 7:58 AM     9/21/18 6:13 PM    37      9/21/18 7:45 AM     9/21/18 8:59 AM      2 9/21/18 10:14 AM        9/21/18 4:00 PM      52 9/21/18 12:15 AM
09/22/18         7                                             0                                             0                                               0
09/23/18         1                                             0                                             0                                               0
09/24/18         2   9/24/18 8:53 AM     9/24/18 7:51 PM    56      9/24/18 7:58 AM     9/24/18 8:47 AM      2 9/24/18 11:07 AM        9/24/18 4:58 PM     120    9/24/18 6:19 PM
09/25/18         3   9/25/18 7:44 AM     9/25/18 5:16 PM    35      9/25/18 7:38 AM     9/25/18 1:18 PM      6 9/25/18 10:50 AM        9/25/18 5:09 PM      42
09/26/18         4   9/26/18 8:12 AM     9/26/18 5:44 PM    47      9/26/18 7:24 AM     9/26/18 8:58 AM      2     9/26/18 9:18 AM     9/26/18 4:15 PM      82    9/26/18 6:38 PM
09/27/18         5   9/27/18 7:31 AM     9/27/18 5:56 PM    24      9/27/18 7:21 AM     9/27/18 8:39 AM      2     9/27/18 9:12 AM     9/27/18 5:06 PM      62    9/27/18 6:17 PM
09/28/18         6   9/28/18 7:07 AM     9/28/18 8:05 PM    52      9/28/18 7:02 AM     9/28/18 3:46 PM      4     9/28/18 9:02 AM     9/28/18 3:54 PM     102    9/28/18 6:57 PM
09/29/18         7                                             0                                             0                                               0
09/30/18         1                                             0                                             0                                               0
10/01/18         2   10/1/18 9:47 AM     10/1/18 5:54 PM    19                                               0 10/1/18 11:04 AM        10/1/18 1:12 PM       2    10/1/18 6:37 PM
10/02/18         3 10/2/18 11:25 AM      10/2/18 6:02 PM       6                                             0     10/2/18 3:17 PM     10/2/18 3:17 PM       1    10/2/18 6:04 PM
10/03/18         4   10/3/18 9:54 AM     10/3/18 3:34 PM       8                                             0     10/3/18 9:34 AM     10/3/18 4:57 PM       3    10/3/18 6:23 PM
10/04/18         5   10/4/18 9:05 AM     10/4/18 5:05 PM    33      10/4/18 7:54 AM 10/4/18 10:36 AM         2 10/4/18 10:48 AM        10/4/18 4:35 PM      56    10/4/18 7:13 PM
10/05/18         6   10/5/18 7:02 AM     10/5/18 3:48 PM       2                                             0                                               0    10/5/18 6:10 PM
10/06/18         7                                             0                                             0                                               0
10/07/18         1                                             0                                             0                                               0    10/7/18 6:48 PM
10/08/18         2   10/8/18 8:02 AM     10/8/18 3:36 PM    46      10/8/18 7:41 AM 10/8/18 12:53 PM         2 10/8/18 10:44 AM        10/8/18 3:55 PM      43    10/8/18 6:31 PM
10/09/18         3   10/9/18 8:23 AM     10/9/18 7:24 PM    26      10/9/18 7:49 AM     10/9/18 8:18 AM      2     10/9/18 8:47 AM     10/9/18 4:48 PM      82    10/9/18 7:03 PM
10/10/18         4 10/10/18 5:39 AM 10/10/18 9:13 PM        61 10/10/18 7:15 AM 10/10/18 8:32 AM             2 10/10/18 9:27 AM 10/10/18 4:20 PM            92 10/10/18 6:10 PM
10/11/18         5 10/11/18 7:50 AM 10/11/18 3:56 PM        30 10/11/18 7:46 AM 10/11/18 8:32 AM             2 10/11/18 10:07 AM 10/11/18 4:13 PM           20 10/11/18 6:06 PM
10/12/18         6 10/12/18 6:40 AM 10/12/18 5:02 PM        23 10/12/18 6:29 AM 10/12/18 3:12 PM             2 10/12/18 10:43 AM 10/12/18 3:47 PM           31 10/12/18 6:43 PM
10/13/18         7 10/13/18 2:13 PM 10/13/18 2:24 PM           2                                             0                                               0


                                                                                           Page 85 of 110
                                                Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 87 of 111 PageID# 2309



           Day Of                    arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm              Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
09/13/18         5                        0    9/13/18 8:03 AM     9/13/18 5:01 PM             102       08:58                    08:00     00:00                 07:58
09/14/18         6   9/14/18 9:19 PM      2    9/14/18 6:57 AM     9/14/18 5:48 PM              82       10:50                    08:00     00:00                 09:50
09/15/18         7                        0    9/15/18 9:33 AM     9/15/18 9:33 AM               1       00:00                    00:00     00:00                 00:00
09/16/18         1                        0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              47:14
09/17/18         2   9/17/18 6:17 PM      1    9/17/18 7:30 AM     9/17/18 3:54 PM              88       08:23                    08:00     00:00                 07:23
09/18/18         3   9/18/18 5:59 PM      1    9/18/18 7:16 AM     9/18/18 4:40 PM              40       09:23                    08:00     00:00                 08:23
09/19/18         4   9/19/18 9:08 PM      3    9/19/18 7:40 AM 9/19/18 10:52 PM                 56       15:12                    08:00     00:45                 13:27
09/20/18         5   9/20/18 6:50 PM      2    9/20/18 7:37 AM     9/20/18 5:54 PM             124       10:17                    08:00     00:00                 09:17
09/21/18         6   9/21/18 6:03 PM      2    9/21/18 7:45 AM     9/21/18 6:13 PM              91       10:27                    08:00     00:45                 08:42
09/22/18         7                        0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
09/23/18         1                        0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              48:58
09/24/18         2   9/24/18 9:45 PM      2    9/24/18 7:58 AM     9/24/18 7:51 PM             178       11:52                    08:00     00:45                 10:07
09/25/18         3                        0    9/25/18 7:38 AM     9/25/18 5:16 PM              83       09:38                    08:00     00:00                 08:38
09/26/18         4 9/26/18 11:15 PM       3    9/26/18 7:24 AM     9/26/18 5:44 PM             131       10:19                    08:00     00:00                 09:19
09/27/18         5   9/27/18 6:17 PM      1    9/27/18 7:21 AM     9/27/18 5:56 PM              88       10:35                    08:00     00:00                 09:35
09/28/18         6 9/28/18 10:30 PM       2    9/28/18 7:02 AM     9/28/18 8:05 PM             158       13:02                    08:00     00:45                 11:17
09/29/18         7                        0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
09/30/18         1                        0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              35:03
10/01/18         2   10/1/18 6:37 PM      1    10/1/18 9:47 AM     10/1/18 5:54 PM              21       08:07                    08:00     00:00                 07:07
10/02/18         3   10/2/18 6:04 PM      1 10/2/18 11:25 AM       10/2/18 6:02 PM               7       06:37                    08:00     00:00                 05:37
10/03/18         4 10/3/18 10:16 PM       2    10/3/18 9:34 AM     10/3/18 4:57 PM              11       07:22                    08:00     00:00                 06:22
10/04/18         5   10/4/18 7:13 PM      1    10/4/18 7:54 AM     10/4/18 5:05 PM              91       09:10                    08:00     00:00                 08:10
10/05/18         6   10/5/18 6:28 PM      2    10/5/18 7:02 AM     10/5/18 3:48 PM               2       08:45                    08:00     00:00                 07:45
10/06/18         7                        0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
10/07/18         1   10/7/18 6:48 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              47:54
10/08/18         2   10/8/18 6:31 PM      1    10/8/18 7:41 AM     10/8/18 3:55 PM              91       08:14                    08:00     00:00                 07:14
10/09/18         3   10/9/18 7:03 PM      1    10/9/18 7:49 AM     10/9/18 7:24 PM             110       11:35                    08:00     00:45                 09:50
10/10/18         4 10/10/18 8:44 PM       2 10/10/18 5:39 AM 10/10/18 9:13 PM                  155       15:34                    08:00     00:45                 13:49
10/11/18         5 10/11/18 6:06 PM       1 10/11/18 7:46 AM 10/11/18 4:13 PM                   52       08:27                    08:00     00:00                 07:27
10/12/18         6 10/12/18 10:18 PM      2 10/12/18 6:29 AM 10/12/18 5:02 PM                   56       10:32                    08:00     00:00                 09:32
10/13/18         7                        0 10/13/18 2:13 PM 10/13/18 2:24 PM                    2       00:11                    00:00     00:00                 00:00


                                                                                         Page 86 of 110
                                                  Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 88 of 111 PageID# 2310



            Day Of                                        email                                          badge                                          call
dt          Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
10/14/18          1                                             0                                             0                                               0
10/15/18          2 10/15/18 7:30 AM 10/15/18 5:06 PM        36 10/15/18 7:27 AM 10/15/18 8:59 AM             2 10/15/18 10:07 AM 10/15/18 2:44 PM           91 10/15/18 6:42 PM
10/16/18          3 10/16/18 10:19 AM 10/16/18 7:35 PM          8                                             0                                               0 10/16/18 7:19 PM
10/17/18          4 10/17/18 9:25 AM 10/17/18 4:03 PM        16                                               0                                               0 10/17/18 6:09 PM
10/18/18          5 10/18/18 8:36 AM 10/18/18 10:32 PM       21                                               0                                               0 10/18/18 7:05 PM
10/19/18          6 10/19/18 8:57 AM 10/19/18 5:11 PM           6                                             0                                               0 10/19/18 6:42 PM
10/20/18          7 10/20/18 8:37 AM 10/20/18 9:13 AM           2                                             0                                               0
10/21/18          1                                             0                                             0                                               0
10/22/18          2 10/22/18 8:06 AM 10/22/18 5:47 PM        58 10/22/18 1:26 PM 10/22/18 1:26 PM             1 10/22/18 9:59 AM 10/22/18 4:37 PM            17
10/23/18          3 10/23/18 6:44 AM 10/23/18 6:41 PM        36 10/23/18 6:38 AM 10/23/18 8:42 AM             2 10/23/18 8:56 AM 10/23/18 5:28 PM            96 10/23/18 6:25 PM
10/24/18          4 10/24/18 6:20 AM 10/24/18 3:59 PM        35 10/24/18 6:14 AM 10/24/18 8:20 AM             2 10/24/18 9:22 AM 10/24/18 5:29 PM            17 10/24/18 6:21 PM
10/25/18          5 10/25/18 7:38 AM 10/25/18 5:41 PM        19 10/25/18 7:26 AM 10/25/18 2:13 PM             3 10/25/18 9:30 AM 10/25/18 4:19 PM             8
10/26/18          6 10/26/18 6:35 AM 10/26/18 5:17 PM        40 10/26/18 6:26 AM 10/26/18 2:07 PM             3 10/26/18 9:11 AM 10/26/18 5:28 PM           164 10/26/18 8:07 PM
10/27/18          7                                             0                                             0                                               0
10/28/18          1                                             0                                             0                                               0 10/28/18 1:50 PM
10/29/18          2 10/29/18 7:09 AM 10/29/18 4:45 PM        13 10/29/18 11:10 AM 10/29/18 3:42 PM            4 10/29/18 1:24 PM 10/29/18 5:02 PM            29 10/29/18 6:40 PM
10/30/18          3 10/30/18 7:25 AM 10/30/18 7:29 PM        45 10/30/18 7:15 AM 10/30/18 8:15 AM             2 10/30/18 9:10 AM 10/30/18 5:20 PM            83 10/30/18 6:21 PM
10/31/18          4 10/31/18 6:43 AM 10/31/18 6:39 PM        33 10/31/18 6:34 AM 10/31/18 8:24 AM             2 10/31/18 9:00 AM 10/31/18 4:43 PM            34 10/31/18 6:25 PM
11/01/18          5   11/1/18 6:16 AM     11/1/18 9:54 PM    30      11/1/18 6:13 AM     11/1/18 6:06 PM      5     11/1/18 9:58 AM     11/1/18 5:11 PM      22    11/1/18 6:10 PM
11/02/18          6   11/2/18 8:58 AM     11/2/18 3:17 PM       9                                             0                                               0    11/2/18 5:55 PM
11/03/18          7                                             0                                             0                                               0
11/04/18          1                                             0                                             0                                               0
11/05/18          2   11/5/18 8:12 AM     11/5/18 5:32 PM    61                                               0     11/5/18 8:18 AM     11/5/18 5:29 PM      70    11/5/18 6:17 PM
11/06/18          3   11/6/18 6:43 AM     11/6/18 7:27 PM    42                                               0     11/6/18 9:51 AM     11/6/18 3:58 PM      34    11/6/18 7:25 PM
 11/07/18         4   11/7/18 6:47 AM     11/7/18 6:03 PM    48      11/7/18 6:39 AM     11/7/18 1:09 PM      3     11/7/18 9:15 AM     11/7/18 5:55 PM      16    11/7/18 6:31 PM
11/08/18          5   11/8/18 6:29 AM     11/8/18 5:42 PM    31      11/8/18 6:25 AM     11/8/18 1:26 PM      4     11/8/18 8:38 AM     11/8/18 4:06 PM      56    11/8/18 6:04 PM
11/09/18          6   11/9/18 6:48 AM     11/9/18 4:17 PM    27      11/9/18 6:44 AM 11/9/18 12:57 PM         3     11/9/18 9:12 AM     11/9/18 4:13 PM     116    11/9/18 6:24 PM
11/10/18          7 11/10/18 3:02 PM 11/10/18 3:02 PM           1                                             0                                               0
11/11/18          1                                             0                                             0                                               0
11/12/18          2 11/12/18 7:18 AM 11/12/18 4:53 PM        18 11/12/18 7:07 AM 11/12/18 3:31 PM             5 11/12/18 8:44 AM 11/12/18 3:35 PM            29 11/12/18 6:16 PM
11/13/18          3 11/13/18 9:44 AM 11/13/18 11:39 AM          7                                             0                                               0 11/13/18 7:21 PM


                                                                                            Page 87 of 110
                                                Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 89 of 111 PageID# 2311



           Day Of                    arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm              Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
10/14/18         1                        0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              41:12
10/15/18         2 10/15/18 6:42 PM       1 10/15/18 7:27 AM 10/15/18 5:06 PM                  129       09:39                    08:00     00:00                 08:39
10/16/18         3 10/16/18 7:19 PM       1 10/16/18 10:19 AM 10/16/18 7:35 PM                   8       09:15                    08:00     00:45                 07:30
10/17/18         4 10/17/18 8:34 PM       2 10/17/18 9:25 AM 10/17/18 4:03 PM                   16       06:38                    08:00     00:00                 05:38
10/18/18         5 10/18/18 7:05 PM       1 10/18/18 8:36 AM 10/18/18 10:32 PM                  21       13:56                    08:00     00:45                 12:11
10/19/18         6 10/19/18 10:05 PM      3 10/19/18 8:57 AM 10/19/18 5:11 PM                    6       08:13                    08:00     00:00                 07:13
10/20/18         7                        0 10/20/18 8:37 AM 10/20/18 9:13 AM                    2       00:36                    00:00     00:00                 00:00
10/21/18         1                        0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              48:31
10/22/18         2                        0 10/22/18 8:06 AM 10/22/18 5:47 PM                   76       09:41                    08:00     00:00                 08:41
10/23/18         3 10/23/18 6:25 PM       1 10/23/18 6:38 AM 10/23/18 6:41 PM                  134       12:03                    08:00     00:45                 10:18
10/24/18         4 10/24/18 8:14 PM       2 10/24/18 6:14 AM 10/24/18 5:29 PM                   54       11:14                    08:00     00:00                 10:14
10/25/18         5                        0 10/25/18 7:26 AM 10/25/18 5:41 PM                   30       10:14                    08:00     00:00                 09:14
10/26/18         6 10/26/18 9:58 PM       2 10/26/18 6:26 AM 10/26/18 5:28 PM                  207       11:01                    08:00     00:00                 10:01
10/27/18         7                        0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
10/28/18         1 10/28/18 1:50 PM       1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              48:55
10/29/18         2 10/29/18 6:40 PM       1 10/29/18 7:09 AM 10/29/18 5:02 PM                   46       09:52                    08:00     00:00                 08:52
10/30/18         3 10/30/18 6:21 PM       1 10/30/18 7:15 AM 10/30/18 7:29 PM                  130       12:13                    08:00     00:45                 10:28
10/31/18         4 10/31/18 9:57 PM       2 10/31/18 6:34 AM 10/31/18 6:39 PM                   69       12:04                    08:00     00:45                 10:19
11/01/18         5   11/1/18 6:10 PM      1    11/1/18 6:13 AM     11/1/18 9:54 PM              57       15:40                    08:00     00:45                 13:55
11/02/18         6   11/2/18 9:36 PM      3    11/2/18 8:58 AM     11/2/18 3:17 PM               9       06:18                    08:00     00:00                 05:18
11/03/18         7                        0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
11/04/18         1                        0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              48:33
11/05/18         2   11/5/18 6:17 PM      1    11/5/18 8:12 AM     11/5/18 5:32 PM             131       09:20                    08:00     00:00                 08:20
11/06/18         3 11/6/18 11:12 PM       2    11/6/18 6:43 AM     11/6/18 7:27 PM              76       12:44                    08:00     00:45                 10:59
11/07/18         4   11/7/18 8:03 PM      3    11/7/18 6:39 AM     11/7/18 6:03 PM              67       11:24                    08:00     00:00                 10:24
11/08/18         5   11/8/18 6:04 PM      1    11/8/18 6:25 AM     11/8/18 5:42 PM              91       11:16                    08:00     00:00                 10:16
11/09/18         6   11/9/18 9:47 PM      3    11/9/18 6:44 AM     11/9/18 4:17 PM             146       09:32                    08:00     00:00                 08:32
11/10/18         7                        0 11/10/18 3:02 PM 11/10/18 3:02 PM                    1       00:00                    00:00     00:00                 00:00
11/11/18         1                        0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              17:55
11/12/18         2 11/12/18 6:16 PM       1 11/12/18 7:07 AM 11/12/18 4:53 PM                   52       09:46                    08:00     00:00                 08:46
11/13/18         3 11/13/18 7:21 PM       1 11/13/18 9:44 AM 11/13/18 11:39 AM                   7       01:54                    08:00     00:00                 00:54


                                                                                         Page 88 of 110
                                                  Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 90 of 111 PageID# 2312



            Day Of                                        email                                          badge                                          call
dt          Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
11/14/18          4                                             0                                             0                                               0 11/14/18 6:03 PM
11/15/18          5                                             0                                             0                                               0 11/15/18 6:14 PM
11/16/18          6 11/16/18 6:25 AM 11/16/18 3:40 PM        21                                               0 11/16/18 9:57 AM 11/16/18 1:50 PM             3 11/16/18 6:55 PM
11/17/18          7                                             0                                             0                                               0
11/18/18          1                                             0                                             0                                               0 11/18/18 5:28 PM
11/19/18          2 11/19/18 6:58 AM 11/19/18 5:13 PM        27                                               0 11/19/18 11:20 AM 11/19/18 4:12 PM            3 11/19/18 8:35 PM
11/20/18          3 11/20/18 8:29 AM 11/20/18 4:52 PM        29                                               0 11/20/18 11:23 AM 11/20/18 1:14 PM            2 11/20/18 6:27 PM
11/21/18          4 11/21/18 9:22 AM 11/21/18 9:52 AM           5                                             0 11/21/18 9:31 AM 11/21/18 9:31 AM             1 11/21/18 5:37 PM
11/22/18          5                                             0                                             0                                               0
11/23/18          6                                             0                                             0                                               0 11/23/18 4:06 PM
11/24/18          7                                             0                                             0                                               0 11/24/18 12:10 AM
11/25/18          1                                             0                                             0                                               0
11/26/18          2 11/26/18 7:51 AM 11/26/18 5:17 PM        29                                               0 11/26/18 10:05 AM 11/26/18 5:19 PM           96 11/26/18 6:20 PM
11/27/18          3 11/27/18 7:08 AM 11/27/18 5:49 PM        54                                               0 11/27/18 9:46 AM 11/27/18 5:37 PM            30 11/27/18 6:29 PM
11/28/18          4 11/28/18 7:00 AM 11/28/18 7:01 PM        57                                               0 11/28/18 9:00 AM 11/28/18 5:33 PM           110 11/28/18 6:14 PM
11/29/18          5 11/29/18 6:38 AM 11/29/18 2:35 PM        36                                               0 11/29/18 10:30 AM 11/29/18 10:30 AM           1 11/29/18 6:16 PM
11/30/18          6 11/30/18 7:45 AM 11/30/18 6:13 PM        41                                               0 11/30/18 8:41 AM 11/30/18 4:44 PM            67 11/30/18 6:38 PM
12/01/18          7                                             0                                             0                                               0    12/1/18 2:08 AM
12/02/18          1   12/2/18 2:13 PM     12/2/18 2:13 PM       1                                             0                                               0    12/2/18 9:16 PM
12/03/18          2   12/3/18 7:06 AM     12/3/18 6:11 PM    44                                               0     12/3/18 8:35 AM     12/3/18 5:02 PM      72    12/3/18 6:31 PM
12/04/18          3   12/4/18 7:39 AM     12/4/18 4:43 PM    23      12/4/18 7:03 AM     12/4/18 1:41 PM      2 12/4/18 10:29 AM        12/4/18 4:28 PM      32    12/4/18 7:59 PM
12/05/18          4   12/5/18 7:37 AM     12/5/18 8:47 PM    25      12/5/18 7:07 AM     12/5/18 9:45 AM      2     12/5/18 7:58 AM     12/5/18 4:16 PM      41    12/5/18 6:29 PM
12/06/18          5   12/6/18 6:35 AM     12/6/18 5:04 PM    95      12/6/18 6:32 AM     12/6/18 8:34 AM      2     12/6/18 9:23 AM     12/6/18 5:00 PM      88    12/6/18 6:42 PM
12/07/18          6   12/7/18 7:12 AM     12/7/18 4:41 PM    34      12/7/18 7:06 AM     12/7/18 9:22 AM      2     12/7/18 7:58 AM     12/7/18 4:51 PM      59    12/7/18 8:49 PM
12/08/18          7   12/8/18 6:43 AM     12/8/18 6:43 AM       1                                             0                                               0
12/09/18          1                                             0                                             0                                               0 12/9/18 10:04 PM
12/10/18          2 12/10/18 4:42 AM 12/10/18 5:39 PM        27 12/10/18 6:32 AM 12/10/18 3:45 PM             3 12/10/18 6:59 AM 12/10/18 4:47 PM            38 12/10/18 6:53 PM
12/11/18          3 12/11/18 7:32 AM 12/11/18 5:18 PM        18 12/11/18 7:14 AM 12/11/18 2:06 PM             2 12/11/18 9:10 AM 12/11/18 5:16 PM           128 12/11/18 6:13 PM
12/12/18          4 12/12/18 6:20 AM 12/12/18 4:58 PM        52 12/12/18 6:49 AM 12/12/18 1:22 PM             6 12/12/18 7:54 AM 12/12/18 4:09 PM            75 12/12/18 6:24 PM
12/13/18          5 12/13/18 8:28 AM 12/13/18 5:21 PM        35 12/13/18 7:38 AM 12/13/18 1:25 PM             3 12/13/18 8:29 AM 12/13/18 4:52 PM            27 12/13/18 6:08 PM
 12/14/18         6 12/14/18 10:10 AM 12/14/18 6:35 PM       14 12/14/18 7:08 AM 12/14/18 1:40 PM             3 12/14/18 9:38 AM 12/14/18 4:38 PM            37 12/14/18 6:12 PM


                                                                                            Page 89 of 110
                                                     Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 91 of 111 PageID# 2313



           Day Of                          arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week      lastArm               Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
11/14/18         4      11/14/18 8:18 PM        2    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 08:00    00:00
11/15/18         5      11/15/18 6:14 PM        1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 08:00    00:00
11/16/18         6     11/16/18 11:42 PM        2 11/16/18 6:25 AM 11/16/18 3:40 PM                   24       09:14                     08:00    00:00                 08:14
11/17/18         7                              0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
11/18/18         1     11/18/18 5:28 PM         1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              16:37
11/19/18         2     11/19/18 8:35 PM         1 11/19/18 6:58 AM 11/19/18 5:13 PM                   30       10:14                     08:00    00:00                 09:14
11/20/18         3     11/20/18 6:27 PM         1 11/20/18 8:29 AM 11/20/18 4:52 PM                   31       08:22                     08:00    00:00                 07:22
11/21/18         4     11/21/18 5:37 PM         1 11/21/18 9:22 AM 11/21/18 9:52 AM                    6       00:30                     08:00    00:00                 00:00
11/22/18         5                              0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                               1 00:00    00:00
11/23/18         6     11/23/18 4:06 PM         1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                               1 00:00    00:00
11/24/18         7    11/24/18 12:10 AM         1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
11/25/18         1                              0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              44:49
11/26/18         2     11/26/18 6:20 PM         1 11/26/18 7:51 AM 11/26/18 5:19 PM                  125       09:27                     08:00    00:00                 08:27
11/27/18         3     11/27/18 6:29 PM         1 11/27/18 7:08 AM 11/27/18 5:49 PM                   84       10:40                     08:00    00:00                 09:40
11/28/18         4     11/28/18 9:09 PM         3 11/28/18 7:00 AM 11/28/18 7:01 PM                  167       12:00                     08:00    00:45                 10:15
11/29/18         5     11/29/18 6:16 PM         1 11/29/18 6:38 AM 11/29/18 2:35 PM                   37       07:57                     08:00    00:00                 06:57
11/30/18         6     11/30/18 6:38 PM         1 11/30/18 7:45 AM 11/30/18 6:13 PM                  108       10:27                     08:00    00:00                 09:27
12/01/18         7     12/1/18 11:28 AM         2    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
12/02/18         1      12/2/18 9:16 PM         1    12/2/18 2:13 PM     12/2/18 2:13 PM               1       00:00                     00:00    00:00                 00:00        48:56
12/03/18         2      12/3/18 6:31 PM         1    12/3/18 7:06 AM     12/3/18 6:11 PM             116       11:04                     08:00    00:00                 10:04
12/04/18         3      12/4/18 7:59 PM         1    12/4/18 7:03 AM     12/4/18 4:43 PM              57       09:39                     08:00    00:00                 08:39
12/05/18         4     12/5/18 10:33 PM         2    12/5/18 7:07 AM     12/5/18 8:47 PM              68       13:39                     08:00    00:45                 11:54
12/06/18         5      12/6/18 6:42 PM         1    12/6/18 6:32 AM     12/6/18 5:04 PM             185       10:32                     08:00    00:00                 09:32
12/07/18         6      12/7/18 8:49 PM         1    12/7/18 7:06 AM     12/7/18 4:51 PM              95       09:45                     08:00    00:00                 08:45
12/08/18         7                              0    12/8/18 6:43 AM     12/8/18 6:43 AM               1       00:00                     00:00    00:00                 00:00
12/09/18         1     12/9/18 10:04 PM         1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              49:04
12/10/18         2     12/10/18 6:53 PM         1 12/10/18 4:42 AM 12/10/18 5:39 PM                   68       12:57                     08:00    00:00                 11:57
12/11/18         3     12/11/18 7:32 PM         2 12/11/18 7:14 AM 12/11/18 5:18 PM                  148       10:03                     08:00    00:00                 09:03
12/12/18         4    12/12/18 10:42 PM         2 12/12/18 6:20 AM 12/12/18 4:58 PM                  133       10:38                     08:00    00:00                 09:38
12/13/18         5     12/13/18 6:08 PM         1 12/13/18 7:38 AM 12/13/18 5:21 PM                   65       09:42                     08:00    00:00                 08:42
12/14/18         6     12/14/18 6:12 PM         1 12/14/18 7:08 AM 12/14/18 6:35 PM                   54       11:27                     08:00    00:45                 09:42


                                                                                               Page 90 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 92 of 111 PageID# 2314



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
12/15/18         7                                             0                                             0                                               0 12/15/18 4:16 PM
12/16/18         1                                             0                                             0                                               0 12/16/18 9:54 PM
12/17/18         2 12/17/18 6:54 AM 12/17/18 5:32 PM        39 12/17/18 6:46 AM 12/17/18 1:42 PM             3 12/17/18 8:08 AM 12/17/18 5:30 PM           107 12/17/18 6:46 PM
12/18/18         3 12/18/18 6:03 AM 12/18/18 4:36 PM        34 12/18/18 5:59 AM 12/18/18 2:16 PM             3 12/18/18 9:56 AM 12/18/18 4:37 PM           101 12/18/18 6:45 PM
12/19/18         4 12/19/18 7:08 AM 12/19/18 5:02 PM        24 12/19/18 6:54 AM 12/19/18 8:18 AM             2 12/19/18 8:56 AM 12/19/18 4:45 PM            37 12/19/18 5:54 PM
12/20/18         5 12/20/18 4:37 AM 12/20/18 6:25 PM        60 12/20/18 5:45 AM 12/20/18 8:30 AM             2 12/20/18 10:06 AM 12/20/18 4:22 PM           85 12/20/18 6:36 PM
12/21/18         6 12/21/18 7:36 AM 12/21/18 10:04 PM       46 12/21/18 7:03 AM 12/21/18 8:28 AM             2 12/21/18 8:49 AM 12/21/18 4:02 PM            20 12/21/18 5:27 PM
12/22/18         7                                             0                                             0                                               0 12/22/18 3:16 PM
12/23/18         1                                             0                                             0                                               0
12/24/18         2                                             0                                             0                                               0 12/24/18 12:00 AM
12/25/18         3                                             0                                             0                                               0
12/26/18         4 12/26/18 7:15 AM 12/26/18 5:06 PM        36 12/26/18 7:00 AM 12/26/18 7:59 AM             2 12/26/18 8:23 AM 12/26/18 5:39 PM            84 12/26/18 5:59 PM
12/27/18         5 12/27/18 4:56 AM 12/27/18 5:24 PM        33 12/27/18 6:41 AM 12/27/18 9:49 AM             2 12/27/18 9:53 AM 12/27/18 4:46 PM            74 12/27/18 6:02 PM
12/28/18         6 12/28/18 6:36 AM 12/28/18 4:16 PM        13 12/28/18 6:31 AM 12/28/18 2:13 PM             2 12/28/18 10:06 AM 12/28/18 4:46 PM           39 12/28/18 6:24 PM
12/29/18         7                                             0                                             0                                               0
12/30/18         1                                             0                                             0                                               0
12/31/18         2 12/31/18 7:31 AM 12/31/18 3:32 PM        23 12/31/18 7:07 AM 12/31/18 9:09 AM             2 12/31/18 8:45 AM 12/31/18 3:44 PM            83 12/31/18 12:14 AM
01/01/19         3    1/1/19 9:59 AM      1/1/19 9:59 AM       1                                             0                                               0
01/02/19         4    1/2/19 9:06 AM      1/2/19 5:02 PM    49       1/2/19 7:25 AM     1/2/19 12:56 PM     14      1/2/19 8:23 AM      1/2/19 4:52 PM      41     1/2/19 6:44 PM
01/03/19         5    1/3/19 6:58 AM      1/3/19 6:49 PM    39       1/3/19 6:55 AM      1/3/19 8:49 AM      2      1/3/19 8:03 AM      1/3/19 5:32 PM      48     1/3/19 6:10 PM
01/04/19         6    1/4/19 6:59 AM      1/4/19 4:32 PM    28       1/4/19 6:53 AM      1/4/19 2:02 PM      3      1/4/19 9:15 AM      1/4/19 4:00 PM      51     1/4/19 6:34 PM
01/05/19         7   1/5/19 11:30 AM     1/5/19 12:05 PM       2                                             0                                               0
01/06/19         1                                             0                                             0                                               0    1/6/19 10:41 AM
01/07/19         2    1/7/19 9:03 AM      1/7/19 5:23 PM    16       1/7/19 6:47 AM     1/7/19 10:34 AM      2     1/7/19 10:52 AM      1/7/19 4:31 PM      62     1/7/19 6:31 PM
01/08/19         3    1/8/19 6:37 AM      1/8/19 4:55 PM    38       1/8/19 6:32 AM      1/8/19 1:07 PM      3      1/8/19 7:57 AM      1/8/19 4:46 PM      68     1/8/19 6:39 PM
01/09/19         4    1/9/19 7:36 AM      1/9/19 4:59 PM    34       1/9/19 7:02 AM      1/9/19 8:18 AM      2      1/9/19 9:34 AM      1/9/19 3:53 PM      90     1/9/19 6:08 PM
01/10/19         5   1/10/19 7:24 AM     1/10/19 4:53 PM    47      1/10/19 7:18 AM 1/10/19 12:26 PM         3 1/10/19 10:22 AM        1/10/19 4:00 PM      58    1/10/19 6:33 PM
01/11/19         6   1/11/19 7:18 AM     1/11/19 4:37 PM    24      1/11/19 7:12 AM     1/11/19 1:28 PM      3     1/11/19 8:28 AM     1/11/19 3:33 PM      42    1/11/19 9:35 PM
01/12/19         7                                             0                                             0                                               0
01/13/19         1                                             0                                             0                                               0
01/14/19         2   1/14/19 6:41 AM     1/14/19 5:02 PM    56      1/14/19 7:42 AM     1/14/19 7:42 AM      1     1/14/19 7:00 AM     1/14/19 4:52 PM      54 1/14/19 12:04 AM


                                                                                           Page 91 of 110
                                                Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 93 of 111 PageID# 2315



           Day Of                    arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm              Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
12/15/18         7 12/15/18 4:16 PM       1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
12/16/18         1 12/16/18 9:54 PM       1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              54:37
12/17/18         2 12/17/18 6:46 PM       1 12/17/18 6:46 AM 12/17/18 5:32 PM                  149       10:46                     08:00    00:00                 09:46
12/18/18         3 12/18/18 6:45 PM       1 12/18/18 5:59 AM 12/18/18 4:37 PM                  138       10:38                     08:00    00:00                 09:38
12/19/18         4 12/19/18 9:32 PM       2 12/19/18 6:54 AM 12/19/18 5:02 PM                   63       10:07                     08:00    00:00                 09:07
12/20/18         5 12/20/18 6:36 PM       1 12/20/18 4:37 AM 12/20/18 6:25 PM                  147       13:48                     08:00    00:00                 12:48
12/21/18         6 12/21/18 5:27 PM       1 12/21/18 7:03 AM 12/21/18 10:04 PM                  68       15:01                     08:00    00:45                 13:16
12/22/18         7 12/22/18 3:16 PM       1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
12/23/18         1                        0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              30:21
12/24/18         2 12/24/18 12:00 AM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                               1 00:00    00:00
12/25/18         3                        0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                               1 00:00    00:00
12/26/18         4 12/26/18 11:56 PM      3 12/26/18 7:00 AM 12/26/18 5:39 PM                  122       10:38                     08:00    00:00                 09:38
12/27/18         5 12/27/18 6:02 PM       1 12/27/18 4:56 AM 12/27/18 5:24 PM                  109       12:27                     08:00    00:00                 11:27
12/28/18         6 12/28/18 6:24 PM       1 12/28/18 6:31 AM 12/28/18 4:46 PM                   54       10:14                     08:00    00:00                 09:14
12/29/18         7                        0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
12/30/18         1                        0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              34:16
12/31/18         2 12/31/18 4:08 PM       2 12/31/18 7:07 AM 12/31/18 3:44 PM                  108       08:37                     08:00    00:45                 06:52
01/01/19         3                        0     1/1/19 9:59 AM      1/1/19 9:59 AM               1       00:00                   1 00:00    00:00                 00:00
01/02/19         4   1/2/19 11:30 PM      2     1/2/19 7:25 AM      1/2/19 5:02 PM             104       09:37                     08:00    00:00                 08:37
01/03/19         5    1/3/19 6:10 PM      1     1/3/19 6:55 AM      1/3/19 6:49 PM              89       11:53                     08:00    00:45                 10:08
01/04/19         6    1/4/19 6:34 PM      1     1/4/19 6:53 AM      1/4/19 4:32 PM              82       09:38                     08:00    00:00                 08:38
01/05/19         7                        0    1/5/19 11:30 AM     1/5/19 12:05 PM               2       00:35                     00:00    00:00                 00:00
01/06/19         1   1/6/19 11:20 AM      2    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              44:56
01/07/19         2    1/7/19 6:31 PM      1     1/7/19 6:47 AM      1/7/19 5:23 PM              80       10:35                     08:00    00:00                 09:35
01/08/19         3    1/8/19 6:39 PM      1     1/8/19 6:32 AM      1/8/19 4:55 PM             109       10:23                     08:00    00:00                 09:23
01/09/19         4    1/9/19 9:55 PM      2     1/9/19 7:02 AM      1/9/19 4:59 PM             126       09:57                     08:00    00:00                 08:57
01/10/19         5   1/10/19 6:33 PM      1    1/10/19 7:18 AM     1/10/19 4:53 PM             108       09:34                     08:00    00:00                 08:34
01/11/19         6   1/11/19 9:35 PM      1    1/11/19 7:12 AM     1/11/19 4:37 PM              69       09:24                     08:00    00:00                 08:24
01/12/19         7                        0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
01/13/19         1                        0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              41:59
01/14/19         2   1/14/19 6:23 PM      2    1/14/19 6:41 AM     1/14/19 5:02 PM             111       10:20                     08:00    00:45                 08:35


                                                                                         Page 92 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 94 of 111 PageID# 2316



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
01/15/19         3   1/15/19 7:06 AM     1/15/19 7:15 PM    48      1/15/19 6:53 AM     1/15/19 8:28 AM      2     1/15/19 8:10 AM     1/15/19 5:19 PM     109    1/15/19 7:16 PM
01/16/19         4   1/16/19 6:33 AM     1/16/19 5:02 PM    25      1/16/19 6:17 AM     1/16/19 8:21 AM      2     1/16/19 8:07 AM     1/16/19 4:39 PM      55    1/16/19 7:23 PM
01/17/19         5   1/17/19 8:18 AM     1/17/19 3:10 PM    18                                               0                                               0    1/17/19 6:21 PM
01/18/19         6   1/18/19 8:55 AM     1/18/19 4:00 PM    28      1/18/19 8:35 AM     1/18/19 8:35 AM      1 1/18/19 10:30 AM        1/18/19 3:31 PM      13    1/18/19 6:44 PM
01/19/19         7                                             0                                             0                                               0    1/19/19 2:03 PM
01/20/19         1                                             0                                             0                                               0    1/20/19 4:20 PM
01/21/19         2   1/21/19 8:15 AM     1/21/19 4:38 PM    11                                               0                                               0    1/21/19 6:36 PM
01/22/19         3   1/22/19 7:43 AM     1/22/19 9:48 PM    30      1/22/19 6:47 AM 1/22/19 12:59 PM         2     1/22/19 7:59 AM     1/22/19 5:05 PM      76    1/22/19 6:18 PM
01/23/19         4   1/23/19 7:03 AM     1/23/19 4:55 PM    66      1/23/19 6:51 AM     1/23/19 8:45 AM      2     1/23/19 9:06 AM     1/23/19 5:04 PM     118    1/23/19 7:50 PM
01/24/19         5   1/24/19 2:00 PM     1/24/19 3:46 PM       2                                             0                                               0    1/24/19 8:09 PM
01/25/19         6   1/25/19 9:12 AM 1/25/19 10:56 AM          9                                             0                                               0    1/25/19 8:09 PM
01/26/19         7   1/26/19 7:38 AM     1/26/19 7:38 AM       1                                             0                                               0
01/27/19         1   1/27/19 1:33 PM     1/27/19 5:15 PM    11                                               0                                               0    1/27/19 4:54 PM
01/28/19         2   1/28/19 7:14 AM     1/28/19 6:02 PM    38                                               0                                               0    1/28/19 9:42 PM
01/29/19         3   1/29/19 7:20 AM     1/29/19 3:58 PM    17                                               0     1/29/19 4:56 PM     1/29/19 7:13 PM       2    1/29/19 8:16 PM
01/30/19         4   1/30/19 8:00 AM     1/30/19 2:46 PM    28                                               0     1/30/19 8:59 AM     1/30/19 8:59 AM       1
01/31/19         5   1/31/19 4:53 AM     1/31/19 6:19 PM    30                                               0     1/31/19 5:01 PM     1/31/19 5:01 PM       1    1/31/19 1:23 AM
02/01/19         6    2/1/19 2:18 AM      2/1/19 5:12 PM    39                                               0                                               0     2/1/19 9:07 PM
02/02/19         7   2/2/19 11:16 AM     2/2/19 12:01 PM       8                                             0                                               0
02/03/19         1                                             0                                             0                                               0     2/3/19 5:15 PM
02/04/19         2    2/4/19 8:10 AM      2/4/19 4:33 PM    20       2/4/19 6:52 AM      2/4/19 2:11 PM      6      2/4/19 7:13 AM      2/4/19 5:06 PM      80     2/4/19 6:53 PM
02/05/19         3    2/5/19 7:18 AM      2/5/19 5:33 PM    39       2/5/19 7:09 AM      2/5/19 9:04 AM      2      2/5/19 8:39 AM      2/5/19 4:43 PM      12     2/5/19 7:48 PM
02/06/19         4    2/6/19 7:34 AM     2/6/19 11:04 PM    54       2/6/19 7:21 AM      2/6/19 9:34 AM      2      2/6/19 8:38 AM      2/6/19 4:11 PM      18     2/6/19 6:55 PM
02/07/19         5    2/7/19 7:31 AM      2/7/19 5:34 PM    39                                               0      2/7/19 9:43 AM      2/7/19 4:31 PM       2     2/7/19 8:20 PM
02/08/19         6    2/8/19 6:03 AM      2/8/19 8:27 PM    61       2/8/19 7:16 AM      2/8/19 3:15 PM      3      2/8/19 9:31 AM      2/8/19 4:58 PM       9     2/8/19 9:38 PM
02/09/19         7                                             0                                             0                                               0
02/10/19         1                                             0                                             0                                               0    2/10/19 5:58 PM
02/11/19         2   2/11/19 7:47 AM     2/11/19 5:02 PM    49      2/11/19 7:35 AM     2/11/19 8:54 AM      2     2/11/19 9:58 AM     2/11/19 5:06 PM      47    2/11/19 6:42 PM
02/12/19         3   2/12/19 7:01 AM     2/12/19 6:19 PM    60      2/12/19 6:54 AM     2/12/19 8:42 AM      2     2/12/19 9:06 AM     2/12/19 4:27 PM      11    2/12/19 7:01 PM
02/13/19         4   2/13/19 5:39 AM     2/13/19 2:08 PM    24                                               0     2/13/19 2:29 PM     2/13/19 2:29 PM       1    2/13/19 7:39 PM
02/14/19         5   2/14/19 7:08 AM     2/14/19 8:47 PM    17      2/14/19 8:27 AM 2/14/19 12:58 PM         3     2/14/19 8:45 AM     2/14/19 5:21 PM      14    2/14/19 7:33 PM


                                                                                           Page 93 of 110
                                                Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 95 of 111 PageID# 2317



           Day Of                   arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm             Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
01/15/19         3  1/15/19 7:16 PM      1    1/15/19 6:53 AM     1/15/19 7:15 PM             159       12:21                     08:00    00:00                 11:21
01/16/19         4  1/16/19 7:23 PM      1    1/16/19 6:17 AM     1/16/19 5:02 PM              82       10:45                     08:00    00:00                 09:45
01/17/19         5  1/17/19 6:21 PM      1    1/17/19 8:18 AM     1/17/19 3:10 PM              18       06:51                     08:00    00:00                 05:51
01/18/19         6  1/18/19 6:44 PM      1    1/18/19 8:35 AM     1/18/19 4:00 PM              42       07:25                     08:00    00:00                 06:25
01/19/19         7  1/19/19 2:03 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
01/20/19         1  1/20/19 4:20 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              31:21
01/21/19         2  1/21/19 6:36 PM      1    1/21/19 8:15 AM     1/21/19 4:38 PM              11       08:23                     08:00    00:00                 07:23
01/22/19         3  1/22/19 6:18 PM      1    1/22/19 6:47 AM     1/22/19 9:48 PM             108       15:00                     08:00    00:45                 13:15
01/23/19         4  1/23/19 7:50 PM      1    1/23/19 6:51 AM     1/23/19 5:04 PM             186       10:12                     08:00    00:00                 09:12
01/24/19         5  1/24/19 8:09 PM      1    1/24/19 2:00 PM     1/24/19 3:46 PM               2       01:45                   1 00:00    00:00                 00:45
01/25/19         6  1/25/19 8:19 PM      2    1/25/19 9:12 AM 1/25/19 10:56 AM                  9       01:44                     08:00    00:00                 00:44
01/26/19         7                       0    1/26/19 7:38 AM     1/26/19 7:38 AM               1       00:00                     00:00    00:00                 00:00
01/27/19         1  1/27/19 6:31 PM      2    1/27/19 1:33 PM     1/27/19 5:15 PM              11       03:41                     00:00    00:45                 01:56        53:58
01/28/19         2  1/28/19 9:42 PM      1    1/28/19 7:14 AM     1/28/19 6:02 PM              38       10:47                     08:00    00:00                 09:47
01/29/19         3  1/29/19 8:16 PM      1    1/29/19 7:20 AM     1/29/19 7:13 PM              19       11:52                     08:00    00:00                 10:52
01/30/19         4                       0    1/30/19 8:00 AM     1/30/19 2:46 PM              29       06:46                     08:00    00:00                 05:46
01/31/19         5 1/31/19 10:53 PM      2    1/31/19 4:53 AM     1/31/19 6:19 PM              31       13:25                     08:00    00:45                 11:40
02/01/19         6   2/1/19 9:09 PM      2     2/1/19 2:18 AM      2/1/19 5:12 PM              39       14:53                     08:00    00:00                 13:53
02/02/19         7                       0    2/2/19 11:16 AM     2/2/19 12:01 PM               8       00:45                     00:00    00:00                 00:00
02/03/19         1   2/3/19 5:15 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              55:02
02/04/19         2   2/4/19 6:53 PM      1     2/4/19 6:52 AM      2/4/19 5:06 PM             106       10:13                     08:00    00:00                 09:13
02/05/19         3   2/5/19 7:48 PM      1     2/5/19 7:09 AM      2/5/19 5:33 PM              53       10:24                     08:00    00:00                 09:24
02/06/19         4   2/6/19 6:55 PM      1     2/6/19 7:21 AM     2/6/19 11:04 PM              74       15:42                     08:00    00:45                 13:57
02/07/19         5   2/7/19 8:24 PM      3     2/7/19 7:31 AM      2/7/19 5:34 PM              41       10:03                     08:00    00:00                 09:03
02/08/19         6   2/8/19 9:38 PM      1     2/8/19 6:03 AM      2/8/19 8:27 PM              73       14:23                     08:00    00:00                 13:23
02/09/19         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
02/10/19         1  2/10/19 5:58 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              48:47
02/11/19         2  2/11/19 6:42 PM      1    2/11/19 7:35 AM     2/11/19 5:06 PM              98       09:30                     08:00    00:00                 08:30
02/12/19         3  2/12/19 7:01 PM      1    2/12/19 6:54 AM     2/12/19 6:19 PM              73       11:25                     08:00    00:00                 10:25
02/13/19         4  2/13/19 7:39 PM      1    2/13/19 5:39 AM     2/13/19 2:29 PM              25       08:49                     08:00    00:00                 07:49
02/14/19         5  2/14/19 7:33 PM      1    2/14/19 7:08 AM     2/14/19 8:47 PM              34       13:38                     08:00    00:45                 11:53


                                                                                         Page 94 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 96 of 111 PageID# 2318



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
02/15/19         6   2/15/19 5:57 AM     2/15/19 5:05 PM    27                                               0     2/15/19 1:13 PM     2/15/19 1:13 PM       1    2/15/19 6:03 PM
02/16/19         7                                             0                                             0                                               0
02/17/19         1                                             0                                             0                                               0    2/17/19 9:31 PM
02/18/19         2   2/18/19 7:38 AM     2/18/19 8:14 PM    29      2/18/19 7:26 AM     2/18/19 9:21 AM      2     2/18/19 9:05 AM 2/18/19 11:51 AM          6    2/18/19 6:52 PM
02/19/19         3   2/19/19 7:25 AM     2/19/19 5:39 PM    31      2/19/19 7:08 AM 2/19/19 12:47 PM         2 2/19/19 11:37 AM        2/19/19 5:48 PM       5    2/19/19 6:27 PM
02/20/19         4   2/20/19 8:07 AM     2/20/19 8:07 PM    10                                               0                                               0    2/20/19 7:29 PM
02/21/19         5   2/21/19 8:00 AM     2/21/19 3:50 PM    13                                               0     2/21/19 1:57 PM     2/21/19 4:57 PM       2    2/21/19 7:02 PM
02/22/19         6   2/22/19 3:18 PM     2/22/19 3:18 PM       1                                             0     2/22/19 1:57 PM     2/22/19 1:57 PM       1    2/22/19 6:31 PM
02/23/19         7   2/23/19 8:34 AM     2/23/19 8:34 AM       1                                             0                                               0
02/24/19         1                                             0                                             0                                               0    2/24/19 7:41 PM
02/25/19         2   2/25/19 6:18 AM     2/25/19 5:38 PM    65      2/25/19 6:15 AM     2/25/19 6:15 AM      1 2/25/19 11:57 AM        2/25/19 4:38 PM      17    2/25/19 6:47 PM
02/26/19         3   2/26/19 6:49 AM     2/26/19 9:09 PM    49      2/26/19 6:42 AM     2/26/19 6:42 AM      1     2/26/19 8:15 AM     2/26/19 4:55 PM      22    2/26/19 7:06 PM
02/27/19         4   2/27/19 7:36 AM     2/27/19 9:52 PM    42                                               0                                               0    2/27/19 8:11 PM
02/28/19         5   2/28/19 7:15 AM     2/28/19 4:50 PM    20 2/28/19 12:26 PM 2/28/19 12:26 PM             1     2/28/19 9:46 AM     2/28/19 4:00 PM      35    2/28/19 8:34 PM
03/01/19         6    3/1/19 7:15 AM      3/1/19 1:47 PM    24                                               0                                               0     3/1/19 8:01 PM
03/02/19         7    3/2/19 7:52 AM      3/2/19 8:33 AM    11                                               0                                               0    3/2/19 10:41 AM
03/03/19         1                                             0                                             0                                               0     3/3/19 7:24 PM
03/04/19         2    3/4/19 6:57 AM      3/4/19 4:12 PM    29       3/4/19 6:52 AM      3/4/19 6:52 AM      1      3/4/19 9:32 AM      3/4/19 4:00 PM      84     3/4/19 6:38 PM
03/05/19         3    3/5/19 7:44 AM      3/5/19 2:47 PM    29       3/5/19 7:34 AM      3/5/19 7:34 AM      1      3/5/19 9:04 AM      3/5/19 2:50 PM      60     3/5/19 8:04 PM
03/06/19         4    3/6/19 7:06 AM      3/6/19 4:32 PM    40       3/6/19 7:03 AM      3/6/19 7:03 AM      1      3/6/19 9:42 AM      3/6/19 3:58 PM      46     3/6/19 7:36 PM
03/07/19         5    3/7/19 8:39 AM      3/7/19 5:37 PM    31                                               0                                               0     3/7/19 7:05 PM
03/08/19         6    3/8/19 6:56 AM      3/8/19 5:23 PM    29       3/8/19 6:48 AM      3/8/19 6:48 AM      1      3/8/19 9:29 AM      3/8/19 2:25 PM      45     3/8/19 7:03 PM
03/09/19         7                                             0                                             0                                               0
03/10/19         1                                             0                                             0                                               0    3/10/19 8:32 PM
03/11/19         2   3/11/19 7:21 AM     3/11/19 5:05 PM    48      3/11/19 7:13 AM     3/11/19 1:36 PM      4     3/11/19 9:25 AM     3/11/19 4:16 PM      46    3/11/19 6:42 PM
03/12/19         3   3/12/19 9:48 AM     3/12/19 7:56 PM    40                                               0                                               0    3/12/19 8:15 PM
03/13/19         4   3/13/19 9:11 AM     3/13/19 8:21 PM    32 3/13/19 10:25 AM 3/13/19 10:25 AM             1 3/13/19 11:04 AM        3/13/19 5:23 PM      30    3/13/19 6:20 PM
03/14/19         5   3/14/19 7:36 AM     3/14/19 6:53 PM    40      3/14/19 7:21 AM 3/14/19 12:17 PM         2     3/14/19 9:31 AM     3/14/19 4:57 PM      38    3/14/19 7:50 PM
03/15/19         6   3/15/19 6:09 AM     3/15/19 4:37 PM    42      3/15/19 7:19 AM     3/15/19 1:44 PM      3     3/15/19 9:26 AM     3/15/19 2:33 PM      52    3/15/19 8:36 PM
03/16/19         7                                             0                                             0                                               0
03/17/19         1                                             0                                             0                                               0 3/17/19 12:17 PM


                                                                                           Page 95 of 110
                                                Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 97 of 111 PageID# 2319



           Day Of                   arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm             Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
02/15/19         6  2/15/19 6:03 PM      1    2/15/19 5:57 AM     2/15/19 5:05 PM              28       11:08                    08:00     00:00                 10:08
02/16/19         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
02/17/19         1  2/17/19 9:31 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              39:16
02/18/19         2  2/18/19 6:52 PM      1    2/18/19 7:26 AM     2/18/19 8:14 PM              37       12:48                    08:00     00:45                 11:03
02/19/19         3  2/19/19 6:27 PM      1    2/19/19 7:08 AM     2/19/19 5:48 PM              38       10:40                    08:00     00:00                 09:40
02/20/19         4  2/20/19 7:29 PM      1    2/20/19 8:07 AM     2/20/19 8:07 PM              10       11:59                    08:00     00:45                 10:14
02/21/19         5  2/21/19 7:02 PM      1    2/21/19 8:00 AM     2/21/19 4:57 PM              15       08:57                    08:00     00:00                 07:57
02/22/19         6  2/22/19 6:31 PM      1    2/22/19 1:57 PM     2/22/19 3:18 PM               2       01:20                    08:00     00:00                 00:20
02/23/19         7                       0    2/23/19 8:34 AM     2/23/19 8:34 AM               1       00:00                    00:00     00:00                 00:00
02/24/19         1  2/24/19 7:41 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              49:42
02/25/19         2  2/25/19 6:47 PM      1    2/25/19 6:15 AM     2/25/19 5:38 PM              83       11:23                    08:00     00:00                 10:23
02/26/19         3  2/26/19 7:06 PM      1    2/26/19 6:42 AM     2/26/19 9:09 PM              72       14:26                    08:00     00:45                 12:41
02/27/19         4  2/27/19 8:11 PM      1    2/27/19 7:36 AM     2/27/19 9:52 PM              42       14:16                    08:00     00:45                 12:31
02/28/19         5  2/28/19 8:34 PM      1    2/28/19 7:15 AM     2/28/19 4:50 PM              56       09:34                    08:00     00:00                 08:34
03/01/19         6   3/1/19 8:01 PM      1     3/1/19 7:15 AM      3/1/19 1:47 PM              24       06:31                    08:00     00:00                 05:31
03/02/19         7   3/2/19 2:35 PM      2     3/2/19 7:52 AM      3/2/19 8:33 AM              11       00:41                    00:00     00:00                 00:00
03/03/19         1   3/3/19 7:24 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              40:39
03/04/19         2   3/4/19 6:38 PM      1     3/4/19 6:52 AM      3/4/19 4:12 PM             114       09:20                    08:00     00:00                 08:20
03/05/19         3   3/5/19 8:04 PM      1     3/5/19 7:34 AM      3/5/19 2:50 PM              90       07:15                    08:00     00:00                 06:15
03/06/19         4  3/6/19 11:50 PM      2     3/6/19 7:03 AM      3/6/19 4:32 PM              87       09:29                    08:00     00:00                 08:29
03/07/19         5   3/7/19 7:05 PM      1     3/7/19 8:39 AM      3/7/19 5:37 PM              31       08:58                    08:00     00:00                 07:58
03/08/19         6   3/8/19 7:03 PM      1     3/8/19 6:48 AM      3/8/19 5:23 PM              75       10:34                    08:00     00:00                 09:34
03/09/19         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
03/10/19         1  3/10/19 8:32 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              47:24
03/11/19         2  3/11/19 6:42 PM      1    3/11/19 7:13 AM     3/11/19 5:05 PM              98       09:51                    08:00     00:00                 08:51
03/12/19         3  3/12/19 8:15 PM      1    3/12/19 9:48 AM     3/12/19 7:56 PM              40       10:08                    08:00     00:00                 09:08
03/13/19         4  3/13/19 9:49 PM      2    3/13/19 9:11 AM     3/13/19 8:21 PM              63       11:09                    08:00     00:45                 09:24
03/14/19         5  3/14/19 7:50 PM      1    3/14/19 7:21 AM     3/14/19 6:53 PM              80       11:32                    08:00     00:00                 10:32
03/15/19         6  3/15/19 8:36 PM      1    3/15/19 6:09 AM     3/15/19 4:37 PM              97       10:27                    08:00     00:00                 09:27
03/16/19         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
03/17/19         1 3/17/19 12:17 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              56:44


                                                                                         Page 96 of 110
                                                 Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 98 of 111 PageID# 2320



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
03/18/19         2   3/18/19 8:09 AM     3/18/19 9:08 PM    61      3/18/19 7:59 AM     3/18/19 7:59 AM      1     3/18/19 9:45 AM     3/18/19 3:31 PM      33    3/18/19 7:33 PM
03/19/19         3   3/19/19 7:27 AM     3/19/19 4:21 PM    42      3/19/19 1:50 PM     3/19/19 1:50 PM      1     3/19/19 9:25 AM     3/19/19 4:55 PM      43    3/19/19 7:12 PM
03/20/19         4   3/20/19 8:50 AM     3/20/19 7:39 PM    52                                               0                                               0    3/20/19 9:55 PM
03/21/19         5   3/21/19 6:19 AM 3/21/19 10:20 PM       71      3/21/19 7:57 AM     3/21/19 7:57 AM      1     3/21/19 9:49 AM     3/21/19 5:24 PM      22    3/21/19 8:50 PM
03/22/19         6   3/22/19 7:50 AM 3/22/19 10:23 PM       40                                               0                                               0    3/22/19 9:39 PM
03/23/19         7                                             0                                             0                                               0
03/24/19         1   3/24/19 4:03 PM     3/24/19 4:46 PM       2                                             0                                               0    3/24/19 7:40 PM
03/25/19         2   3/25/19 6:46 AM     3/25/19 6:01 PM    59      3/25/19 7:47 AM     3/25/19 7:47 AM      1 3/25/19 10:29 AM        3/25/19 5:54 PM     114    3/25/19 7:35 PM
03/26/19         3   3/26/19 8:39 AM     3/26/19 8:15 PM    46      3/26/19 7:37 AM     3/26/19 7:37 AM      1 3/26/19 10:37 AM        3/26/19 5:11 PM      58    3/26/19 7:27 PM
03/27/19         4   3/27/19 7:46 AM     3/27/19 5:51 PM    37                                               0                                               0    3/27/19 8:30 PM
03/28/19         5   3/28/19 7:50 AM     3/28/19 7:48 PM    44      3/28/19 7:41 AM 3/28/19 12:30 PM         3     3/28/19 9:57 AM     3/28/19 5:25 PM      26    3/28/19 6:46 PM
03/29/19         6   3/29/19 7:58 AM     3/29/19 5:54 PM    33                                               0                                               0    3/29/19 7:25 PM
03/30/19         7   3/30/19 5:26 AM     3/30/19 5:26 AM       1                                             0                                               0
03/31/19         1                                             0                                             0                                               0    3/31/19 7:11 PM
04/01/19         2    4/1/19 8:07 AM      4/1/19 5:33 PM    35       4/1/19 7:51 AM      4/1/19 7:51 AM      1     4/1/19 10:15 AM      4/1/19 5:37 PM     142     4/1/19 6:19 PM
04/02/19         3    4/2/19 9:02 AM      4/2/19 7:43 PM    49       4/2/19 8:50 AM     4/2/19 12:19 PM      2     4/2/19 10:02 AM      4/2/19 5:40 PM      96     4/2/19 7:43 PM
04/03/19         4    4/3/19 7:20 AM      4/3/19 7:56 PM    37       4/3/19 8:57 AM      4/3/19 5:17 PM      2      4/3/19 9:24 AM      4/3/19 5:07 PM      78     4/3/19 6:31 PM
04/04/19         5    4/4/19 6:22 AM      4/4/19 7:36 PM    63       4/4/19 6:15 AM      4/4/19 6:15 AM      1      4/4/19 9:25 AM      4/4/19 5:04 PM      55     4/4/19 7:33 PM
04/05/19         6   4/5/19 10:49 AM      4/5/19 5:51 PM    21                                               0                                               0     4/5/19 7:14 PM
04/06/19         7                                             0                                             0                                               0
04/07/19         1                                             0                                             0                                               0    4/7/19 11:42 PM
04/08/19         2    4/8/19 7:36 AM      4/8/19 5:52 PM    36       4/8/19 7:23 AM     4/8/19 12:34 PM      2      4/8/19 9:58 AM      4/8/19 5:43 PM      72
04/09/19         3    4/9/19 7:09 AM      4/9/19 6:07 PM    61       4/9/19 7:01 AM      4/9/19 7:01 AM      1      4/9/19 9:27 AM      4/9/19 5:23 PM      95     4/9/19 7:05 PM
04/10/19         4   4/10/19 7:14 AM     4/10/19 6:10 PM    27                                               0                                               0    4/10/19 6:54 PM
04/11/19         5   4/11/19 8:16 AM     4/11/19 6:25 PM    71      4/11/19 7:30 AM     4/11/19 7:30 AM      1     4/11/19 9:30 AM     4/11/19 4:40 PM      57    4/11/19 6:11 PM
04/12/19         6   4/12/19 7:41 AM     4/12/19 7:11 PM    36                                               0                                               0    4/12/19 6:47 PM
04/13/19         7                                             0                                             0                                               0
04/14/19         1 4/14/19 12:17 PM      4/14/19 4:39 PM       3                                             0                                               0    4/14/19 8:39 PM
04/15/19         2   4/15/19 8:00 AM     4/15/19 6:28 PM    31                                               0                                               0    4/15/19 6:59 PM
04/16/19         3   4/16/19 7:19 AM     4/16/19 7:08 PM    29                                               0     4/16/19 6:05 PM     4/16/19 6:05 PM       1    4/16/19 6:16 PM
04/17/19         4   4/17/19 7:32 AM     4/17/19 9:57 PM    68                                               0                                               0    4/17/19 6:30 PM


                                                                                           Page 97 of 110
                                                Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 99 of 111 PageID# 2321



           Day Of                   arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm             Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
03/18/19         2  3/18/19 7:33 PM      1    3/18/19 7:59 AM     3/18/19 9:08 PM              95       13:08                    08:00     00:45                 11:23
03/19/19         3  3/19/19 7:12 PM      1    3/19/19 7:27 AM     3/19/19 4:55 PM              86       09:28                    08:00     00:00                 08:28
03/20/19         4  3/20/19 9:55 PM      1    3/20/19 8:50 AM     3/20/19 7:39 PM              52       10:48                    08:00     00:00                 09:48
03/21/19         5  3/21/19 8:50 PM      1    3/21/19 6:19 AM 3/21/19 10:20 PM                 94       16:01                    08:00     00:45                 14:16
03/22/19         6  3/22/19 9:39 PM      1    3/22/19 7:50 AM 3/22/19 10:23 PM                 40       14:32                    08:00     00:45                 12:47
03/23/19         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
03/24/19         1  3/24/19 7:40 PM      1    3/24/19 4:03 PM     3/24/19 4:46 PM               2       00:42                    00:00     00:00                 00:00        49:31
03/25/19         2  3/25/19 7:35 PM      1    3/25/19 6:46 AM     3/25/19 6:01 PM             174       11:14                    08:00     00:00                 10:14
03/26/19         3  3/26/19 9:35 PM      2    3/26/19 7:37 AM     3/26/19 8:15 PM             105       12:37                    08:00     00:45                 10:52
03/27/19         4  3/27/19 8:30 PM      1    3/27/19 7:46 AM     3/27/19 5:51 PM              37       10:05                    08:00     00:00                 09:05
03/28/19         5  3/28/19 6:46 PM      1    3/28/19 7:41 AM     3/28/19 7:48 PM              73       12:06                    08:00     00:45                 10:21
03/29/19         6  3/29/19 7:25 PM      1    3/29/19 7:58 AM     3/29/19 5:54 PM              33       09:56                    08:00     00:00                 08:56
03/30/19         7                       0    3/30/19 5:26 AM     3/30/19 5:26 AM               1       00:00                    00:00     00:00                 00:00
03/31/19         1  3/31/19 7:11 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              47:07
04/01/19         2   4/1/19 6:19 PM      1     4/1/19 7:51 AM      4/1/19 5:37 PM             178       09:45                    08:00     00:00                 08:45
04/02/19         3   4/2/19 7:43 PM      1     4/2/19 8:50 AM      4/2/19 7:43 PM             147       10:52                    08:00     00:00                 09:52
04/03/19         4  4/3/19 10:48 PM      2     4/3/19 7:20 AM      4/3/19 7:56 PM             117       12:35                    08:00     00:45                 10:50
04/04/19         5   4/4/19 7:33 PM      1     4/4/19 6:15 AM      4/4/19 7:36 PM             119       13:20                    08:00     00:45                 11:35
04/05/19         6   4/5/19 7:14 PM      1    4/5/19 10:49 AM      4/5/19 5:51 PM              21       07:02                    08:00     00:00                 06:02
04/06/19         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
04/07/19         1  4/7/19 11:43 PM      2    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              56:26
04/08/19         2                       0     4/8/19 7:23 AM      4/8/19 5:52 PM             110       10:29                    08:00     00:00                 09:29
04/09/19         3   4/9/19 7:05 PM      1     4/9/19 7:01 AM      4/9/19 6:07 PM             157       11:06                    08:00     00:00                 10:06
04/10/19         4 4/10/19 10:30 PM      2    4/10/19 7:14 AM     4/10/19 6:10 PM              27       10:55                    08:00     00:00                 09:55
04/11/19         5  4/11/19 6:11 PM      1    4/11/19 7:30 AM     4/11/19 6:25 PM             129       10:55                    08:00     00:45                 09:10
04/12/19         6  4/12/19 6:47 PM      1    4/12/19 7:41 AM     4/12/19 7:11 PM              36       11:29                    08:00     00:45                 09:44
04/13/19         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                      1         00:00     00:00                 08:00
04/14/19         1  4/14/19 8:39 PM      1 4/14/19 12:17 PM       4/14/19 4:39 PM               3       04:22          1         00:00     00:00                 08:00        59:04
04/15/19         2  4/15/19 6:59 PM      1    4/15/19 8:00 AM     4/15/19 6:28 PM              31       10:27          1         08:00     00:00                 09:27
04/16/19         3  4/16/19 6:39 PM      2    4/16/19 7:19 AM     4/16/19 7:08 PM              30       11:48          1         08:00     00:45                 10:48
04/17/19         4 4/17/19 10:48 PM      2    4/17/19 7:32 AM     4/17/19 9:57 PM              68       14:24                    08:00     00:45                 12:39


                                                                                         Page 98 of 110
                                                Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 100 of 111 PageID# 2322



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
04/18/19         5   4/18/19 6:23 AM     4/18/19 7:16 PM    55      4/18/19 7:41 AM     4/18/19 7:41 AM      1     4/18/19 8:59 AM     4/18/19 4:50 PM      49    4/18/19 5:18 PM
04/19/19         6   4/19/19 7:40 AM     4/19/19 3:41 PM       4                                             0                                               0
04/20/19         7 4/20/19 12:39 PM 4/20/19 12:39 PM           1                                             0                                               0
04/21/19         1                                             0                                             0                                               0 4/21/19 10:34 PM
04/22/19         2   4/22/19 8:17 AM     4/22/19 5:34 PM    36      4/22/19 7:10 AM     4/22/19 1:20 PM      2     4/22/19 9:17 AM     4/22/19 5:07 PM     120    4/22/19 6:26 PM
04/23/19         3   4/23/19 6:48 AM     4/23/19 5:31 PM    51      4/23/19 6:43 AM     4/23/19 1:02 PM      2 4/23/19 10:01 AM        4/23/19 4:47 PM      72    4/23/19 6:45 PM
04/24/19         4   4/24/19 7:57 AM     4/24/19 6:46 PM    53                                               0                                               0    4/24/19 7:40 PM
04/25/19         5   4/25/19 8:28 AM     4/25/19 5:05 PM    30      4/25/19 7:03 AM     4/25/19 8:18 AM      2     4/25/19 9:01 AM     4/25/19 4:56 PM      88    4/25/19 6:12 PM
04/26/19         6   4/26/19 6:49 AM     4/26/19 5:52 PM    19                                               0                                               0    4/26/19 6:44 PM
04/27/19         7                                             0                                             0                                               0    4/27/19 8:40 PM
04/28/19         1                                             0                                             0                                               0 4/28/19 11:57 PM
04/29/19         2   4/29/19 8:52 AM     4/29/19 5:02 PM    31                                               0                                               0    4/29/19 7:08 PM
04/30/19         3   4/30/19 7:24 AM     4/30/19 7:25 PM    40      4/30/19 7:09 AM     4/30/19 7:09 AM      1     4/30/19 9:56 AM     4/30/19 4:56 PM      70    4/30/19 7:09 PM
05/01/19         4    5/1/19 7:43 AM      5/1/19 5:02 PM    85                                               0                                               0     5/1/19 6:45 PM
05/02/19         5    5/2/19 7:33 AM     5/2/19 10:18 PM    69       5/2/19 7:30 AM      5/2/19 1:07 PM      2      5/2/19 9:21 AM      5/2/19 5:01 PM      16     5/2/19 8:07 PM
05/03/19         6    5/3/19 7:59 AM      5/3/19 3:27 PM    66                                               0                                               0     5/3/19 6:25 PM
05/04/19         7                                             0                                             0                                               0
05/05/19         1                                             0                                             0                                               0     5/5/19 9:30 PM
05/06/19         2    5/6/19 7:54 AM      5/6/19 5:51 PM    38       5/6/19 7:35 AM      5/6/19 7:35 AM      1      5/6/19 9:00 AM      5/6/19 5:19 PM      62    5/6/19 10:10 PM
05/07/19         3    5/7/19 7:01 AM      5/7/19 9:41 PM    57                                               0                                               0     5/7/19 7:34 PM
05/08/19         4    5/8/19 7:23 AM      5/8/19 7:35 PM    36                                               0                                               0     5/8/19 6:20 PM
05/09/19         5    5/9/19 8:29 AM     5/9/19 11:08 PM    56       5/9/19 7:47 AM     5/9/19 12:54 PM      2      5/9/19 9:29 AM      5/9/19 3:57 PM      36     5/9/19 6:10 PM
05/10/19         6   5/10/19 8:17 AM     5/10/19 3:27 PM    20                                               0                                               0    5/10/19 7:24 PM
05/11/19         7                                             0                                             0                                               0
05/12/19         1                                             0                                             0                                               0    5/12/19 2:22 PM
05/13/19         2   5/13/19 7:43 AM     5/13/19 4:31 PM    20                                               0                                               0    5/13/19 7:54 PM
05/14/19         3   5/14/19 7:21 AM     5/14/19 5:24 PM    64      5/14/19 7:09 AM     5/14/19 7:09 AM      1     5/14/19 9:40 AM     5/14/19 4:48 PM      93    5/14/19 7:04 PM
05/15/19         4   5/15/19 5:54 AM     5/15/19 8:28 PM    32                                               0                                               0    5/15/19 6:33 PM
05/16/19         5   5/16/19 8:45 AM     5/16/19 5:40 PM    50                                               0     5/16/19 9:23 AM     5/16/19 5:28 PM      31    5/16/19 9:06 AM
05/17/19         6 5/17/19 12:04 AM      5/17/19 4:30 PM    35                                               0                                               0    5/17/19 6:09 PM
05/18/19         7                                             0                                             0                                               0


                                                                                           Page 99 of 110
                                               Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 101 of 111 PageID# 2323



           Day Of                   arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm             Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
04/18/19         5  4/18/19 5:18 PM      1    4/18/19 6:23 AM     4/18/19 7:16 PM             105       12:53                     08:00    00:45                 11:08
04/19/19         6                       0    4/19/19 7:40 AM     4/19/19 3:41 PM               4       08:00                   1 00:00    00:00                 07:00
04/20/19         7                       0 4/20/19 12:39 PM 4/20/19 12:39 PM                    1       00:00                     00:00    00:00                 00:00
04/21/19         1 4/21/19 10:34 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              48:06
04/22/19         2  4/22/19 6:26 PM      1    4/22/19 7:10 AM     4/22/19 5:34 PM             158       10:23                     08:00    00:00                 09:23
04/23/19         3  4/23/19 9:11 PM      2    4/23/19 6:43 AM     4/23/19 5:31 PM             125       10:47                     08:00    00:00                 09:47
04/24/19         4 4/24/19 11:38 PM      2    4/24/19 7:57 AM     4/24/19 6:46 PM              53       10:49                     08:00    00:00                 09:49
04/25/19         5  4/25/19 6:12 PM      1    4/25/19 7:03 AM     4/25/19 5:05 PM             120       10:02                     08:00    00:00                 09:02
04/26/19         6  4/26/19 6:44 PM      1    4/26/19 6:49 AM     4/26/19 5:52 PM              19       11:03                     08:00    00:00                 10:03
04/27/19         7  4/27/19 8:40 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
04/28/19         1 4/28/19 11:57 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              45:30
04/29/19         2  4/29/19 7:08 PM      1    4/29/19 8:52 AM     4/29/19 5:02 PM              31       08:09                     08:00    00:00                 07:09
04/30/19         3  4/30/19 7:11 PM      2    4/30/19 7:09 AM     4/30/19 7:25 PM             111       12:16                     08:00    00:45                 10:31
05/01/19         4  5/1/19 10:59 PM      2     5/1/19 7:43 AM      5/1/19 5:02 PM              85       09:19                     08:00    00:00                 08:19
05/02/19         5   5/2/19 8:07 PM      1     5/2/19 7:30 AM     5/2/19 10:18 PM              87       14:47                     08:00    00:45                 13:02
05/03/19         6   5/3/19 6:25 PM      1     5/3/19 7:59 AM      5/3/19 3:27 PM              66       07:28                     08:00    00:00                 06:28
05/04/19         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
05/05/19         1   5/5/19 9:30 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              52:23
05/06/19         2  5/6/19 10:10 PM      1     5/6/19 7:35 AM      5/6/19 5:51 PM             101       10:15                     08:00    00:00                 09:15
05/07/19         3   5/7/19 7:34 PM      1     5/7/19 7:01 AM      5/7/19 9:41 PM              57       14:39                     08:00    00:45                 12:54
05/08/19         4  5/8/19 10:31 PM      3     5/8/19 7:23 AM      5/8/19 7:35 PM              36       12:12                     08:00    00:45                 10:27
05/09/19         5   5/9/19 6:10 PM      1     5/9/19 7:47 AM     5/9/19 11:08 PM              94       15:21                     08:00    00:45                 13:36
05/10/19         6  5/10/19 7:24 PM      1    5/10/19 8:17 AM     5/10/19 3:27 PM              20       07:09                   1 00:00    00:00                 06:09
05/11/19         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
05/12/19         1  5/12/19 8:57 PM      3    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              52:28
05/13/19         2  5/13/19 7:54 PM      1    5/13/19 7:43 AM     5/13/19 4:31 PM              20       08:47                   1 00:00    00:00                 07:47
05/14/19         3  5/14/19 7:04 PM      1    5/14/19 7:09 AM     5/14/19 5:24 PM             158       10:15                     08:00    00:00                 09:15
05/15/19         4 5/15/19 10:38 PM      3    5/15/19 5:54 AM     5/15/19 8:28 PM              32       14:34                     08:00    00:45                 12:49
05/16/19         5  5/16/19 6:40 PM      2    5/16/19 8:45 AM     5/16/19 5:40 PM              81       08:54                     08:00    00:45                 07:09
05/17/19         6  5/17/19 6:09 PM      1 5/17/19 12:04 AM       5/17/19 4:30 PM              35       16:26                     08:00    00:00                 15:26
05/18/19         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00


                                                                                        Page 100 of 110
                                                Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 102 of 111 PageID# 2324



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
05/19/19         1                                             0                                             0                                               0    5/19/19 5:53 AM
05/20/19         2   5/20/19 4:06 PM     5/20/19 4:06 PM       1                                             0                                               0    5/20/19 6:47 PM
05/21/19         3   5/21/19 8:12 AM 5/21/19 11:00 PM       28                                               0                                               0    5/21/19 6:56 PM
05/22/19         4   5/22/19 7:29 AM     5/22/19 5:13 PM    43                                               0                                               0    5/22/19 8:33 PM
05/23/19         5   5/23/19 7:22 AM     5/23/19 6:00 PM    30      5/23/19 7:04 AM     5/23/19 5:26 PM      3     5/23/19 2:10 PM     5/23/19 5:19 PM      12    5/23/19 1:36 PM
05/24/19         6   5/24/19 8:34 AM     5/24/19 4:53 PM    41                                               0                                               0    5/24/19 6:40 PM
05/25/19         7                                             0                                             0                                               0
05/26/19         1                                             0                                             0                                               0    5/26/19 1:48 PM
05/27/19         2                                             0                                             0                                               0
05/28/19         3   5/28/19 7:32 AM     5/28/19 7:46 PM    34      5/28/19 7:21 AM 5/28/19 12:21 PM         2     5/28/19 9:15 AM     5/28/19 4:28 PM      79    5/28/19 9:01 PM
05/29/19         4   5/29/19 8:34 AM     5/29/19 6:01 PM    42                                               0                                               0    5/29/19 7:44 PM
05/30/19         5   5/30/19 9:59 AM 5/30/19 11:42 PM       76      5/30/19 7:10 AM     5/30/19 7:10 AM      1     5/30/19 9:23 AM     5/30/19 4:29 PM      21    5/30/19 6:23 PM
05/31/19         6   5/31/19 8:18 AM     5/31/19 6:45 PM    40                                               0                                               0    5/31/19 5:54 PM
06/01/19         7    6/1/19 9:25 AM      6/1/19 9:25 AM       1                                             0                                               0
06/02/19         1                                             0                                             0                                               0     6/2/19 7:50 PM
06/03/19         2    6/3/19 6:32 AM      6/3/19 9:15 PM    41       6/3/19 6:25 AM     6/3/19 12:56 PM      2      6/3/19 9:48 AM      6/3/19 3:59 PM      15     6/3/19 7:29 PM
06/04/19         3    6/4/19 5:02 AM      6/4/19 7:30 PM    28       6/4/19 9:53 AM      6/4/19 9:55 AM      3      6/4/19 9:58 AM     6/4/19 10:41 AM      11     6/4/19 7:15 PM
06/05/19         4    6/5/19 9:41 AM     6/5/19 11:27 PM    23                                               0                                               0     6/5/19 8:40 AM
06/06/19         5    6/6/19 7:59 AM      6/6/19 7:46 PM    71                                               0                                               0     6/6/19 6:24 PM
06/07/19         6    6/7/19 8:32 AM      6/7/19 4:40 PM    22                                               0                                               0     6/7/19 9:38 AM
06/08/19         7   6/8/19 11:46 AM     6/8/19 11:46 AM       1                                             0                                               0
06/09/19         1                                             0                                             0                                               0     6/9/19 8:10 PM
06/10/19         2   6/10/19 8:29 AM     6/10/19 5:14 PM    32      6/10/19 7:40 AM 6/10/19 11:52 AM         2     6/10/19 9:23 AM     6/10/19 5:08 PM      96    6/10/19 1:06 PM
06/11/19         3   6/11/19 6:44 AM     6/11/19 4:45 PM    63      6/11/19 6:31 AM     6/11/19 6:31 AM      1     6/11/19 9:42 AM     6/11/19 4:41 PM      60    6/11/19 6:39 PM
06/12/19         4   6/12/19 7:58 AM     6/12/19 5:27 PM    31                                               0                                               0    6/12/19 8:02 PM
06/13/19         5   6/13/19 8:05 AM     6/13/19 8:22 PM    43      6/13/19 7:14 AM     6/13/19 9:33 AM      3 6/13/19 10:16 AM        6/13/19 5:22 PM      26    6/13/19 2:31 AM
06/14/19         6   6/14/19 9:39 AM     6/14/19 6:29 PM    25                                               0                                               0    6/14/19 8:25 PM
06/15/19         7                                             0                                             0                                               0
06/16/19         1                                             0                                             0                                               0 6/16/19 10:32 PM
06/17/19         2   6/17/19 8:19 AM     6/17/19 4:51 PM    34      6/17/19 7:20 AM 6/17/19 11:24 AM         2     6/17/19 9:24 AM     6/17/19 5:04 PM      69    6/17/19 7:44 PM
06/18/19         3   6/18/19 7:39 AM     6/18/19 5:40 PM    49      6/18/19 7:35 AM     6/18/19 7:35 AM      1     6/18/19 9:30 AM     6/18/19 4:59 PM      18    6/18/19 6:27 PM


                                                                                          Page 101 of 110
                                               Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 103 of 111 PageID# 2325



           Day Of                   arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm             Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked       claim
05/19/19         1  5/19/19 6:03 PM      4    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              47:03
05/20/19         2  5/20/19 6:47 PM      1    5/20/19 4:06 PM     5/20/19 4:06 PM               1       00:00          1         08:00     00:00                 08:00
05/21/19         3  5/21/19 6:56 PM      1    5/21/19 8:12 AM 5/21/19 11:00 PM                 28       14:48          1         08:00     00:45                 13:48
05/22/19         4 5/22/19 11:48 PM      2    5/22/19 7:29 AM     5/22/19 5:13 PM              43       09:44          1         08:00     00:00                 08:44
05/23/19         5  5/23/19 9:25 PM      2    5/23/19 7:04 AM     5/23/19 6:00 PM              45       10:55                    08:00     00:45                 09:10
05/24/19         6  5/24/19 6:40 PM      1    5/24/19 8:34 AM     5/24/19 4:53 PM              41       08:19                    08:00     00:00                 07:19
05/25/19         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
05/26/19         1  5/26/19 7:51 PM      3    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              43:20
05/27/19         2                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                08:00     00:00
05/28/19         3  5/28/19 9:01 PM      1    5/28/19 7:21 AM     5/28/19 7:46 PM             115       12:25                    08:00     00:00                 11:25
05/29/19         4 5/29/19 10:40 PM      2    5/29/19 8:34 AM     5/29/19 6:01 PM              42       09:26                    08:00     00:00                 08:26
05/30/19         5  5/30/19 6:23 PM      1    5/30/19 7:10 AM 5/30/19 11:42 PM                 98       16:31                    08:00     00:45                 14:46
05/31/19         6  5/31/19 7:23 PM      2    5/31/19 8:18 AM     5/31/19 6:45 PM              40       10:26                    08:00     00:45                 08:41
06/01/19         7                       0     6/1/19 9:25 AM      6/1/19 9:25 AM               1       00:00                    00:00     00:00                 00:00
06/02/19         1   6/2/19 9:25 PM      2    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              58:05
06/03/19         2   6/3/19 7:29 PM      1     6/3/19 6:25 AM      6/3/19 9:15 PM              58       14:49                    08:00     00:45                 13:04
06/04/19         3   6/4/19 7:15 PM      1     6/4/19 5:02 AM      6/4/19 7:30 PM              42       14:27          1         08:00     00:45                 13:27
06/05/19         4  6/5/19 11:41 PM      3     6/5/19 9:41 AM     6/5/19 11:27 PM              23       13:46          1         08:00     00:45                 12:46
06/06/19         5   6/6/19 8:53 PM      4     6/6/19 7:59 AM      6/6/19 7:46 PM              71       11:47          1         08:00     00:45                 10:47
06/07/19         6   6/7/19 7:41 PM      4     6/7/19 8:32 AM      6/7/19 4:40 PM              22       08:07          1         08:00     00:45                 08:00
06/08/19         7                       0    6/8/19 11:46 AM     6/8/19 11:46 AM               1       00:00                    00:00     00:00                 00:00
06/09/19         1   6/9/19 9:39 PM      2    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              44:45
06/10/19         2  6/10/19 6:09 PM      2    6/10/19 7:40 AM     6/10/19 5:14 PM             130       09:33                    08:00     00:45                 07:48
06/11/19         3  6/11/19 6:39 PM      1    6/11/19 6:31 AM     6/11/19 4:45 PM             124       10:14                    08:00     00:00                 09:14
06/12/19         4  6/12/19 8:02 PM      1    6/12/19 7:58 AM     6/12/19 5:27 PM              31       09:28                    08:00     00:00                 08:28
06/13/19         5  6/13/19 7:22 PM      2    6/13/19 7:14 AM     6/13/19 8:22 PM              72       13:08                    08:00     00:45                 11:23
06/14/19         6  6/14/19 8:25 PM      1    6/14/19 9:39 AM     6/14/19 6:29 PM              25       08:50                    08:00     00:00                 07:50
06/15/19         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00
06/16/19         1 6/16/19 10:32 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                00:00     00:00                              47:35 51.2
06/17/19         2  6/17/19 7:44 PM      1    6/17/19 7:20 AM     6/17/19 5:04 PM             105       09:44                    08:00     00:00                 08:44
06/18/19         3  6/18/19 6:27 PM      1    6/18/19 7:35 AM     6/18/19 5:40 PM              68       10:05                    08:00     00:00                 09:05


                                                                                        Page 102 of 110
                                                Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 104 of 111 PageID# 2326



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
06/19/19         4   6/19/19 7:20 AM     6/19/19 7:14 PM    56                                               0                                               0    6/19/19 7:04 PM
06/20/19         5   6/20/19 8:32 AM     6/20/19 7:28 PM    59      6/20/19 7:26 AM     6/20/19 7:26 AM      1 6/20/19 10:57 AM        6/20/19 3:59 PM      25    6/20/19 7:08 PM
06/21/19         6   6/21/19 7:16 AM     6/21/19 5:37 PM    30                                               0                                               0    6/21/19 6:38 PM
06/22/19         7                                             0                                             0                                               0
06/23/19         1                                             0                                             0                                               0
06/24/19         2   6/24/19 7:52 AM     6/24/19 5:13 PM    44      6/24/19 7:29 AM     6/24/19 7:29 AM      1     6/24/19 9:30 AM     6/24/19 5:06 PM      45    6/24/19 7:19 PM
06/25/19         3   6/25/19 6:51 AM     6/25/19 6:10 PM    48                                               0                                               0    6/25/19 6:58 PM
06/26/19         4   6/26/19 7:24 AM     6/26/19 4:09 PM    46                                               0                                               0    6/26/19 6:28 PM
06/27/19         5   6/27/19 8:06 AM     6/27/19 9:46 PM    65      6/27/19 7:25 AM     6/27/19 7:25 AM      1 6/27/19 10:21 AM        6/27/19 4:26 PM      17    6/27/19 6:25 PM
06/28/19         6   6/28/19 9:36 AM     6/28/19 5:02 PM    24                                               0                                               0    6/28/19 5:57 PM
06/29/19         7                                             0                                             0                                               0
06/30/19         1                                             0                                             0                                               0    6/30/19 6:48 PM
07/01/19         2    7/1/19 7:19 AM      7/1/19 7:30 PM    43       7/1/19 7:10 AM      7/1/19 7:10 AM      1      7/1/19 9:14 AM      7/1/19 4:54 PM      97     7/1/19 8:44 PM
07/02/19         3    7/2/19 6:23 AM      7/2/19 4:58 PM    52       7/2/19 6:19 AM      7/2/19 6:19 AM      1      7/2/19 9:27 AM      7/2/19 4:29 PM      65     7/2/19 6:59 PM
07/03/19         4    7/3/19 8:15 AM      7/3/19 3:58 PM    18                                               0                                               0     7/3/19 5:00 PM
07/04/19         5                                             0                                             0                                               0     7/4/19 8:30 PM
07/05/19         6    7/5/19 8:56 AM      7/5/19 4:28 PM    16                                               0                                               0     7/5/19 5:59 PM
07/06/19         7                                             0                                             0                                               0
07/07/19         1                                             0                                             0                                               0    7/7/19 10:18 PM
07/08/19         2    7/8/19 7:45 AM      7/8/19 5:57 PM    48       7/8/19 7:35 AM     7/8/19 10:01 AM      2      7/8/19 1:30 PM      7/8/19 5:21 PM      65     7/8/19 6:02 PM
07/09/19         3    7/9/19 8:23 AM      7/9/19 7:41 PM    45       7/9/19 7:24 AM      7/9/19 1:33 PM      2     7/9/19 10:23 AM      7/9/19 4:51 PM      50     7/9/19 6:32 PM
07/10/19         4   7/10/19 7:31 AM     7/10/19 4:32 PM    58                                               0                                               0    7/10/19 6:18 PM
07/11/19         5   7/11/19 7:44 AM     7/11/19 9:43 PM    48      7/11/19 7:28 AM     7/11/19 5:03 PM      6     7/11/19 9:31 AM     7/11/19 5:02 PM      29    7/11/19 1:03 AM
07/12/19         6   7/12/19 6:43 AM     7/12/19 5:02 PM    43                                               0                                               0    7/12/19 2:46 PM
07/13/19         7                                             0                                             0                                               0    7/13/19 2:32 PM
07/14/19         1   7/14/19 4:21 PM     7/14/19 4:26 PM       2                                             0                                               0 7/14/19 11:39 PM
07/15/19         2   7/15/19 8:18 AM     7/15/19 4:15 PM    19      7/15/19 7:15 AM 7/15/19 12:53 PM         2 7/15/19 10:58 AM 7/15/19 11:42 AM             4    7/15/19 6:09 PM
07/16/19         3   7/16/19 7:47 AM     7/16/19 3:43 PM    25      7/16/19 7:22 AM     7/16/19 1:32 PM      2     7/16/19 9:38 AM     7/16/19 2:56 PM       8    7/16/19 6:35 PM
07/17/19         4   7/17/19 8:51 AM     7/17/19 3:40 PM    24                                               0                                               0    7/17/19 7:47 PM
07/18/19         5   7/18/19 8:48 AM     7/18/19 1:37 PM    12                                               0                                               0 7/18/19 12:36 AM
07/19/19         6   7/19/19 8:32 AM     7/19/19 3:02 PM    20                                               0     7/19/19 8:45 AM 7/19/19 12:50 PM          5    7/19/19 5:50 PM


                                                                                          Page 103 of 110
                                               Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 105 of 111 PageID# 2327



           Day Of                   arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm             Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked      claim
06/19/19         4 6/19/19 11:09 PM      2    6/19/19 7:20 AM     6/19/19 7:14 PM              56       11:53                     08:00    00:45                 10:08
06/20/19         5  6/20/19 7:08 PM      1    6/20/19 7:26 AM     6/20/19 7:28 PM              85       12:01                     08:00    00:45                 10:16
06/21/19         6  6/21/19 6:40 PM      2    6/21/19 7:16 AM     6/21/19 5:37 PM              30       10:20                     08:00    00:00                 09:20
06/22/19         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
06/23/19         1                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              45:48 51.2
06/24/19         2  6/24/19 7:19 PM      1    6/24/19 7:29 AM     6/24/19 5:13 PM              90       09:43                     08:00    00:00                 08:43
06/25/19         3  6/25/19 6:58 PM      1    6/25/19 6:51 AM     6/25/19 6:10 PM              48       11:18                     08:00    00:00                 10:18
06/26/19         4 6/26/19 11:38 PM      3    6/26/19 7:24 AM     6/26/19 4:09 PM              46       08:44                     08:00    00:00                 07:44
06/27/19         5  6/27/19 6:25 PM      1    6/27/19 7:25 AM     6/27/19 9:46 PM              83       14:20                     08:00    00:45                 12:35
06/28/19         6  6/28/19 5:57 PM      1    6/28/19 9:36 AM     6/28/19 5:02 PM              24       07:26                     08:00    00:00                 06:26
06/29/19         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
06/30/19         1 6/30/19 11:44 PM      2    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              34:14 40.96
07/01/19         2   7/1/19 8:44 PM      1     7/1/19 7:10 AM      7/1/19 7:30 PM             141       12:20                     08:00    00:00                 11:20
07/02/19         3   7/2/19 6:59 PM      1     7/2/19 6:19 AM      7/2/19 4:58 PM             118       10:39                     08:00    00:00                 09:39
07/03/19         4   7/3/19 5:00 PM      1     7/3/19 8:15 AM      7/3/19 3:58 PM              18       07:42                     08:00    00:00                 06:42
07/04/19         5   7/4/19 8:30 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                               1 00:00    00:00
07/05/19         6   7/5/19 5:59 PM      1     7/5/19 8:56 AM      7/5/19 4:28 PM              16       07:31                     08:00    00:00                 06:31
07/06/19         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
07/07/19         1  7/7/19 10:18 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              48:58 51.2
07/08/19         2   7/8/19 6:02 PM      1     7/8/19 7:35 AM      7/8/19 5:57 PM             115       10:22                     08:00    00:00                 09:22
07/09/19         3   7/9/19 6:32 PM      1     7/9/19 7:24 AM      7/9/19 7:41 PM              97       12:17                     08:00    00:45                 10:32
07/10/19         4  7/10/19 6:18 PM      1    7/10/19 7:31 AM     7/10/19 4:32 PM              58       09:01                     08:00    00:00                 08:01
07/11/19         5  7/11/19 6:05 PM      2    7/11/19 7:28 AM     7/11/19 9:43 PM              83       14:14                     08:00    00:45                 12:29
07/12/19         6  7/12/19 6:42 PM      3    7/12/19 6:43 AM     7/12/19 5:02 PM              43       10:18                     08:00    00:45                 08:33
07/13/19         7  7/13/19 2:32 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
07/14/19         1 7/14/19 11:39 PM      1    7/14/19 4:21 PM     7/14/19 4:26 PM               2       00:04                     00:00    00:00                 00:00        29:44 51.2
07/15/19         2  7/15/19 6:09 PM      1    7/15/19 7:15 AM     7/15/19 4:15 PM              25       09:00                     08:00    00:00                 08:00
07/16/19         3  7/16/19 6:35 PM      1    7/16/19 7:22 AM     7/16/19 3:43 PM              35       08:20                     08:00    00:00                 07:20
07/17/19         4  7/17/19 7:47 PM      1    7/17/19 8:51 AM     7/17/19 3:40 PM              24       06:49                     08:00    00:00                 05:49
07/18/19         5  7/18/19 7:05 PM      2    7/18/19 8:48 AM     7/18/19 1:37 PM              12       04:48                     08:00    00:45                 03:03
07/19/19         6  7/19/19 7:04 PM      2    7/19/19 8:32 AM     7/19/19 3:02 PM              25       06:30                     08:00    00:00                 05:30


                                                                                        Page 104 of 110
                                                Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 106 of 111 PageID# 2328



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
07/20/19         7                                             0                                             0                                               0
07/21/19         1                                             0                                             0                                               0 7/21/19 11:07 PM
07/22/19         2   7/22/19 7:36 AM 7/22/19 10:39 PM       45      7/22/19 7:27 AM 7/22/19 11:51 AM         3 7/22/19 10:39 AM        7/22/19 5:03 PM      22    7/22/19 7:14 PM
07/23/19         3   7/23/19 8:17 AM 7/23/19 10:07 PM       72      7/23/19 7:20 AM     7/23/19 2:01 PM      2     7/23/19 9:49 AM     7/23/19 5:29 PM      92    7/23/19 7:05 PM
07/24/19         4   7/24/19 7:42 AM     7/24/19 5:10 PM    43                                               0                                               0    7/24/19 7:03 PM
07/25/19         5   7/25/19 7:12 AM     7/25/19 6:18 PM    33      7/25/19 7:06 AM     7/25/19 3:49 PM      3 7/25/19 11:26 AM        7/25/19 3:09 PM      12    7/25/19 6:46 PM
07/26/19         6   7/26/19 8:46 AM     7/26/19 8:51 PM    27                                               0                                               0    7/26/19 7:30 PM
07/27/19         7                                             0                                             0                                               0
07/28/19         1                                             0                                             0                                               0    7/28/19 9:46 AM
07/29/19         2   7/29/19 7:42 AM     7/29/19 6:00 PM    22                                               0                                               0    7/29/19 6:48 PM
07/30/19         3   7/30/19 7:24 AM     7/30/19 7:32 PM    75      7/30/19 7:08 AM     7/30/19 7:08 AM      1 7/30/19 11:10 AM        7/30/19 4:41 PM      52    7/30/19 7:00 PM
07/31/19         4   7/31/19 5:35 AM     7/31/19 8:29 PM    52                                               0                                               0    7/31/19 8:22 PM
08/01/19         5    8/1/19 7:39 AM      8/1/19 7:41 PM    14       8/1/19 7:11 AM      8/1/19 7:11 AM      1      8/1/19 9:17 AM     8/1/19 12:37 PM      59     8/1/19 7:08 PM
08/02/19         6    8/2/19 8:25 AM      8/2/19 5:47 PM    37                                               0                                               0     8/2/19 7:58 PM
08/03/19         7                                             0                                             0                                               0
08/04/19         1                                             0                                             0                                               0    8/4/19 10:21 PM
08/05/19         2    8/5/19 8:00 AM      8/5/19 5:41 PM    78       8/5/19 7:29 AM      8/5/19 7:29 AM      1      8/5/19 9:46 AM      8/5/19 5:22 PM      59     8/5/19 6:49 PM
08/06/19         3    8/6/19 7:16 AM      8/6/19 4:48 PM    55       8/6/19 7:13 AM      8/6/19 1:34 PM      2     8/6/19 10:03 AM      8/6/19 4:51 PM      43     8/6/19 7:20 PM
08/07/19         4    8/7/19 6:41 AM      8/7/19 3:25 PM    58                                               0                                               0     8/7/19 6:36 PM
08/08/19         5    8/8/19 8:36 AM      8/8/19 6:55 PM    60                                               0                                               0     8/8/19 7:02 PM
08/09/19         6    8/9/19 8:22 AM      8/9/19 3:49 PM    10                                               0                                               0     8/9/19 7:04 PM
08/10/19         7                                             0                                             0                                               0
08/11/19         1                                             0                                             0                                               0 8/11/19 10:56 PM
08/12/19         2   8/12/19 1:34 PM     8/12/19 3:42 PM       2                                             0                                               0    8/12/19 8:59 PM
08/13/19         3   8/13/19 6:51 AM     8/13/19 6:54 PM    58      8/13/19 8:43 AM     8/13/19 8:43 AM      1     8/13/19 8:59 AM     8/13/19 4:56 PM      11    8/13/19 6:43 PM
08/14/19         4   8/14/19 7:56 AM     8/14/19 6:55 PM    26                                               0                                               0    8/14/19 6:32 PM
08/15/19         5   8/15/19 8:02 AM     8/15/19 7:21 PM    56      8/15/19 7:29 AM     8/15/19 1:37 PM      3 8/15/19 10:12 AM        8/15/19 4:41 PM      45    8/15/19 6:33 PM
08/16/19         6   8/16/19 8:48 AM     8/16/19 4:23 PM    23                                               0                                               0    8/16/19 6:34 PM
08/17/19         7                                             0                                             0                                               0    8/17/19 3:00 PM
08/18/19         1 8/18/19 10:50 PM 8/18/19 10:52 PM           2                                             0                                               0    8/18/19 6:19 PM
08/19/19         2   8/19/19 7:56 AM     8/19/19 4:37 PM    40                                               0 8/19/19 10:19 AM        8/19/19 3:50 PM      62    8/19/19 7:17 PM


                                                                                          Page 105 of 110
                                               Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 107 of 111 PageID# 2329



           Day Of                   arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm             Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked      claim
07/20/19         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
07/21/19         1 7/21/19 11:07 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              55:28 51.2
07/22/19         2  7/22/19 7:14 PM      1    7/22/19 7:27 AM 7/22/19 10:39 PM                 70       15:11                     08:00    00:45                 13:26
07/23/19         3  7/23/19 7:05 PM      1    7/23/19 7:20 AM 7/23/19 10:07 PM                166       14:47                     08:00    00:45                 13:02
07/24/19         4  7/24/19 9:12 PM      3    7/24/19 7:42 AM     7/24/19 5:10 PM              43       09:27                     08:00    00:00                 08:27
07/25/19         5  7/25/19 6:46 PM      1    7/25/19 7:06 AM     7/25/19 6:18 PM              48       11:12                     08:00    00:00                 10:12
07/26/19         6  7/26/19 8:34 PM      3    7/26/19 8:46 AM     7/26/19 8:51 PM              27       12:04                     08:00    00:45                 10:19
07/27/19         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
07/28/19         1  7/28/19 9:32 PM      2    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              52:14 51.2
07/29/19         2  7/29/19 6:48 PM      1    7/29/19 7:42 AM     7/29/19 6:00 PM              22       10:18                     08:00    00:00                 09:18
07/30/19         3  7/30/19 7:00 PM      1    7/30/19 7:08 AM     7/30/19 7:32 PM             128       12:24                     08:00    00:45                 10:39
07/31/19         4 7/31/19 10:44 PM      3    7/31/19 5:35 AM     7/31/19 8:29 PM              52       14:54                     08:00    00:45                 13:09
08/01/19         5   8/1/19 7:08 PM      1     8/1/19 7:11 AM      8/1/19 7:41 PM              74       12:30                     08:00    00:45                 10:45
08/02/19         6   8/2/19 7:58 PM      1     8/2/19 8:25 AM      8/2/19 5:47 PM              37       09:21                     08:00    00:00                 08:21
08/03/19         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
08/04/19         1  8/4/19 10:21 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              41:20 51.2
08/05/19         2   8/5/19 6:49 PM      1     8/5/19 7:29 AM      8/5/19 5:41 PM             138       10:12                     08:00    00:00                 09:12
08/06/19         3   8/6/19 7:20 PM      1     8/6/19 7:13 AM      8/6/19 4:51 PM             100       09:37                     08:00    00:00                 08:37
08/07/19         4  8/7/19 11:49 PM      3     8/7/19 6:41 AM      8/7/19 3:25 PM              58       08:44                     08:00    00:00                 07:44
08/08/19         5   8/8/19 7:02 PM      1     8/8/19 8:36 AM      8/8/19 6:55 PM              60       10:19                   1 00:00    00:00                 09:19
08/09/19         6   8/9/19 7:04 PM      1     8/9/19 8:22 AM      8/9/19 3:49 PM              10       07:26                   1 00:00    00:00                 06:26
08/10/19         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                               1 00:00    00:00
08/11/19         1 8/11/19 10:56 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                               1 00:00    00:00                              37:21 51.2
08/12/19         2  8/12/19 8:59 PM      1    8/12/19 1:34 PM     8/12/19 3:42 PM               2       02:08                   1 00:00    00:00                 01:08
08/13/19         3  8/13/19 6:43 PM      1    8/13/19 6:51 AM     8/13/19 6:54 PM              70       12:02                     08:00    00:45                 10:17
08/14/19         4  8/14/19 7:55 PM      2    8/14/19 7:56 AM     8/14/19 6:55 PM              26       10:59                     08:00    00:45                 09:14
08/15/19         5  8/15/19 6:33 PM      1    8/15/19 7:29 AM     8/15/19 7:21 PM             104       11:51                     08:00    00:45                 10:06
08/16/19         6  8/16/19 6:34 PM      1    8/16/19 8:48 AM     8/16/19 4:23 PM              23       07:35                     08:00    00:00                 06:35
08/17/19         7  8/17/19 3:00 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
08/18/19         1  8/18/19 6:19 PM      1 8/18/19 10:50 PM 8/18/19 10:52 PM                    2       00:01                     00:00    00:45                              51:01 51.2
08/19/19         2  8/19/19 7:17 PM      1    8/19/19 7:56 AM     8/19/19 4:37 PM             102       08:41                     08:00    00:00                 07:41


                                                                                        Page 106 of 110
                                                Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 108 of 111 PageID# 2330



           Day Of                                        email                                          badge                                          call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall            lastCall            Count firstArm
08/20/19         3   8/20/19 7:04 AM     8/20/19 7:01 PM    57      8/20/19 6:59 AM 8/20/19 11:18 AM         2     8/20/19 9:15 AM     8/20/19 4:40 PM      30    8/20/19 6:34 PM
08/21/19         4   8/21/19 6:22 AM     8/21/19 7:04 PM    60                                               0     8/21/19 2:48 PM     8/21/19 2:48 PM       1    8/21/19 8:15 PM
08/22/19         5   8/22/19 7:25 AM     8/22/19 5:39 PM    40      8/22/19 7:12 AM 8/22/19 12:48 PM         2 8/22/19 10:28 AM        8/22/19 3:59 PM      27    8/22/19 9:02 PM
08/23/19         6   8/23/19 7:58 AM     8/23/19 9:38 PM    61                                               0                                               0    8/23/19 6:34 PM
08/24/19         7                                             0                                             0                                               0
08/25/19         1                                             0                                             0                                               0    8/25/19 7:21 PM
08/26/19         2   8/26/19 7:11 AM     8/26/19 5:31 PM    47      8/26/19 6:59 AM     8/26/19 6:59 AM      1 8/26/19 10:10 AM        8/26/19 5:17 PM      52    8/26/19 7:04 PM
08/27/19         3   8/27/19 7:16 AM     8/27/19 5:47 PM    49      8/27/19 6:53 AM     8/27/19 2:51 PM      3     8/27/19 8:50 AM     8/27/19 2:56 PM      35
08/28/19         4   8/28/19 7:25 AM     8/28/19 6:11 PM    46                                               0                                               0    8/28/19 6:33 PM
08/29/19         5   8/29/19 7:20 AM     8/29/19 6:33 PM    34      8/29/19 7:10 AM     8/29/19 8:30 AM      2     8/29/19 9:13 AM     8/29/19 3:06 PM      28    8/29/19 8:04 PM
08/30/19         6   8/30/19 9:05 AM     8/30/19 6:42 PM    42                                               0                                               0    8/30/19 7:04 PM
08/31/19         7                                             0                                             0                                               0 8/31/19 11:41 AM
09/01/19         1                                             0                                             0                                               0     9/1/19 9:02 PM
09/02/19         2                                             0                                             0                                               0
09/03/19         3    9/3/19 7:31 AM      9/3/19 5:12 PM    46       9/3/19 7:05 AM     9/3/19 12:18 PM      2                                               0     9/3/19 6:38 PM
09/04/19         4    9/4/19 9:16 AM      9/4/19 5:09 PM    61                                               0                                               0    9/4/19 10:41 PM
09/05/19         5    9/5/19 8:26 AM      9/5/19 5:52 PM    31                                               0                                               0    9/5/19 10:05 PM
09/06/19         6    9/6/19 8:16 AM      9/6/19 2:18 PM    45                                               0                                               0     9/6/19 5:27 PM
09/07/19         7                                             0                                             0                                               0
09/08/19         1   9/8/19 12:56 PM     9/8/19 12:56 PM       1                                             0                                               0     9/8/19 9:54 PM
09/09/19         2    9/9/19 7:49 AM      9/9/19 5:49 PM    45       9/9/19 7:11 AM     9/9/19 10:36 AM      2                                               0
09/10/19         3   9/10/19 7:14 AM     9/10/19 4:09 PM    73      9/10/19 7:09 AM 9/10/19 11:55 AM         2                                               0    9/10/19 6:31 PM
09/11/19         4   9/11/19 5:16 AM     9/11/19 7:47 PM    45                                               0                                               0    9/11/19 7:02 PM
09/12/19         5   9/12/19 8:02 AM     9/12/19 8:51 PM    38      9/12/19 7:53 AM     9/12/19 2:32 PM      3                                               0    9/12/19 8:04 PM
09/13/19         6   9/13/19 8:30 AM     9/13/19 3:52 PM    22                                               0                                               0    9/13/19 5:39 PM
09/14/19         7                                             0                                             0                                               0
09/15/19         1                                             0                                             0                                               0    9/15/19 2:53 PM
09/16/19         2   9/16/19 7:47 AM     9/16/19 5:14 PM    45      9/16/19 7:09 AM     9/16/19 3:13 PM      4                                               0    9/16/19 6:04 PM
09/17/19         3   9/17/19 7:28 AM     9/17/19 5:37 PM    60      9/17/19 7:25 AM 9/17/19 11:15 AM         2                                               0    9/17/19 6:53 PM
09/18/19         4   9/18/19 6:51 AM     9/18/19 5:42 PM    87                                               0                                               0    9/18/19 7:39 PM
09/19/19         5   9/19/19 7:01 AM     9/19/19 5:10 PM    27      9/19/19 6:42 AM     9/19/19 1:24 PM      3                                               0    9/19/19 6:30 PM


                                                                                          Page 107 of 110
                                               Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 109 of 111 PageID# 2331



           Day Of                   arm                                           total activity total time comp conf/ holiday/ min hrs            total minus lunch Weekly Hours rick
dt         Week lastArm             Count calculated min      calculated max      count           (hh:mm) day    travel vacation for day   commute mins commute        Worked      claim
08/20/19         3 8/20/19 10:35 PM      2    8/20/19 6:59 AM     8/20/19 7:01 PM              89       12:01                     08:00    00:45                 10:16
08/21/19         4  8/21/19 8:15 PM      1    8/21/19 6:22 AM     8/21/19 7:04 PM              61       12:42                     08:00    00:00                 11:42
08/22/19         5  8/22/19 9:02 PM      1    8/22/19 7:12 AM     8/22/19 5:39 PM              69       10:26                     08:00    00:00                 09:26
08/23/19         6  8/23/19 6:34 PM      1    8/23/19 7:58 AM     8/23/19 9:38 PM              61       13:39                     08:00    00:45                 11:54
08/24/19         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
08/25/19         1  8/25/19 7:21 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              48:11 51.2
08/26/19         2  8/26/19 7:04 PM      1    8/26/19 6:59 AM     8/26/19 5:31 PM             100       10:31                     08:00    00:00                 09:31
08/27/19         3                       0    8/27/19 6:53 AM     8/27/19 5:47 PM              87       10:53                     08:00    00:00                 09:53
08/28/19         4 8/28/19 11:28 PM      2    8/28/19 7:25 AM     8/28/19 6:11 PM              46       10:45                     08:00    00:00                 09:45
08/29/19         5  8/29/19 8:04 PM      1    8/29/19 7:10 AM     8/29/19 6:33 PM              64       11:23                     08:00    00:00                 10:23
08/30/19         6  8/30/19 7:04 PM      1    8/30/19 9:05 AM     8/30/19 6:42 PM              42       09:36                     08:00    00:00                 08:36
08/31/19         7 8/31/19 11:41 AM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
09/01/19         1   9/1/19 9:02 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              29:28 40.96
09/02/19         2                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                               1 00:00    00:00
09/03/19         3   9/3/19 6:38 PM      1     9/3/19 7:05 AM      9/3/19 5:12 PM              48       10:07                     08:00    00:00                 09:07
09/04/19         4  9/4/19 10:41 PM      1     9/4/19 9:16 AM      9/4/19 5:09 PM              61       07:53                     08:00    00:00                 06:53
09/05/19         5  9/5/19 10:05 PM      1     9/5/19 8:26 AM      9/5/19 5:52 PM              31       09:25                     08:00    00:00                 08:25
09/06/19         6   9/6/19 7:56 PM      3     9/6/19 8:16 AM      9/6/19 2:18 PM              45       06:01                     08:00    00:00                 05:01
09/07/19         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
09/08/19         1   9/8/19 9:54 PM      1    9/8/19 12:56 PM     9/8/19 12:56 PM               1       00:00                     00:00    00:00                 00:00        48:00 51.2
09/09/19         2                       0     9/9/19 7:11 AM      9/9/19 5:49 PM              47       10:38                     08:00    00:00                 09:38
09/10/19         3  9/10/19 6:31 PM      1    9/10/19 7:09 AM     9/10/19 4:09 PM              75       09:00                     08:00    00:00                 08:00
09/11/19         4  9/11/19 9:29 PM      2    9/11/19 5:16 AM     9/11/19 7:47 PM              45       14:31                     08:00    00:45                 12:46
09/12/19         5  9/12/19 8:08 PM      2    9/12/19 7:53 AM     9/12/19 8:51 PM              41       12:58                     08:00    00:45                 11:13
09/13/19         6  9/13/19 5:39 PM      1    9/13/19 8:30 AM     9/13/19 3:52 PM              22       07:21                   1 00:00    00:00                 06:21
09/14/19         7                       0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00
09/15/19         1 9/15/19 10:00 PM      3    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00    00:00                              48:06 51.2
09/16/19         2  9/16/19 6:04 PM      1    9/16/19 7:09 AM     9/16/19 5:14 PM              49       10:05                     08:00    00:00                 09:05
09/17/19         3  9/17/19 6:53 PM      1    9/17/19 7:25 AM     9/17/19 5:37 PM              62       10:12                     08:00    00:00                 09:12
09/18/19         4 9/18/19 11:23 PM      2    9/18/19 6:51 AM     9/18/19 5:42 PM              87       10:50                     08:00    00:00                 09:50
09/19/19         5  9/19/19 6:30 PM      1    9/19/19 6:42 AM     9/19/19 5:10 PM              30       10:28                     08:00    00:00                 09:28


                                                                                        Page 108 of 110
                                                Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 110 of 111 PageID# 2332



           Day Of                                        email                                          badge                        call
dt         Week firstEmail           lastEmail           Count firstBadge           lastBadge           Count firstCall   lastCall   Count firstArm
09/20/19         6   9/20/19 7:44 AM     9/20/19 7:59 PM     22                                              0                            0     9/20/19 7:11 PM
09/21/19         7                                             0                                             0                            0
09/22/19         1                                             0                                             0                            0
09/23/19         2   9/23/19 7:46 AM     9/23/19 4:08 PM     46     9/23/19 7:30 AM     9/23/19 3:13 PM      5                            0     9/23/19 2:01 AM
09/24/19         3   9/24/19 7:24 AM     9/24/19 4:52 PM     24     9/24/19 7:16 AM     9/24/19 7:16 AM      1                            0     9/24/19 7:40 PM
09/25/19         4   9/25/19 8:42 AM     9/25/19 3:47 PM     34                                              0                            0
09/26/19         5   9/26/19 6:50 AM     9/26/19 4:27 PM     58     9/26/19 6:45 AM     9/26/19 6:45 AM      1                            0     9/26/19 8:52 PM
09/27/19         6   9/27/19 8:21 AM     9/27/19 4:25 PM     38                                              0                            0     9/27/19 7:24 PM
09/28/19         7                                             0                                             0                            0
09/29/19         1                                             0                                             0                            0     9/29/19 6:41 PM
09/30/19         2   9/30/19 8:23 AM     9/30/19 1:29 PM     23                                              0                            0     9/30/19 5:58 PM
10/01/19         3   10/1/19 7:50 AM     10/1/19 7:56 PM     57     10/1/19 7:01 AM 10/1/19 10:19 AM         2                            0     10/1/19 6:35 PM
10/02/19         4   10/2/19 7:23 AM     10/2/19 3:21 PM    111                                              0                            0     10/2/19 7:25 PM
10/03/19         5   10/3/19 6:40 AM     10/3/19 3:22 PM     29     10/3/19 7:57 AM     10/3/19 4:06 PM      8                            0     10/3/19 9:18 PM
10/04/19         6   10/4/19 9:33 AM     10/4/19 3:25 PM     22                                              0                            0     10/4/19 6:06 PM
10/05/19         7                                             0                                             0                            0     10/5/19 6:03 PM
10/06/19         1                                             0                                             0                            0     10/6/19 3:24 PM
10/07/19         2   10/7/19 9:47 AM 10/7/19 10:58 AM          5                                             0                            0     10/7/19 7:21 PM
10/08/19         3                                             0                                             0                            0     10/8/19 7:03 PM
10/09/19         4   10/9/19 8:00 AM     10/9/19 3:23 PM     16                                              0                            0     10/9/19 8:01 PM
10/10/19         5 10/10/19 8:18 AM 10/10/19 8:05 PM         37                                              0                            0 10/10/19 7:05 PM
10/11/19         6 10/11/19 10:57 AM 10/11/19 2:19 PM        12                                              0                            0
10/12/19         7                                             0                                             0                            0
10/13/19         1                                             0                                             0                            0 10/13/19 7:47 PM
10/14/19         2 10/14/19 11:56 AM 10/14/19 12:57 PM         3                                             0                            0 10/14/19 5:57 PM
10/15/19         3 10/15/19 8:14 AM 10/15/19 3:47 PM         14                                              0                            0 10/15/19 5:58 PM
10/16/19         4 10/16/19 1:13 PM 10/16/19 4:27 PM           2 10/16/19 12:53 PM 10/16/19 12:53 PM         1                            0 10/16/19 6:35 PM
10/17/19         5 10/17/19 7:11 AM 10/17/19 10:51 AM        15 10/17/19 6:58 AM 10/17/19 9:30 AM            2                            0 10/17/19 6:26 PM




                                                                                           Page 109 of 110
                                                Case 3:19-cv-00813-REP Document 49-3 Filed 05/29/20 Page 111 of 111 PageID# 2333



           Day Of                    arm                                           total activity total time comp conf/ holiday/ min hrs                 total minus lunch Weekly Hours rick
dt         Week lastArm              Count calculated min      calculated max      count           (hh:mm) day     travel vacation for day   commute mins commute            Worked       claim
09/20/19         6   9/20/19 7:11 PM      1    9/20/19 7:44 AM     9/20/19 7:59 PM              22       12:15                     08:00     00:45                     10:30
09/21/19         7                        0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00     00:00
09/22/19         1                        0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00     00:00                                  37:20 51.2
09/23/19         2   9/23/19 6:33 PM      2    9/23/19 7:30 AM     9/23/19 4:08 PM              51       08:38                     08:00     00:45                     06:53
09/24/19         3   9/24/19 7:40 PM      1    9/24/19 7:16 AM     9/24/19 4:52 PM              25       09:35                     08:00     00:00                     08:35
09/25/19         4                        0    9/25/19 8:42 AM     9/25/19 3:47 PM              34       07:05                     08:00     00:00                     06:05
09/26/19         5   9/26/19 8:52 PM      1    9/26/19 6:45 AM     9/26/19 4:27 PM              59       09:41                     08:00     00:00                     08:41
09/27/19         6   9/27/19 7:24 PM      1    9/27/19 8:21 AM     9/27/19 4:25 PM              38       08:04                     08:00     00:00                     07:04
09/28/19         7                        0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00     00:00
09/29/19         1   9/29/19 6:41 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00     00:00                                  35:32 51.2
09/30/19         2   9/30/19 5:58 PM      1    9/30/19 8:23 AM     9/30/19 1:29 PM              23       05:06                     08:00     00:00                     04:06
10/01/19         3   10/1/19 6:35 PM      1    10/1/19 7:01 AM     10/1/19 7:56 PM              59       12:55                     08:00     00:45                     11:10
10/02/19         4 10/2/19 10:18 PM       2    10/2/19 7:23 AM     10/2/19 3:21 PM             111       07:57                     08:00     00:00                     06:57
10/03/19         5   10/3/19 9:18 PM      1    10/3/19 6:40 AM     10/3/19 4:06 PM              37       09:26                     08:00     00:00                     08:26
10/04/19         6   10/4/19 6:06 PM      1    10/4/19 9:33 AM     10/4/19 3:25 PM              22       05:51                     08:00     00:00                     04:51
10/05/19         7   10/5/19 6:03 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00     00:00
10/06/19         1   10/6/19 8:50 PM      2    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00     00:00                                  34:58 51.2
10/07/19         2   10/7/19 7:21 PM      1    10/7/19 9:47 AM 10/7/19 10:58 AM                  5       01:11   1                 00:00     00:00                     00:11
10/08/19         3   10/8/19 7:03 PM      1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                       1         08:00     00:00                     08:00
10/09/19         4 10/9/19 10:46 PM       2    10/9/19 8:00 AM     10/9/19 3:23 PM              16       07:22           1         08:00     00:00                     08:00
10/10/19         5 10/10/19 7:05 PM       1 10/10/19 8:18 AM 10/10/19 8:05 PM                   37       11:47           1         08:00     00:45                     10:47
10/11/19         6                        0 10/11/19 10:57 AM 10/11/19 2:19 PM                  12       03:21           1         08:00     00:00                     08:00
10/12/19         7                        0    1/0/00 12:00 AM     1/0/00 12:00 AM               0                                 00:00     00:00
10/13/19         1 10/13/19 7:47 PM       1    1/0/00 12:00 AM     1/0/00 12:00 AM               0                       1         00:00     00:00                     08:00        34:52 40.96
10/14/19         2 10/14/19 5:57 PM       1 10/14/19 11:56 AM 10/14/19 12:57 PM                  3       01:00           1         08:00     00:00                     08:00
10/15/19         3 10/15/19 5:58 PM       1 10/15/19 8:14 AM 10/15/19 3:47 PM                   14       07:33           1         08:00     00:00                     08:00
10/16/19         4 10/16/19 10:40 PM      2 10/16/19 12:53 PM 10/16/19 4:27 PM                   3       03:33           1         08:00     00:00                     08:00
10/17/19         5 10/17/19 6:42 PM       2 10/17/19 6:58 AM 10/17/19 10:51 AM                  17       03:52                     08:00     00:00                     02:52
                                                                                                                                                 Avg Last 3 Yrs:                    43:39




                                                                                          Page 110 of 110
